Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 21, 2006

among

SABINE PASS LNG, L.P.,

as the Borrower

SOCIÉTÉ GÉNÉRALE,

as the Agent

HSBC BANK USA, NATIONAL ASSOCIATION,

as the Collateral Agent

MIZUHO CORPORATE BANK, LTD, LLOYDS TSB BANK PLC and ING CAPITAL LLC,

as Co-Documentation Agents

BAYERISCHE LANDESBANK, THE BANK OF NOVA SCOTIA, LANDESBANK BADEN-WÜRTTEMBERG,
THE GOVERNOR & COMPANY OF THE BANK OF IRELAND, NORDDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH and LANDESBANK HESSEN-THÜRINGEN,

as Senior Managing Agents

and

LENDERS PARTY TO THIS AGREEMENT

FROM TIME TO TIME

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.

 

          Page ARTICLE I DEFINITIONS AND INTERPRETIVE MATTERS    2

1.01

   Certain Defined Terms    2

1.02

   Accounting Terms and Determinations    31

1.03

   Certain Principles of Interpretation    32

1.04

   Consent Not to be Unreasonably Delayed    32 ARTICLE II COMMITMENTS    33

2.01

   Loans    33

2.02

   Borrowings    33

2.03

   Changes of Commitments    33

2.04

   Fees    34

2.05

   Lending Offices    34

2.06

   Several Obligations; Remedies Independent    34

2.07

   Maintenance of Records    35 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST
   35

3.01

   Repayment of Loans    35

3.02

   Interest    35

3.03

   Optional Prepayments of Loans    36

3.04

   Mandatory Prepayments    36 ARTICLE IV PAYMENTS; PRO RATA TREATMENT;
COMPUTATIONS; ETC.    37

4.01

   Payments    37

4.02

   Pro Rata Treatment    37

4.03

   Computations    38

4.04

   Minimum Amounts    38

4.05

   Certain Notices    38

4.06

   Non-Receipt of Funds by the Agent    39

4.07

   Sharing of Payments; Etc.    39 ARTICLE V YIELD PROTECTION; ETC.    41

5.01

   Alternate Rate of Interest    41

5.02

   Increased Costs    42

5.03

   Break Funding Payments    43

5.04

   Taxes    43

5.05

   Mitigation of Obligations; Replacement of Lenders    45

5.06

   Illegality    45 ARTICLE VI CONDITIONS PRECEDENT    46

6.01

   Conditions Precedent to Effective Date    46

6.02

   Conditions Precedent to Initial Phase 2 Funding Date    51

 

   - i -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.03

   Conditions Precedent to all Loans    53

6.04

   Final Funding Date    57 ARTICLE VII REPRESENTATIONS AND WARRANTIES    58

7.01

   Existence    58

7.02

   Financial Condition    58

7.03

   Action    58

7.04

   No Breach    59

7.05

   Government Approvals; Government Rules    59

7.06

   Proceedings    60

7.07

   Environmental Matters    60

7.08

   Taxes    61

7.09

   Tax Status    62

7.10

   ERISA; ERISA Event    62

7.11

   Nature of Business    62

7.12

   Security Documents    62

7.13

   Subsidiaries    62

7.14

   Status    62

7.15

   Material Project Documents; Licenses    63

7.16

   Margin Stock    64

7.17

   Disclosure    64

7.18

   Insurance    64

7.19

   Indebtedness; Investments    65

7.20

   No Material Adverse Effect    65

7.21

   Absence of Default    65

7.22

   Ownership    65

7.23

   Property    65

7.24

   No Force Majeure    65

7.25

   Ranking    65

7.26

   Labor Matters    65

7.27

   Operating Arrangements    65 ARTICLE VIII COVENANTS    66

8.01

   Reporting Requirements    66

8.02

   Maintenance of Existence, Etc.    67

8.03

   Compliance with Government Rules, Etc.    68

8.04

   Environmental Compliance    68

8.05

   Insurance; Events of Loss    69

8.06

   Proceedings    70

8.07

   Taxes    71

8.08

   Books and Records; Inspection Rights    71

8.09

   Use of Proceeds    71

8.10

   Maintenance of Lien    71

8.11

   Prohibition of Fundamental Changes    72

8.12

   Restricted Payments    72

8.13

   Liens    73

8.14

   Investments    74

 

   - ii -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.15

   Hedging Arrangements    74

8.16

   Indebtedness    74

8.17

   Nature of Business    75

8.18

   Project Construction; Maintenance of Properties    76

8.19

   Construction Reports    76

8.20

   EPC and Construction Contracts    78

8.21

   Project Documents, Etc.    80

8.22

   Operating Budgets    82

8.23

   Operating Statements and Reports    82

8.24

   Transactions with Affiliates    83

8.25

   Other Documents and Information    83

8.26

   Debt Service Coverage Ratio    84

8.27

   Cooperation    84

8.28

   Auditors    84

8.29

   Accounts    84

8.30

   Guarantees    84

8.31

   Events of Abandonment    84

8.32

   GAAP    84

8.33

   Terminal Use Agreements    84

8.34

   Updated Surveys and Title Policies    85

8.35

   Certificate of Occupancy    85

8.36

   Lien Waivers    85 ARTICLE IX EVENTS OF DEFAULT    86

9.01

   Events of Default; Remedies    86 ARTICLE X THE AGENT    89

10.01

   Appointment, Powers and Immunities    89

10.02

   Reliance by Agent    89

10.03

   Defaults    90

10.04

   Rights as a Lender    90

10.05

   Indemnification    90

10.06

   Non-Reliance on Agent, Collateral Agent and Other Lenders    91

10.07

   Failure to Act    91

10.08

   Resignation or Removal of Agent    91

10.09

   Consents under Transaction Documents    92

10.10

   Appointment of Collateral Agent    92 ARTICLE XI MISCELLANEOUS    92

11.01

   Waiver    92

11.02

   Notices    93

11.03

   Expenses; Etc.    93

11.04

   Amendments, Etc.    94

11.05

   Successors and Assigns    95

11.06

   Assignments and Participations    95

11.07

   Marshalling; Recapture    97

11.08

   Treatment of Certain Information; Confidentiality    98

 

   - iii -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

11.09

   Limitation of Liability    99

11.10

   Survival    99

11.11

   Captions    100

11.12

   Counterparts; Integration; Effectiveness    100

11.13

   Reinstatement    100

11.14

   Severability    100

11.15

   Remedies    100

11.16

   NO THIRD PARTY BENEFICIARIES    101

11.17

   SPECIAL EXCULPATION    101

11.18

   GOVERNING LAW; SUBMISSION TO JURISDICTION    101

11.19

   WAIVER OF JURY TRIAL    102

 

   - iv -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDICES, SCHEDULES AND EXHIBITS

 

APPENDIX A

   –    Lender Commitments

APPENDIX B

   –    Amortization Schedule

APPENDIX C

   –    Wire Transfer Details of Agent

APPENDIX D

   –    Project Documents with Affiliates

APPENDIX E

   –    Lease Agreements

APPENDIX F

   –    Phase 1 Construction Budget and Schedule and Phase 2 Construction Budget
and Schedule

SCHEDULE 1.01

   –    Phase 2 Project Costs incurred by Cheniere LNG, Inc.

SCHEDULE 6.01(i)

   –    UCC Filing Jurisdictions

SCHEDULE 7.05(a)

   –    Government Approvals – Effective Date

SCHEDULE 7.05(b)

   –    Government Approvals – Post Effective Date

SCHEDULE 7.07

   –    Environmental Matters

SCHEDULE 8.05

   –    Insurance Requirements

SCHEDULE 8.15(a)

   –    Permitted Swap Agreements

EXHIBIT A

   –    Form of Notice of Borrowing

EXHIBIT B-1

   –    Form of Borrowing Certificate

EXHIBIT B-2

   –    Form of Final Borrowing Certificate

EXHIBIT C-1

   –    Form of Initial Phase 2 Loan Independent Engineer’s Certificate

EXHIBIT C-2

   –    Form of Independent Engineer’s Certificate (Each Borrowing)

EXHIBIT C-3

   –    Form of Final Funding Independent Engineer’s Certificate

EXHIBIT C-4

   –    Form of Completion Independent Engineer’s Certificate

EXHIBIT D

   –    Form of Pending Disbursements Clause

EXHIBIT E

   –    Form of Pledge Agreement

EXHIBIT F

   –    Terms of Subordination

EXHIBIT G-1

   –    Form of Phase 1 Construction Report

EXHIBIT G-2

   –    Form of Phase 2 Construction Report

EXHIBIT H-1

   –    Form of Matter Assignment and Acceptance Agreement

EXHIBIT H-2

   –    Form of Assignment and Acceptance

EXHIBIT I

   –    Form of Confidentiality Agreement

EXHIBIT J

   –    Form of Security Agreement

EXHIBIT K

   –    Form of Collateral Agency Agreement

EXHIBIT L

   –    Form of Consent and Agreement

EXHIBIT M

   –    Phase 1 Change Order (Section 8.20(a)(i)(D))

EXHIBIT N

   –    Intentionally Omitted

EXHIBIT O

   –    Form of Opinion of Counsel to the Phase 2 Construction Contractors

EXHIBIT P

   –    Form of Opinion of Special Regulatory Counsel to the Borrower

 

   - v -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
July 21, 2006, is made among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders that is a signatory to this
Agreement identified as a “Lender” on the signature pages to this Agreement or
that, pursuant to Section 11.06(b) of this Agreement, shall become a “Lender”
under this Agreement (individually, a “Lender” and, collectively, the
“Lenders”), Société Générale, as administrative agent for the Lenders (in such
capacity, together with all successors and assigns in such capacity, the
“Agent”), and HSBC Bank USA, National Association, as collateral agent for the
Lenders (in such capacity, together with all successors and assigns in such
capacity, the “Collateral Agent”).

The Borrower, the Agent, the Collateral Agent and the Lenders referred to
therein are parties to a credit agreement dated as of February 25, 2005 (as
amended, supplemented, amended and restated or otherwise modified and in effect
immediately prior to the satisfaction (or waiver) of the conditions precedent
set forth in Section 6.01, the “Original Credit Agreement”).

Pursuant to the Original Credit Agreement, the Borrower appointed (a) HSBC
Securities (USA), Inc. and Société Générale to act as Lead Arrangers (each, a
“Lead Arranger” and, collectively, the “Lead Arrangers”) and (b) HSBC Securities
(USA) Inc. as Syndication Agent, and the Lenders have appointed (i) Société
Générale as Agent and (ii) HSBC Bank USA, National Association, as Collateral
Agent.

The Lenders party to the Original Credit Agreement made available to the
Borrower a facility in an aggregate principal amount of $822,000,000 for the
purpose of financing certain costs of developing, constructing and operating a
LNG receiving terminal in Cameron Parish, Louisiana featuring a regasification
design capacity of 2.6 billion cubic feet per day, two docks, three storage
tanks with an aggregate capacity of 480,000 cubic meters and all other
facilities and activities incidental thereto.

The construction of such facilities is ongoing. The Closing Date under the
Original Credit Agreement occurred on February 25, 2005 and the Funding Date
under the Original Credit Agreement occurred on January 25, 2006. The Lenders
party to the Original Credit Agreement have to date made loans in an aggregate
principal amount of $149,000,000 to the Borrower and have an aggregate unused
commitment of $673,000,000 remaining outstanding thereunder.

The Borrower intends to expand the facilities described above to an increased
design capacity aggregating, together with the original facilities, 4.0 billion
cubic feet per day, with two additional storage tanks providing an aggregate
capacity of 320,000 cubic meters and all other facilities and activities
incidental thereto.

In connection therewith the Borrower has requested that the Lenders make loans
available to it for the purpose of financing certain costs of developing,
constructing and operating the original facilities and the expansion facilities
described above in an aggregate principal amount, together with those amounts
outstanding under the Original Credit Agreement, of up to $1,500,000,000.

 

      AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Lenders are prepared to make such loans and the Lenders and the Borrower
wish to amend certain terms of the Original Credit Agreement and the loans
outstanding thereunder and, for convenience of reference, to amend and restate
in their entirety, in this Agreement, the continuing terms (as amended hereby)
of the Original Credit Agreement, it being understood by the Borrower and the
Lenders that the loans outstanding under the Original Credit Agreement will not
be terminated but will be continued on the terms set forth herein and the
Original Credit Agreement will not be terminated but will be replaced and
superseded in its entirety by the provisions of this Agreement.

ARTICLE I

DEFINITIONS AND INTERPRETIVE MATTERS

1.01 Certain Defined Terms. In addition to the terms defined in the preamble
above, and unless otherwise specified in this Agreement, capitalized terms used
in this Agreement shall have the meanings assigned to such terms below.
Capitalized terms and other terms used in this Agreement shall be interpreted in
accordance with Sections 1.02 and 1.03, as applicable.

“Acceptable Bank” shall mean any bank or trust company which is organized under
the laws of, or is a foreign bank that is licensed to do business in, the United
States or any state thereof which has capital, surplus and undivided profits of
at least $500,000,000 and has outstanding unguaranteed and unsecured long-term
indebtedness which is rated “A-” or better by S&P and “A3” or better by Moody’s
(or an equivalent rating by another nationally recognized statistical rating
organization of similar standing if neither such corporation is in the business
of rating unsecured bank indebtedness).

“Additional Project Document” shall mean any Material Project Document or Other
Project Document entered into by the Borrower, or by an agent on behalf of the
Borrower, subsequent to the Effective Date.

“Administrative Fee” shall have the meaning assigned to such term in
Section 2.04(b).

“Advance Date” shall have the meaning assigned to such term in Section 4.06.

“Affected Property” shall mean the Property of the Borrower lost, destroyed,
damaged or otherwise taken as a result of any Event of Loss.

“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly Controls, or is under common Control with, or is Controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer or employee of any Person and (b) the Agent, the Collateral Agent or any
Lender.

 

   - 2 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Agency Fee Letter” shall mean that certain letter agreement dated February 25,
2005, entered into between the Borrower and the Agent with respect to, among
other matters, certain fees payable by the Borrower.

“Agent” shall have the meaning assigned to such term in the preamble.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Anchor Tenant” shall mean Total LNG USA, Inc., Chevron U.S.A. Inc. and any
replacement for Total LNG USA, Inc. or Chevron U.S.A. Inc. as permitted pursuant
to the terms hereof.

“Ancillary Documents” shall mean, with respect to each Additional Project
Document: (a) each security agreement or instrument, if any, necessary to grant
to the Collateral Agent a perfected Lien in such Additional Project Document
with the priority contemplated by the Security Documents (b) an opinion of
counsel to each Person party to such Additional Project Document with respect to
the due authorization, execution and delivery of such document and its validity
and enforceability against such Person and such other matters as the Agent may
reasonably request, (c) a Consent and Agreement from each Person party to such
Additional Project Document and any other Person guaranteeing or otherwise
supporting such Project Party’s obligations, (d) evidence of the authorization
of the Borrower to execute, deliver and perform such Additional Project Document
and (e) evidence that all Government Approvals then necessary for the execution,
delivery and performance of such Additional Project Document have been duly
obtained, were validly issued and are in full force and effect, in the case of
Ancillary Documents with respect to a Material Project Document, all in form and
substance reasonably satisfactory to the Majority Lenders and, in the case of
Ancillary Documents with respect to an Other Project Document, all in form and
substance reasonably satisfactory to the Agent.

“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or of an Affiliate of such Lender) designated for such Loan on
Appendix A or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Agent and the
Borrower as the office for its Loans; provided, that any Lender may from time to
time change its “Applicable Lending Office” for each Loan by delivering notice
of such change to the Agent and the Borrower.

“Applicable Margin” shall mean:

(a) for the period from (and including) the Effective Date until the day
immediately prior to the Availability End Date, 1.125% per annum;

(b) for the period from (and including) the Availability End Date to the date
immediately prior to the third anniversary thereof, 0.875% per annum; and

(c) for the period from and including the third anniversary of the Availability
End Date until the Final Maturity Date, 1.125% per annum.

 

   - 3 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Approved Transferee” shall mean any Person who is not (and is not an Affiliate
of a Person who is) (a) currently engaged in material litigation with the
Borrower or any Pledgor, (b) in default under any material indebtedness owing to
any Pledgor or the Borrower or (c) identified by the Office of Foreign Assets
Control of the U.S. Department of the Treasury as subject to sanctions imposed
by the U.S. Government on the basis that such Person, its Affiliates or the
government of its or any of its Affiliates’ home jurisdiction has engaged in or
supports terrorism or other international criminal activity; provided, that no
Approved Transferee individually or in aggregate with all other Approved
Transferees shall own more than 50% of the Borrower.

“Assumption Agreement” shall mean the agreement for the assumption and adoption
by the Pledgors, the Operator, the Borrower and other Affiliates of the Borrower
of certain obligations under the Settlement Agreement.

“Authorized Officer” shall mean: (a) with respect to any Person that is a
corporation or partnership, the chairman, president, vice president or treasurer
of such Person, (b) with respect to any Person that is a partnership, the
chairman, president, vice president or treasurer of a general partner of such
Person and (c) with respect to any Person that is a limited liability company,
the manager, the managing member or the chairman, president, vice-president or
treasurer of such Person.

“Availability End Date” shall mean the earlier to occur of (a) date which is
one calendar month following the Term Conversion Date and (b) April 1, 2009.

“Bankruptcy” shall mean, with respect to any Person, the occurrence of any of
the following events, conditions or circumstances: (a) such Person shall file a
voluntary petition in bankruptcy or shall be adjudicated a bankrupt or
insolvent, or shall file any petition or answer or consent seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under the Bankruptcy Code or any present or future
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors, or shall seek or consent
to or acquiesce in the appointment of any trustee, receiver, conservator or
liquidator of such Person or of all or any substantial part of its properties
(the term “acquiesce,” as used in this definition, includes the failure to file
in a timely manner a petition or motion to vacate or discharge any order,
judgment or decree after entry of such order, judgment or decree), (b) an
involuntary case or other proceeding shall be commenced against such Person
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief with respect to such Person or its debts under the
Bankruptcy Code or any present or future applicable federal, state or other
statute or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors, or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of 90 consecutive days, (c) a court of
competent jurisdiction shall enter an order, judgment or decree approving a
petition filed against such Person seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code, or any other present or future applicable federal, state or
other statute or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors, and such Person shall acquiesce in the entry of such order,
judgment or decree or such order, judgment or decree

 

   - 4 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

shall remain undischarged, unvacated or unstayed for 90 days (whether or not
consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Person or of all or any substantial part of
its property shall be appointed without the consent or acquiescence of such
Person and such appointment shall remain unvacated and unstayed for an aggregate
of 90 days (whether or not consecutive), (d) such Person shall admit in writing
its inability to pay its debts as they mature or shall generally not be paying
its debts as they become due, (e) such Person shall make an assignment for the
benefit of creditors or take any other similar action for the protection or
benefit of creditors, (f) such Person shall take any corporate or partnership
action for the purpose of effecting any of the foregoing or (g) an order for
relief shall be entered in respect of such Person under the Bankruptcy Code.

“Bankruptcy Code” shall mean the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 11 et seq.

“Base Case Forecast” shall mean the financial projections dated the Effective
Date relating to the Development from the Original Closing Date until the Final
Maturity Date prepared by the Borrower in form and substance reasonably
acceptable to the Lenders, together with a certificate of the Borrower executed
by an Authorized Officer of the Borrower to the effect that (a) such projections
were made in good faith and (b) the assumptions on the basis of which such
projections were made were (when made) reasonable and consistent with the
Phase 1 Construction Budget and Schedule, the Phase 2 Construction Budget and
Schedule and the Transaction Documents (other than the Non-Material Project
Documents).

“Bechtel Construction Consent” shall mean the Consent and Agreement between
Bechtel Corporation, the Borrower and the Collateral Agent with respect to the
Bechtel Construction Contract provided pursuant to Section 6.02(a).

“Bechtel Construction Contract” shall mean the agreement for engineering,
construction, procurement and management of construction services for Phase 2 by
and between the Borrower and Bechtel Corporation dated on or about July 21,
2006.

“Bechtel Construction Payment Subaccount” shall have the meaning assigned to
such term in the Collateral Agency Agreement.

“Bechtel / Sabine Account Agreement” shall mean an agreement between the
Borrower, Bechtel Corporation and the Collateral Agent with respect to the
Bechtel Construction Payment Subaccount and the ability of Bechtel to make
withdrawals of funds therefrom, in form and substance satisfactory to the Agent.

“Board” shall mean the Board of Governors of the Federal Reserve System.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower’s Knowledge” shall mean the earlier of actual knowledge or receipt of
notice by an Authorized Officer of the Borrower or an Authorized Officer of an
Affiliate of the Borrower with respect to a matter relating to a part of the
Borrower’s business for which such Authorized Officer is responsible for the
management or day-to-day operations.

 

   - 5 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Borrowing Certificate” shall mean a borrowing certificate and related
attachments and certifications, substantially in the form of Exhibit B-1 to this
Agreement, executed by an Authorized Officer of the Borrower requesting a Loan
and otherwise duly completed.

“Business Day” shall mean any day on which commercial banks are not authorized
or required to be closed in New York, New York, and, if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, or an
Interest Period for, a Loan or a notice by the Borrower with respect to any such
borrowing, payment, prepayment or Interest Period, which is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Capacity Reservation Fees” shall have the meaning assigned to such term in the
Omnibus Agreements.

“Capital Expenditures” shall mean, for any period, capital expenditures
(including the aggregate amount of Capital Lease Obligations incurred during
such period) computed in accordance with GAAP (other than Project Costs or
expenditures paid out of casualty insurance proceeds).

“Capital Lease Obligations” shall mean, for any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property of such Person to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount of such obligations, determined in accordance with GAAP
(including such Statement No. 13).

“Cash Flow Available for Debt Service” shall mean, for any applicable period,
the amount of all Project Revenues received during such period but excluding
(a) net amounts received under Permitted Swap Agreements, Net Available Amounts,
proceeds of Permitted Indebtedness, contributions to capital and other
extraordinary revenue items and (b) dispositions outside the ordinary course of
business minus the amount of all Operation and Maintenance Expenses (exclusive,
in each case, of all non-cash items).

“Change in Law” shall mean, with respect to any Lender (or its Applicable
Lending Office), the occurrence after the date of the execution and delivery of
this Agreement of the following events: (a) the adoption of any applicable
Government Rule, (b) any change in any applicable Government Rule (including
Regulation D) or in the interpretation or administration of any Government Rule
(including Regulation D) by any Government Authority charged with its
interpretation or administration or (c) the adoption or making of any
interpretation, directive, guideline, policy or request applying to a class of
Lenders including such Lender of or under any Government Rule or in the
interpretation or administration of any Government Rule (including Regulation D)
(whether or not having the force of law and whether or not failure to comply
with would be unlawful, but with respect to which similarly situated banks
generally comply) by any Government Authority charged with its interpretation or
administration.

 

   - 6 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Cheniere LNG Marketing, Inc. Terminal Use Agreement” means the LNG Terminal Use
Agreement between Cheniere LNG Marketing, Inc. and Sabine Pass LNG, L.P. dated
March 31, 2006.

“Chevron Consent” shall mean the Consent and Agreement among Chevron U.S.A.
Inc., the Borrower and the Collateral Agent with respect to the Chevron TUA.

“Chevron TUA” shall mean the Terminal Use Agreement dated as of November 8, 2004
between Chevron U.S.A. Inc. and the Borrower.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean: (a) the “Collateral” as defined in the Security
Agreement and the Pledge Agreements and (b) all other collateral of whatsoever
nature purported to be subject to the Lien of any Security Document.

“Collateral Accounts” shall mean the Phase 1 Construction Account, the Phase 2
Construction Account (including the Phase 1 Construction Payment Subaccount, the
Phase 1 Punchlist Retention Subaccount, the Bechtel Construction Payment
Subaccount, the Phase 2 Construction Payment Subaccount and the Phase 2
Punchlist Retention Subaccount), the Debt Service Reserve Account, the Debt
Service Accrual Account, the Insurance Proceeds Account, the Operating Account,
the Income Tax Reserve Account, the Distribution Account and the Revenue
Account, as each such term is defined in the Collateral Agency Agreement.

“Collateral Agency Agreement” shall mean the Amended and Restated Collateral
Agency Agreement among the Collateral Agent, the Securities Intermediary, the
Agent and the Borrower substantially in the form of Exhibit K to this Agreement.

“Collateral Agency Fee” shall have the meaning assigned to such term in
Section 2.04(b).

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Collateral Agent Fee Letter” shall mean that certain letter agreement dated on
or about July 21, 2006, entered into between the Borrower and the Collateral
Agent with respect to, among other matters, certain fees payable to the
Collateral Agent.

“Commitment” shall mean, at any time for any Lender, the amount set forth next
to such Lender’s name on Appendix A to this Agreement under the headings
“Commitment of Phase 1 Allocation” and “Commitment of Phase 2 Allocation”, as
applicable (as the same may be adjusted from time to time pursuant to
Section 2.03 or as a consequence of an assignment in accordance with
Section 11.06(b)). On the Effective Date, the aggregate unused amount of the
Commitments of the Lenders shall not exceed $1,351,000,000.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.04(a).

 

   - 7 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Confirmation” shall mean the confirmation of the Operator, Manager, Borrower,
Sabine Pass LNG – LP, LLC, the Collateral Agent and the Agent dated July 21,
2006.

“Consent and Agreement” shall mean (a) each TUA Consent, (b) the Phase 1 EPC
Consent, (c) the Phase 2 Construction Consents, (d) each other Consent and
Agreement among a Material Project Party (other than each counterparty to a
Lease Agreement), the Borrower and the Collateral Agent substantially in the
form attached to this Agreement as Exhibit L (as applicable) (or such other form
as is reasonably acceptable to the Agent and the Borrower) and (e) the Estoppel
Certificates.

“Construction Account” shall have the meaning given such term in the Collateral
Agency Agreement.

“Construction Report” shall mean a Phase 1 Construction Report or a Phase 2
Construction Report, as the case may be.

“Contest” shall mean, with respect to any Person, with respect to any Taxes or
any Lien imposed on Property of such Person (or the related underlying claim for
labor, material, supplies or services) by any Government Authority for Taxes or
with respect to obligations under ERISA or any Mechanics’ Lien (each, a “Subject
Claim”), a contest of the amount, validity or application, in whole or in part,
of such Subject Claim pursued in good faith and by appropriate legal,
administrative or other proceedings diligently conducted so long as:
(a) adequate reserves have been established with respect to such Subject Claim
in accordance with GAAP, (b) during the period of such contest the enforcement
of such Subject Claim is effectively stayed and any Lien (including any inchoate
Lien) arising by virtue of such Subject Claim shall, if required by applicable
Government Rule, be effectively secured by posting of cash collateral or a
surety bond (or similar instrument) by a reputable surety company, (c) neither
the Agent nor any Lender could reasonably be expected to be exposed to any risk
of criminal liability or civil liability as a result of such contest and (d) the
failure to pay such Subject Claim under the circumstances described above could
not otherwise reasonably be expected to have a Material Adverse Effect. The term
“Contest” used as a verb shall have a correlative meaning.

“Contingency” shall mean the Dollar amount identified as “Contingency” in the
Phase 1 Construction Budget and Schedule or Phase 2 Construction Budget and
Schedule, as applicable, to be used to fund payment of Project Costs reasonably
and necessarily incurred by the Borrower that are not line items, or are in
excess of the line item amounts (except as contingency line items), in the
Phase 1 Construction Budget and Schedule or Phase 2 Construction Budget and
Schedule, as applicable.

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) shall mean possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) and, in any event, any Person owning at least fifty percent
(50%) of the voting securities of another Person shall be deemed to Control that
Person.

 

   - 8 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Debt Service” shall mean, for any period, the sum, computed without
duplication, of the following: (a) all amounts payable by the Borrower in
respect of scheduled payments of principal of Permitted Indebtedness for such
period (other than prepayments of Loans payable during such period pursuant to
Section 3.04 and, for the avoidance of doubt, any payments of Subordinated
Indebtedness) plus (b) all amounts payable by the Borrower in respect of
Interest Expense for such period plus (c) all commitment fees payable in
accordance with Section 2.04(a), all fees payable in accordance with the Fee
Letters during such period and all other commitment fees, agency fees, trustee
fees or other fees, costs or expenses payable in connection with the
Indebtedness referred to in clause (a) above during such period plus (d) all
amounts, if any, due and payable to the applicable Lenders in respect of
settlement or termination payments under Permitted Swap Agreements.

“Debt Service Accrual Account” shall have the meaning assigned to such term in
the Collateral Agency Agreement.

“Debt Service Coverage Ratio” shall mean, as at each Quarterly Date, the ratio
of Cash Flow Available for Debt Service for the preceding 12-month period to the
aggregate amount of Debt Service with respect to the Permitted Indebtedness
referred to in Section 8.16(a) and (b) payable for the preceding 12-month
period; provided, that (a) for each calendar quarter prior to the first
anniversary of the Term Conversion Date, the Debt Service Coverage Ratio shall
be calculated using the quarterly financial statements available as of such
calculation date and (b) the Debt Service Coverage Ratio shall not be calculated
for the first calendar quarter following the Term Conversion Date.

“Debt Service Reserve Account” shall have the meaning assigned to such term in
the Collateral Agency Agreement.

“Default” shall mean an Event of Default or an event or condition which, with
the giving of notice, lapse of time or upon a declaration or determination being
made (or any combination thereof), would become an Event of Default.

“Designee Lender” shall have the meaning assigned to such term in
Section 11.06(c).

“Development” shall mean the development, acquisition, ownership, occupation,
construction, equipping, testing, repair, operation, maintenance and use of the
Project and the sale of Services or other products or by-products of the
Project. “Develop” and “Developed” shall have the correlative meanings.

“Distribution Account” shall have the meaning assigned to such term in the
Collateral Agency Agreement.

“Dollars” and “$” shall mean lawful money of the United States.

“Easement Properties” shall mean the licenses, tenements, hereditaments,
easements and rights of way, as further described in the Mortgage.

“Effective Date” shall have the meaning assigned to such term in Section 6.01.

 

   - 9 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Emergency Capex” shall mean any Capital Expenditures that (a) are required as a
result of an emergency that poses a material threat to the health, safety or the
environment and (b) do not exceed in aggregate $5,000,000 for any given year.

“Environmental Claim” shall mean any claim or demand (collectively, a “claim”)
by any Person alleging or asserting liability for investigatory costs, cleanup
or other remedial costs, legal costs, environmental consulting costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties related to (a) the presence, or Release
into the environment, of any Hazardous Material at any location, whether or not
owned by the Person against whom such claim is made, or (b) any violation of any
Environmental Law. The term “Environmental Claim” shall include any claim by any
person or Government Authority for enforcement, cleanup, removal, response,
remedial action or damages pursuant to any Environmental Law, and any claim by
any third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief under any Environmental Law.

“Environmental Law” shall mean all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time relating to the regulation or protection of the environment, health and
safety, natural resources or to emissions, discharges, Releases or threatened
Releases of Hazardous Materials into the environment, including ambient air,
soil, surface water, groundwater, wetlands, coastal waters, land or subsurface
strata, or otherwise relating to the generation, manufacture, processing,
distribution, Use, treatment, storage, disposal, transport or handling of
Hazardous Materials.

“Equity Contribution Amount” shall mean $236,715,027.17.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business which is a
member of any group of organizations: (a) described in Section 414(b) or (c) of
the Code of which the Borrower is a member and (b) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which the
Borrower is a member.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any

 

   - 10 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Plan, (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Escrow Account” shall mean an escrow account established pursuant to
Section 18.4 of the Phase 1 EPC Contract.

“Estoppel Certificate” shall mean each certificate of a counterparty to a Lease
Agreement (other than the counterparty to the Lease Agreement referred to in
paragraph 3 of Appendix E) delivered pursuant to Section 13.4 of such Lease
Agreement.

“Event of Default” shall have the meaning assigned to such term in Section 9.01.

“Event of Loss” shall mean any loss of, destruction of or physical damage to any
Property of the Borrower and shall include an Event of Taking.

“Event of Taking” shall mean any taking, seizure, confiscation, requisition,
exercise of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Government Authority
relating to all or any part of the Project.

“Excluded Taxes” shall mean, with respect to the Agent, the Collateral Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 5.05(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply (other than as a result of a Change in
Law after the date hereof) with Section 5.04(e) or Section 5.05(b), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 5.04(a).

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (a) if the day for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if such rate is not so published for any day,
the Federal Funds Rate for

 

   - 11 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

such day shall be the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letters” shall mean, collectively, the Agency Fee Letter and each other fee
letter between the Borrower, each of the Lead Arrangers and the Collateral
Agent.

“FERC” shall mean the United States Federal Energy Regulatory Commission or any
successor thereto having jurisdiction over the transportation of natural gas
through, or the siting, construction or operation of, the Project.

“Final Borrowing Certificate” shall mean the Final Borrowing Certificate and
related attachments and certifications substantially in the form of Exhibit B-2
to this Agreement, executed by an Authorized Officer of the Borrower requesting
a final Loan pursuant to Section 6.04 and otherwise duly completed.

“Final Funding Date” shall mean the date on which all of the conditions set
forth in Section 6.04 shall have been satisfied (or waived by the Lenders).

“Final Maturity Date” shall mean July 1, 2015; provided, that if such date is
not a Business Day, the Final Maturity Date shall be the next preceding Business
Day.

“Financing Documents” shall mean (a) this Agreement, (b) the Fee Letters,
(c) each of the Security Documents, (d) the Permitted Swap Agreements and
(e) each Consent and Agreement.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Gas” shall mean any hydrocarbon or mixture of hydrocarbons consisting
predominantly of methane which is in a gaseous state.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a basis consistent with those principles set forth in
Section 1.02(a).

“Government Approval” shall mean (a) any authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, waiver, exemption,
filing, variance, claim, order, judgment or decree of, by or with, (b) any
required notice to, (c) any declaration of or with or (d) any registration by or
with, any Government Authority, in each case relating to the Development except
to the extent routine or ministerial in nature or not otherwise material to the
Development or the Borrower’s compliance with any Government Rule or obtaining
or maintaining any Government Approval.

“Government Authority” shall mean any federal, state or local government or
political subdivision thereof or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question.

 

   - 12 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Government Rule” shall mean any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, whether now or hereafter in effect.

“Guarantee” shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property of any Person, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of his,
her or its obligations or an agreement to assure a creditor against loss, and
including causing a bank or other financial institution to issue a letter of
credit or other similar instrument for the benefit of another Person, but
excluding (a) endorsements for collection or deposit in the ordinary course of
business and (b) customary non-financial indemnity or hold harmless provisions
included in contracts entered into in the ordinary course of business. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Guaranteed Substantial Completion Date” shall have the meaning assigned to such
term in the Phase 1 EPC Contract (a) without giving effect to any Phase 1 Change
Order that affects such date, except any such Phase 1 Change Order which has
been approved by the Agent and the Majority Lenders or (b) after giving effect
to an agreement in principle between the Borrower and the Phase 1 EPC Contractor
to extend the Guaranteed Substantial Completion Date as a result of a force
majeure event (as defined in the Phase 1 EPC Contract), but only until such time
as a Phase 1 Change Order with respect to such agreed extension has been
approved or rejected by the Majority Lenders pursuant to Section 8.20; provided,
that such Phase 1 Change Order is presented to the Lenders for approval within
three months of the Borrower’s receipt from the Phase 1 EPC Contractor of a
written request for such extension.

“Hazardous Material” shall mean: (a) any petroleum or petroleum products,
flammable materials, explosives, radioactive materials, friable asbestos, urea
formaldehyde foam insulation and polychlorinated biphenyls (PCBs), (b) any
chemicals, other materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous wastes”,
“restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import under any Environmental
Law and (c) any other chemical, material, substance or waste which is now or
hereafter regulated under or with respect to which liability or standards of
conduct are imposed under any Environmental Law.

“Hedging Agreement” shall mean any agreement in respect of any interest rate,
swap, forward rate transaction, commodity swap, commodity option, interest rate
option (other than this Agreement), interest or commodity cap, interest or
commodity collar transaction, currency swap agreement, currency future or option
contract, or other similar agreements.

 

   - 13 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Impairment” shall mean, with respect to any Transaction Document (other than a
Non-Material Project Document) or Government Approval, (a) the rescission, early
termination, cancellation, repeal or invalidity thereof, (b) the suspension or
injunction thereof or (c) the inability to satisfy in a timely manner stated
conditions to effectiveness or amendment, modification or supplementation (other
than, in the case of a Transaction Document (other than a Non-Material Project
Document), any such amendment, modification or supplementation effected in
accordance with Section 8.21 and, in the case of a Government Approval, any such
amendment, modification or supplementation effected in accordance with
Section 8.03(b)) of such Transaction Document or Government Approval in whole or
in part. The verb “Impair” shall have a correlative meaning.

“Income Tax Reserve Account” shall have the meaning assigned to such term in the
Collateral Agency Agreement.

“Indebtedness” shall mean, for any Person, without duplication, (a) all
obligations of such Person for borrowed money or in respect of deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations of
such Person in respect of any Hedging Agreement and (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnification Agreement” shall mean an indemnification agreement
substantially in the form of Exhibit A to the Assumption Agreement.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03.

“Independent Engineer” shall mean Stone & Webster Management Consultants, Inc.
or such other Person, so long as no Default has occurred and is continuing,
reasonably acceptable to the Borrower, as the Agent may engage on behalf of the
Lenders to act as Independent Engineer for the purposes of this Agreement.

 

   - 14 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Initial Phase 2 Funding Date” shall mean the first date on which all of the
conditions set forth in Sections 6.01, Section 6.02 and Section 6.03 shall have
been satisfied (or waived by the Lenders) and a Phase 2 Loan made.

“Insurance Advisor” shall mean Aon Risk Services Inc. or such other Person, so
long as no Default has occurred and is continuing, reasonably acceptable to the
Borrower, as the Agent may engage on behalf of the Lenders to act as Insurance
Advisor for the purposes of this Agreement.

“Insurance Proceeds Account” shall have the meaning assigned to such term in the
Collateral Agency Agreement.

“Interest Expense” shall mean, for any period, the sum, computed without
duplication, of the following: (a) all interest in respect of Permitted
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period) (other than, for the avoidance of doubt, any payments
of Subordinated Indebtedness) plus (b) the net amounts payable (or minus the net
amounts receivable) under Permitted Swap Agreements accrued during such period
(whether or not actually paid or received during such period).

“Interest Period” shall mean, (a) prior to the Final Funding Date, with respect
to any Loan, each period commencing on the date such Loan is made or the last
day of the next preceding Interest Period for such Loan and ending on the
numerically corresponding day in the first calendar month thereafter and
(b) following the Final Funding Date, with respect to any Loan, each period
commencing on the last day of the next preceding Interest Period for such Loan
and ending on the numerically corresponding day in the sixth calendar month
thereafter, or if any such day is not a Business Day, the next preceding
Business Day.

Notwithstanding the foregoing paragraph: (a) no Interest Period may commence
before and end after the Final Maturity Date, any Principal Payment Date or any
Semi-Annual Date, (b) each Interest Period which would otherwise end on a day
which is not a Business Day shall end on the next succeeding Business Day (or,
if such next succeeding Business Day falls in the next succeeding calendar
month, on the next preceding Business Day) and (c) notwithstanding clause (a)
above, no Interest Period shall have a duration of less than one month and, if
the Interest Period would otherwise be a shorter period, such Loan shall not be
available under this Agreement.

“Interest Rate Protection Agreement” shall mean, for any Person, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest rate risks either generally or under specific contingencies.

“International LNG Terminal Standards” shall mean to the extent not inconsistent
with the express requirements of this Agreement, the international standards and
practices applicable to the design, construction, equipment, operation or
maintenance of LNG receiving and regasification terminals, established by the
following (such standards to apply in the following order of priority): (i) a
Government Authority having jurisdiction over the Borrower, (ii) the Society of
International Gas Tanker and Terminal Operators (“SIGTTO”) and (iii) any

 

   - 15 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

other internationally recognized non-governmental agency or organization with
whose standards and practices it is customary for reasonable and prudent
operators of LNG receiving and regasification terminals to comply. In the event
of a conflict between any of the priorities noted above, the priority with the
lowest roman numeral noted above shall prevail.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
Property of such Person, services or securities or otherwise) of capital stock,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including any “short sale” or any other sale of any securities at a time when
such securities are not owned by the Person entering into such sale), (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding 90 days representing the purchase price of
inventory or supplies sold in the ordinary course of business) and (c) the
entering into of any Guarantee of, or other contingent obligation (other than an
indemnity which is not a Guarantee) with respect to, Indebtedness or other
liability of any other Person.

“J&S Cheniere Terminal Use Agreement” shall mean the terminal use or similar
agreement to be entered into pursuant to the Option Agreement dated December 23,
2003 between Cheniere LNG Inc. and J&S Cheniere S.A.

“Lead Arrangers” shall have the meaning assigned to such term in the preamble.

“Lease Agreement” shall mean the agreements between the Borrower and any
landowner listed on Appendix E granting a lease or an option to lease real
property situated in Cameron Parish, Louisiana in connection with the Project.

“Lender” and “Lenders” shall have the meanings assigned to such terms in the
preamble.

“LIBO Rate” shall mean, with respect to any Loan for any Interest Period, the
rate appearing on Page 3750 of the Dow Jones Markets (Telerate) Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on the day that is two Business Days (or, in the case of the
initial Loan hereunder, 1 Business Day) prior to the commencement of such
Interest Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the LIBO Rate for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

   - 16 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any Property of any Person, any mortgage,
lien, pledge, charge, lease, easement, servitude, security interest or
encumbrance of any kind in respect of such Property of such Person. For purposes
of this Agreement and the other Financing Documents, a Person shall be deemed to
own subject to a Lien any Property which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement (other than an operating lease)
relating to such Property.

“LNG” shall mean Gas in a liquid state at or below its boiling point at a
pressure of approximately one atmosphere.

“LNG Vessel” shall mean an ocean-going vessel suitable for transporting LNG.

“Loan” or “Loans” shall mean the loans provided for by Section 2.01.

“Loss Proceeds” shall mean insurance proceeds, condemnation awards or other
compensation, awards, damages and other payments or relief (exclusive, in each
case, of the proceeds of liability insurance and business interruption insurance
and other payments for interruption of operations) with respect to any Event of
Loss.

“Majority Lenders” shall mean, subject to the last paragraph of Section 11.04,
Lenders holding over 50% of the aggregate outstanding Commitments or, if the
Commitments have terminated, Lenders holding over 50% of the aggregate unpaid
principal amount of the Loans.

“Management Services Agreement” shall mean the agreement dated February 25, 2005
between the Borrower and the Manager for the management and administration of
the Borrower.

“Manager” shall mean Sabine Pass LNG – GP, Inc., a Delaware corporation.

“Margin Stock” shall mean margin stock within the meaning of Regulation U and
Regulation X.

“Master Assignment and Acceptance Agreement” shall mean a master assignment and
acceptance agreement among the assignors and assignees listed on the signature
pages thereto (being the lenders party to the Original Credit Agreement and the
Lenders party hereto), the Collateral Agent, the Agent and the Borrower,
substantially in the form of Exhibit H-1.

“Material Adverse Effect” shall mean any act, event or condition which has a
material adverse effect on one or more of the following: (a) the business or
financial condition of the Borrower or the ability of the Borrower to perform
its payment obligations under any Financing Document, (b) the ability of any
Project Party to comply with its material obligations under any Material Project
Document to which it is a party or (c) the enforceability of any Financing
Document or Material Project Document or the rights or remedies of the Lenders
thereunder.

 

   - 17 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Material Project Documents” shall mean (a) each TUA signed with an Anchor
Tenant (together with each guarantee thereof), (b) the Phase 1 EPC Contract,
(c) each Phase 2 Construction Contract, (d) the O&M Agreement, (e) each Omnibus
Agreement, (f) the Lease Agreements, (g) the Partnership Agreement, (h) the
Management Services Agreement, (i) the Indemnification Agreement, (j) the Tank
Contractor Guarantee and (k) any replacement of (or guarantee or credit support
related to) any of the foregoing.

“Material Project Parties” shall mean each Pledgor, the Operator, each other
party to a Material Project Document (other than the Borrower) and each Person
party to a credit support instrument provided in connection with any Material
Project Document.

“Mechanics’ Liens” shall mean carriers’, warehousemen’s, mechanics’, workmen’s,
materialmen’s, construction or other like statutory Liens.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the multiple indebtedness mortgage, assignment of leases
and rents, and security agreement dated February 23, 2005 granted by the
Borrower for the benefit of the Collateral Agent as amended by the “First
Amendment to Multiple Indebtedness Mortgage, Assignment of Leases and Rents, and
Security Agreement”, dated January 19, 2006.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by the Borrower or
any ERISA Affiliate and which is covered by Title IV of ERISA.

“Negotiation Period” shall have the meaning assigned to such term in
Section 5.01(b)(i).

“Net Available Amount” shall mean the aggregate amount of Loss Proceeds received
by the Borrower in respect of an Event of Loss net of reasonable expenses
incurred by the Borrower in connection with the collection of such Loss
Proceeds.

“Net Worth” shall mean, as to any Person, as of any date of determination, the
sum of (a) the consolidated common and preferred stockholders’ equity of such
Person and its consolidated Subsidiaries, plus (b) the cumulative amount by
which the stockholders’ equity of such Person shall have been reduced by reason
of non-cash write downs of long-term assets from December 31, 2005, plus
(c) those items included as “preferred interests of consolidated subsidiaries”
(or analogous line item) as listed on the consolidated balance sheet of such
Person as of the date of the annual financial statement issued prior to the date
of determination used for this definition and regardless of any change after
December 31, 2005 in accounting treatment thereof, plus (d) those items included
as “minority interests of consolidated subsidiaries” (or analogous line item) as
listed on the consolidated balance sheet of such Person as of the date of the
annual financial statement issued prior to the date of determination used for
this definition and regardless of any change after December 31, 2005 in
accounting treatment thereof, and minus (e) accumulated other comprehensive
income (loss) (or analogous line item).

“NGA” shall mean the United States Natural Gas Act of 1938, as heretofore and
hereafter amended, and codified 15 U.S.C. §717 et seq.

 

   - 18 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Non-Material Project Documents” shall mean each contract or agreement other
than Material Project Documents and Other Project Documents to which the
Borrower is a party, including contracts or agreements for legal, accounting,
engineering, environmental consulting or other professional services in
connection with the Development (other than to the extent such are Material
Project Documents, Other Project Documents or contracts or agreements in
substitution of any Material Project Document or Other Project Documents) in
accordance with the Phase 1 Construction Budget and Schedule or the Phase 2
Construction Budget and Schedule, as applicable, or the then current Operating
Budget, as the case may be.

“Nonrecourse Persons” shall have the meaning assigned to that term in
Section 11.09.

“Notice of Borrowing” shall mean the notice of borrowing referred to in
Section 4.05.

“O&M Agreement” shall mean the agreement dated February 25, 2005 between the
Borrower and the Operator for the operation and maintenance of the Project.

“Omnibus Agreement” shall mean (a) the Omnibus Agreement dated as of
September 2, 2004 between Total LNG USA, Inc. and the Borrower and (b) the
Omnibus Agreement dated as of November 8, 2004 between the Borrower and Chevron
U.S.A. Inc.

“Operating Account” shall have the meaning assigned to such term in the
Collateral Agency Agreement.

“Operating Budget” shall mean a budget, prepared and certified by the Borrower,
in accordance with Section 8.22, of Operation and Maintenance Expenses expected
to be incurred by the Borrower during the relevant fiscal year to which such
budget applies.

“Operation and Maintenance Expenses” shall mean, for any period, the sum,
computed without duplication, of the following: (a) general and administrative
expenses including expense reimbursement payable to the Manager pursuant to
Section 6.7 of the Partnership Agreement and for ordinary course fees and costs
of the Manager pursuant to the Management Services Agreement plus (b) expenses
for operating the Project and maintaining it in good repair and operating
condition payable during such period, including the ordinary course fees and
costs of the Operator payable pursuant to the O&M Agreement plus (c) insurance
costs payable during such period plus (d) applicable sales and excise taxes (if
any) payable or reimbursable by the Borrower during such period plus
(e) franchise taxes payable by the Borrower during such period plus (f) property
taxes payable by the Borrower during such period plus (g) any other direct taxes
(if any) payable by the Borrower during such period plus (h) costs and fees
attendant to the obtaining and maintaining in effect the Government Approvals
payable during such period plus (i) legal, accounting and other professional
fees attendant to any of the foregoing items payable during such period plus
(j) any fees and expenses of the Secured Parties during such period not included
in Debt Service plus (k) all other cash expenses payable by the Borrower in the
ordinary course of business. Operation and Maintenance Expenses shall exclude,
to the extent included above: (i) payments into any of the Collateral Accounts
during such period, (ii) payments of any kind with respect to Restricted
Payments during such period,

 

   - 19 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iii) depreciation for such period, (iv) any Capital Expenditure including
Permitted Capital Expenditures and (v) any payments of any kind with respect to
any Restoration during such period. Notwithstanding the foregoing, for the
purpose of calculating the Debt Service Coverage Ratio, Operation and
Maintenance Expenses shall not include the actual cash expenditures for items
(c), (e), (f) and (g) above, but shall instead include the appropriate accrual
for such items.

“Operator” shall mean Cheniere LNG O&M Services, L.P., a Delaware limited
partnership, or any replacement thereof in accordance with the terms of this
Agreement.

“Original Closing Date” shall mean February 25, 2005, the date on which all
conditions precedent to the execution of the Original Credit Agreement were
satisfied (or waived by the Lenders).

“Original Credit Agreement” shall have the meaning assigned to such term in the
preamble.

“Original Funding Date” shall mean January 25, 2006, the date on which all of
the conditions set forth in Section 6.02 of the Original Credit Agreement were
satisfied (or waived by the Lenders).

“Other Project Documents” shall mean: (a) the J&S Cheniere Terminal Use
Agreement, (b) the Assumption Agreement, (c) each other contract or agreement
entered into by the Borrower related to the Development (other than the Material
Project Documents) which has, or as a result of any amendment to a Non-Material
Document would have, a term of more than five years (with respect to any
contract that involves payments to or by the Borrower in excess of $5,000,000)
or involves payments to or by the Borrower of amounts in excess of $50,000,000
(including any related guarantee or credit support agreement or instrument),
(d) the Cheniere LNG Marketing, Inc. Terminal Use Agreement and (e) each
contract entered into by the Borrower with an Affiliate of the Borrower pursuant
Section 8.24(d).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Financing Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Financing
Document.

“Participant” shall have the meaning assigned to such term in Section 11.06(c).

“Partnership Agreement” shall mean the Fourth Amended and Restated Agreement of
Limited Partnership of Sabine Pass, LNG L.P., effective as of February 25, 2005.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L.107-56, signed into law October 26, 2001.

“Payor” shall have the meaning assigned to such term in Section 4.06.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
trustee.

 

   - 20 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Permitted Capital Expenditures” shall mean Capital Expenditures that (a) are
Emergency Capex, (b) are incurred prior to the Final Maturity Date and are less
than $7,500,000 in any given fiscal year or $25,000,000 in the aggregate or
(c) are otherwise used for the Project and, with respect to clause (c), (i) are
funded entirely by equity or Permitted Indebtedness, (ii) are funded entirely
from the Distribution Account as set forth in Section 4.07(b) of the Collateral
Agency Agreement or (iii) are funded by insurance proceeds each as expressly
permitted herein and, in the case of clauses (i), (ii) or (iii), could not
reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the Borrower’s rights, duties, obligations or liabilities under
any TUA with an Anchor Tenant.

“Permitted Indebtedness” shall mean the Indebtedness permitted under
Section 8.16.

“Permitted Investments” shall mean (a) marketable direct obligations of the
United States of America, (b) marketable obligations directly and fully
guaranteed as to interest and principal by the United States of America,
(c) demand deposits with the Collateral Agent, and time deposits, certificates
of deposit and banker’s acceptances issued by an Acceptable Bank, (d) commercial
paper or tax-exempt obligations given the highest rating by S&P and Moody’s,
(e) obligations of the Collateral Agent meeting the requirements of clause (c)
above or any other bank meeting the requirements of clause (c) above, in respect
of the repurchase of obligations of the type as described in clauses (a) and
(b); provided, that such repurchase obligations shall be fully secured by
obligations of the type described in said clauses (a) and (b) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, the Collateral Agent or such other bank, (f) a money
market fund or a qualified investment fund (including any such fund for which
the Collateral Agent or any Affiliate thereof acts as an advisor or a manager)
given one of the two highest long-term ratings available from S&P and Moody’s
and (g) eurodollar certificates of deposit issued by the Collateral Agent
meeting the requirements of clause (c) above or any other bank meeting the
requirements of clause (c) above. In no event shall any cash be invested in any
obligation, certificate of deposit, acceptance, commercial paper or instrument
which by its terms matures more than 90 days after the date of investment,
unless the Collateral Agent or a bank meeting the requirements of clause (c)
above shall have agreed to repurchase such obligation, certificate of deposit,
acceptance, commercial paper or instrument at its purchase price plus earned
interest within no more than 90 days after its purchase hereunder. With respect
to any rating requirement set forth above, if the relevant issuer is rated by
either S&P or Moody’s, but not both, then only the rating of such rating agency
shall be utilized for the purpose of this definition.

“Permitted Liens” shall mean the Liens permitted under Section 8.13.

“Permitted Swap Agreement” shall mean any Interest Rate Protection Agreement
between the Borrower and any Lender that is an Acceptable Bank entered into in
accordance with the terms of Section 8.15; provided, that such Interest Rate
Protection Agreement shall not rank greater than pari passu with this Agreement.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or Government Authority.

 

   - 21 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Phase 1” shall mean the LNG receiving terminal in Cameron Parish, Louisiana,
featuring a regasification design capacity of approximately 2.6 billion cubic
feet per day, two docks and three storage tanks with an aggregate capacity of
approximately 480,000 cubic meters and all other facilities and activities
incidental to the foregoing, to be constructed and owned by the Borrower but
excluding the Pipeline or any other pipeline outside the Site.

“Phase 1 Allocation” shall mean the total amount of the Commitment available for
Phase 1 Loans, which amount shall be $961,900,000.

“Phase 1 Change Order” shall have the meaning assigned to the term “Change
Order” in the Phase 1 EPC Contract.

“Phase 1 Commercial Start Date” shall have the meaning assigned to the term
“Commercial Start Date” in the Total TUA.

“Phase 1 Construction Account” shall have the meaning assigned to such term in
the Collateral Agency Agreement.

“Phase 1 Construction Budget and Schedule” shall mean (a) a budget as set forth
in Appendix F setting forth, on a monthly basis, the timing and amount of all
projected payments of Phase 1 Project Costs from the Original Closing Date
through the projected date of Phase 1 Final Completion and (b) a schedule
setting forth the proposed engineering, procurement, construction and testing
milestone schedule for the Development of Phase 1 through the projected date of
Phase 1 Final Completion, which budget and schedule (i)(A) shall be certified by
the Borrower as the best reasonable estimate of the information set forth
therein as of the Effective Date, (B) shall be consistent with the requirements
of the Transaction Documents with respect to Phase 1 (other than the
Non-Material Project Documents) and (C) shall be in form and substance
acceptable to the Lenders and (ii) may be modified from time to time in
conformance with the Phase 1 EPC Contract and the other Transaction Documents
with respect to Phase 1 (other than the Non-Material Project Documents) that are
permitted hereunder.

“Phase 1 Construction Report” shall mean a “Construction Report”, substantially
in the form of Exhibit G-1 to this Agreement, certified by an Authorized Officer
of the Borrower and delivered from time to time as contemplated by Section 8.19.

“Phase 2 Construction Report” shall mean a “Construction Report”, substantially
in the form Exhibit G-2 to this Agreement, certified by an Authorized Officer of
the Borrower and delivered from time to time as contemplated by Section 8.19.

“Phase 1 EPC Consent” shall mean the Acknowledgement and Consent Agreement
between the Phase 1 EPC Contractor, the Borrower and the Collateral Agent dated
as of February 25, 2005.

“Phase 1 EPC Contract” shall mean the lump sum turnkey agreement for the
engineering, procurement and construction of Phase 1 by and between the Borrower
and the Phase 1 EPC Contractor dated as of December 18, 2004.

 

   - 22 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Phase 1 EPC Contractor” shall mean Bechtel Corporation, in its capacity as
contractor under the Phase 1 EPC Contract.

“Phase 1 Event of Abandonment” shall mean (a) a formal, public announcement by
the Borrower of a decision to abandon or indefinitely defer the construction,
completion or operation of Phase 1 for any reason, (b) Suspension or abandonment
for more than 120 days of the Development of Phase 1 or (c) the Borrower shall
make any filing with FERC giving notice of the intent or requesting authority to
abandon the construction, completion or operation of Phase 1 for any reason;
provided, however, that any suspension or delays in construction, completion or
operation of Phase 1 caused by a force majeure event shall not constitute an
“Event of Abandonment” so long as the Borrower is diligently attempting to
restart the construction, operation or completion of Phase 1.

“Phase 1 Final Completion” shall have the meaning assigned to the term “Final
Completion” in the Phase 1 EPC Contract.

“Phase 1 Loan” shall mean the portion of any Loan made with respect to Phase 1
(or as otherwise permitted herein) from the Phase 1 Allocation, (which, together
with any Phase 2 Loan made on the same date, shall be a “Loan”).

“Phase 1 Project Costs” shall mean all costs, fees, taxes and expenses incurred
by the Borrower to complete Phase 1 as contemplated by (and consistent with) the
Transaction Documents with respect to Phase 1 (including the Phase 1
Construction Budget and Schedule) and Government Approvals.

“Phase 1 Substantial Completion” shall have the meaning assigned to the term
“Substantial Completion” in the Phase 1 EPC Contract.

“Phase 1 Substantial Completion Date” shall mean the date on which Phase 1
Substantial Completion has occurred in accordance with the Phase 1 EPC Contract;
provided, that the Independent Engineer shall have confirmed that the conditions
thereto have been satisfied.

“Phase 2” shall mean the expansion of the LNG receiving terminal in Cameron
Parish, Louisiana, featuring an increased design capacity aggregating, together
with Phase 1, 4.0 billion cubic feet per day, two additional storage tanks with
an aggregate capacity of approximately 320,000 cubic meters and all other
facilities and activities incidental to the foregoing, to be constructed and
owned by the Borrower but excluding the Pipeline or any other pipeline outside
the Site.

“Phase 2 Allocation” shall mean the total amount of the Commitment available for
Phase 2 Loans, which amount shall be $538,100,000.

“Phase 2 Change Order” shall have the meaning assigned to the term “Change
Order” in any Phase 2 Construction Contract or any substantially equivalent
concept to a change order howsoever defined in any Phase 2 Construction
Contract.

 

   - 23 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Phase 2 Completion” shall have the meaning given to the term “Final Acceptance”
in the Bechtel Construction Contract.

“Phase 2 Construction Account” shall have the meaning assigned to such term in
the Collateral Agency Agreement.

“Phase 2 Construction Budget and Schedule” shall mean (a) a budget as set forth
in Appendix F setting forth, on a monthly basis, the timing and amount of all
projected payments of Phase 2 Project Costs from the Effective Date through the
projected date of Phase 2 Completion and (b) a schedule setting forth the
proposed engineering, procurement, construction and testing milestone schedule
for the Development of Phase 2 through the projected date of Phase 2 Completion,
which budget and schedule (i)(A) shall be certified by the Borrower as the best
reasonable estimate of the information set forth therein as of the Effective
Date, (B) shall be consistent with the requirements of the Transaction Documents
with respect to Phase 2 (other than the Non-Material Project Documents) and
(C) shall be in form and substance acceptable to the Lenders and (ii) may be
modified from time to time in conformance with the Phase 2 Construction
Contracts and the other Transaction Documents with respect to Phase 2 that are
permitted hereunder.

“Phase 2 Construction Consents” shall mean the Bechtel Construction Consent, the
Tank Construction Consent and the Soil Contract Consent.

“Phase 2 Construction Contractor” shall mean each of the Phase 2 EPCM
Contractor, the Tank Contractor and the Soil Contractor.

“Phase 2 Construction Contracts” shall mean, collectively, the Bechtel
Construction Contract, the Tank Construction Contract and the Soil Contract.

“Phase 2 EPCM Contractor” shall mean Bechtel Corporation, in its capacity as
contractor under the Bechtel Construction Contract.

“Phase 2 Event of Abandonment” shall mean: (a) a formal, public announcement by
the Borrower of a decision to abandon or indefinitely defer the construction or
completion of Phase 2 for any reason, (b) following the Term Conversion Date,
the cessation or abandonment of activities related to the construction or
completion (prior to Phase 2 Completion) or maintenance of Phase 2 for more than
120 consecutive days or (c) the Borrower shall make any filing with FERC giving
notice of the intent or requesting authority to abandon the construction,
completion or maintenance of Phase 2 for any reason; provided, however, that any
suspension or delays in construction, completion or maintenance of Phase 2
caused by a force majeure event shall not constitute an “Event of Abandonment”
so long as the Borrower is diligently attempting to restart the construction,
completion or maintenance of Phase 2.

“Phase 2 Loan” shall mean the portion of any Loan made with respect to Phase 2
(or as otherwise permitted herein) from the Phase 2 Allocation (which, together
with any Phase 1 Loan made on the same date, shall be a “Loan”).

“Phase 2 Project Costs” shall mean all costs, fees, taxes and expenses incurred
by (i) the Borrower to complete Phase 2 as contemplated by (and consistent with)
the Transaction

 

   - 24 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Documents with respect to Phase 2 (including the Phase 2 Construction Budget and
Schedule) and Government Approvals, and (ii) Cheniere LNG, Inc. or an Affiliate
thereof, as set forth on Schedule 1.01.

“Pipeline” shall mean the 16-mile long, 42-inch diameter pipeline from the
Project to Johnson Bayou, Louisiana authorized by FERC pursuant to Section 7(c)
of the NGA or any extension or replacement thereof or any other pipeline on the
Site requiring authorization from FERC pursuant to Section 7(c) of the NGA.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Pledge Agreements executed by any Person
holding any direct equity interest in the Borrower.

“Pledgor” shall mean, at any time, any Person holding any direct equity interest
in the Borrower who has entered into a Pledge Agreement.

“Post-Default Rate” shall mean 2% above the interest rate otherwise applicable
to a Loan in accordance with this Agreement.

“Principal Payment Dates” shall mean (a) the earlier of (i) the date which is
the six month anniversary of the Term Conversion Date and (ii) October 1, 2009,
and each six month anniversary thereafter, or, if any such date is not a
Business Day, the next preceding Business Day and (b) the Final Maturity Date.

“Project” shall mean, collectively, Phase 1 and Phase 2.

“Project Costs” shall mean collectively, the Phase 1 Project Costs and the
Phase 2 Project Costs.

“Project Documents” shall mean each Material Project Document, Other Project
Document and Non-Material Project Document.

“Project Party” shall mean each Person from time to time party to a Project
Document.

“Project Revenues” shall mean, for any period, all cash revenues (without
duplication) received by the Borrower during such period from: (a) the sale of
Services and other services during such period, (b) all interest earned with
respect to such period on Permitted Investments held in the Collateral Accounts,
(c) amounts received by the Borrower from Project Parties or other Persons
constituting the refund of deposits during such period, (d) the proceeds of any
delay in start-up or business interruption insurance and other payments received
for interruption of operations or damage to the Project during such period
(other than Loss Proceeds)

 

   - 25 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

and (e) all other income or revenue, however earned or received, by the Borrower
during such period including any tax refunds or liquidated damages.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Prudent Industry Practices” shall mean, at a particular time, any of the
practices, methods, standards and procedures that, at that time, in the exercise
of reasonable judgment in light of the facts known at the time a decision was
made, could reasonably have been expected to accomplish the desired result
consistent with good business practices, including due consideration of the
Project’s reliability, environmental compliance, economy, safety and expedition,
and which practices, methods, standards and acts generally conform to
International LNG Terminal Standards.

“Quarterly Date” shall mean the last day of March, June, September and December
in each year, the first of which shall be the first such day after the date of
this Agreement; provided, that if any such day is not a Business Day, then such
Quarterly Date shall be the immediately preceding Business Day.

“Ready for Cool Down” shall have the meaning assigned to such term in the
Phase 1 EPC Contract.

“Ready for Performance Testing” shall have the meaning assigned to such term in
the Phase 1 EPC Contract.

“Regulation D”, “Regulation U” and “Regulation X” shall mean, respectively,
Regulation D, Regulation U and Regulation X of the Board.

“Release” shall mean, with respect to any Hazardous Material, any release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the
environment, including the movement of such Hazardous Material through ambient
air, soil, surface water, ground water, wetlands, land or subsurface strata.

“Required Debt Service Reserve Amount” shall mean as of any date on and after
the Term Conversion Date, an amount projected by the Agent equal to the amount
necessary to pay the forecasted Debt Service in respect of Secured Obligations
from the immediately preceding (or if the date of calculation is a Principal
Payment Date, such) Principal Payment Date (or the Term Conversion Date, if
there has not yet been a Principal Payment Date) through (and including) the
next Principal Payment Date (assuming that no Default will occur during such
period taking into account, with respect to interest, the amount of Interest
Expense that would accrue on the aggregate principal amount of the Loans for the
next six months.

“Required Payment” shall have the meaning assigned to such term in Section 4.06.

 

   - 26 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Restore” shall mean, with respect to any Affected Property, to rebuild, repair,
restore or replace such Affected Property. The term “Restoration” shall have a
correlative meaning.

“Restricted Payment” shall mean (a) all distributions by the Borrower (in cash,
Property of the Borrower or obligations) on, or other payments or distributions
on account of, or the setting apart of money for a sinking or other analogous
fund for, or the purchase, redemption, retirement or other acquisition by the
Borrower of, any portion of any partnership interest in the Borrower (other than
any distribution to the Pledgors of any Capacity Reservation Fee received by the
Borrower pursuant to an Omnibus Agreement after the Original Funding Date) and
(b) all payments (in cash, Property of the Borrower or obligations) of principal
of, interest on and other amounts with respect to, or other payments on account
of, or the setting apart of money for a sinking or other analogous fund for, or
the purchase, redemption, retirement or other acquisition by the Borrower of,
any Indebtedness owed to a Pledgor or any other Person party to a Pledge
Agreement or any Affiliate thereof (including any Subordinated Indebtedness
incurred to fund the Equity Contribution Amount). For the avoidance of doubt,
payments to the Manager pursuant to Section 6.7 of the Partnership Agreement and
for fees and costs pursuant to the Management Services Agreement, payments to
the Operator pursuant to the O&M Agreement and income tax distributions paid in
accordance with Sections 4.02(c) and 4.06 of the Collateral Agency Agreement are
not Restricted Payments. Notwithstanding the foregoing, any payment made by the
Borrower pursuant to the Settlement Agreement shall constitute a Restricted
Payment, except to the extent that the funds utilized to effect any such payment
shall have been provided by Cheniere Energy, Inc.

“Restricted Payment Date” shall have the meaning assigned to such term in
Section 8.12.

“Revenue Account” shall have the meaning assigned to such term in the Collateral
Agency Agreement.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

“Second Amendment to Lease” shall mean the Second Amendment to Lease dated
July 18, 2006 by and between Crain Lands, L.L.C. as lessor and the Borrower as
lessee.

“Second Amendment to Mortgage” shall mean the amendment to the Mortgage dated
July 21, 2006.

“Secured Obligations” shall mean, as at any date, the sum, computed without
duplication, of the following: (a) the aggregate outstanding principal amount of
the Loans plus all accrued interest on such amount plus (b) all other amounts
from time to time payable by the Borrower under the Financing Documents plus
accrued interest on such amounts plus (c) all amounts payable by the Borrower to
any Lender in connection with any Permitted Swap Agreement plus (d) any and all
obligations of the Borrower to the Agent, the Collateral Agent or any other
Secured Party for the performance of its agreements, covenants or undertakings
under or in respect of any Financing Document.

 

   - 27 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Agent, the Collateral Agent and each of the
Lenders (as a “Lender” hereunder and, if applicable, as a provider of any
Permitted Swap Agreement).

“Securities Intermediary” shall have the meaning assigned to such term in the
Collateral Agency Agreement.

“Security Agreement” shall mean the Security Agreement dated as of February 25,
2005 between the Borrower and the Collateral Agent.

“Security Documents” shall mean (a) the Security Agreement, (b) the Collateral
Agency Agreement, (c) each Pledge Agreement, (d) the Mortgage and (e) any such
other security agreement, control agreement, patent and trademark assignment,
lease, mortgage, assignment and other similar agreement securing the Secured
Obligations between any Person and the Collateral Agent on behalf of the Secured
Parties and all financing statements, agreements or other instruments to be
filed in respect of the Liens created under each such agreement.

“Semi-Annual Dates” shall mean (a) prior to the Term Conversion Date, the date
which is six months following the Original Closing Date and the earlier of each
six-month anniversary thereof and the Effective Date, and, following the
Effective Date, the date which is six months following the Effective Date and
each six-month anniversary thereof and (b) following the Term Conversion Date,
each Principal Payment Date; provided, that if any such day is not a Business
Day, then such Semi-Annual Date shall be the immediately preceding Business Day.

“Services” shall mean (a) the berthing of LNG Vessels at the Project, (b) the
unloading and receipt of LNG from LNG Vessels, (c) storage of inventory of the
Anchor Tenants or other customers, (d) the regasification of the LNG held in
storage, (e) the transportation and delivery of the regasified LNG to the point
of delivery as specified by the Anchor Tenant or other customers, as applicable
or (f) other activities directly related to the performance by the Borrower of
the foregoing.

“Settlement Agreement” shall mean the Settlement and Purchase Agreement dated as
of June 14, 2001 among Cheniere Energy, Inc., Cheniere FLNG, L.P., Crest Energy
L.L.C., Crest Investment Company and Freeport LNG Terminal LLC, as modified by
the letter agreement dated February 27, 2003.

“Site” shall mean the Easement Properties and any leasehold interests described
in the Mortgage.

“Soil Contract” shall mean the Engineer, Procure and Construct LNG soil contract
by and between Remedial Construction Services, L.P. and the Borrower dated on or
about July 21, 2006.

“Soil Contract Consent” shall mean the Consent and Agreement between Remedial
Construction Services, L.P., the Borrower and the Collateral Agent with respect
to the Soil Contract provided pursuant to Section 6.02(a).

 

   - 28 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Soil Contractor” shall mean Remedial Construction Services, L.P., in its
capacity as soil contractor under the Soil Contract.

“Subject Lender” shall have the meaning assigned to such term in
Section 11.06(c).

“Subordinated Indebtedness” shall mean any unsecured Indebtedness of the
Borrower to any Person permitted by clause (e) of Section 8.16 which is
subordinated to the Secured Obligations pursuant to an instrument in writing
satisfactory in form and substance to the Majority Lenders or containing
subordination provisions substantially in the form of Exhibit F.

“Subsidiary” shall mean, for any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by their terms ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Substitute Basis” shall have the meaning assigned to such term in
Section 5.01(i).

“Supermajority Lenders” shall mean Lenders holding over 66 2/3% of the aggregate
outstanding Commitments or, if the Commitments have terminated, Lenders holding
over 66 2/3% of the aggregate unpaid principal amount of the Loans.

“Survey” shall mean an as-built survey of the Site which survey shall:

(a) be a current “as-built” metes and bounds survey of the Site, including
Easement Properties that benefit such Site;

(b) be made in accordance with the “Minimum Standard Detail Requirement for
ALTA/ACSM Land Title Surveys” jointly established and adopted by ALTA, ACSM and
NSPS in 1999 with all measurements made in accordance with the “Minimum Angle,
Distance and Closure Requirements for Survey Measurements Which Control Land
Boundaries for ALTA/ACSM Land Title Surveys”;

(c) be prepared by a surveyor acceptable to the Lenders;

(d) contain “Optional Survey Responsibilities and Specifications” 1, 2, 3, 6,
7(a), 7(b), 7(c), 8, 9, 10, 11(b), 13, 14, 15 and 16 as specified on Table A to
the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys”; and

(e) contain a certification from said surveyor in form and substance
satisfactory to each of the Lenders and the Title Company.

 

   - 29 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Suspension” means the temporary cessation of activities related to the
development, construction, operation and/or maintenance of the Project for 120
consecutive days.

“Tank Construction Consent” shall mean the Consent and Agreement between Zachry
Construction Corporation, Diamond LNG LLC, the Borrower and the Collateral Agent
with respect to the Tank Construction Contract provided pursuant to
Section 6.02(a).

“Tank Construction Contract” shall mean the engineer, procure and construct LNG
tank contract by and between Zachry Construction Corporation, Diamond LNG LLC
and the Borrower dated on or about July 21, 2006.

“Tank Contractor” means each of Zachry Construction Corporation and Diamond LNG
LLC in their capacity as tank contractor under the Tank Construction Contract.

“Tank Contractor Guarantee” shall mean the guarantee dated on or about July 21,
2006 by Mitsubishi Heavy Industries, Ltd. in favor of the Borrower.

“Tank Contractor Guarantee Consent” shall mean the Consent and Agreement between
Mitsubishi Heavy Industries, Ltd., the Borrower and the Collateral Agent with
respect to the Tank Contractor Guarantee provided pursuant to Section 6.02(a).

“Taxes” shall mean, with respect to any Person, all taxes, assessments, imposts,
duties, governmental charges or levies imposed directly or indirectly on such
Person or its income, profits or Property by any Government Authority. The term
“Tax” shall have a correlative meaning.

“Term Conversion Date” shall mean the later to occur of (a) the Phase 1
Substantial Completion Date and (b) the earlier of (i) the Phase 1 Commercial
Start Date under the Total TUA and (ii) such date as may be nominated by the
Borrower; provided, that the Borrower shall have previously deposited (to the
reasonable satisfaction of the Agent) in the Debt Service Accrual Account an
amount equal to the aggregate amount of all principal, interest and fees that
will become due and payable from the date of such nomination until the Phase 1
Commercial Start Date.

“Termination Date” shall mean the date on which (a) the Agent, the Collateral
Agent and the Lenders shall have received final indefeasible payment in full in
cash of all of the Secured Obligations and all other amounts owing to the Agent,
the Collateral Agent and the Lenders under the Financing Documents, (b) the
Commitments shall have terminated, expired or been reduced to zero (other than
upon the occurrence of the Final Funding Date) and (c) each Permitted Swap
Agreement that would constitute a Secured Obligation shall have terminated or
expired.

“Title Company” shall mean Commonwealth Land Title Insurance Company.

“Title Policy” shall mean the American Land Title Association 1970 (revised
10/17/84) Form extended coverage mortgagee’s policy of title insurance or such
other form as is reasonably acceptable to the Agent and the Lenders or a binding
marked commitment deleting all

 

   - 30 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

requirements to issue such policy dated on the Original Closing Date and to be
redated the date of recording of the Mortgage, issued by the Title Company, in
an amount reasonably acceptable to the Agent insuring the validity of the
Mortgage and the priority of the mortgage lien in favor of the Collateral Agent
for the benefit of the Secured Parties created by the Mortgage, subject only to
those exceptions approved by the Agent, containing such endorsements and
affirmative assurances as the Agent shall require and which are obtainable from
title companies in the State of Louisiana, and including such reinsurance as the
Agent may require, using forms acceptable to the Agent.

“Total Consent” shall mean the Consent and Agreement among Total LNG USA, Inc.
the Borrower and the Collateral Agent with respect to the Total TUA.

“Total TUA” shall mean the Terminal Use Agreement dated as of September 2, 2004
between Total LNG USA, Inc. and the Borrower, as amended by the Amendment of LNG
Terminal Use Agreement, dated as of January 24, 2005.

“Transaction Documents” shall mean each Financing Document and each Project
Document.

“TUA” or “Terminal Use Agreement” shall mean any agreement between the Borrower
and a counterparty for the provision of Services.

“TUA Consents” shall mean the Total Consent and the Chevron Consent.

“United States” and “U.S.” shall mean the United States of America.

“Use” shall mean, with respect to any Hazardous Material and with respect to any
Person, the generation, manufacture, processing, distribution, handling, use,
treatment, recycling, storage or arrangement for disposal or disposal of such
Hazardous Material or transportation to or from the Property of such Person of
such Hazardous Material.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

1.02 Accounting Terms and Determinations.

(a) Except as otherwise expressly provided in this Agreement, all accounting
terms used in this Agreement shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders under this Agreement shall (unless otherwise disclosed to the
Lenders in writing at the time of delivery in the manner described in
subsection (b) below) be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, including applicable
statements, bulletins and interpretations issued by the Financial Accounting
Standards Board and applicable statements, bulletins, opinions and
interpretations issued by the American Institute of Certified Public Accountants
or its successor, and all calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided in
this Agreement) be made by application of generally accepted accounting
principles referred to

 

   - 31 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

above; provided, however, that if any financial statements shall be prepared in
accordance with generally accepted accounting principles that are not the same
as the principles used for the preparation of the financial statements for the
preceding applicable period or if any calculations shall be made for the
purposes of determining compliance with this Agreement on a basis that is not
the same as was used for purposes of determining compliance for the preceding
applicable period, then the financial statements for the comparable prior period
shall be restated and the calculations re-made as specified above to enable a
comparison to be made with such prior period; provided, further, that the
restatement and remaking of such calculations shall be made solely for
comparison purposes and shall not result in any finding of non-compliance
hereunder.

(b) The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 8.01 (i) a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements and
(ii) reasonable estimates of the difference between such statements arising as a
consequence of any such difference.

(c) To enable the ready and consistent determination of compliance with the
terms of this Agreement, the Borrower will not change the last day of its fiscal
year from December 31 of each year, or the last days of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30 of
each year, respectively.

1.03 Certain Principles of Interpretation. In this Agreement, unless otherwise
indicated, the singular includes the plural and plural the singular; words
importing any gender include the other gender; references to statutes or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to; references to “writing” include printing, typing, lithography and
other means of reproducing words in a tangible visible form; the words
“including,” “includes” and “include” shall be deemed to be followed in each
instance by the words “without limitation”; references to articles, sections (or
subdivisions of sections), exhibits, annexes or schedules are to this Agreement
(unless otherwise specified); references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments, extensions and
other modifications and substitutions thereof (including by change orders where
applicable) (without, however, limiting any prohibition on any such amendments,
extensions and other modifications and substitutions by the terms of this
Agreement); references to Persons include their respective permitted successors
and assigns and, in the case of Government Authorities, Persons succeeding to
their respective functions and capacities; references to “real property” shall
be deemed to include “immovable property”; references to “personal property”
shall be deemed to include “movable property”; and references to “easements”
shall be deemed to include “servitudes”.

1.04 Consent Not to be Unreasonably Delayed. In this Agreement, references to
any consent to be provided by or required from the Agent, the Collateral Agent
or the Lenders or requiring consent of any such party in consultation with the
Independent Engineer are to be construed as including the requirement that such
consent not be unreasonably withheld or delayed.

 

   - 32 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS

2.01 Loans. Each Lender severally agrees, on the terms and conditions of this
Agreement, to make loans (the “Loans”) to the Borrower in Dollars from time to
time during the period from and including the Original Funding Date to and
including the Availability End Date in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount of the Commitment of such
Lender as in effect from time to time; provided, that in no event shall the
aggregate Loans of any Lender exceed the Commitment of such Lender; provided,
further, that in no event shall the aggregate principal amount of all Loans at
any one time outstanding exceed the aggregate amount of the Commitments as in
effect from time to time.

2.02 Borrowings. The Borrower shall give the Agent (which shall promptly notify
the Lenders) three Business Days’ prior notice of each borrowing under this
Agreement as provided in Section 4.05, (or, in the case of the initial borrowing
hereunder, such period of time as the Agent may agree). Not later than
11:00 a.m. (New York City time) on the date specified for each borrowing under
this Agreement, each Lender shall make available the amount of the Loan to be
made by it on such date to the Agent, in immediately available funds, by wire
transfer to the account specified on the attached Appendix C.

The amount with respect to the Loans so received by the Agent for the account of
the Borrower shall, subject to the terms and conditions of this Agreement, be
made available to the Borrower by remitting the same by 3:00 p.m. (New York City
time) to the Collateral Agent, in immediately available funds, for deposit in
the Phase 1 Construction Account or the Phase 2 Construction Account, as set
forth in the applicable Notice of Borrowing.

Notwithstanding anything to the contrary herein provided, the Borrower shall
only be permitted to make borrowings on the twenty-fifth day of the calendar
month or, if such day is not a Business Day, the immediately preceding Business
Day and there shall be no more than one borrowing of Loans in any calendar
month.

2.03 Changes of Commitments.

(a) Optional Changes of Commitment. Subject to Section 2.03(b), the Borrower
shall have the right at any time or from time to time (i) to terminate the
Commitments and (ii) to reduce the aggregate unused amount of the Commitments;
provided, that: (A) the Borrower shall give notice of each such termination or
reduction as provided in Section 4.05, (B) the Borrower shall specify whether
the Commitment to be reduced or terminated relates to the Phase 1 Allocation or
the Phase 2 Allocation, (C) each reduction of Commitments shall be in an
aggregate amount at least equal to $1,000,000 (or, if less, the full amount of
Commitments outstanding), and if greater, in integral multiples of $500,000 in
excess thereof and (D) either (I) in the case of termination or reduction of
Commitments relating to the Phase 1 Allocation, the Phase 1 Substantial
Completion Date has occurred or, in the case of termination or reduction of
Commitments relating to the Phase 2 Allocation, Phase 2 Completion has occurred,
or (II) the Borrower and the Agent shall have received written concurrence from
the Independent Engineer that the remaining aggregate unused amount of the
Commitments of Phase 1 Allocation or

 

   - 33 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Phase 2 Allocation, as the case may be, after such termination or reduction,
together with the Equity Contribution Amount (and other funds committed in a
form satisfactory to the Majority Lenders) is sufficient, in the reasonable
judgment of the Independent Engineer, to achieve Phase 1 Substantial Completion
on or prior to the Guaranteed Substantial Completion Date or to achieve Phase 2
Completion in accordance with the Phase 2 Construction Budget and Schedule, as
applicable or (III) the termination or reduction of Commitments is in connection
with a refinancing of the entire Facility.

(b) Mandatory Changes of Commitments. The aggregate amount of the Commitments
shall be automatically reduced to zero (i) at the close of business on the
Availability End Date or (ii) upon the occurrence of an Event of Default
described in Section 9.01(f) as set forth in the last paragraph of Section 9.01.

(c) No Reinstatement. The Commitments, once terminated or reduced, may not be
reinstated.

2.04 Fees.

(a) Commitment Fee. The Borrower shall pay to the Agent for the account of each
Lender a commitment fee (the “Commitment Fee”) on the daily average unused
amount of such Lender’s Commitment at a rate per annum equal to 0.50%, for the
period from and including the Original Closing Date to but not including the
dates the Commitments are reduced to zero pursuant to Section 2.03. The accrued
Commitment Fee shall be payable in arrears on each Semi-Annual Date and on the
date the Commitments are reduced to zero pursuant to Section 2.03.

(b) Administrative Fees. The Borrower shall pay to the Agent, for its own
account, a non-refundable agency fee (the “Administrative Fee”) and to the Agent
for the account of the Collateral Agent, a non-refundable agency fee (the
“Collateral Agency Fee”) for each year in the amounts set forth in the Agency
Fee Letter and the Collateral Agent Fee Letter, respectively. The Administrative
Fee and the Collateral Agency Fee then payable were paid on the Original Closing
Date and such fees shall be payable on each annual anniversary of the Original
Closing Date until the Termination Date.

(c) Other Fees. The Borrower shall pay to the Agent (for the account of the
Person to whom such payment is owed) all fees payable in the amounts and at
times separately agreed upon in each other Fee Letter between the Borrower and
the respective parties thereto.

2.05 Lending Offices. The Loans made by each Lender shall be made and maintained
at such Lender’s Applicable Lending Office.

2.06 Several Obligations; Remedies Independent. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor the Agent shall be responsible for the failure of any other
Lender to make a Loan to be made by such other Lender. The amounts payable by
the Borrower at any time under this Agreement, or any other Financing Document
to each Lender shall be a separate and independent debt and, subject to the
Collateral Agency Agreement, each Lender shall be entitled to protect and
enforce its rights arising out of

 

   - 34 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

this Agreement, and it shall not be necessary for any other Lender or the Agent
to consent to, or be joined as an additional party in, any proceedings for such
purposes.

2.07 Maintenance of Records.

(a) Maintenance of Records by the Agent. The Agent shall maintain records in
which it shall record (i) the amount of each Loan made hereunder and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof and (iv) a copy of each assignment
and acceptance delivered to it pursuant to Section 11.06(b). Upon reasonable
notice to the Agent, the Borrower and each Lender shall have the right to
inspect such records from time to time during normal business hours.

(b) Effect of Entries. Absent manifest error, the entries made in the records
maintained pursuant to paragraph (a) of this Section 2.07 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, that the failure of the Agent to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST

3.01 Repayment of Loans. The Borrower hereby agrees to pay to the Agent for the
account of each Lender the principal of such Lender’s Loans outstanding on each
Principal Payment Date in accordance with the amortization schedule attached as
Appendix B to this Agreement. All unpaid principal of each Loan shall be due and
payable in full in a single installment on the Final Maturity Date. Any amounts
repaid shall not be reborrowed.

3.02 Interest. The Borrower hereby agrees to pay to the Agent for account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of such Loan to but excluding
the date such Loan shall be paid in full at the rate equal to the LIBO Rate for
such Loan for the applicable Interest Periods plus the Applicable Margin.

Notwithstanding the foregoing, the Borrower hereby agrees that upon the
occurrence of any Event of Default, all then-outstanding Loans shall bear
interest at a rate per annum equal to the Post-Default Rate for the period from
and including the date of the occurrence of such Event of Default to but
excluding the date such Event of Default is remedied or waived.

Accrued interest on each Loan shall be payable in arrears (a) on each
Semi-Annual Date and (b) upon the payment or prepayment of such Loan (but only
on the principal amount so paid or prepaid), except that interest payable at the
Post-Default Rate shall be payable from time to time on demand (or, if no demand
is made during any month, on the last day of such month). Promptly after the
determination of any interest rate provided for in this

 

   - 35 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agreement or any change in any such rate, the Agent shall give notice of such
interest rate to the Lenders to which such interest is payable and to the
Borrower.

3.03 Optional Prepayments of Loans. Subject to Section 4.04, the Borrower shall
have the right to prepay Loans at any time; provided, that the Borrower shall
give the Agent notice of each such prepayment as provided in Section 4.05 and,
upon the date specified in any such notice of prepayment, the amount to be
prepaid shall become due and payable. Any prepayment by the Borrower pursuant to
this Section 3.03 shall be made simultaneously with, and is conditioned upon,
(a) the prepayment under any Permitted Swap Agreement (if then in effect) to the
extent the aggregate notional amount under all such Permitted Swap Agreements
exceeds the aggregate amount of Loans outstanding after giving effect to the
prepayment contemplated by this Section 3.03 and (b) the payment by the Borrower
of any costs, expenses or other amounts incurred by any Lender in connection
with such prepayment (including amounts payable by the Borrower under any such
Permitted Swap Agreement with such Lender as a result of such early termination
effected pursuant to clause (a) above and any breakage costs due in accordance
with Section 5.03 hereof). Any prepayment by the Borrower in this Section 3.03
shall be applied pro rata to the remaining scheduled principal repayment amounts
of the Loans.

3.04 Mandatory Prepayments. In addition to mandatory repayments of principal of
Loans as set forth in Section 3.01 above, the Borrower shall make the following
mandatory payments (as prepayments to be effected in each case in the manner
specified in paragraph (e) below):

(a) Event of Loss. The Borrower shall prepay the Loans in an amount equal to
100% of the Net Available Amount not otherwise applied in accordance with
Section 8.05(b) or Section 8.05(c), as applicable.

(b) Asset Sales. The Borrower shall prepay the Loans in an aggregate amount
equal to 100% of the net proceeds resulting from the disposition of any of its
physical assets (other than dispositions of assets permitted pursuant to the
second sentence of Section 8.11(a)) to the extent the Borrower has not either
(i) reinvested such proceeds within 60 days to acquire substitute or replacement
assets of equal or greater value than the assets disposed or (ii) reduced the
Commitments.

(c) Tax Refunds. Following the Term Conversion Date, the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of any tax refunds pertaining to
taxes disbursed as part of the Project Costs.

(d) Balance of Phase 2 Construction Account. The Borrower shall prepay the Loans
in an amount equal to 100% of the balance standing to the credit of each of the
Phase 2 Construction Account, Phase 2 Construction Payment Subaccount, Phase 2
Punchlist Retention Subaccount and Bechtel Construction Payment Subaccount in
the event that Phase 2 Completion has not occurred by April 1, 2011.

(e) Application. Prepayments described in this Section 3.04 shall be applied to
the Loans in the inverse order of the maturities of such Loans.

 

   - 36 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

4.01 Payments.

(a) Except to the extent otherwise provided in this Agreement, all payments of
principal, interest, fees and other amounts to be made by the Borrower under
this Agreement and, except to the extent otherwise provided in any of the other
Financing Documents, all payments to be made by the Borrower under any such
other Financing Document, shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent by wire transfer
to the account specified on the attached Appendix C. No payment shall be made
later than 11:00 a.m. (New York time) on the date on which such payment shall
become due (each such payment made after such time on such due date shall be
deemed to have been made on the next succeeding Business Day).

(b) The Borrower shall, at the time of making each payment under this Agreement
for account of any Lender, specify to the Agent (which shall so notify the
intended recipient or recipients) the Loans or other amounts payable by the
Borrower under this Agreement to which such payment is to be applied (and in the
event that it fails to so specify, or if an Event of Default has occurred and is
continuing, the Agent may distribute such payment to the Lenders for application
in such manner as it or the Majority Lenders, subject to Section 4.02, may
determine to be appropriate).

(c) Each payment received by the Agent under this Agreement for account of any
Lender shall be paid by the Agent promptly to such Lender, in immediately
available funds, for account of such Lender’s Applicable Lending Office for the
Loan or other obligation in respect of which such payment is made.

(d) If the due date of any payment under this Agreement would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day (except in the case where such payment due date is a
Semi-Annual Date or Principal Payment Date, in which case the terms set forth in
Section 1.01 for “Semi-Annual Date” or “Principal Payment Date”, as the case may
be, are applicable) and interest shall be payable for any principal so extended
for the period of such extension.

4.02 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) each borrowing of Loans under Section 2.01 shall be made from the
Lenders, each payment of commitment fee under Section 2.04 shall be made for
account of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.03 shall be applied to the respective Commitments of
the Lenders pro rata according to the amounts of their respective Commitments,
(b) each payment or prepayment of principal of Loans by the Borrower shall be
made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them; provided, that if
immediately prior to giving effect to any such payment in respect of any Loan,
the outstanding principal amount of the Loans shall not be held by the Lenders
pro rata in accordance with their respective Commitments in effect at the time
such Loans were made (by reason of a failure of a Lender to make a Loan in the

 

   - 37 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

circumstances described in the last paragraph of Section 11.04), then such
payment shall be applied to the Loans in such manner as shall result, as nearly
as is practicable, in the outstanding principal amount of the Loans being held
by the Lenders pro rata in accordance with their respective Commitments
following such payment and (c) each payment of interest on the Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.

4.03 Computations. Interest and fees on Loans and on other obligations of the
Borrower or the Lenders shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable.

4.04 Minimum Amounts. Except for (a) mandatory prepayments made pursuant to
Section 3.04 and (b) prepayments made pursuant to Section 5.03, each borrowing
and partial prepayment of principal of Loans shall be in an amount equal to
$2,000,000 or any higher multiple of $100,000 (or, if less, the full amount of
such Loans outstanding) (borrowings or prepayments of Loans having different
Interest Periods at the same time being deemed separate borrowings and
prepayments for purposes of the foregoing, one for each Interest Period).

4.05 Certain Notices. Notices by the Borrower to the Agent of terminations or
reductions of the Commitments, of borrowings and optional prepayments of Loans
shall be irrevocable and shall be effective only if received by the Agent not
later than 11:00 a.m. (New York City time) on the number of Business Days prior
to the date of the relevant termination, reduction, borrowing or prepayment or
the first day of such Interest Period specified below:

 

Notice

   Number of
Business Days Prior

Termination or reduction of the Commitments

   5

Borrowing of Loans

   3

Prepayment of Loans

   5

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced and submission of such notice shall be
subject to the satisfaction of the conditions set forth in Section 2.03. Each
such notice of borrowing shall be in the form of Exhibit A and shall be subject
to the satisfaction of the conditions set forth in Article VI (each, a “Notice
of Borrowing”). Each such notice of optional prepayment shall specify the amount
(subject to Section 4.04) of each Loan prepaid and the date of such optional
prepayment (which shall be a Business Day). The Agent shall promptly notify the
Lenders of the contents of each such notice.

 

   - 38 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

4.06 Non-Receipt of Funds by the Agent. Unless the Agent shall have been
notified by a Lender or the Borrower (the “Payor”) prior to the date on which
the Payor is to make payment to the Agent of (in the case of a Lender) the
proceeds of a Loan to be made by such Lender or (in the case of the Borrower) a
payment to the Agent for account of one or more of the Lenders (any such
payment, a “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to the Agent, the
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption, (but shall not be required to) make the amount of such
payment available to the intended recipient (or recipients) on such date and, if
the Payor has not in fact made the Required Payment to the Agent, the recipient
(or recipients) of such payment shall, on demand, repay to the Agent the amount
so made available together with interest on such amount in respect of each day
during the period commencing on the date (the “Advance Date”) such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to the Federal Funds Rate for such day and, if such
recipient (or recipients) shall fail promptly to make such payment, the Agent
shall be entitled to recover such amount, on demand, from the Payor, together
with interest as provided above; provided, that if neither the recipient (or
recipients) nor the Payor shall return the Required Payment to the Agent within
three Business Days of the Advance Date, then, retroactively to the Advance
Date, the Payor and the recipient (or recipients) shall each be obligated to pay
interest on the Required Payment as follows:

(a) if the Required Payment shall represent a payment to be made by the Borrower
to the Lenders, the Borrower and the recipient (or recipients) shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment at the Post-Default Rate (and, in case the recipient (or
recipients) shall return the Required Payment to the Agent, without limiting the
obligation of the Borrower under Section 3.02 to pay interest to such recipient
(or recipients) at the Post-Default Rate in respect of the Required Payment),
and

(b) if the Required Payment shall represent proceeds of a Loan to be made by the
Lenders to the Borrower, the Payor and the Borrower shall each be obligated
retroactively to the Advance Date to pay interest in respect of the Required
Payment at the rate of interest provided for such Required Payment pursuant to
Section 3.02 (and, in case the Borrower shall return the Required Payment to the
Agent, without limiting any claim the Borrower may have against the Payor in
respect of the Required Payment, subject to Section 11.13).

4.07 Sharing of Payments; Etc.

(a) The Borrower agrees that, in addition to (and without limitation of) any
right of set-off, banker’s lien or counterclaim a Lender may otherwise have,
each Lender shall be entitled, at its option, to offset balances held by it for
account of the Borrower at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans or
any other amount payable to such Lender under this Agreement, that is not paid
when due (regardless of whether such balances are then due to the Borrower), in
which case it shall promptly notify the Borrower and the Agent of such action;
provided, that such Lender’s failure to give such notice shall not affect the
validity of such action.

 

   - 39 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) If any Lender shall obtain from the Borrower payment of any principal of or
interest on any Loan owing to it or payment of any other amount under this
Agreement held by it or any other Financing Document or through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise (other than from the Agent as provided in this Agreement), and, as a
result of such payment, such Lender shall have received a greater percentage of
the principal of or interest on the Loans or such other amounts then due
hereunder by the Borrower to such Lender than the percentage received by any
other Lender, it shall promptly purchase from such other Lenders participations
in (or, if and to the extent specified by such Lender, direct interests in) the
Loans or such other amounts, respectively, owing to such other Lenders (or in
interest due on such Loans or other amounts, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, with the effect that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders; provided, that if at the time of
such payment the outstanding principal amount of the Loans shall not be held by
the Lenders, pro rata in accordance with their respective Commitments in effect
at the time such Loans were made (by reason of a failure of a Lender to make a
Loan hereunder in the circumstances described in the last paragraph of
Section 11.04), then such purchases of participations or direct interests shall
be made in such manner as will result, as nearly as is practicable, in the
outstanding principal amount of the Loans being held by the Lenders, pro rata
according to the amounts of such Commitments. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.

(c) The Borrower agrees that any Lender so purchasing such a participation (or
direct interest) may exercise all rights of set-off, banker’s liens,
counterclaims or similar rights with respect to such participation as fully as
if such Lender were a direct holder of Loans or other amounts (as the case may
be) owing to such Lender in the amount of such participation.

(d) Nothing contained in this Agreement shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.

 

   - 40 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE V

YIELD PROTECTION; ETC.

5.01 Alternate Rate of Interest. If prior to the commencement of any Interest
Period with respect to a making (for the purposes of this Section 5.01, a
“borrowing”) of Loans:

(a) the Agent reasonably determines that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

(b) the Agent is advised by the Majority Lenders that such Lenders have
reasonably determined that the LIBO Rate for that Interest Period will not
adequately and fairly reflect the cost to those Lenders of making or maintaining
their Loans included in such borrowing for such Interest Period;

then the Agent will give notice of those circumstances to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable and:

(i) during the 15-day period next succeeding the date of any such notice (the
“Negotiation Period”), the Agent and the Borrower will negotiate in good faith
for the purpose of agreeing upon an alternate, mutually acceptable basis (the
“Substitute Basis”) for determining the rate of interest to be applicable to
such Loans or amounts for such Interest Period;

(ii) if at the expiry of the Negotiation Period, the Agent and the Borrower have
agreed upon a Substitute Basis and the Agent has received confirmation from its
counsel that such Substitute Basis has received all necessary Government
Approvals and consents, such Substitute Basis shall be retroactive to, and take
effect from, the beginning of such Interest Period;

(iii) if at the expiry of the Negotiation Period, a Substitute Basis shall not
have been agreed upon as aforesaid or the Agent shall not have received the
above-mentioned confirmation as to requisite governmental approvals or consents,
each Lender shall notify the Borrower of the cost to such Lender (as determined
by it in good faith) of funding and maintaining the Loan for such Interest
Period; and the interest payable to such Lender on such Loan or amount for such
Interest Period shall be a rate per annum equal to the Applicable Margin above
the cost to such Lender of funding and maintaining such Loan or amount for such
Interest Period as so notified by such Lender (or, as to any principal of such
Loan or, to the extent permitted by applicable law, other amount payable to such
Lender on or in respect of such Loan that is then past due, 2% plus the
Applicable Margin above such cost); and

(iv) the procedures specified in clauses (i), (ii) and (iii) above shall apply
to each Interest Period for such Loans or amounts succeeding the first Interest
Period to which they were applied unless and until the Agent shall determine
that the conditions referred to in clause (a) or (b) above no longer exist and
so notifies the Borrower, whereupon interest on such Loans or amounts shall
again be determined in accordance

 

   - 41 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

with the provisions of Section 3.02 commencing on the first day of the Interest
Period for such Loans or amounts next succeeding the date of such notice.

5.02 Increased Costs.

(a) If any Change in Law:

(i) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate); and/or

(ii) imposes on any Lender or the London interbank market any other condition
materially affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender under any Financing Document, in each case by an amount that such Lender
reasonably deems to be material, then the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for the additional
costs incurred or reduction suffered (except to the extent the Borrower is
excused from payment pursuant to Section 5.05).

(b) If any Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or (without duplication) on the capital of its holding company,
if any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or its holding company could have achieved
but for that Change in Law (taking into consideration such Lender’s and its
holding company’s policies with respect to capital adequacy), in each case by an
amount that such Lender reasonably deems to be material, then from time to time
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or (without duplication) its holding company for any such
reduction suffered (except to the extent the Borrower is excused from payment
pursuant to Section 5.05).

(c) To claim any amount under this Section 5.02, a Lender must deliver to the
Borrower a certificate setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
under Section 5.02(a) or Section 5.02(b). The Borrower shall pay such Lender the
amount due and payable and set forth on any such certificate within 30 days
after its receipt.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 5.02 shall not constitute a waiver of such Lender’s right to
demand that compensation; provided, that the Borrower shall not be required to
compensate a Lender pursuant to this Section 5.02 for any increased costs or
reductions incurred more than 180 days prior to the date on which such Lender
notifies the Borrower of the Change in Law giving rise to those increased costs
or reductions and of such Lender’s intention to claim compensation for those
circumstances; provided, further, that if the Change in Law giving rise to those
increased

 

   - 42 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include that period of retroactive effect.

5.03 Break Funding Payments. In the event of (a) the payment of any principal of
any Loan other than on the last day of the Interest Period for that Loan
(including under Section 3.04 or as a result of an Event of Default), (b) the
failure to borrow on the date specified in any borrowing notice or failure to
repay or prepay any Loan on any scheduled repayment or prepayment date or
(c) the assignment of any Loan other than on the last day of its Interest Period
as a result of a request by the Borrower pursuant to Section 5.05 or
Section 11.06, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to any such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
for the period that would have been the Interest Period for such Loan) over
(ii) the amount of interest that would accrue on such principal amount for that
period at the interest rate that such Lender would bid were it to bid, at the
commencement of that period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. To claim any amount under this
Section 5.03, the Lender must deliver to the Borrower a certificate setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section 5.03 (including calculations, in reasonable
detail, showing how such Lender computed such amount or amounts). The Borrower
shall pay such Lender the amount due and payable and set forth on any such
certificate within 30 days after its receipt.

5.04 Taxes.

(a) Any and all payments by or on account of any Secured Obligation shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided, that if the Borrower is required to deduct any Indemnified
Taxes or Other Taxes from those payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.04) each
Person entitled thereto receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make those
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Government Authority in accordance with any applicable Government Rule.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Government Authority in accordance with any applicable Government Rule.

(c) The Borrower shall indemnify the Agent, the Collateral Agent and each
Lender, within 30 days after written demand, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Person (other than the Borrower)
on or with respect to any payment by or on account of any Secured Obligation
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.04) and any penalties,
interest and reasonable expenses arising from, or with respect to, those
Indemnified Taxes or Other Taxes, whether or not those Indemnified Taxes or
Other Taxes were correctly or legally

 

   - 43 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

imposed or asserted by the relevant Government Authority. To claim any amount
under this Section 5.04(c), the Agent, Collateral Agent or a Lender must deliver
to the Borrower a certificate setting forth in reasonable detail as to the
amount of such payment or liability. If the Agent, Collateral Agent or a Lender
receives a final refund of an Indemnified Tax or Other Tax from the Government
Authority to which any Indemnified Tax or Other Tax was paid, and such refund is
clearly identifiable and attributable, in such Person’s sole discretion, to any
Indemnified Taxes or Other Taxes in respect of this Agreement that the Borrower
has either paid on behalf of such Person or for which such Person was
indemnified, then such Person shall pay over such refund to the Borrower as soon
as reasonably practicable following receipt thereof.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Government Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Government
Authority evidencing such payment, a copy of the return reporting that payment
or other evidence of such payment reasonably satisfactory to the Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under any applicable Government Rule or treaty between the
United States and the jurisdiction in which the Borrower is located, with
respect to payments of any Secured Obligations will deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable
Government Rule, such properly completed and executed documentation prescribed
by applicable Government Rule and reasonably requested by the Borrower in
writing as will permit those payments to be made without withholding or at a
reduced rate.

(f) Without limiting the generality of the foregoing, each Foreign Lender shall
deliver to the Borrower and the Agent on the Effective Date or not later than
ten Business Days following the effectiveness of any assignment pursuant to
Section 11.06 by which it becomes a party to this Agreement (i) two duly
completed copies of United States Internal Revenue Service Form W-8ECI, W-8BEN,
W-8EXP or W-8IMY or successor applicable form, as the case may be, certifying in
each case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income Taxes and
(ii) any other governmental forms which are necessary or required under an
applicable Tax treaty or otherwise by law to eliminate any withholding Tax,
which have been reasonably requested in writing by the Borrower. Each Lender
which delivers to the Borrower and the Agent a Form W-8ECI, W-8BEN, W-8EXP or
W-8IMY pursuant to the preceding sentence further undertakes to deliver to the
Borrower and the Agent (A) promptly following written notice from the Borrower
two further copies of such form on or before the date that any such form expires
or becomes obsolete and such amendments thereto or extensions or renewals
thereof as may reasonably be requested by the Borrower or the Agent and
(B) without notice from the Borrower promptly after the occurrence of any event
relating solely to the status of the Foreign Lender requiring a change in the
most recent form so delivered by it, in each case certifying that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income Taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender advises the
Borrower and the Agent

 

   - 44 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

that it is not capable of receiving payments without any deduction or
withholding of United States federal income Taxes and in any such event, the
Borrower shall withhold Taxes at the rate and in the manner required by the laws
of the United States with respect to payments made to such a Lender and shall be
required to pay any additional amounts or indemnify such a Lender pursuant to
this Section 5.04 with respect to such withheld Taxes.

5.05 Mitigation of Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 5.02 or if the Borrower is
required to pay any additional amount to any Lender or any Government Authority
for the account of any Lender pursuant to Section 5.04, then such Lender, if
requested by the Borrower, will use reasonable efforts to designate a different
lending office for funding or booking its Loans or to assign its rights and
obligations under the Financing Documents to another of its offices, branches or
Affiliates, if such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.02 or 5.04, as the case may be, in the
future and (ii) in the Lender’s sole discretion would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
unless it shall withdraw its request in a timely manner that the Lender
designate a different lending office.

(b) If any Lender requests compensation under Section 5.02, if the Borrower is
required to pay any additional amount to any Lender or any Government Authority
for the account of any Lender pursuant to Section 5.04, if Section 5.06 becomes
applicable to any Lender or if any Lender defaults in its obligation to fund
Loans, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions, including required
consents, contained in Section 11.06), all its interests, rights and obligations
under this Agreement to an assignee that assumes those obligations (which
assignee may be another Lender); provided, that (i) such Lender receives payment
of an amount equal to the Secured Obligations owing to it from the assignee (to
the extent of the outstanding principal, accrued interest and fees included in
those Secured Obligations) or the Borrower (in the case of all other amounts so
included) and (ii) in the case of any such assignment resulting from a claim for
compensation under Section 5.02 or payments required to be made pursuant to
Section 5.04, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, as a result of a waiver by such Lender of its right under
Section 5.02, 5.04 or 5.06, as applicable, the circumstances entitling the
Borrower to require such assignment and delegation have ceased to apply. If a
Lender refuses to be replaced pursuant to this Section 5.05 and
Section 11.06(b), the Borrower shall not be obligated to pay such Lender any of
the compensation referred to in this Section 5.05 or any additional amounts
incurred or accrued under this Article V from and after the date in excess of
those that would have been incurred for such replacement.

5.06 Illegality. In the event that it becomes unlawful or, by reason of a Change
in Law, any Lender is unable to honor its obligation to make or maintain Loans,
then such Lender will promptly notify the Borrower of such event (with a copy to
the Agent) and such Lender’s obligation to make Loans shall be suspended until
such time as such Lender may again

 

   - 45 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

make and maintain Loans. Each Lender agrees to use reasonable efforts, including
using reasonable efforts to designate a different lending office for funding or
booking its Loans or to assign its rights and obligations under the Financing
Documents to another of its offices, branches or Affiliates, if such designation
or assignment (a) would eliminate or avoid such illegality and (b) in the
Lender’s sole discretion, would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; provided, that
prior to incurring any such costs or expenses such Lender provides written
notice to the Borrower setting forth in reasonable detail a good faith estimate
of such costs and expenses.

ARTICLE VI

CONDITIONS PRECEDENT

6.01 Conditions Precedent to Effective Date. This amendment and restatement
shall become effective on the date on which this Agreement is executed and
delivered by the Borrower, the Agent, the Collateral Agent and the Lenders party
hereto and the Agent shall have notified the Borrower that it has received each
of the agreements and other documents set forth below and that each of the
conditions set forth below have been satisfied, each of which shall be (x) in
form and substance satisfactory to the Lenders in their sole discretion and
(y) if applicable, in full force and effect (unless, in each case, waived by
each Lender) (the “Effective Date”):

(a) Financing Documents. Each Financing Document (other than the Permitted Swap
Agreements, the Phase 2 Construction Consents and the Tank Contractor Guarantee
Consent), the Confirmation and the Second Amendment to Mortgage, duly executed
and delivered by the parties thereto.

(b) Project Documents. (i) An original or certified copy of each Material
Project Document (including each Phase 2 Construction Contract and the Tank
Contractor Guarantee), each Other Project Document and each Phase 1 Change Order
issued pursuant to the Phase 1 EPC Contract, each duly executed and delivered by
the intended parties thereto, unless such Material Project Document, Other
Project Document or Phase 1 Change Order was previously delivered to the Agent
pursuant to the Original Credit Agreement, and (ii) a certificate of an
Authorized Officer of the Borrower certifying that (A) all conditions precedent
to the obligations of each Project Party under each Material Project Document
shall have been satisfied or waived except for such conditions precedent which
need not and cannot be satisfied until a later stage of Development and no
default shall exist thereunder and (B) there has been no amendment, supplement,
modification or variation of such Material Project Document or Other Project
Document previously delivered to the Agent pursuant to the Original Credit
Agreement, other than as notified to the Agent and each of such Material Project
Documents and Other Project Documents so previously delivered to the Agent
remains in full force and effect.

 

   - 46 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) Corporate Documents. The following documents, each certified as indicated
below:

(i) in the case of each of the Borrower, each Pledgor and the Operator, a copy
of such Person’s articles of incorporation, certificate of limited partnership
or certificate of formation (as the case may be), together with any amendments
thereto, certified by the Secretary of State of the Person’s state of
organization as of a recent date;

(ii) in the case of each of the Borrower, each Pledgor and each other Material
Project Party (other than Mitsubishi Heavy Industries, Ltd. and each
counterparty (other than the Borrower) to a Lease Agreement or Phase 2
Construction Contract), a copy of a certificate as to the good standing of and
payment of franchise taxes by such Person from the Secretary of State of such
Person’s jurisdiction of organization dated as of a recent date; and

(iii) a certificate of the Borrower, each Pledgor, the Manager and the Operator
executed by an Authorized Officer of such Person certifying:

(A) that (I) in the case of the Borrower and the Operator, attached to such
certificate is a true and complete copy of the limited partnership agreement of
such Person, as in effect on the date of such certificate and (II) in the case
of each Pledgor and the Manager, attached to such Person’s certificate is a true
and complete copy of the by-laws, operating agreement or other organizational
documents of such Person, as in effect on the date of such certificate,

(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the authorized governing body of such Person, authorizing the
execution, delivery and performance of such of the Transaction Documents to
which such Person is or is intended to be a party (including, in the case of
each Pledgor, authorizing such Pledgor’s commitment to fund, directly or
indirectly, the Equity Contribution Amount), and that such resolutions have not
been modified, rescinded or amended and are in full force and effect,

(C) that the articles of incorporation, certificate of limited partnership or
certificate of formation (as the case may be) of such Person has not been
amended since the date of the certification furnished pursuant to
paragraph (c)(i) or (c)(ii) of this Section 6.01, and

(D) as to the incumbency and specimen signature of each officer, manager, member
or partner (as applicable) of such Person executing the Transaction Documents
(other than Non-Material Project Documents and Phase 2 Construction Contracts)
to which such Person is or is intended to be a party and each other document to
be delivered by such Person from time to time pursuant to the terms thereof (and
the

 

   - 47 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agent and each Lender may conclusively rely on such incumbency certification
until it receives notice in writing from such Person);

(d) Project Development.

(i) Construction Budgets and Schedules. The Phase 1 Construction Budget and
Schedule and Phase 2 Construction Budget and Schedule, each certified as such by
an Authorized Officer of the Borrower and in form and substance satisfactory to
the Independent Engineer.

(ii) Base Case Forecast. The Base Case Forecast certified as such by an
Authorized Officer of the Borrower.

(iii) Report of Independent Engineer. A due diligence report of the Independent
Engineer (1) favorably reviewing (A) the technical and economic feasibility of
Phase 2 and the environmental compliance and environmental risks relating to
Phase 2, (B) the reasonableness and consistency of the Phase 2 Construction
Budget and Schedule, the Phase 2 Construction Contracts and the assumptions
related to the costs and operating performance of Phase 2, (C) the
reasonableness of the assumptions underlying the Base Case Forecast (taking into
account, among other things, the TUAs with Anchor Tenants), (D) the potential
implications to Phase 1 of building Phase 2 and (E) such other matters as the
Agent may reasonably request, and (2) favorably reviewing the status of the
construction of Phase 1.

(e) Financial Statements. Certified copies of (i) the most recent unaudited
financial statements of the Borrower, the Pledgors and the Operator and (ii) to
the extent available to the Borrower, the most recent audited financial
statements of the other Material Project Parties (other than each counterparty
(other than the Borrower) to a Lease Agreement or a Phase 2 Construction
Contract).

(f) Payment of Fees. Payment by or on behalf of the Borrower of such fees and
expenses payable by the Borrower pursuant to Section 2.04 (to the extent such
fees are due and payable as of the Effective Date), Section 11.03, the Fee
Letters and any other fees and expenses, if any, that the Borrower and the Agent
shall have agreed shall be due and payable on the Effective Date.

(g) Preliminary Insurance Report. A preliminary report from the Insurance
Advisor (i) confirming that the insurance policies provided as of the Effective
Date in respect of Phase 1 pursuant to and in accordance with Section 8.05 are
typical for undertakings similar to the Project, are in full force and effect,
the premiums due thereon have been paid and that such policies otherwise conform
with the requirements specified in the Financing Documents and (ii) setting
forth the requirements in respect of Phase 2.

(h) Filings, Registrations and Recordings; Fees and Taxes.

(i) Filings, Registrations and Recordings. UCC-1 and UCC-3 financing statements
under the Uniform Commercial Code with respect to the

 

   - 48 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrower and each Pledgor, authorized by such party, in the relevant
jurisdictions listed on the attached Schedule 6.01(i) and any other jurisdiction
in which financing statements are necessary or, in the opinion of the Agent,
desirable to perfect the Liens created under the Security Documents and copies
of Uniform Commercial Code search reports and tax lien, judgment and litigation
search reports with respect to the Borrower and each Pledgor, and all other
instruments to be recorded or filed or delivered in connection with the Security
Documents (including with respect to the letters of credit or any other credit
support instruments issued in support of the Project Documents as of the
Original Closing Date (if any), acknowledgments required to perfect such Liens
and possession (if required for perfection) of such instruments).

(ii) Fees and Taxes. Evidence that all filing, recordation, subscription and
inscription fees and all recording and other similar fees, and all recording,
stamp and other taxes and other expenses related to such filings, registrations
and recordings necessary for the consummation of the transactions contemplated
by this Agreement and the other Financing Documents and Project Documents have
been paid in full by or on behalf of the Borrower.

(i) Collateral Accounts. Evidence of the establishment of the Collateral
Accounts.

(j) “Know Your Customer” and Anti-Money Laundering Rules and Regulations.
Documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, shall have been received by the Agent
and shall include evidence consisting of the following information (i) the
Borrower’s full legal name, (ii) the Borrower’s address and mailing address,
(iii) the Borrower’s W-9 forms including its tax identification number, (iv) the
Borrower’s certificate of formation, (v) a list of directors of the Borrower or
list of such persons controlling the Borrower, (vi) a list of the partners of
the Borrower and (vii) an executed resolution or other such documentation
stating who is authorized to open an account for the Borrower, in each case in
form and substance reasonably satisfactory to the Agent, and such other
information as may reasonably be requested by the Agent.

(k) [Intentionally Omitted]

(l) Government Approvals. Evidence that all material Government Approvals set
forth on Schedule 7.05(a) have been duly obtained, were validly issued and are
in full force and effect.

(m) Opinions of Counsel. Opinions of counsel, each in form and substance
satisfactory to the Lenders:

(i) An opinion of Andrews Kurth LLP, special New York and Texas counsel to the
Borrower, the Pledgors, the Manager and the Operator.

 

   - 49 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) An opinion of Ottinger Hebert, L.L.C., special Louisiana counsel to the
Borrower.

(iii) Copies of the opinions of (i) Vinson & Elkins, special New York counsel to
Total LNG USA, Inc. and its guarantor pertaining to the Total TUA and
(ii) in-house counsel to Total LNG, USA, Inc. and Total S.A., that were
delivered pursuant to the Original Credit Agreement;

(iv) A copy of the Secretary’s certificate from each of Chevron U.S.A. Inc. and
its guarantor pertaining to the Chevron TUA, that were delivered pursuant to the
Original Credit Agreement;

(v) A copy of the opinions of (i) Thelen, Reid and Priest, New York counsel to
the Phase 1 EPC Contractor, (ii) Bracewell & Patterson LLP, Texas counsel to the
Phase 1 EPC Contractor and (iii) in-house counsel to the Phase 1 EPC Contractor
pertaining to the Phase 1 EPC Contract, that were delivered pursuant to the
Original Credit Agreement; and

(vi) A copy of the opinions of special regulatory counsels to the Borrower that
were delivered pursuant to the Original Credit Agreement.

(n) Appointment of Process Agent; Independent Accounting Firm. Delivery of
evidence that (i) each of the Borrower, the Pledgors and the Operator has
appointed an agent in the State of New York to receive service of process under
the Financing Documents and (ii) the Borrower has appointed UHY/Mann, Frankfort,
Stein and Lipp CPAs LLC as its independent accounting firm and has authorized
such firm to communicate directly with the Agent.

(o) Equity Contribution. A certificate of the Borrower signed by an Authorized
Officer of the Borrower certifying (i) that amounts of equity contributions and
subordinated indebtedness have been contributed or lent to the Borrower by the
pledgors in an amount at least equal to the Equity Contribution Amount and the
dates on which such contributions or loans were made and (ii) that such equity
contributions and subordinated indebtedness were used to pay project costs.

(p) Insurance Policies. Certificates of insurance evidencing the existence of
all insurance policies required to be maintained by the Borrower in respect of
Phase 1 pursuant to Section 8.05, such certificates to be in such form and
contain such information as specified in Section 8.05. In addition, the Borrower
shall have delivered a certificate of the Borrower signed by an Authorized
Officer of the Borrower setting forth the insurance obtained and stating that
such insurance and, to its knowledge, all insurance required to be obtained by a
Material Project Party (other than the Phase 2 Construction Contractors)
pursuant to a Material Project Document (other than the Phase 2 Construction
Contracts) (i) has been obtained and in each case is in full force and effect,
(ii) that such insurance materially complies with the requirements of
Section 8.05, Schedule 8.05 and the Other Finance Documents and (iii) that all
premiums then due and payable on all insurance required to be obtained by the
Borrower have been paid.

 

   - 50 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(q) Master Assignment and Acceptance Agreement. (i) the Master Assignment and
Acceptance Agreement, duly executed by each of the parties thereto and (ii) the
assignment and assumption of the loans under the Original Credit Agreement
contemplated in the Master Assignment and Acceptance Agreement shall have been
consummated.

6.02 Conditions Precedent to Initial Phase 2 Funding Date. The occurrence of the
Initial Phase 2 Funding Date and the obligations of the Lenders to make the
initial disbursement for Phase 2 Project Costs under this Agreement is subject
to the satisfaction of the conditions precedent set forth below and in
Section 6.03 in form and substance satisfactory to the Lenders, unless in each
case, waived by each Lender:

(a) Financing Documents. Each Phase 2 Construction Consent and the Tank
Contractor Guarantee Consent duly executed and delivered by the parties thereto.

(b) Project Documents. (i) An original or certified copy of each Phase 2
Construction Contract and each Material Project Document or Other Project
Document not previously delivered pursuant to Section 6.01 or pursuant to the
Original Credit Agreement, each duly executed and delivered by the intended
parties thereto and (ii) a certificate of an Authorized Officer of the Borrower
certifying that all conditions precedent to the obligations of each Phase 2
Construction Contractor under each Phase 2 Construction Contract shall have been
satisfied or waived except for such conditions precedent which need not and
cannot be satisfied until a later stage of Development and no default or event
of force majeure shall exist thereunder.

(c) Corporate Documents. The following documents, each certified as indicated
below:

(i) in the case of each Phase 2 Construction Contractor, a copy of a certificate
as to the good standing of and payment of franchise taxes by such Person from
the Secretary of State of such Person’s jurisdiction of organization dated as of
a recent date; and

(ii) if more than 180 days have passed since the Effective Date, each of the
documents listed in Section 6.01(c), each certified as of a recent date.

(d) Financial Statements. To the extent available to the Borrower, certified
copies of the most recent audited financial statements of the Phase 2
Construction Contractors.

(e) Final Insurance Report. A final report from the Insurance Advisor confirming
that the insurance policies provided as of the Initial Phase 2 Funding Date in
respect of Phase 2 pursuant to and in accordance with Section 8.05 are typical
for undertakings similar to the Project, are in full force and effect, the
premiums then due and payable thereon have been paid and that such policies
otherwise conform with the requirements specified in the Financing Documents.

 

   - 51 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(f) Government Approvals. Evidence that all material Government Approvals in
respect of Phase 2 set forth in Schedule 7.05(b) required for the current stage
of Development have been duly obtained, were validly issued and are in full
force and effect.

(g) Opinions of Counsel. Opinions of counsel, each in form and substance
satisfactory to the Lenders:

(i) An opinion of Andrews Kurth LLP, special New York and Texas counsel to the
Borrower, or such other counsel as the Lenders shall approve, with respect to
the due authorization, execution and delivery by the Borrower of, and
enforceability of the Borrower’s obligations under, each Phase 2 Construction
Contract, each Phase 2 Construction Consent and the Tank Contractor Guarantee
Consent;

(ii) Opinions of counsels to the Phase 2 Construction Contractors, substantially
in the form attached in Exhibit O;

(iii) Opinions of special regulatory counsel to the Borrower with respect to
environmental and Louisiana regulatory matters substantially in the form
attached in Exhibit P, and with respect to the Borrower’s receipt of
authorization from FERC pursuant to Section 3(a) of the NGA, to site, construct
and operate the additional Phase 2 facilities at its LNG receiving terminal in
Cameron Parish, Louisiana, and that such authorization is final and
non-appealable and remains in full force and effect; and

(iv) Bringdown opinions of counsel referred to in Sections 6.01(m)(i), (ii) and
(vi), each in substantially the same form as the opinions delivered by such
counsel pursuant to said sections on the Effective Date.

(h) Insurance Policies. Certificates of insurance evidencing the existence of
all insurance policies required to be maintained by the Borrower in respect of
Phase 2 pursuant to Section 8.05, such certificates to be in such form and
contain such information as specified in Section 8.05. In addition, the Borrower
shall have delivered a certificate of the Borrower signed by an Authorized
Officer of the Borrower setting forth the insurance obtained and stating that
such insurance and, to its knowledge, all insurance required to be obtained by a
Phase 2 Construction Contractor pursuant to a Phase 2 Construction Contract
(i) has been obtained and in each case is in full force and effect, (ii) that
such insurance materially complies with the requirements of Section 8.05,
Schedule 8.05 and the Other Finance Documents and (iii) that all premiums then
due and payable on all insurance required to be obtained by the Borrower have
been paid.

(i) Independent Engineer’s Certificate. A certificate of the Independent
Engineer to the effect that (A) the construction of Phase 2 in no material way
adversely affects the construction of Phase 1 or the ability of Phase 1 to
achieve Phase 1 Substantial Completion by the Guaranteed Substantial Completion
Date, (B) the total amount of the Phase 2 Loans then requested does not exceed
the Phase 2 Allocation and (C) no act,

 

   - 52 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

event or condition has occurred since the date of the report delivered pursuant
to Section 6.01(d)(iii) that would have a material effect on its findings and
conclusions set forth therein or could reasonably be expected to have a Material
Adverse Effect, which certificate shall be substantially in the form of Exhibit
C-1

(j) ERISA. A certificate of an Authorized Officer of each Pledgor certifying
that in respect of such Pledgor or any ERISA Affiliate, no ERISA Event has
occurred and that the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent annual
financial statements of such Pledgor reflecting such amounts, exceed 10% of the
Net Worth of the Pledgor.

(k) FERC Approval. The Borrower shall have received authorization from FERC
pursuant to Section 3(a) of the NGA to site, construct and operate the
additional Phase 2 facilities at its LNG receiving terminal in Cameron Parish,
Louisiana and the Agent shall have received certification from the Borrower, as
verified by the Independent Engineer, that all conditions therein required to be
completed for the stage of Development as of the Effective Date shall have been
satisfied.

(l) Fees and Taxes. Evidence that all filing, recordation, subscription and
inscription fees and all recording and other similar fees, and all recording,
stamp and other taxes and other expenses related to such filings, registrations
and recordings necessary for the consummation of the transactions contemplated
by this Agreement and the other Financing Documents and Project Documents have
been paid in full by or on behalf of the Borrower (to the extent such evidence
was not provided pursuant to Section 6.01(h)(ii)).

(m) Bechtel / Sabine Account Agreement. The Bechtel / Sabine Account Agreement,
duly executed and delivered by the parties thereto.

6.03 Conditions Precedent to all Loans. The obligation of the Lenders to make
any Loan (including the extension of credit on the Initial Phase 2 Funding Date
and the final extension of credit on the Final Funding Date) is subject to the
satisfaction on the date of such extension of credit of the conditions precedent
set forth below in form and substance satisfactory to the Lenders, unless in
each case, waived by each Lender:

(a) Borrower’s Certificate. The Agent shall have received a certificate of the
Borrower signed by an Authorized Officer of the Borrower certifying that:
(i) each of the representations and warranties of the Borrower contained in
Article VII is (A) if such representation and warranty is qualified as to
materiality or by reference to the existence of a Material Adverse Effect, true
and complete to the extent of such qualification on and as of the date of such
extension of credit (both immediately prior to such extension of credit and also
after giving effect to such extension of credit and to the intended use of such
extension of credit) as if made on and as of such date (or, if stated to have
been made solely as of an earlier date, as of such earlier date) or (B) if such
representation and warranty is not so qualified, true and complete in all
material respects on and as of the date of such extension of credit (both
immediately prior to such extension of credit and

 

   - 53 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

also after giving effect to such extension of credit and to the intended use of
such extension of credit) as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date), (ii) no
Default or Event of Default has occurred and is continuing as of the date of
such disbursement and no Default or Event of Default will result from the
requested disbursement or the consummation of the transactions contemplated by
the Transaction Documents, (iii) no act, event or circumstance affecting the
Borrower has arisen that could reasonably be expected to have a Material Adverse
Effect and (iv) the Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) and the security interest established pursuant
to the Security Documents.

(b) Notice of Borrowing. The Agent shall have received from the Borrower, with a
copy for each Lender, a Notice of Borrowing conforming to the requirements of
Section 2.02 and Section 4.05 and specifying the amount of the requested Loan.

(c) Absence of Default; Material Adverse Effect. No Default or Event of Default
shall have occurred and be continuing. There has been no event or occurrence
which has had or could reasonably be expected to have a Material Adverse Effect.

(d) Borrowing Certificate. The Agent and the Independent Engineer shall have
received, at least five Business Days prior to the date of the Notice of
Borrowing (or, in the case of the initial borrowing hereunder, such other period
of time as the Agent may agree), a Borrowing Certificate dated as of the date of
the proposed Loan which shall be substantially in the form attached as
Exhibit B-1.

(e) Payment of Project Costs. (i) The amount of each Phase 1 Loan requested by
the Borrower on the date of the Borrowing Certificate shall not, when taken
together with each other Phase 1 Loan, exceed the Phase 1 Allocation, (ii) the
amount of each Phase 2 Loan requested by the Borrower on the date of the
Borrowing Certificate shall not, when taken together with each other Phase 2
Loan, exceed the Phase 2 Allocation and (iii) the amount of each Phase 1 Loan
requested and Phase 2 Loan requested, as applicable, shall not exceed the sum
(without duplication) of (A) the Phase 1 Project Costs and Phase 2 Project
Costs, as applicable, due and to be paid on or prior to the date of such
certificate or reasonably expected to be due or incurred within the next 30 days
succeeding the date of such certificate (without duplication of any other
Borrowing Certificate), (B) the Required Debt Service Reserve Amount, if then
applicable, (C) any Operation and Maintenance Expense to be paid on or prior to
the date of such certificate or reasonably expected to be due or incurred within
the next 30 days succeeding the date of such certificate (without duplication of
any other Borrowing Certificate) and (D) Debt Service due within the next 30
days; provided, that (x) no cost overruns shall have occurred and be continuing
which could reasonably be expected to result in Project Costs in excess of funds
available to pay such Project Costs and (y) the loan proceeds to be disbursed
shall be reduced in accordance with the proviso to paragraph (i) below.

(f) Title Policy Endorsement. A continuation report of and an endorsement to the
Title Policy to the date of such extension of credit in the form reasonably
approved by the Agent conforming to the pending disbursement requirements set
forth in Exhibit D

 

   - 54 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

and setting forth no additional exceptions (including Survey exceptions) except
those approved by the Agent.

(g) Construction Report. The Agent shall have received the Construction Reports
contemplated in Section 8.19, substantially in the form of, in the case of a
Phase 1 Loan, Exhibit G-1, and in the case of a Phase 2 Loan other than the
initial Phase 2 Loan, Exhibit G-2, which are due on or before the date of the
Notice of Borrowing.

(h) Independent Engineer’s Certificate. The Agent shall have received a
certificate of the Independent Engineer dated as of the date of the Notice of
Borrowing, satisfactory to the Agent, certifying (1) to the extent that Phase 1
Loans are requested (i) that the progress of construction of Phase 1 is in
accordance with the Phase 1 Construction Budget and Schedule, (ii) as to the
current utilization of previous borrowings for Phase 1 Project Costs, (iii) that
Phase 1 is reasonably expected to achieve Phase 1 Substantial Completion by the
Guaranteed Substantial Completion Date and (iv) as to the existence of
sufficient funds needed to achieve Phase 1 Final Completion, and (2) to the
extent that Phase 2 Loans are requested, that (i) the ongoing construction of
Phase 2 in no material way adversely affects the construction of Phase 1 or the
ability of Phase 1 to achieve Phase 1 Substantial Completion by the Guaranteed
Substantial Completion Date, (ii) the total amount of Phase 2 Loans requested
does not, when taken together with all other Phase 2 Loans, exceed the Phase 2
Allocation and (iii) as to the current utilization of previous borrowings for
Phase 2 Project Costs, which such certificate shall be substantially in the form
of Exhibit C-2.

(i) Evidence of Project Costs. The Agent and the Independent Engineer shall have
received (i) a copy of all monthly invoices issued under the Phase 1 EPC
Contract , each Phase 2 Construction Contract and all invoices in connection
with any other Phase 1 Project Costs, Phase 2 Project Costs and Operation and
Maintenance Expenses which the Borrower intends to pay with such Loan,
(ii) projections of invoices expected to be received within 30 days after the
date of the applicable Borrowing Certificate under the Phase 1 EPC Contract,
each Phase 2 Construction Contract and any other Phase 1 Project Costs or Phase
2 Project Costs which the Borrower intends to pay with such Loan, in each case
not less than five Business Days prior to the date of the Notice of Borrowing,
as evidence of the Phase 1 Project Costs or Phase 2 Project Costs related to the
applicable Borrowing Certificate; provided, that the Borrower shall (A) submit
evidence, satisfactory to the Agent and certified by the Independent Engineer,
demonstrating that all amounts borrowed pursuant to the preceding Borrowing
Certificate which were expended were, in the case of a Phase 1 Loan, used to pay
Phase 1 Project Costs (or Debt Service) or, in respect of any disputed amounts,
deposited to the Escrow Account or retained in the Phase 1 Construction Account
pending resolution of the dispute or, in the case of a Phase 2 Loan, used to pay
Phase 2 Project Costs (or Debt Service), or in respect of any disputed amounts,
retained in the Phase 2 Construction Account pending resolution of the dispute,
(B) certify that Loan proceeds borrowed pursuant to the preceding Borrowing
Certificate and not yet expended as previously projected shall be expended
during the next 30 days or, in respect of any disputed amounts, in the case of a
Phase 1 Loan, deposited to the Escrow Account or retained in the Phase 1
Construction

 

   - 55 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Account or, in the case of a Phase 2 Loan, retained in the Phase 2 Construction
Account, in each case pending resolution of the dispute, as certified by the
Independent Engineer or (C) reduce the amount of the Loans requested pursuant to
the current Notice of Borrowing in an amount equal to the Loan proceeds not
previously expended or, in respect of any disputed amounts, in the case of a
Phase 1 Loan, deposited to the Escrow Account or retained in the Phase 1
Construction Account or, in the case of a Phase 2 Loan, retained in the Phase 2
Construction Account, in each case pending resolution of the dispute and not
contemplated to be spent pursuant to clause (B) above; provided, that in no
event shall the borrowing be reduced below $2,000,000.

(j) No Suspension. Confirmation from the Borrower that no Suspension of Phase 1
has occurred that is continuing as of the date of such borrowing.

(k) Phase 1 Substantial Completion Schedule. To the extent that Phase 1 Loans
are requested, the Agent shall have received certification by the Borrower that
Phase 1 is reasonably expected to achieve Phase 1 Substantial Completion by the
Guaranteed Substantial Completion Date and that sufficient funds exist in order
to achieve Phase 1 Substantial Completion.

(l) Lien Waivers. The Agent shall have received (i) the applicable interim lien
waivers executed by the Phase 1 EPC Contractor and each Phase 2 Construction
Contractor, as contemplated by the respective Phase 1 EPC Contract and each
Phase 2 Construction Contract, in respect of the current monthly invoice and in
respect of all work (including services performed and materials provided)
completed as of the date of the previous invoice (other than work in progress)
and (ii) evidence that the Phase 1 EPC Contractor and each of the Phase 2
Construction Contractors has received the applicable interim lien waivers in
respect of the current invoices and in respect of all work (including services
performed and materials provided) completed as of the date of the previous
invoice (other than work in progress) from all of their principal subcontractors
and principal sub-subcontractors, as contemplated by the respective Phase 1 EPC
Contract and each Phase 2 Construction Contract, which interim lien waivers
shall be satisfactory to the Agent and the Independent Engineer.

(m) Payment of Fees. Payment by or on behalf of the Borrower of such fees and
expenses which are payable by the Borrower on the date of such borrowing
pursuant to Section 2.04, Section 11.03 and the Fee Letters and any other fees
and expenses, if any, that the Borrower and the Agent have agreed shall be due
and payable on such date (including the fees and expenses of legal counsel in
accordance with Section 11.03).

(n) Effective Date. The Effective Date shall have occurred.

(o) Real Property Documents; Title Insurance; Survey.

(i) the Title Policy, endorsed to redate the Title Policy to the date of
recording of the Second Amendment to Mortgage, reflect the increased aggregate
principal amount of loans to be made by the Lenders pursuant to this Agreement,

 

   - 56 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

of up to $1,500,000,000 and setting forth no additional exceptions (including
Survey exceptions) except those approved by the Agent;

(ii) the Survey reflecting the portion of the Site added by the Second Amendment
to Mortgage;

(iii) Proof of payment to the Title Company of (A) all expenses and premiums of
the Title Company in connection with the issuance or endorsement of the Title
Policy and (B) an amount equal to any recording and stamp taxes payable in
connection with recording the Mortgage or any amendment thereto in the
appropriate parish clerk of court office(s); and

(iv) the Second Amendment to Lease.

6.04 Final Funding Date. The occurrence of the Final Funding Date and the
obligation of the Lenders to make the final extension of credit under the
Commitment is subject to the satisfaction on such date of the conditions
precedent set forth below in form and substance satisfactory to the Lenders
unless, in each case, waived by each Lender:

(a) Final Borrowing Certificate. The Agent and the Independent Engineer shall
have received at least five Business Days prior to the date of the Notice of
Borrowing, a Final Borrowing Certificate dated as of the date of the proposed
borrowing, which shall be substantially in the form of the attached Exhibit B-2.

(b) Final Independent Engineers Certificate. The Agent shall have received a
certificate of the Independent Engineer dated as of the date of the final Notice
of Borrowing, satisfactory to the Agent, certifying, inter alia, (i) as to the
current utilization of previous borrowings, (ii) that Phase 1 has achieved Phase
1 Substantial Completion, (iii) that the amount of the proposed final Phase 1
Loan to be deposited to the Phase 1 Construction Payment Subaccount and the
Phase 1 Punchlist Retention Subaccount is sufficient to achieve Phase 1 Final
Completion and (iv) that the Independent Engineer is not aware of any fact or
circumstance which would render any statement made by the Borrower in the final
Notice of Borrowing untrue or misleading, which certificate shall be
substantially in the form of Exhibit C-3.

(c) Term Conversion Date. The Term Conversion Date shall have occurred.

(d) Amount of Loan. The amount of the Loan requested shall be equal to the
remaining undrawn amount of the Phase 2 Allocation plus the remaining undrawn
amount of the Phase 1 Allocation (after the making of the Phase 1 Loan in the
amount required to be transferred to the Phase 1 Punchlist Retention Subaccount
and the Phase 1 Construction Payment Subaccount in accordance with Sections
4.01(c)(ii) and 4.01(c)(iii), respectively, of the Collateral Agency Agreement
has been so made and transferred), which amount shall be held in the Phase 2
Construction Account. Following the occurrence of the Final Funding Date, any
withdrawal from the Phase 2 Construction Account shall be subject to the
satisfaction on the date of such withdrawal of the conditions precedent set
forth in Sections 6.03(c), 6.03(e)(iii), 6.03(g), 6.03(h)(iii), 6.03(i), 6.03(j)
with respect to Suspension of Phase 2 and 6.03(l) (and any reference

 

   - 57 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

therein to the date of the Notice of Borrowing shall be deemed to be a reference
to the date of the Executed Withdrawal/Transfer Certificate as defined in the
Collateral Agency Agreement and any reference therein to the making of a Loan
shall be deemed to be a reference to a withdrawal or transfer from the Phase 2
Construction Account) in form and substance satisfactory to the Lenders unless,
in each case, waived by each Lender.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

7.01 Existence. The Borrower is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business as a foreign partnership in the State of Louisiana
and in all other places where necessary in light of the business it conducts and
intends to conduct and the Property it owns and intends to conduct and own and
in light of the transactions contemplated by the Transaction Documents, except
for where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect. No filing, recording, publishing or other act by
the Borrower that has not been made or done is necessary in connection with the
existence or good standing of the Borrower.

7.02 Financial Condition. The financial statements of the Borrower, Pledgors and
Operator furnished to the Agent (a) pursuant to Section 6.01(e) and (b) pursuant
to Section 8.01 (as applicable), fairly present in all material respects the
financial condition of such Person as of the date thereof, all in accordance
with GAAP (subject to normal year-end adjustments). As of such date of such
financial statements, neither the Borrower, the Pledgors nor the Operator has
any material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments which are required by GAAP to be disclosed in the foregoing
financial statements, except as referred to or reflected or provided for in such
financial statements or as arising solely from the execution and delivery of the
Transaction Documents. There has been no material adverse change in the
financial condition, operations or business of the Borrower, the Pledgors or the
Operator from that set forth in such financial statements as of the date
thereof.

7.03 Action. The Borrower has full limited partnership power, authority and
legal right to execute and deliver, and to perform its obligations under, the
Transaction Documents to which the Borrower is a party. The execution, delivery
and performance by the Borrower of each of the Transaction Documents to which it
is a party have been duly authorized by all necessary limited partnership action
on the part of the Borrower. Each of the Transaction Documents to which the
Borrower is a party has been duly executed and delivered by the Borrower and is
in full force and effect and constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as limited by general principles of equity and bankruptcy, insolvency and
similar laws. To the Borrower’s Knowledge, (a) each Pledgor and each Material
Project Party has the full power, authority and legal right to execute and
deliver, and to perform its obligations under, the Transaction Documents to
which such Person is a party, (b) the execution, delivery and performance by
each

 

   - 58 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Pledgor and each Material Project Party of each of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary corporate or partnership
action on the part of such Person and (c) each of the Transaction Documents to
which any such Person is a party has been duly executed, and delivered by such
Person and constitutes the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms, except as such
enforceability may be limited by general principles of equity and bankruptcy,
insolvency and similar laws.

7.04 No Breach. The execution, delivery and performance by the Borrower and, to
the Borrower’s Knowledge, each Pledgor and each Material Project Party, of each
of the Transaction Documents to which it is or is intended to be a party do not
and will not: (a) require any consent or approval of any Person that has not
been obtained and remains in full force and effect (other than Government
Approvals that are not required to be obtained and to be in full force and
effect for the then relevant stage of the Development), (b) violate any
provision of any Government Rule or Government Approval applicable to any such
Person or the Project, (c) violate, result in a breach of or constitute a
default under any Transaction Document to which any such Person is a party or by
which it or its Property may be bound or affected or (d) result in, or create
any Lien (other than a Permitted Lien) upon or with respect to any of the
Properties now owned or hereafter acquired by the Borrower, other than as to
Non-Material Project Documents where failing to obtain such consent or approval,
or such violation, or creation of lien could not reasonably be expected to
result in a Material Adverse Effect.

7.05 Government Approvals; Government Rules.

(a) All material Government Approvals for the Development (including sale of
Services) that have been obtained by the Borrower or for the benefit of the
Project by third parties as of the date hereof are set forth on
Schedule 7.05(a). Except as otherwise noted on Schedule 7.05(a), all Government
Approvals set forth on Schedule 7.05(a) have been duly obtained, were validly
issued, are in full force and effect, and are not the subject of any pending
appeal and all applicable appeal periods have expired (except Government
Approvals which do not have limits on appeal periods under Government Rules or
appeals which could not reasonably be expected to have a Material Adverse
Effect), are held in the name of the Borrower or such third party as indicated
on such Schedule 7.05(a) and are free from conditions or requirements which
(i) could reasonably be expected to have a Material Adverse Effect or (ii) the
Borrower or such third party (as applicable) does not expect to be able to
satisfy on or prior to the commencement of the relevant stage of Development,
except to the extent that a failure to so satisfy such condition or requirement
could not reasonably be expected to have a Material Adverse Effect. No Material
Adverse Effect could reasonably be expected to result from any such Government
Approvals being held by or in the name of Persons other than the Borrower.

(b) All material Government Approvals not obtained as of as of the date hereof
but necessary for the Development (including the sale of Services) to be
obtained by the Borrower or for the benefit of the Project by third parties
after the Effective Date are set forth on Schedule 7.05(b). No Material Adverse
Effect could reasonably be expected to result from any such Government Approvals
being obtained in the name of Persons other than the Borrower.

 

   - 59 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) All material Government Approvals required to be held by the Borrower or the
third party indicated on Schedule 7.05(b) for the current stage of Development
(as identified by the dates on Schedule 7.05(b) for which such Government
Approvals are reasonably projected to be required), have been duly obtained and
validly issued, are in full force and effect, are not the subject of any pending
or threatened appeal (except appeals which could not reasonably be expected to
have a Material Adverse Effect), are held in the name of the Borrower or such
third party and are free from conditions or requirements which (i) could
reasonably be expected to have a Material Adverse Effect or (ii) the Borrower or
such third party (as applicable) does not expect to be able to satisfy on or
prior to the commencement of the relevant stage of Development, except to the
extent that a failure to so satisfy such condition or requirement could not
reasonably be expected to have a Material Adverse Effect.

(d) The Borrower reasonably believes that any material Government Approvals
which have not been obtained by the Borrower or the relevant third party as of
the date of the making of this representation, but which shall be required to be
obtained in the future by the Borrower or such third party for the Development,
shall be obtained in due course on or prior to the commencement of the
appropriate stage of Development for which such Government Approval would be
required and shall not contain any condition or requirements, the compliance
with which could reasonably be expected to result in a Material Adverse Effect
or which the Borrower or the relevant third party (as the case may be) does not
expect to satisfy on or prior to the commencement of the appropriate stage of
Development, except to the extent that a failure to so satisfy such condition or
requirement could not reasonably be expected to have a Material Adverse Effect.
No Material Adverse Effect could reasonably be expected to result from any such
Government Approvals being obtained in the name of Persons other than the
Borrower. The Project, if constructed in accordance with the Phase 1
Construction Budget and Schedule or Phase 2 Construction Budget and Schedule, as
applicable, and otherwise Developed as contemplated by the Material Project
Documents, will conform to and comply with all covenants, conditions,
restrictions and reservations in the applicable Government Approvals and all
applicable Government Rules, except to the extent that a failure to so conform
or comply could not reasonably be expected to have a Material Adverse Effect.

(e) The Borrower is in compliance in all material respects with, all Government
Rules and Government Approvals applicable to the Borrower.

7.06 Proceedings. There is (a) no action, suit or proceeding at law or in equity
or by or before any Government Authority or arbitral tribunal now pending or, to
the Borrower’s Knowledge, threatened against the Borrower or the Project or with
respect to any Material Project Document or Government Approval related to the
Project and (b) no existing default by the Borrower under any applicable order,
writ, injunction or decree of any Government Authority or arbitral tribunal,
which in the case of clause (a) could reasonably be expected to have a Material
Adverse Effect.

7.07 Environmental Matters. Except as otherwise specified on Schedule 7.07 to
this Agreement:

(a) The Project has (i) at all times complied and is in compliance with all
Environmental Laws and all Government Approvals required under any Environmental

 

   - 60 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Laws and (ii) obtained and maintained in full force and effect all Government
Approvals required for the Project under Environmental Laws, except for any
non-compliance or failure to obtain or maintain in full force and effect that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. There are no pending, or to the Borrower’s Knowledge,
threatened, actions that have a reasonable likelihood of success and are
material by any Government Authority or any other Person to revoke, terminate,
cancel, withdraw, limit, amend or appeal any Government Approvals required for
the Project under Environmental Laws.

(b) There are no facts, circumstances, conditions or occurrences regarding the
Project that could reasonably be expected (i) to form the basis of a material
Environmental Claim or give rise to a material liability or material
investigatory, corrective or remedial obligation under any Environmental Law,
with respect to the Project, or against the Project or the Borrower, that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (ii) to cause the Project to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
would materially hinder or restrict the Borrower or any other Person from
operating the Project as intended under the Material Project Documents
(excluding restrictions on the transferability of Government Approvals upon the
transfer of ownership of assets subject to such Government Approval).

(c) There are (i) no past Environmental Claims, (ii) no pending Environmental
Claims or (iii) to the Borrower’s Knowledge, no threatened Environmental Claims,
in each case arising with respect to the Project against the Project or the
Borrower, that individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

(d) Hazardous Materials have not at any time been Released at, on, under or from
the Project other than in compliance at all times with all applicable
Environmental Laws or so as not to give rise to a material Environmental Claim
or a material liability or material investigatory, corrective or remedial
obligation under any Environmental Law.

(e) There have been no material environmental investigations, studies, audits,
reviews or other analyses relating to environmental site conditions that have
been conducted by, or which are in the possession or control of the Borrower in
relation to the Project which have not been provided to the Agent and the
Lenders.

7.08 Taxes. The Borrower has timely filed or caused to be filed all tax returns
that are required to be filed, and has paid all taxes shown to be due and
payable on such returns or on any assessments made against the Borrower or any
of its Property and all other Taxes imposed on the Borrower or its Property by
any Government Authority (other than Taxes the payment of which are not yet due
or which are being Contested and other than Taxes the nonpayment of which could
not reasonably be expected to have a Material Adverse Effect), and no tax Liens
(other than Permitted Liens) have been filed and no claims are being asserted
with respect to any such Taxes.

 

   - 61 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.09 Tax Status. The Borrower is a limited partnership that is treated as a
partnership for federal, state and local income tax purposes. All persons
holding an interest in the Borrower treated as equity for tax purposes are U.S.
persons within the meaning of Code section 7701(a)(30).

7.10 ERISA; ERISA Event.

(a) The Borrower does not employ any employees and does not sponsor, maintain,
administer, contribute to, participate in, or have any obligation to contribute
to, or any liability under, any Plan or Multiemployer Plan nor has the Borrower
established, sponsored, maintained, administered, contributed to, participated
in, or had any obligation to contribute to or liability under any Plan or
Multiemployer Plan.

(b) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent annual financial statements reflecting such amounts, exceed 10%
of the Net Worth of any Pledgor.

7.11 Nature of Business. The Borrower has not engaged in any business other than
the Development as contemplated by the Transaction Documents.

7.12 Security Documents. The Borrower owns good and valid title to all of its
property, free and clear of all Liens other than Permitted Liens. The provisions
of the Security Documents are effective to create, in favor of the Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on and security interest in all of the Collateral purported to be covered
thereby, and all necessary recordings and filings have been made in all
necessary public offices (or adequate provision therefor has been made in a
manner acceptable to the Lenders), and all other necessary and appropriate
action has been taken, so that each such Security Document creates a perfected
Lien on and security interest in all right, title and interest of the Borrower
in the Collateral covered thereby, prior and superior to all other Liens other
than Permitted Liens and all necessary and appropriate consents to the creation,
perfection and enforcement of such Liens have been obtained from each of the
parties to the Material Project Documents and the Other Project Documents.

7.13 Subsidiaries. The Borrower has no Subsidiaries.

7.14 Status.

(a) The Borrower is not (i) an “investment company” or a company “Controlled” by
an “investment company” within the meaning of the Investment Company Act of 1940
or an “investment advisor” within the meaning of the Investment Company Act of
1940.

(b) None of the Borrower, the Agent, the Collateral Agent or the Lenders, solely
by virtue of the execution, delivery and performance of, or its consummation of
the transactions contemplated by Financing Documents shall be or become: (i) a
“natural-gas

 

   - 62 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

company” as such terms are defined in the NGA or subject to regulation pursuant
to the NGA, (ii) subject to regulation under the law of the State of Louisiana
with respect to rates, or subject to material financial and organizational
regulation under such law or (iii) subject to regulation under the law of the
State of Louisiana as a “public utility”, a “gas utility”, a “public service
corporation” or other similar term.

7.15 Material Project Documents; Licenses.

(a) The Project Documents in effect as of the date of the making of this
representation and the Additional Project Documents (together with each
Ancillary Document related thereto) entered into in accordance with this
Agreement, constitute and include all material contracts and agreements relating
to the Development and, other than the Financing Documents, the Borrower is not
and will not be a party to any contract or agreement that is not a Project
Document that it is permitted to enter into pursuant to the terms hereof. There
are no material contracts, services, materials or rights (other than Government
Approvals) required for the current stage of the Development other than those
granted by, or to be provided to the Borrower pursuant to, the Material Project
Documents, the Other Project Documents and the Financing Documents. The Agent
has received a certified copy of each Material Project Document and Other
Project Document as in effect on the date of its delivery to the Agent and each
amendment, modification or supplement to each such Project Document. None of the
Project Documents has been amended, modified, supplemented, transferred or
assigned, except as permitted by this Agreement or has been materially Impaired
except, with respect to Non-Material Project Documents or Other Project
Documents, such amendments, modifications or supplements (and, with respect to
Non-Material Project Documents, such transfers or assignments) which could not
reasonably be expected to have a Material Adverse Effect, and all of the Project
Documents (other than those that are not required to be entered into pursuant to
this Agreement as of the date of the making of this representation or that have
been cancelled or terminated as permitted under this Agreement) are in full
force and effect except, with respect to Non-Material Project Documents or Other
Project Documents, such cancellations or terminations or failures to be in full
force and effect which could not reasonably be expected to have a Material
Adverse Effect. All conditions precedent to the obligations of the Borrower
under the Material Project Documents have been satisfied or waived except for
such conditions precedent which need not and cannot be satisfied until a later
stage of Development. The Borrower has not given or received a notice of default
under any Project Document except, with respect to Non-Material Project
Documents or Other Project Documents, those which could not reasonably be
expected to have a Material Adverse Effect and, to the Borrower’s Knowledge, no
Project Party is in default of any material covenant or material obligation set
forth in any Project Document and no condition has occurred that would become
such a default with the giving of notice or lapse of time except, with respect
to Non-Material Project Documents or Other Project Documents, those conditions
which could not reasonably be expected to have a Material Adverse Effect.

(b) All material permits, licenses, trademarks, patents or agreements with
respect to the usage of technology that are necessary for the current stage of
the Development have been obtained, are final and are in full force and effect,
and the use thereof by the Borrower does not infringe upon the rights of any
other person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse

 

   - 63 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Effect. The Borrower reasonably believes that all such permits, licenses,
trademarks, patents or agreements necessary for all future stages of the
Development will be timely obtained in the ordinary course and will not be
subject to terms or conditions which could reasonably be expected to result in a
Material Adverse Effect.

(c) Except as listed on Appendix D or as otherwise permitted pursuant to
Section 8.24, the Borrower has not entered into any agreements with any Pledgor
or any of its Affiliates other than transactions entered into in the ordinary
course of business, on terms no less favorable to the Borrower than the Borrower
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate of the Borrower or a Pledgor.

7.16 Margin Stock. No part of the proceeds of any Loan will be used for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock or to extend credit to others for such purpose.

7.17 Disclosure. The Borrower has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither this Agreement nor any Financing Document nor any reports, financial
statements, certificates or other written information furnished to the Lenders
by or on behalf of the Borrower in connection with the negotiation of, and the
extension of credit under, this Agreement and the other Financing Documents and
the transactions contemplated by the Material Project Documents or delivered to
the Agent or the Lenders hereunder or thereunder (as modified or supplemented by
other information so furnished), when taken as a whole, contains any untrue
statement of a material fact pertaining to the Borrower or the Project or omits
to state a material fact pertaining to the Borrower or the Project necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not misleading, in any material respect; provided,
that with respect to any projected financial information, forecasts, estimates,
or forward-looking information, including that contained in the Phase 1
Construction Budget and Schedule, the Phase 2 Construction Budget and Schedule
and the Base Case Forecast, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time and the Borrower makes no representation as to the actual attainability
of any projections set forth in the Base Case Forecast, the Phase 1 Construction
Budget and Schedule, the Phase 2 Construction Budget and Schedule or any such
other items listed in this sentence. Without limiting the generality of the
foregoing, no representation or warranty is made by the Borrower as to any
information or material provided to the Borrower, the Agent or the Lenders by
the Independent Engineer or the Insurance Advisor (except to the extent such
information or material originated with the Borrower).

7.18 Insurance. All insurance required to be obtained by the Borrower has been
obtained and is in full force and effect and materially complies with
Section 8.05 and Schedule 8.05, and all premiums then due and payable on all
such insurance have been paid, and to the Borrower’s Knowledge, all insurance
required to be obtained as of the date this representation is made by a Material
Project Party pursuant to a Material Project Document has been obtained and is
in full force and effect and materially complies with Section 8.05 and
Schedule 8.05.

 

   - 64 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.19 Indebtedness; Investments. The Borrower (a) does not have any Investments
except Permitted Investments and (b) has not incurred any Indebtedness other
than Permitted Indebtedness.

7.20 No Material Adverse Effect. To the Borrower’s Knowledge, there are no facts
or circumstances which, individually or in the aggregate, have resulted or could
reasonably be expected to result in a Material Adverse Effect.

7.21 Absence of Default. No Default or Event of Default has occurred and is
continuing.

7.22 Ownership. As of the date hereof, the Borrower is an indirect wholly-owned
Subsidiary of Cheniere Energy, Inc.

7.23 Property. All material real and personal property rights necessary for the
current stage of Development have been obtained by the Borrower and are in good
standing.

7.24 No Force Majeure. No event of force majeure or other event or condition
exists which (a) permits any Material Project Party to cancel or terminate its
performance under any Material Project Documents to which it is a party in
accordance with the terms thereof or (b) permits any Material Project Party to
suspend its performance under any Material Project Document to which it is a
party in accordance with the terms thereof, which suspension could reasonably be
expected to have a Material Adverse Effect or (c) could excuse any such party
from liability for nonperformance under any Material Project Document to which
it is a party, which excuse from liability could reasonably be expected to have
a Material Adverse Effect.

7.25 Ranking. The Financing Documents (other than the Consents and Agreements)
and the Secured Obligations evidenced thereby are and will at all times be
secured obligations of the Borrower, and rank and will at all times rank senior
in right of payment and otherwise at least pari passu with all other
Indebtedness of the Borrower (other than Indebtedness permitted by
Section 8.16(c)), whether now existing or hereafter outstanding.

7.26 Labor Matters. No labor problems or disturbances in connection with the
Borrower or the Project exist or, to the Borrower’s Knowledge, are threatened
which could reasonably be expected to have a Material Adverse Effect.

7.27 Operating Arrangements. The management, administration and
operating-related responsibilities delegated to the Manager and the Operator
pursuant to the Management Services Agreement and the O&M Agreement,
collectively, constitute all of the management, administration and
operating-related obligations, respectively, of the Borrower pursuant to the
Transaction Documents and the Manager and Operator are capable of fulfilling and
are bound to fulfill such obligations pursuant to the terms of the Management
Services Agreement and the O&M Agreement.

 

   - 65 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

The Borrower covenants and agrees with the Lenders and the Agent that until the
Termination Date:

8.01 Reporting Requirements. The Borrower shall deliver to the Agent (in
sufficient numbers for the Agent and each of the Lenders):

(a) as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of the Borrower,
(i) unaudited statements of income and cash flows of the Borrower for such
period and for the period from the beginning of the respective fiscal year to
the end of such period, (ii) the related balance sheet as at the end of such
period, setting forth in each case in comparative form the corresponding figures
for the corresponding period in the preceding fiscal year and (iii) commencing
with the second quarterly fiscal period of the Borrower following the Term
Conversion Date, a compliance certificate executed by the treasurer or the chief
financial officer of the Borrower setting forth the calculation of the Debt
Service Coverage Ratio for such period;

(b) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, audited statements of income, partners’ equity and
cash flows of the Borrower for such year and the related balance sheets as at
the end of such year, setting forth in each case, in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by (i) an
opinion of UHY/Mann, Frankfort, Stein and Lipp CPAs LLC or such other
independent certified public accountants of recognized national standing as are
reasonably acceptable to the Agent, which opinion shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower as at the end of, and for,
such fiscal year in accordance with GAAP (subject to normal year-end audit
adjustments) and shall state (for each fiscal year other than 2004) whether any
knowledge of any Default or Event of Default was obtained during the course of
their examination of such financial statements and (ii) commencing with the
first fiscal year of the Borrower following the Term Conversion Date, a
compliance certificate executed by the treasurer or the chief financial officer
of the Borrower setting forth the calculation of the Debt Service Coverage Ratio
for such period;

(c) as soon as practicable and in any event, unless otherwise specified, within
ten Business Days after the Borrower obtains actual knowledge of any of the
following, give written notice to the Agent of: (i) the occurrence of any
Default or Event of Default and describing any action being taken or proposed to
be taken with respect thereto, (ii) the occurrence of any casualty, loss or
damage, or condemnation or eminent domain taking, with respect to the Project in
excess of $15,000,000 in value or any series of such events or circumstances
during any 12-month period in excess of $15,000,000 in value in the aggregate,
(iii) any litigation or similar proceeding affecting the Project or the Borrower
in which the amount involved is in excess of $15,000,000, (iv) any dispute,

 

   - 66 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

litigation, investigation or proceeding which may exist at any time between any
Government Authority and the Borrower to the extent such dispute, litigation,
investigation or proceeding involves the Project and could reasonably be
expected to result in a Material Adverse Effect, (v) any written notice of the
occurrence of any event giving rise (or that could reasonably be expected to
give rise) to a claim under any insurance policy maintained with respect to the
Project with copies of any material document relating thereto that are in the
possession of the Borrower, (vi) notice of the occurrence of any force majeure
event (together with a description of its expected duration) or (vii) any event
or circumstance that could reasonably be expected to result in a material
liability of the Borrower under ERISA or under the Internal Revenue Code with
respect to any pension plan;

(d) promptly upon (i) delivery to another Material Project Party pursuant to a
Material Project Document, copies of all material notices or other material
documents delivered to such Material Project Party by the Borrower and (ii) such
documents becoming available, copies of all material notices or other material
documents received by the Borrower pursuant to any Material Project Document
(including any notice or other document relating to a failure by the Borrower to
perform any of its covenants or obligations under such Material Project
Document, termination of a Material Project Document or a force majeure event
under a Material Project Document) other than notices or other documents
delivered in the ordinary course of administration of such Agreements;

(e) at the time it furnishes each set of financial statements pursuant to
paragraph (a) or (b) above, a certificate of the Borrower executed by an
Authorized Officer of the Borrower stating that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail and describing the action that the Borrower has taken
and proposes to take with respect to such Default);

(f) promptly after receipt thereof, a copy of each material statement or report
received by the Borrower from the Operator pursuant to the O&M Agreement; and

(g) promptly after the occurrence of an ERISA Event, written notice of the
occurrence of such ERISA Event.

8.02 Maintenance of Existence, Etc.

(a) The Borrower shall preserve and maintain its legal existence as a Delaware
limited partnership and all of its licenses, rights, privileges and franchises
necessary for the Development.

(b) The Borrower shall at all times maintain its status as a partnership for
U.S. federal, state and local income tax purposes. All of the owners of
interests in the Borrower that are treated as equity for U.S. federal income tax
purposes will be United States persons within the meaning of Code section
7701(a)(30).

 

   - 67 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.03 Compliance with Government Rules, Etc.

(a) The Borrower shall comply in all material respects with all applicable
Government Rules and shall from time to time obtain and renew, and shall comply
in all material respects with, Government Approvals as are or in the future
shall be necessary for the Development under applicable Government Rules.

(b) Except as provided in paragraph (c) below, the Borrower shall not petition,
request or take any legal or administrative action that seeks to amend,
supplement or modify any Government Approval in any material respect unless
(i) the Borrower shall have furnished to the Agent a copy (certified by an
Authorized Officer of the Borrower) of the proposed amendment, supplement or
modification and a description of the actions that the Borrower proposes to take
and (ii) such amendment, supplement or modification could not reasonably be
expected to result in a Material Adverse Effect. The Borrower shall promptly
upon receipt or publication furnish a copy (certified by an Authorized Officer
of the Borrower) of each such amendment, supplement or modification to any such
Government Approval to the Agent.

(c) If any Impairment of any Government Approval of the Borrower or related to
the Project which could reasonably be expected to have a Material Adverse Effect
shall occur, then the Borrower shall either (i) within 60 days obtain a
replacement Government Approval on terms and conditions that are in all material
respects the same as those of such Impaired Government Approval or (ii) within
60 days, take such lawful action as shall be necessary so that (A) such
Impairment does not become final and non-appealable or otherwise irrevocable,
(B) the effectiveness of such Impairment is postponed or (C) such Impairment is
revoked, amended or modified so as to eliminate the reasonable possibility of
such Material Adverse Effect.

(d) The Borrower shall issue such notices of transfer and shall take such other
actions as the Agent, acting for the benefit of itself and the Lenders,
reasonably requests, without undue expense or delay, to secure for the Agent and
the Lenders the benefit of each Government Approval related to the Project set
forth on Schedule 7.05(a) and, when obtained, Schedule 7.05(b) upon the exercise
of remedies under the Security Documents.

(e) The Borrower shall at all times obtain and maintain in full force and effect
all permits, licenses, trademarks, patents, agreements or Government Approvals
necessary for the construction, operation and maintenance of the Project, except
where failure to maintain such permits, licenses, trademarks, patents,
agreements or Government Approvals could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.04 Environmental Compliance.

(a) The Borrower shall (i) comply in all material respects with all
Environmental Laws, including, without limitation, any Government Approvals
required under any Environmental Laws and the environmental compliance and
reporting requirements in connection with the FERC authorization referred to in
Section 6.02(j) and (ii) conduct and complete any investigation, study, sampling
and testing, and undertake any corrective, cleanup,

 

   - 68 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

removal, response, remedial or other action necessary to identify, report,
remove and clean up all Hazardous Materials Released at, on, in, under or from
the Project, to the extent required by and in accordance with the requirements
of all applicable Environmental Laws.

(b) The Borrower shall deliver to the Agent (with sufficient copies for each
Lender) (i) notice of (A) any pending or threatened material Environmental Claim
with respect to the Project and (B) information that could reasonably be
expected to lead to a material Environmental Claim, in either case promptly upon
obtaining knowledge thereof, describing the same in reasonable detail, together
with such notice, or as soon thereafter as possible, a description of the action
that the Borrower has taken or proposes to take with respect thereto and,
thereafter, from time to time, such detailed reports with respect thereto as the
Agent or any Lender may reasonably request and (ii) promptly upon their becoming
available, copies of written communications with any Government Authority
relating to any such material Environmental Claim and any such other matter as
is reported to the Agent or the Lenders pursuant to this Section 8.04(b).

(c) The Borrower shall not Release, or permit the Release of Hazardous Materials
at the Project in violation of applicable Government Rules and Government
Approvals or so as to give rise to a material Environmental Claim or a material
liability or obligation under any Environmental Law.

8.05 Insurance; Events of Loss.

(a) Insurance Maintained by the Borrower, the EPC Contractor, the Anchor Tenants
and the Operator. The Borrower shall (i) procure at its own expense and maintain
in full force and effect and (ii) cause the Phase 1 EPC Contractor, each Phase 2
Construction Contractor, each Anchor Tenant (to the extent applicable), the
Operator and each other Material Project Party to procure at such Person’s own
expense and maintain in full force and effect, the insurance set forth on
Schedule 8.05 to this Agreement and any insurance required to be maintained by
such Person pursuant to its applicable Project Document.

(b) Restoration Prior to Phase 2 Completion. Subject to Section 4.09 of the
Collateral Agency Agreement, amounts to be made available to the Borrower from
the Insurance Proceeds Account for Restoration following any Event of Loss that
occurs prior to Phase 2 Completion shall be remitted to or as directed by the
Borrower by the Collateral Agent to be used for Restoration in the event that
the Net Available Amount for each Event of Loss is equal to or greater than
$5,000,000 if the Independent Engineer shall have delivered to the Agent a
certificate to the effect that the sum of (i) the Net Available Amount deposited
in the Insurance Proceeds Account plus (ii) the amount of Loss Proceeds already
paid to the Phase 1 EPC Contractor plus (iii) other amounts deposited in the
Insurance Proceeds Account by any Pledgor or other Persons is sufficient
(together with all other monies reasonably expected to be available to the
Borrower as determined by the Agent in consultation with the Independent
Engineer, including amounts available to be drawn under this Agreement), in the
reasonable opinion of the Independent Engineer, to complete such Restoration and
to achieve Phase 1 Substantial Completion in accordance with the Phase 1
Construction Budget and Schedule and the Borrower’s obligations under the TUAs
then in effect, provided, that if the Independent Engineer is unable to provide
such a certificate, such Net Available Amounts may be used for Restoration

 

   - 69 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

upon receipt of written consent of the Majority Lenders (such consent to be
given or withheld at the sole discretion of the Majority Lenders). Amounts made
available to the Borrower under this Section 8.05(b) shall only be utilized for
Restoration and, if not so utilized within 30 days of receipt thereof, shall be
used to prepay the Loans.

(c) Restoration Following Phase 2 Completion.

(i) Subject to Section 4.09 of the Collateral Agency Agreement, amounts to be
made available to the Borrower from the Insurance Proceeds Account for
Restoration following any Event of Loss that occurs following Phase 2 Completion
shall be remitted to the Borrower by the Collateral Agent, in the event that the
Net Available Amount is less than $25,000,000 to be used for Restoration or
(A) in the event that the failure by the Borrower to Restore the Affected
Property could not reasonably be expected to result in a Material Adverse Effect
and the Borrower and the Agent have received a certificate of the Independent
Engineer certifying the same, for any purpose, at the discretion of the Borrower
or otherwise or (B) to prepay the Loans.

(ii) Amounts to be made available to the Borrower from the Insurance Proceeds
Account for Restoration following any Event of Loss that occurs following Phase
2 Completion shall be remitted to the Borrower by the Agent to be used for
Restoration in the event that the Net Available Amount is equal to or greater
than $25,000,000 if the Independent Engineer shall have delivered to the Agent a
certificate to the effect that the sum of (A) the Net Available Amount deposited
in the Insurance Proceeds Account plus (B) other amounts deposited in the
Insurance Proceeds Account by the Borrower, any Pledgor or other Persons is
sufficient (together with all other monies reasonably expected to be available
to the Borrower as determined by the Agent in consultation with the Independent
Engineer, including amounts available to be drawn under this Agreement), in the
reasonable opinion of the Independent Engineer to complete such Restoration,
provided, that if the Independent Engineer is unable to provide such a
certificate, such Net Available Amounts may be used for Restoration upon receipt
of written consent of the Majority Lenders (such consent to be given or withheld
at the sole discretion of the Majority Lenders). Amounts made available to the
Borrower under this clause (ii) shall only be used for Restoration and, if not
so utilized within 90 days of receipt thereof, shall be used to prepay the
Loans.

8.06 Proceedings. The Borrower shall (a) promptly upon obtaining knowledge of
each action, suit or proceeding at law or in equity by or before any Government
Authority, arbitral tribunal or other body pending or threatened against the
Borrower involving (i) claims against the Borrower or the Project in excess of
$10,000,000 individually or (ii) injunctive or declaratory relief and
(b) promptly upon becoming aware of other circumstance, act or condition
(including the adoption, amendment or repeal of any Government Rule or the
Impairment of any Government Approval or written notice of the failure to comply
with the terms and conditions of any Government Approval) which could reasonably
be expected to result in a Material Adverse Effect, in each event described in
clauses (a) and (b) above, furnish to the Agent a notice of such event
describing it in reasonable detail and, together with such notice or as soon
thereafter as possible, a description of the action that the Borrower has taken
and proposes to take with respect to such event.

 

   - 70 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.07 Taxes. The Borrower shall pay and discharge all Taxes imposed on the
Borrower or on its income or profits or on any of its Property prior to the date
on which any penalties may attach; provided, that the Borrower shall have the
right to Contest the validity or amount of any such Tax. The Borrower shall
promptly pay any valid, final judgment rendered upon the conclusion of the
relevant Contest, if any, enforcing any such Tax and cause it to be satisfied of
record.

8.08 Books and Records; Inspection Rights. The Borrower shall keep proper books
of record in accordance with GAAP and permit representatives and advisors of the
Agent or any Lender, upon reasonable notice to the Borrower, to visit and
inspect its properties, to examine, copy or make excerpts from its books,
records and documents (at the expense of the Borrower) and to discuss its
affairs, finances and accounts with its principal officers, engineers and
independent accountants, all at such times during normal business hours as such
representatives may reasonably request.

8.09 Use of Proceeds.

(a) The Borrower shall use the proceeds of the Loans as follows: (i) to pay
Phase 1 Project Costs with Phase 1 Loans, (ii) to pay Phase 2 Project Costs with
Phase 2 Loans or with the proceeds of the Phase 1 Loan made on the Final Funding
Date and not required to be transferred to the Phase 1 Punchlist Retention
Subaccount or Phase 1 Construction Payment Subaccount, (iii) to pay Phase 1
Project Costs reasonably and necessarily incurred by the Borrower that are not
included in the Phase 1 Construction Budget and Schedule solely to the extent of
the Contingency relating to Phase 1, (iv) to pay Phase 2 Project Costs
reasonably and necessarily incurred by the Borrower that are not included in the
Phase 2 Construction Budget and Schedule solely to the extent of the Contingency
relating to Phase 2, (v) to pay Debt Service, (vi) to fund the Debt Service
Reserve Account up to the Required Debt Service Reserve Amount, (vii) with
respect to any Loan made prior to the Term Conversion Date, to pay Operation and
Maintenance Expenses, (viii) to repay any Subordinated Indebtedness outstanding
on the Effective Date together with any accrued interest thereon in an amount
not to exceed $38,500,000, (ix) to make a distribution as provided in
Section 8.12(vi) and (x) with respect to the initial Phase 2 Loan, to reimburse
the Borrower, the Pledgors or any Affiliate of the Pledgors for any Phase 2
Project Costs paid by or on behalf of the Borrower prior to the initial
borrowing of a Phase 2 Loan.

(b) The Borrower shall use the proceeds of each Loan solely for the costs and
expenses specified in the related Notice of Borrowing and any related
certificates delivered by the Borrower in connection therewith.

8.10 Maintenance of Lien. The Borrower shall grant a security interest in the
Borrower’s interest in all Project assets and Project Documents acquired or
entered into, as applicable, from time to time and shall take, or cause to be
taken, all action reasonably required to maintain and preserve the Liens created
by the Security Documents to which it is a party and the priority of such Liens.
The Borrower shall from time to time execute or cause to be executed any and all
further instruments (including financing statements, continuation statements and
similar statements with respect to any Security Document) reasonably requested
by the Agent for such purposes. The Borrower shall promptly discharge at the
Borrower’s cost and expense, any

 

   - 71 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lien (other than Permitted Liens) on the Collateral. Without limiting the
foregoing, the Borrower shall cause any Person holding any direct equity
interest in the Borrower (including transfers thereof) to execute a Pledge
Agreement substantially in the form of Exhibit E.

8.11 Prohibition of Fundamental Changes.

(a) The Borrower shall not change its legal form, amend its Partnership
Agreement (except any amendments in connection with permitted sales or transfers
of ownership interests in the Borrower, provided, that the Borrower shall have
delivered to the Agent a copy of such amendment together with a certificate of
an Authorized Officer of the Borrower certifying that no changes have been made
to the Partnership Agreement other than such changes as are necessary solely to
reflect the change in ownership) or any other organizational document, merge
into or consolidate with, or acquire all or any substantial part of the assets
or any class of stock of (or other equity interest in), any other Person and
shall not liquidate or dissolve. The Borrower shall not convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, any assets in excess of $3,000,000 per year except: (i) sales of
assets no longer used or useful in the Borrower’s business in the ordinary
course of the Borrower’s business, (ii) sales, transfers or other dispositions
of Permitted Investments, (iii) Restricted Payments made in accordance with the
Financing Documents, (iv) sales of Services in the ordinary course of business
and (v) sales of surplus retained Gas obtained by the Borrower under the TUAs as
well as LNG used for testing, commissioning and cool down and the Gas produced
from said LNG. The Borrower shall not issue any equity interests (or enter into
any option agreement, subscription agreement or other agreement for the issuance
of any equity interests) in the Borrower to any Person, except to (A) any Person
who shall be an Approved Transferee at the time such equity interests are issued
or (B) any Person reasonably acceptable to the Lenders, who in either case has
executed and delivered to the Collateral Agent a Pledge Agreement substantially
in the form of Exhibit E for the benefit of the Secured Parties and provided
such other instruments as reasonably requested by the Agent; provided, that such
equity issuance under either clause (A) or (B) shall not cause a Default,
including under Section 9.01(t).

(b) The Borrower shall not purchase or acquire any assets other than: (i) the
purchase of assets reasonably required for the completion of the Project as
contemplated by the Transaction Documents, and in any event in accordance with
applicable Government Approvals and applicable Government Rules and as
contemplated by the Phase 1 Construction Budget and Schedule and Phase 2
Construction Budget and Schedule, (ii) the purchase of assets reasonably
required in connection with Restorations in accordance with Section 8.05(b) or
8.05(c), (iii) the purchase of assets in the ordinary course of business
reasonably required in connection with the operation and maintenance of the
Project contemplated by the Transaction Documents, (iv) the purchase of assets
reasonably required in connection with Permitted Capital Expenditures and
(v) Permitted Investments.

8.12 Restricted Payments. The Borrower shall not make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that the Borrower may
(a) repay Subordinated Indebtedness in accordance with Section 8.09(a)(viii) and
(b) on any Quarterly Date following the Term Conversion Date, make a Restricted
Payment in cash from and to the extent of cash then on deposit in the
Distribution Account, subject to the satisfaction of each of

 

   - 72 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

the following conditions on the date of such Restricted Payment (a “Restricted
Payment Date”) and after giving effect thereto:

(i) the first Principal Payment Date shall have occurred or shall be concurrent
with the proposed Restricted Payment Date;

(ii) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence of such Restricted Payment;

(iii) the Debt Service Reserve Account is fully funded in an amount at least
equal to the Required Debt Service Reserve Amount;

(iv) the Debt Service Coverage Ratio for the most recent calendar quarter is not
less than 1.25 to 1.0;

(v) the Borrower shall have delivered to the Agent, at least five Business Days
prior to the proposed Restricted Payment Date, a certificate of the Borrower
executed by an Authorized Officer dated the Restricted Payment Date:

(A) to the effect that each of the foregoing conditions shall have been
satisfied as at such Restricted Payment Date; and

(B) setting out in reasonable detail the calculations for computing the Debt
Service Coverage Ratio for the relevant period and stating that such
calculations were prepared in good faith and were based on reasonable
assumptions.

The Borrower shall be permitted to make a one-time Restricted Payment of any
balance standing to the credit of the Phase 2 Construction Account after the
Phase 1 Final Completion and Phase 2 Completion has occurred if (A) each of the
conditions in paragraphs (i) to (v) of this paragraph (b) are satisfied and
(B) the Agent shall have received a certificate of the Independent Engineer
dated as of the date of the proposed Restricted Payment, reasonably satisfactory
to the Agent, certifying (aa) that Phase 1 has achieved Phase 1 Final
Completion, (bb) that Phase 2 has achieved Phase 2 Completion and (cc) Phase 2
has successfully passed the performance test in accordance with the test
procedures and test criteria set forth in Appendix I to Exhibit C-4, which
certificate shall be substantially in the form of Exhibit C-4.

8.13 Liens. The Borrower shall preserve and maintain good and valid title to, or
rights in, the Collateral and its Property and shall not create, incur, assume
or suffer to exist any Lien on any of the Collateral or any of its other
Property except:

(a) (i) Liens, pledges or deposits under worker’s compensation, unemployment
insurance or other social security legislation (other than ERISA), (ii) Liens
imposed by any Government Authority for Taxes that are not yet due or that are
being Contested, or (iii) Mechanics’ Liens arising in the ordinary course of
business or incident to the Development or any Restoration, in each case, in
respect of obligations that are not yet due or that are being Contested,

 

   - 73 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) minor defects, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances,
licenses, restrictions on the use of property or minor imperfections in title
that (i) do not (A) materially impair the property affected thereby for the
purpose for which title was acquired or (B) interfere with the Development of
the Project and (ii) that individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect,

(c) Liens created pursuant to the Original Credit Agreement or this Agreement,
as applicable, and the Security Documents,

(d) Liens incurred in connection with Indebtedness permitted under clauses (c)
and (d) of Section 8.16,

(e) Liens which are exceptions to the Title Policy on the Effective Date, and

(f) pledges or deposits to secure the performance of (i) bids, trade contracts
(other than for borrowed money), operating leases, statutory obligations, surety
bonds, performance bonds, letters of credit and other obligations of a like
nature incurred in the ordinary course of business in an aggregate amount not
greater than $15,000,000 or (ii) appeal bonds and letters of credit in an
aggregate amount not in excess of $30,000,000 issued for the benefit of
suppliers of LNG to be used in the cool down of the Project.

8.14 Investments. The Borrower shall not make, and shall not instruct the
Collateral Agent to make, any Investments except Permitted Investments.

8.15 Hedging Arrangements.

(a) No later than 5 days following the Effective Date, the Borrower shall enter
into and thereafter maintain in full force and effect, from time to time, one or
more Permitted Swap Agreements (in form and substance satisfactory to the
Agent), provided, that, on the Term Conversion Date, the Permitted Swap
Agreements shall amount to no less than $700,000,000 and no more than
$1,500,000,000 and shall be placed in accordance with a schedule substantially
similar to Schedule 8.15(a).

(b) The Borrower shall not enter into any Hedging Agreements other than
Permitted Swap Agreements.

8.16 Indebtedness. The Borrower shall not directly or indirectly create, incur,
assume, suffer to exist or otherwise be or become liable with respect to any
Indebtedness except:

(a) Indebtedness created pursuant to this Agreement,

(b) unsecured Indebtedness of the Borrower incurred to finance working capital
and other general corporate purposes; provided, that such Indebtedness shall be
used (i) to finance working capital in an amount not to exceed $20,000,000 or
(ii) for general corporate purposes (including leases and sale-leaseback
transactions) in an

 

   - 74 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

amount not to exceed $10,000,000 (in addition to the leases permitted pursuant
to paragraph (c) of this Section 8.16),

(c) purchase money or Capital Lease Obligations to the extent incurred in the
ordinary course of business to finance the acquisition or licensing of
intellectual property or items of equipment (and Indebtedness incurred to
finance any such obligations); provided, that (i) if such obligations are
secured, they are secured only by Liens upon the equipment or intellectual
property being financed and (ii) the aggregate principal amount and the
capitalized portion of such obligations do not at any time exceed $5,000,000 in
the aggregate,

(d) Indebtedness in respect of the Permitted Swap Agreements,

(e) other unsecured Indebtedness for borrowed money subordinated to the Secured
Obligations pursuant to an instrument in writing satisfactory in form and
substance to the Majority Lenders or substantially in the form of Exhibit F,

(f) reimbursement obligations with respect to letters of credit to secure the
purchase of LNG for cool down of the Project in the aggregate amount not greater
than $30,000,000, and

(g) any Indebtedness created pursuant to the agreements between the Borrower and
the Title Company dated February 23, 2005 and July 21, 2006,

provided, that the Borrower may only incur the Indebtedness referred to in
paragraph (b), (c) or (e) above following the Term Conversion Date.

8.17 Nature of Business.

(a) The Borrower shall not engage in any business other than the Development and
any activities incidental thereto.

(b) The Borrower shall not permit to exist any Subsidiary of the Borrower.

(c) The Borrower shall not directly or by way of derivative or synthetic
transactions engage in the sale, trading or hedging of Gas or LNG or any related
product or by-product except with respect to (i) acquiring and selling LNG for
the testing, commissioning and cool down of the Project, in the case of Phase 1
pursuant to the Phase 1 EPC Contract and, in the case of Phase 2, for the
purposes of achieving Phase 2 Completion and selling the Gas resulting
therefrom, (ii) selling LNG or Gas after the failure of a customer to take
delivery as contemplated by a TUA and (iii) selling LNG or Gas derived from
retainage in accordance with a TUA that is excess to the Borrower’s requirements
to perform the Services.

(d) The Borrower shall not employ or engage any employees nor enter into any
contractual or other arrangements with any Person that would require the
Borrower to be subject to or to comply with ERISA or any other Government Rule
concerning labor, employment, wages or worker benefits.

 

   - 75 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.18 Project Construction; Maintenance of Properties.

(a) The Borrower shall cause the Project to be constructed and completed
substantially in accordance with, and otherwise take such actions in respect of
the Project as are required by, Prudent Industry Practices, applicable
Government Rules, the Phase 1 EPC Contract, each Phase 2 Construction Contract,
the Phase 1 Construction Budget and Schedule, the Phase 2 Construction Budget
and Schedule and the other relevant Project Documents.

(b) The Borrower shall maintain and preserve the Project and all of its other
material Properties necessary or useful in the proper conduct of its business in
good working order and condition (ordinary wear and tear excepted),
substantially in accordance with Prudent Industry Practices, the Project
Documents and the operating manuals. The Borrower shall operate (or cause to be
operated) the Project substantially in accordance with Prudent Industry
Practices, the Project Documents, the Operating Budget and the operating
manuals.

(c) The Borrower shall not make any Capital Expenditures except Permitted
Capital Expenditures. All assets or property built or acquired with Capital
Expenditures shall be part of the Collateral.

8.19 Construction Reports. Prior to Phase 1 Substantial Completion, together
with the submission of each Borrowing Certificate, the Borrower shall deliver to
the Agent a Construction Report, substantially in the form of Exhibit G-1 or
Exhibit G-2, as applicable, in form and substance satisfactory to the Agent and
the Independent Engineer, accompanied by a certificate of an Authorized Officer
of the Borrower setting forth in reasonable detail:

(a) in the case of a Borrowing Certificate for a Phase 1 Loan:

(i) estimated dates on which Ready for Cool Down, Ready for Performance Testing
and Phase 1 Substantial Completion shall be achieved,

(ii) the Borrower’s then-current estimate of anticipated Phase 1 Project Costs
through Ready for Cool Down, Ready for Performance Testing and Phase 1
Substantial Completion as compared to the Phase 1 Construction Budget and
Schedule and reasons for material variances, and in the event of a material
variance, the reasons therefor, and such other information reasonably requested
by Agent,

(iii) any occurrence of which the Borrower is aware that could reasonably be
expected to (i) increase the total Phase 1 Project Costs above those set forth
in the Phase 1 Construction Budget and Schedule, (ii) delay Phase 1 Substantial
Completion beyond the Guaranteed Substantial Completion Date or (iii) have a
Material Adverse Effect,

(iv) if Phase 1 Substantial Completion is not anticipated to occur on or before
the Guaranteed Substantial Completion Date (as such term is defined in the
Phase 1 EPC Contract), the reasons therefor (and a schedule recovery plan),

 

   - 76 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(v) the status of construction of Phase 1, including progress under the Phase 1
EPC Contract (and a description of any material defects or deficiencies with
respect thereto) and the proposed construction schedule for the following month,

(vi) the status of the Government Approvals necessary for the Development,
including the dates of applications submitted or to be submitted and the
anticipated dates of actions by Government Authorities with respect to such
Government Approvals, and

(vii) a listing of reportable environmental, health and safety incidents as well
as any unplanned related impacts, events, accidents or issues that occurred
during the report period and the compliance with or liabilities under
Environmental Laws;

(b) in the case of a Borrowing Certificate for a Phase 2 Loan:

(i) the estimated date on which Phase 2 Completion shall be achieved,

(ii) the Borrower’s then-current estimate of anticipated Phase 2 Project Costs
for the following 360 days as compared to the Phase 2 Construction Budget and
Schedule and reasons for material variances, and in the event of a material
variance, the reasons therefor, and such other information reasonably requested
by Agent,

(iii) any occurrence of which the Borrower is aware that could reasonably be
expected to have a Material Adverse Effect,

(iv) the status of construction of Phase 2, including progress under each of the
Phase 2 Construction Contracts,

(v) the status of the Government Approvals necessary for the Development,
including the dates of applications submitted or to be submitted and the
anticipated dates of actions by Government Authorities with respect to such
Government Approvals, and

(vi) a listing of reportable environmental, health and safety incidents as well
as any unplanned related impacts, events, accidents or issues that occurred
during the report period and the compliance with or liabilities under
Environmental Laws;

If during any fiscal quarter of the Borrower prior to Term Conversion Date there
are no Loans requested, by the final Business Day of the month following the end
of such fiscal quarter the Borrower shall deliver to the Agent each of the
above-referenced Construction Reports and certificates.

 

   - 77 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.20 EPC and Construction Contracts

(a) Phase 1. The Borrower shall not:

(i) initiate or consent to (without the consent of the Majority Lenders in
consultation with the Independent Engineer) any change in the description of
work under the Phase 1 EPC Contract that, directly or indirectly, could be
reasonably expected to or in fact does:

(A) increase the contract price of the Phase 1 EPC Contract as of the Effective
Date; provided, that (1) the Borrower may, without the consent of the Majority
Lenders, enter into any Phase 1 Change Order or make payment of any claim under
the Phase 1 EPC Contract, if (aa) such increase is with respect to identified
and unused allowances under the Phase 1 EPC Contract, or the amount of any such
Phase 1 Change Order or payment is less than $5,000,000 and the aggregate of all
such Phase 1 Change Orders or payments is less than $15,000,000 and (bb) the
Agent has received a certificate of the Independent Engineer confirming that
after giving effect to such Phase 1 Change Orders or payments (x) the ability of
the Borrower to achieve Phase 1 Substantial Completion in accordance with the
Phase 1 Construction Budget and Schedule has not been adversely and materially
affected and (y) no cost overruns shall have occurred and be continuing which
could reasonably be expected to result in Phase 1 Project Costs exceeding the
funds then available to pay such Phase 1 Project Costs; (2) if an event of force
majeure, Change in Law or Borrower-Caused Delay (as described in the Phase 1 EPC
Contract) prompts the Phase 1 EPC Contractor to request a Phase 1 Change Order
to which it is entitled under the terms of the Phase 1 EPC Contract, the
Borrower shall be entitled to authorize such change without first obtaining the
consent of the Lenders if the amount of such change is within the remaining
Contingency set forth in the Phase 1 Construction Budget and Schedule; and
(3) the Borrower may enter into any Phase 1 Change Order under the Phase 1 EPC
Contract for amounts in excess of the amounts specified in clause (A)(1) above;
provided, that (I) the Borrower or any other Person on behalf of the Borrower
shall have transferred to the Collateral Agent for deposit to the Phase 1
Construction Account an amount sufficient to pay the maximum amount that may
become due and payable pursuant to such Phase 1 Change Order provided, that no
such deposit shall be required in connection with any such Phase 1 Change Order
the amount and subject matter of which is included as a Contingency line item or
which constitutes a utilization of any portion of the unallocated Contingency
reflected in the Phase 1 Construction Budget and Schedule delivered on the
Effective Date and (II) the Agent shall have received a certificate of the
Independent Engineer confirming that after giving effect to such Phase 1 Change
Order or payments (X) the ability of the Borrower to achieve Phase 1 Substantial
Completion by the Guaranteed Substantial Completion Date has not been materially
adversely affected and (Y) such Phase 1 Change Order will not result in Phase 1
Project Costs exceeding the funds then available to pay such Phase 1 Project
Costs; for avoidance of doubt, nothing contained in this clause 8.20(A)(1) shall
be deemed to amend or modify any other requirement contained in this Agreement
to obtain the consent of the Lenders, the Agent and/or Independent Engineer for
any increase in Project Costs or use of proceeds of the Loans;

 

   - 78 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(B) extend the Guaranteed Substantial Completion Date or adversely affect the
likelihood of achieving Phase 1 Substantial Completion by such date;

(C) except as a result of a buydown of the Performance Guarantees pursuant to
Section 11.5 of the Phase 1 EPC Contract which is otherwise permitted pursuant
to the terms hereof, modify the Performance Guarantees, any other performance
guarantee of the Phase 1 EPC Contractor or the criteria or procedures for the
conduct or measuring the results of the Performance Tests (as each capitalized
term used in this clause and not otherwise defined in this Agreement is defined
in the Phase 1 EPC Contract);

(D) adjust the Payment Schedules (other than as a result of a Phase 1 Change
Order permitted by Section 8.20(a)(i) or otherwise permitted by this Agreement),
or adjust the amount of or timing of the payment of the Schedule Bonus (as each
such term is defined in the Phase 1 EPC Contract) (other than in the manner
contemplated by the Phase 1 Change Order substantially in the form attached
hereto as Exhibit M) or agree to any additional bonus to be paid to the Phase 1
EPC Contractor;

(E) cause any material component or material design feature or aspect of Phase 1
to materially deviate in any fundamental manner from the description thereof set
forth in the schedules, exhibits, appendices or annexes to the Phase 1 EPC
Contract (other than as the result of a Phase 1 Change Order for an amount not
greater than $35,000,000 which is permitted by Section 8.20(a)(i) or otherwise
permitted by this Agreement);

(F) diminish or otherwise alter in any material respect any Phase 1 EPC
Contractor’s liquidated damages obligations under the Phase 1 EPC Contract;

(G) waive or alter the provisions under the Phase 1 EPC Contract relating to
default, termination or suspension or the waiver by the Borrower of any event
that, with the giving of notice or the lapse of time or both, would entitle the
Borrower to terminate the Phase 1 EPC Contract; or

(H) otherwise materially diminish, lessen or waive in any manner any material
liability, obligation or undertaking of the Phase 1 EPC Contractor under the
Phase 1 EPC Contract.

(ii) approve any remedial plan under Section 11 of the Phase 1 EPC Contract;

(iii) without limiting any restrictions set forth in Section 8.20(a)(i) or
(ii) above, issue, direct, authorize, consent to or suffer the occurrence of,
any

 

   - 79 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

variation, Phase 1 Change Order, amendment or modification or suspension of or
to the Phase 1 EPC Contract that, directly or indirectly, constitutes or could
reasonably be expected to result in a Material Adverse Effect; and

(iv) certify to, consent to or otherwise request or permit through a Phase 1
Change Order or otherwise without the consent of the Majority Lenders (in
consultation with the Independent Engineer) the occurrence of Phase 1
Substantial Completion, Phase 1 Final Completion, Ready for Performance Testing
or Ready for Cool Down or make any election to take care, custody and control of
Phase 1 (or any portion thereof) pursuant to Section 11.5B (or any other
provision thereof) of the Phase 1 EPC Contract; provided, however, that the
Agent shall use reasonable efforts to promptly review relevant documentation
provided to it by the Borrower.

(b) Phase 2.

(i) The Borrower shall not initiate or consent to (without the consent of the
Majority Lenders in consultation with the Independent Engineer) any change in
the description of work under any Phase 2 Construction Contract that, directly
or indirectly, could be reasonably expected to or in fact then does increase
Phase 2 Project Costs to an amount in excess of the Phase 2 Allocation;
provided, that the Borrower may, without the consent of the Majority Lenders,
enter into any Phase 2 Change Order or make payment of any claim under any
Phase 2 Construction Contract, if the Agent has received a certificate of
(A) the Independent Engineer confirming that after giving effect to such Phase 2
Change Orders or payments (1) the ability of the Borrower to achieve Phase 1
Substantial Completion in accordance with the Phase 1 Construction Budget and
Schedule has not been adversely and materially affected and (2) that the
remaining aggregate unused amount of the Commitments and the amount of any other
funds committed in writing by a Pledgor, any Affiliate of a Pledgor or a
financial institution in the form of equity or Subordinated Indebtedness is
sufficient, in the reasonable judgment of the Independent Engineer (as to the
sufficiency of such amount only), to achieve Phase 1 Substantial Completion on
or prior to the Guaranteed Substantial Completion Date and to achieve Phase 2
Completion and (B) the Borrower confirming that after giving effect to such
Phase 2 Change Orders or payment it will be in compliance with the Financing
Documents; and

(ii) without limiting any restrictions set forth in Section 8.20(b)(i) above,
issue, direct, authorize, consent to or suffer the occurrence of, any variation,
Phase 2 Change Order, amendment or modification or suspension of or to any Phase
2 Construction Contract that, directly or indirectly, constitutes or could
reasonably be expected to result in a Material Adverse Effect.

8.21 Project Documents, Etc.

(a) The Borrower shall (i) perform and observe in all material respects all of
its covenants and obligations contained in each of the Project Documents,
(ii) take all reasonable and necessary action to prevent the termination or
cancellation of any Project Document in

 

   - 80 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

accordance with the terms of such Project Documents or otherwise (except for the
expiration of any Project Document in accordance with its terms and not as a
result of a breach or default thereunder) and (iii) enforce against the relevant
Project Party each material covenant or material obligation of each Project
Document to which such Person is a party in accordance with its terms, except in
each of clauses (i), (ii) or (iii) with respect to any Non-Material Project
Document or Other Project Document any such act or failure to act, perform,
observe, enforce, terminate or cancel which could not reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the Borrower’s
rights, duties, obligations or liabilities under any TUA with an Anchor Tenant.

(b) The Borrower shall not, without the prior written consent of the Majority
Lenders in consultation with the Independent Engineer, (i) suspend, cancel or
terminate any Project Document or consent to or accept any cancellation or
termination thereof, (ii) sell, transfer, assign (other than pursuant to the
Security Documents) or otherwise dispose of (by operation of law or otherwise)
or consent to any such sale, transfer, assignment or disposition of any part of
its interest in any Project Document (other than the sub-license of any Phase 1
EPC Contract or Phase 2 Construction Contract-related intellectual property
rights to an Affiliate of the Borrower), (iii) waive any material default under,
or material breach of, any Project Document or waive, fail to enforce, forgive,
compromise, settle, adjust or release any material right, interest or
entitlement, howsoever arising, under, or in respect of, any Project Document,
(iv) initiate or settle a material arbitration proceeding under any Project
Document, (v) agree to or petition, request or take any other material legal or
administrative action that seeks, or may reasonably be expected, to Impair any
Project Document or (vi) amend, supplement or modify or in any way vary, or
agree to the variation of, any material provision of a Project Document or of
the performance of any material covenant or obligation by any other Person under
any Project Document (other than (x) Phase 1 Change Orders or Phase 2 Change
Orders, which Phase 1 Change Order and Phase 2 Change Order protocol is
addressed in Section 8.20, and (y) amendments, modifications, supplements or
variations with respect to Non-Material Project Documents or Other Project
Documents, in each case relating to Phase 2). Notwithstanding the preceding
sentence, the Borrower may, with prior written notice to the Agent, take any of
the actions described in clauses (i) or (iii) through (vi) inclusive with
respect to Other Project Documents or in clauses (i) through (vi) with respect
to Non-Material Project Documents, which could not reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the Borrower’s
rights, duties, obligations or liabilities under any TUA with an Anchor Tenant.

(c) Subject to the next sentence of this paragraph (c), the Borrower shall not
enter into any Additional Project Document without the prior written consent of
the Majority Lenders in consultation with the Independent Engineer (which
consent shall not be unreasonably withheld). Notwithstanding the prior sentence,
the Borrower may, with prior written notice to the Agent, enter into any
Non-Material Project Document or Other Project Document including a Project
Document of the type described in Section 8.24(d), provided that such new
Non-Material Project Document or Other Project Document (i) could not reasonably
be expected to have a Material Adverse Effect or materially and adversely affect
the Borrower’s rights, duties, obligations or liabilities under any TUA with an
Anchor Tenant (including, for the avoidance of doubt, triggering the provisions
of Article 13 of the Omnibus Agreement with Total USA LNG, Inc.) and (ii) the
Agent shall have received a certificate of an Authorized Officer of the Borrower

 

   - 81 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

certifying as to the items set forth in clause (i) of this paragraph (c). The
Borrower must obtain the requisite Ancillary Documents prior to, or
contemporaneously with, the execution of any Additional Project Document.

(d) The Borrower shall cause all Project Revenues received from any Project
Party or any other Person to be deposited in the Revenue Account. Without
limiting the Borrower’s obligation to procure all Consent and Agreements, the
Borrower shall send a letter (on the Borrower’s letterhead and signed by an
Authorized Officer of the Borrower) notifying each other Project Party not party
to a Consent and Agreement (i) that its Project Document and all associated
documents and obligations have been pledged as collateral security to the
Secured Parties and are subject to the Secured Parties’ Lien on such Property
and (ii) if such Project Party’s Project Document requires any payment of
Project Revenues specified in clause (a) of the definition of Project Revenues
that, in addition to the assignment specified in clause (i) above, it shall pay
all such “Project Revenues” directly into the Revenue Account.

(e) The Borrower shall furnish the Agent, the Independent Engineer and the
Lenders with (i) certified copies of (A) all amendments, supplements or
modifications of any Material Project Documents and Other Project Documents and
(B) all Additional Project Documents and (ii) all Ancillary Documents relating
to any Additional Project Document, in each case, promptly after execution and
delivery of such documents to the Borrower.

(f) The Borrower shall not permit any counterparty to a Project Document to
substitute, diminish or otherwise replace any performance security, letter of
credit or guarantee supporting such counterparty’s obligations thereunder
(except with respect to Non-Material Project Documents or Other Project
Documents if such permission could not reasonably be expected to result in a
Material Adverse Effect).

8.22 Operating Budgets. The Borrower shall, on or prior to the commencement of
commercial operations, adopt an Operating Budget for the period from such date
to the conclusion of the then current fiscal year (and for each month during
such period), and, prior to the beginning of each fiscal year of the Borrower
thereafter, the Borrower shall adopt an Operating Budget for the succeeding
fiscal year (and for each month during such period) which such Operating Budget
shall be prepared and observed substantially in accordance with the standards
set forth in Section 3.7 of the O&M Agreement. Copies of the proposed Operating
Budget, together with a comparison of the costs in the proposed Operating Budget
with the costs set forth in the Operating Budget for the current fiscal year and
an explanation of the reasons for any significant increase or decrease in any
category shall be furnished to the Agent at least 60 days before the beginning
of the fiscal year to which such proposed Operating Budget applies.

8.23 Operating Statements and Reports. The Borrower shall furnish to the Agent
and the Independent Engineer quarterly, not more than 30 days after the end of
the last month of each quarter, commencing with the close of the first full
fiscal quarter after the Term Conversion Date, an operating statement of the
Project for such quarterly period and for the portion of the Borrower’s fiscal
year then ended, and, not more than 120 days after the end of each fiscal year
of the Borrower, an operating statement of the Project for such fiscal year.
Such operating statements shall correspond to the classifications and monthly
periods of the current annual Operating Budget and shall show all Project
Revenues and all expenditures for Operation

 

   - 82 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

and Maintenance Expenses. The quarterly operating statement shall include
(a) updated estimates of Operation and Maintenance Expenses for the balance of
such fiscal year to which the operating statement relates, (b) any material
developments during such fiscal quarter which could reasonably be expected to
have a Material Adverse Effect, (c) summary of statistical data relating to the
operation of the Project during such fiscal quarter and (d) the cause, duration
and projected loss of Project Revenues attributable to each scheduled and
unscheduled interruption in the Services by the Project during such fiscal
quarter and, with respect to any interruptions caused by a material defect or
failure, the cause of and cost to repair such defect or failure. Both the
quarterly and annual operating statements shall be certified as materially
complete and correct by an Authorized Officer of the Borrower. Each operating
statement will be accompanied by a statement of sources and uses of funds for
the periods covered by it and a discussion of the reason for any material
variance from the amount budgeted therefor in the relevant Operating Budget.

8.24 Transactions with Affiliates. The Borrower shall not directly or indirectly
enter into any transaction that is otherwise permitted hereunder with or for the
benefit of an Affiliate (including guarantees and assumptions of obligations of
an Affiliate) except (a) to the extent required by applicable Government Rule,
(b) the transactions listed on Appendix D, (c) upon terms no less favorable to
the Borrower than would be obtained in a comparable arm’s-length transaction
with a Person that is not an Affiliate or (d) for any processing agreement with
an Affiliate of the Borrower for the uncommitted capacity of the Project,
provided that the terms of such agreement provide for the recovery of at least
the incremental Operation and Maintenance Expenses associated with operations
pursuant to such agreement and such agreement complies with the second sentence
of Section 8.21(c). Prior to entering into any agreement with an Affiliate, the
Borrower shall deliver to the Agent a certificate of an Authorized Officer of
the Borrower describing such transaction in reasonable detail and certifying as
to the condition set forth in clause (b), (c) or (d) of this Section 8.24.

8.25 Other Documents and Information. The Borrower shall furnish the Agent (with
sufficient copies for each Lender):

(a) promptly after the filing thereof, a copy of each filing made by the
Borrower with FERC, except such as are routine or ministerial in nature; and
promptly after obtaining knowledge thereof, a copy of each filing with respect
to the Project made with FERC by any Person other than the Borrower, except for
such filings as are routine or ministerial in nature in any proceeding before
FERC in which the Borrower is the captioned party or respondent;

(b) promptly after the filing thereof, a copy of each filing, certification,
waiver, exemption, claim, declaration, or registration made with respect to
Government Approvals to be obtained or filed by the Borrower with any Government
Authority, other than such filings, certifications, waivers, exemptions, claims,
declarations, or registrations that are routine or ministerial in nature and in
respect of which a failure to file could not reasonably be expected to have a
Material Adverse Effect;

(c) promptly after receipt or publication thereof, a copy of each Government
Approval obtained by the Borrower; and

 

   - 83 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) promptly upon obtaining knowledge thereof, a description of each material
change in the status of any Government Approval identified on Schedule 7.05(a)
and Schedule 7.05(b).

8.26 Debt Service Coverage Ratio. The Borrower shall not permit the Debt Service
Coverage Ratio as of the end of any calendar quarter beginning with the second
calendar quarter following the Term Conversion Date to be less than 1.15 to
1.00.

8.27 Cooperation. The Borrower shall perform such acts as are reasonably
requested by the Agent to carry out the intent of, and transactions contemplated
by, this Agreement and the other Financing Documents. The Borrower will
cooperate with and provide all necessary information available to it on a timely
basis to the Independent Engineer and the Insurance Advisor so that the
Independent Engineer and the Insurance Advisor may complete and deliver the
reports as required herein.

8.28 Auditors. The Borrower shall appoint and maintain as auditor UHY/Mann,
Frankfort, Stein and Lipp CPAs LLC (or such other auditor as is reasonably
acceptable to the Agent) to audit financial statements.

8.29 Accounts. The Borrower shall not open or maintain, or permit or instruct
any other Person to open or maintain on its behalf, any account other than the
Collateral Accounts.

8.30 Guarantees. The Borrower shall not directly or indirectly create, incur or
assume or otherwise be or become liable with respect to any Guarantee, except as
any such Guarantee is Permitted Indebtedness.

8.31 Events of Abandonment. The Borrower shall not cause or permit a Phase 2
Event of Abandonment without the prior consent of the Majority Lenders.

8.32 GAAP. The Borrower shall not change accounting or financial reporting
policies, except as required to comply with GAAP.

8.33 Terminal Use Agreements.

The Borrower shall not issue to any Anchor Tenant any notice to commence, or
otherwise commence, operations under a TUA without the prior consent of the
Agent, which such consent shall be provided upon the receipt of a certificate
from the Independent Engineer certifying that (i)(A) Phase 1 Substantial
Completion has occurred or (B) that Phase 1 has been completed to the extent
required for the Borrower to meet its obligations under such TUA and each other
TUA then in effect and (ii) if Phase 1 Substantial Completion has not been
achieved, the Operations Activity (as defined in the Phase 1 EPC Contract) or
other transfer of care, custody and control to the Borrower shall not materially
interfere with the Phase 1 EPC Contractor’s performance of its obligations under
the Phase 1 EPC Contract so as to trigger the Phase 1 EPC Contractor’s rights to
cease Operations Activity pursuant to Section 11.8A of the Phase 1 EPC Contract
or get a Phase 1 Change Order, which such certification, in the case of
clause (ii), shall be countersigned by the Phase 1 EPC Contractor. The Borrower
shall not, without the prior consent of the Agent, select a window period
pursuant to Section 6.2 of the

 

   - 84 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Total TUA which shall terminate prior to (i) the date Phase 1 Substantial
Completion is expected to occur pursuant to the Phase 1 Construction Budget and
Schedule then in effect or (ii) the date on which Phase 1 has been completed to
the extent required for the Borrower to meet its obligations under the Total TUA
and each other TUA then in effect, as certified by the Independent Engineer.

8.34 Updated Surveys and Title Policies.

(a) Surveys. The Borrower shall promptly, and in any event no later than 30 days
following Phase 1 Final Completion and Phase 2 Completion, deliver to the Agent
a survey of the Site of the Project certified to the Borrower, the Title Company
and the Agent, updated, with respect to all relevant requirements and
information required for the initial Survey, to within 30 days of the date of
receipt by the Agent.

(b) Title Policies. The Borrower shall cause the Title Company to deliver to the
Agent an endorsement of the Title Policy: (i) promptly and in any event no later
than 30 days after Phase 2 Completion, deleting any exception in connection with
pending disbursements; (ii) promptly and in any event no later than 30 days
after each of Phase 1 Final Completion and Phase 2 Completion, deleting (A) any
exception with respect to mechanics’ and materialmen’s liens and (B) any
exception with respect to survey matters.

8.35 Certificate of Occupancy. (a) On or prior to the date of Phase 1 Final
Completion, the Borrower shall deliver to the Agent a certified copy of a
permanent and unconditional certificate of occupancy permitting the fully
functioning operation and occupancy of the Site issued by the Government
Authority having jurisdiction over the Site if such a certificate is required by
any Governmental Rule for the Development, in form and substance acceptable to
the Agent and (b) on or prior to the date of Phase 2 Completion, the Borrower
shall deliver to the Agent a certified copy of a permanent and unconditional
certificate of occupancy permitting the fully functioning operation and
occupancy of the Site issued by the Government Authority having jurisdiction
over the Site if such a certificate is required by any Governmental Rule for the
Development, in form and substance acceptable to the Agent.

8.36 Lien Waivers. (a) Within 60 days of Phase 1 Final Completion, promptly
following the receipt thereof, the Borrower shall deliver to the Agent the final
unconditional lien waivers with respect to all Work (as defined in the Phase 1
EPC Contract) from the Phase 1 EPC Contractor and each of the Major
Sub-Contractors and Major Sub-Subcontractors (each as defined in the Phase 1 EPC
Contract) and (b) Within 60 days of Phase 2 Completion, the Borrower shall
deliver to the Agent the final unconditional lien waivers as contemplated by
each Phase 2 Construction Contract in respect of all work (including services
performed and materials provided) in connection with Phase 2 from each Phase 2
Construction Contractor and each of their principal subcontractors and principal
sub-subcontractors.

 

   - 85 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

9.01 Events of Default; Remedies. If one or more of the following events (each,
an “Event of Default”) shall occur and be continuing:

(a) The Borrower shall (i) default in the payment when due of any principal of
any Loan or (ii) default in the payment when due of any interest on any Loan or
any fee or any other amount payable by it under this Agreement or under any
other Financing Document and the default described in clause (ii) shall continue
unremedied for a period of three Business Days after the occurrence of such
default; or

(b) A default shall have occurred with respect to the payment of principal or
interest on any Indebtedness of the Borrower (other than any amount due under
any Financing Document) and continued beyond any applicable grace period
aggregating $10,000,000 or more the effect of which has been to cause the entire
amount of such Indebtedness to become due (whether by redemption, purchase,
offer to purchase or otherwise) and the Indebtedness remains unpaid or the
acceleration of its stated maturity unrescinded; or

(c) (i) Any representation or warranty made or deemed made by the Borrower or
any Material Project Party in this Agreement or any other Financing Document or
the Indemnification Agreement or (ii) any representation, warranty or statement
in any certificate, financial statement or other document furnished to the Agent
or any Lender by or on behalf of the Borrower or any Material Project Party,
shall prove to have been false or misleading in any material respect as of the
time made or deemed made, confirmed or furnished, and such condition or
circumstance could reasonably be expected to have a Material Adverse Effect;
provided, that such misrepresentation or such false statement shall not
constitute an Event of Default if such condition or circumstance is (A) subject
to cure, as determined by the Majority Lenders in their reasonable judgment and
(B) remedied within 30 days after the earlier of (I) written notice of such
default from the Agent or (II) the Borrower’s Knowledge of such default; or

(d) The Borrower shall fail to observe or perform any covenant or agreement
contained in Section 8.02, 8.04(c), 8.09, 8.10, 8.11(a), 8.12, 8.13, 8.15(b),
8.16, 8.29, 8.30 or 8.31; or

(e) The Borrower shall default in the performance of any of its covenants or
material agreements to be performed or observed by it under the Financing
Documents (not otherwise addressed in this Section 9.01) and such default, if
capable of remedy, shall continue unremedied for a period of 30 days after
written notice of such default (specifying such default and requiring remedy
thereof) from the Agent; provided, that if such failure is not capable of remedy
within such 30-day period, such 30-day period shall be extended to a total
period of 60 days so long as (i) such default is subject to cure, (ii) the
Borrower is diligently and continuously proceeding to cure such default and
(iii) such additional cure period could not reasonably be expected to result in
a Material

 

   - 86 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Adverse Effect or materially and adversely affect the Borrower’s rights, duties,
obligations or liabilities under any TUA with an Anchor Tenant; or

(f) A Bankruptcy shall occur with respect to the Borrower or Pledgor; or

(g) A Bankruptcy shall occur with respect to (i) an Anchor Tenant (or a
guarantor of an Anchor Tenant), (ii) the Operator or (iii) prior to Phase 1
Substantial Completion, the Phase 1 EPC Contractor; or

(h) Except as expressly permitted under Section 8.13 hereof, Liens in favor of
the Secured Parties under the Security Documents shall at any time cease to
constitute valid and perfected Liens granting a first priority security interest
in the Collateral (subject to Permitted Liens) to the Secured Parties or;

(i) Except as otherwise addressed in this Section 9.01, the Borrower or any
obligor under a Security Document shall default in the performance of any of its
obligations (other than payment obligations) under such Security Document and
such default shall continue unremedied for more than 30 days after the
occurrence thereof; provided, that if such default constitutes a Contest or
repudiation of the enforceability of such Security Document against such
obligor, such event shall be governed by either paragraph (h) or (n) of this
Section 9.01; or

(j) A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered by one or more Government
Authorities, arbitral tribunals or other bodies having jurisdiction of the
Borrower and the same shall not be discharged (or provision shall not be made
for such discharge), dismissed or stayed, within 30 days from the date of entry
of such judgment or judgments; in the case of more than one judgment within 30
days from the date of entry of the last such judgment; or

(k) An ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(l) The Borrower shall default in the performance of its obligation to maintain
in full force and effect the insurance required under Section 8.05 and such
insurance is not replaced with insurance complying with the requirements of such
sections within 15 days after such default; or

(m) Any Government Approval shall be Impaired and (i) such Impairment continues
to exist for more than 30 days or such Government Approval is not replaced
within 30 days and (ii) such Impairment could reasonably be expected to have a
Material Adverse Effect; or

(n) This Agreement or any other Financing Document or any material provision of
any Financing Document, (i) is declared in a final non-appealable judgment to be
illegal or unenforceable, (ii) should otherwise cease to be valid and binding or
in full force and effect or shall be materially Impaired (in each case, except
in connection

 

   - 87 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

with its expiration in accordance with its terms in the ordinary course (and not
related to any default hereunder or (iii) is (including the enforceability
thereof) expressly terminated, Contested or repudiated by any party thereto
other than a Lender or the Collateral Agent; or

(o) (i) Any Material Project Document shall at any time for any reason cease to
be valid and binding or in full force and effect or shall be materially Impaired
(in each case, except in connection with its expiration in accordance with its
terms in the ordinary course (and not related to any default thereunder) or as
permitted pursuant to Section 8.21) or (ii) any Material Project Party shall be
in default under any Material Project Document or a Consent and Agreement or
(iii) any other Project Party shall be in default under a Non-Material Project
Document, Other Project Document or a Consent and Agreement and in the case of
any such event set forth in clause (iii), such event could reasonably be
expected to result in a Material Adverse Effect; provided, that no Event of
Default shall have occurred pursuant to this Section 9.01(o) if (A) in the case
of the occurrence of an event under clause (ii) or (iii) above, such default is
cured within the lesser of 30 days and the cure period permitted under the
applicable Project Document or Consent and Agreement with respect to such
default or (B) in the case of the occurrence of any of the events set forth in
clause (i), (ii) or (iii) above, the applicable Project Document is replaced
within 60 days with a Project Document or Additional Project Document, as
applicable, with a new Project Party acceptable to the Majority Lenders; or

(p) A Phase 1 Event of Abandonment; or

(q) Cheniere Energy, Inc.’s failure to (i) hold directly or indirectly at least
50% of the ownership interests in the Borrower or (ii) control, directly or
indirectly (without granting to any other Person any negative controls over its
right to exercise such control), voting rights with at least 50% of the votes of
all classes in the Borrower; or

(r) An Event of Loss occurs with respect to all or substantially all of Phase 1;
or

(s) Any Secured Party shall become, solely by virtue of (i) the ownership or the
operation of the Project or (ii) the execution, delivery or performance of the
Financing Documents, (A) subject to regulation under the law of the State of
Louisiana with respect to rates, or subject to material financial and
organizational regulation under such law or (B) subject to regulation under the
law of the State of Louisiana as a “public utility”, a “gas utility”, a “public
service corporation” or other similar term with respect to rates or material
financial matters; or

(t) The failure to achieve Phase 1 Substantial Completion by May 1, 2009.

THEREUPON: (1) in the case of an Event of Default other than one referred to in
paragraph (f) above with respect to the Borrower, the Agent may, and, upon
request of the Supermajority Lenders, shall, by notice to the Borrower,
terminate the Commitments or declare the principal amount then outstanding of,
and the accrued interest on, the Loans and all other amounts payable by the
Borrower hereunder (including any amounts payable under Section 5.02 or 5.03) to
be

 

   - 88 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

forthwith due and payable (or both), whereupon such amounts shall be immediately
due and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by the Borrower and (2) in the
case of the occurrence of an Event of Default referred to in paragraph (f)
above, the Commitments shall automatically be terminated and the principal
amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrower under this Agreement and the other Financing
Documents (including any amounts payable under Section 5.02 or 5.03) shall
automatically become immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Borrower. In the case of any Event of Default, in addition to the
exercise of remedies set forth in clauses (1) and (2) above, the Collateral
Agent shall have the right, upon the consent or at the request of the
Supermajority Lenders, to exercise any and all rights of a secured creditor with
respect to the Collateral.

ARTICLE X

THE AGENT

10.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Agent to act as its agent under this Agreement and
the other Financing Documents with such powers as are specifically delegated to
the Agent by the terms of the Financing Documents, together with such other
powers as are reasonably incidental to such powers. The Agent (which term as
used in this sentence and in Section 10.05 and the first sentence of
Section 10.06 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees, representatives and agents):
(a) shall have no duties or responsibilities except those expressly set forth in
the Financing Documents, and shall not by reason of any Financing Document be a
trustee for any Lender; (b) shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in any Financing
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, any Financing Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Financing Document or any other document referred to or provided for in any
Financing Document or for any failure by the Borrower or any other Person to
perform any of its obligations under any Financing Document; (c) shall not be
required to initiate or conduct any litigation or collection proceedings under
any Financing Document and (d) shall not be responsible for any action taken or
omitted to be taken by it under any Financing Document or under any other
document or instrument referred to or provided for in any Financing Document or
in connection with any Financing Document, except for its own gross negligence
or willful misconduct. The Agent may employ agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

10.02 Reliance by Agent. The Agent shall be entitled to rely upon any
certification, notice or other communication (including any made by telephone,
telecopy, telex, telegram or cable) believed by it to be genuine and correct and
to have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Agent. As to any matters not expressly provided for by
any Financing Document, the Agent shall in all cases be fully protected in
acting, or in refraining from acting, under any Financing Document in accordance

 

   - 89 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

with instructions given by the Majority Lenders or, if provided in this
Agreement, in accordance with the instructions given by the Majority Lenders,
Supermajority Lenders or all Lenders as is required in such circumstance, and
such instructions of such Lenders and any action taken or failure to act
pursuant to such instructions shall be binding on all of the Lenders.

10.03 Defaults. The Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default (other than the nonpayment of principal of or interest
on Loans or of fees payable hereunder) unless the Agent has received notice from
a Lender or the Borrower specifying such Default and stating that such notice is
a “Notice of Default”. In the event that the Agent receives such a notice of the
occurrence of a Default, the Agent shall give prompt notice of such receipt to
the Lenders (and shall give each Lender prompt notice of each such nonpayment).
The Agent shall (subject to Section 10.07) take such action with respect to such
Default as shall be directed by the Majority Lenders; provided, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Lenders except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Majority Lenders, Supermajority Lenders or all of the
Lenders, as the case may be.

10.04 Rights as a Lender. With respect to its Commitments and the Loans made by
it, Société Générale (and any successor acting as Agent) in its capacity as a
Lender under the Financing Documents shall have the same rights, privileges and
powers under the Financing Documents as any other Lender and may exercise the
same as though it were not acting as the Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the Agent in
its individual capacity. Société Générale (and any successor acting as Agent)
and its Affiliates may (without having to account for the same to any Lender)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with the Borrower (and any of its
Subsidiaries or Affiliates) as if it were not acting as the Agent, and Société
Générale and its Affiliates may accept fees and other consideration from the
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

10.05 Indemnification. The Lenders agree to indemnify the Agent and the
Collateral Agent (to the extent not reimbursed under Section 6.06 of the
Collateral Agency Agreement or Section 11.03, as applicable, but without
limiting the obligations of the Borrower under such Section 6.05 or Section 6.06
of the Collateral Agency Agreement or Section 11.03, as applicable) ratably in
accordance with the aggregate principal amount of the Loans held by the Lenders
(or, if no Loans are at the time outstanding, ratably in accordance with their
respective Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against such Person (including by any Lender) including, without
limitation, any Environmental Claims or other obligations or liabilities arising
under any Environmental Law arising out of or by reason of any investigation or
any way relating to or arising out of this Agreement or any other Transaction
Document or any other documents contemplated by or referred to in this Agreement
or in the other Transaction Documents or the transactions contemplated by this
Agreement (including the costs and expenses which the Borrower is obligated to
pay under Section 6.06 of the Collateral Agency Agreement or

 

   - 90 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 11.03, as applicable, but excluding, unless a Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties) or the enforcement of any of the terms of this
Agreement or of the other Transaction Documents or of any such other documents;
provided, that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the Person to be
indemnified.

10.06 Non-Reliance on Agent, Collateral Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Agent, the
Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Agent, the Collateral Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any other Transaction
Document. Neither the Agent nor the Collateral Agent shall be required to keep
itself informed as to the performance or observance by the Borrower or any other
Person of this Agreement or any other Transaction Document or any other document
referred to or provided for in this Agreement or in any other Transaction
Document or to inspect the Properties or books of the Borrower or such other
Person. Without limiting the generality of the foregoing, reference is hereby
made to the provisions of Article VI of the Collateral Agency Agreement, and the
limitations on certain responsibilities of the Collateral Agent contained
therein; the provisions of Article VI of the Collateral Agency Agreement are
incorporated by this reference as if set forth in full herein. The Agent and the
Collateral Agent shall promptly make available to the Lenders (through
Intralinks or otherwise) copies of all notices, reports and other documents that
the Borrower is required to provide to the Lenders (including the materials
contemplated in Section 8.01 hereof) pursuant to the terms of the Financing
Documents.

10.07 Failure to Act. Except for action expressly required of the Agent under
this Agreement and under the other Financing Documents to which the Agent is
intended to be a party, the Agent shall in all cases be fully justified in
failing or refusing to act under this Agreement and under the other Financing
Documents unless it shall receive further assurances to its satisfaction from
the Lenders of their indemnification obligations under Section 10.05 against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

10.08 Resignation or Removal of Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, the Agent may resign at any time by
notice to the Lenders and the Borrower, and the Agent may be removed at any time
with or without cause by the Majority Lenders. Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor Agent,
which successor Agent shall (so long as no Event of Default has occurred and is
continuing) be reasonably acceptable to the Borrower. If no successor Agent
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Agent’s giving of notice of
resignation or the Majority Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be an Acceptable Bank which has an office in New York, New York, which
successor Agent shall (so long as no Event of Default has occurred and is
continuing) be reasonably acceptable to the Borrower. Upon the acceptance of any

 

   - 91 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

appointment as Agent by a successor Agent, such successor Agent shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Financing Documents to which it
is intended to be a party. After any retiring Agent’s resignation or removal as
Agent, the provisions of this Article X shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Agent.

10.09 Consents under Transaction Documents. Except as otherwise provided in
Section 11.04 with respect to any modification, supplement or waiver under this
Agreement, the Agent shall, upon the prior consent of the Majority Lenders
(except to the extent otherwise provided in this Agreement), consent to (and
shall direct the Collateral Agent, if applicable, to enter into) any
modification, supplement or waiver under any other such Financing Document to
which the Agent or the Collateral Agent is intended to be a party; provided,
that without the prior consent of each Lender, the Agent shall not (and, if
applicable, shall not direct the Collateral Agent to) (except as contemplated in
this Agreement or in the Security Documents) release any Collateral or otherwise
terminate any Lien under any Security Document, or agree to additional
obligations being secured by the Collateral (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Security Document and is otherwise permitted under this
Agreement or the Security Documents), except that no such consent shall be
required, and the Agent is hereby authorized, to release (and to direct the
Collateral Agent to release) any Lien covering Property of the Borrower or any
other Person which is the subject of a disposition of Property of the Borrower
or such other Person which is permitted or contemplated under this Agreement or
under the relevant Security Document or to which the Lenders have otherwise
consented.

10.10 Appointment of Collateral Agent. Each Lender hereby irrevocably authorizes
the Agent to act as its agent under the Collateral Agency Agreement to appoint
the Collateral Agent and Securities Intermediary thereunder on behalf of such
Lender and the other Secured Parties, such appointment subject to the terms and
conditions of such agreement.

ARTICLE XI

MISCELLANEOUS

11.01 Waiver. No failure on the part of the Agent or any Lender to exercise and
no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement or any other Financing Document shall
operate as a waiver of such right, remedy, power or privilege, and no single or
partial exercise of any right, power or privilege under this Agreement or any
other Financing Document shall preclude any other or further exercise of such
right, remedy, power or privilege, or the exercise of any other right, power or
privilege. The remedies provided in this Agreement are cumulative and not
exclusive of any remedies provided by law. All covenants of the Borrower and the
Pledgors set forth in this Agreement and the other Financing Documents and all
Events of Default set forth in Section 9.01 shall be given independent effect so
that, in the event that a particular action or condition is not permitted by the
terms of any such covenant or would result in a Default, the fact that such
event or condition could be permitted by an exception to, or be otherwise within
the

 

   - 92 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

limitations of, another covenant or another Event of Default shall not avoid the
occurrence of a Default or an Event of Default in the event that such action is
taken or condition exists.

11.02 Notices. All notices, requests and other communications provided for in
this Agreement and under the Financing Documents (including any modifications
of, or waivers or consents under, this Agreement) shall be given or made in
writing (including by telex, telecopy, facsimile or delivered in “Portable
Document Format”) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages of this Agreement or in
the relevant section as specified in other Financing Documents, as to any party,
or at such other address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telex, telecopy, facsimile or delivered in “Portable Document Format” or
personally delivered or, in the case of a mailed notice or notice sent by
courier, upon receipt, in each case given or addressed as set forth above.

11.03 Expenses; Etc. The Borrower agrees to pay or reimburse each of the Lenders
and the Agent for: (a) all reasonable out-of-pocket costs and expenses of the
Agent (including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP, counsel to the Agent (or such other counsel that the Agent may
select from time to time which, so long as no Default has occurred and is
continuing, shall be reasonably satisfactory to the Borrower)) and experts
(including the Independent Engineer and the Insurance Advisor) engaged by the
Agent or the Lenders from time to time, in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents and the extensions of credit under this Agreement, (ii) any amendment,
modification or waiver of any of the terms of this Agreement or any other
Transaction Document and (iii) the syndication of Commitments or Loans, (b) all
reasonable costs and expenses of the Lenders and the Agent (including reasonable
counsels’ fees and expenses and reasonable experts’ fees and expenses) in
connection with (i) any Default and any enforcement or collection proceedings
resulting from such Default or in connection with the negotiation of any
restructuring or “work-out” (whether or not consummated) of the obligations of
the Borrower under this Agreement or the obligations of any Project Party under
any other Transaction Document and (ii) the enforcement of this Section 11.03(b)
and all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any Government Authority in respect of this Agreement or any
other Transaction Document or any other document referred to in this Agreement
or in any such other Transaction Document and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any Lien contemplated by this Agreement
or any other Transaction Document to which the Agent or the Collateral Agent is
intended to be a party or any other document referred to in this Agreement or in
any such other Transaction Document.

The Borrower hereby agrees to indemnify the Agent and each Lender and their
respective officers, directors, employees, representatives, attorneys and agents
(each, an “Indemnitee”) from, and shall hold each of them harmless against, any
and all losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements of any kind or nature
whatsoever (including the reasonable fees and expenses of counsel for each
Indemnitee in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnitee shall be
designated a

 

   - 93 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

party to any such proceeding) that may at any time (including at any time
following the Termination Date) be imposed on, asserted against or incurred by
an Indemnitee as a result of, or arising out of, or in any way related to or by
reason of any claim of third parties with respect to (a) any of the transactions
contemplated by this Agreement or by any other Transaction Document or the
execution, delivery or performance of this Agreement or any other Transaction
Document, (b) the extensions of credit under this Agreement or the actual or
proposed use by the Borrower of any of the extensions of credit under this
Agreement or the grant to the Agent or the Collateral Agent for the benefit of,
or to any of, the Secured Parties of any Lien on the Collateral or in any other
Property of the Borrower or any other Person or any membership, partnership or
equity interest in the Borrower or any other Person and (c) the exercise by the
Agent or the Collateral Agent (or the other Secured Parties) of their rights and
remedies (including foreclosure) under any Security Document (but excluding, as
to any Indemnitee, any Excluded Taxes, any such losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements incurred solely by reason of the gross negligence or willful
misconduct of such Indemnitee as finally determined by a court of competent
jurisdiction or attributable to actions or events occurring after the Borrower
is divested of the applicable Collateral). Without limiting the generality of
the foregoing, the Borrower hereby agrees to indemnify each Indemnitee from, and
shall hold each Indemnitee harmless against, any losses, liabilities, claims,
damages, reasonable expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements described in the preceding sentence (including any Lien
filed against the Project by any Government Authority but excluding, as provided
in the preceding sentence, any such losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements incurred directly and primarily by reason of the gross negligence
or willful misconduct of such Indemnitee as finally determined by a court of
competent jurisdiction) (collectively, “Losses”) arising under any Environmental
Law including any Environmental Claims or other Losses arising as a result of
the past, present or future operations of the Borrower, or the past, present or
future condition of the Project, or any Release or Use or threatened Release of
any Hazardous Materials with respect to the Project (including any such Release
or Use or threatened Release which shall occur during any period when such
Indemnitee shall be in possession of any such site or facility following the
exercise by the Agent or any other Secured Party of any of its rights and
remedies under this Agreement or under any Financing Document or any other
Transaction Document where such Use or Release commenced or occurred prior to
such period); provided, however, that the Borrower shall have no such obligation
to indemnify any Indemnitee to the extent that any such Release or Use is caused
by such Indemnitee’s gross negligence or willful misconduct as determined by a
final non-appealable judgment.

11.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be amended or modified only by an instrument
in writing signed by the Borrower, the Agent, the Collateral Agent and the
Majority Lenders, or by the Borrower and the Agent with the consent of the
Majority Lenders, and any provision of this Agreement may be waived by the
Majority Lenders or by the Agent acting with the consent of the Majority
Lenders; provided, that (a) no amendment, modification or waiver shall, unless
by an instrument signed by all of the Lenders or by the Agent acting with the
consent of all of the Lenders (i) increase or extend the term, or extend the
time or waive any requirement for the reduction or termination, of the
Commitments, (ii) extend the date fixed for the payment of principal of or
interest on any Loan or any fee under this Agreement, (iii) reduce the amount of

 

   - 94 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

any such payment of principal, (iv) reduce the rate at which interest is payable
on any such amount or any fee is payable under this Agreement, (v) alter the
rights or obligations of the Borrower to prepay Loans, (vi) alter the terms of
this Section 11.04 or (vii) release any material portion of any Collateral in
any transaction or series of related transactions or permit the creation,
incurrence, assumption or existence of any Lien on any material portion of the
Collateral in any transaction or series of related transactions to secure any
obligations other than the Secured Obligations owing to the Secured Parties
under the Financing Documents or as may be permitted by Section 8.13 or the
other Financing Documents or (viii) amend the definition of the term
(A) “Majority Lenders” or “Supermajority Lenders” or modify in any other manner
the number or percentage of the Lenders required to make any determinations or
waive any rights under this Agreement or to modify any provision of this
Agreement, (B) “Permitted Indebtedness” or (C) “Permitted Swap Agreements”,
(b) any amendment, modification, waiver or supplement of Article X shall require
the consent of the Agent and, only to the extent Section 10.05 or Section 10.06
of Article X would be amended, modified or supplemented as a result thereof, the
Collateral Agent and (c) no amendment, modification or waiver shall, unless by
an instrument signed by the Supermajority Lenders or by the Agent with the
consent of the Supermajority Lenders, (i) amend the definition of “Term
Conversion Date” or (ii) amend, modify or waive the provisions of
Section 8.12(g).

Anything in this Agreement to the contrary notwithstanding, if at any time when
the conditions precedent set forth in Article VI to any extension of credit
under this Agreement are, in the opinion of the Majority Lenders, satisfied, any
Lender shall fail to fulfill its obligations to make such extension of credit,
then, for so long as such failure shall continue, such Lender shall (unless the
Majority Lenders determined as if such Lender were not a “Lender” under this
Agreement, shall otherwise consent in writing) be deemed for all purposes
relating to amendments, modifications, waivers or consents under this Agreement,
any other Financing Document (including under this Section 11.04 and under
Section 10.09) to have no Loans or Commitments, shall not be treated as a
“Lender” under this Agreement when performing the computation of Majority
Lenders, and shall have no rights under the preceding paragraph of this
Section 11.04; provided, that any action taken by the other Lenders with respect
to the matters referred to in clause (a) of the preceding paragraph shall not be
effective as against such Lender.

11.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
permitted assigns.

11.06 Assignments and Participations.

(a) The Borrower may not assign its rights or obligations under this Agreement
without the prior consent of all of the Lenders and the Agent.

(b) Each Lender may assign any or all of its Loans and its Commitments
(i) during the syndication by the Lead Arrangers (which shall continue until
written notice of completion of syndication is provided by the Lead Arrangers),
with the consent of the Lead Arrangers (not to be unreasonably withheld or
delayed), after consultation with the Borrower, (ii) during the continuance of
an Event of Default, with the consent of the Agent (not to be unreasonably
withheld or delayed), (iii) at any time not otherwise included in clause (i) or
(ii),

 

   - 95 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

with the consent of the Agent (not to be unreasonably withheld or delayed) and
the consent of the Borrower (not to be unreasonably withheld or delayed) and
(iv) at any time to any Affiliate of any Lender or funding vehicle established
by such Lender, without the consent of the Borrower or the Agent, provided, that
(A) in the case of clause (iii), the Borrower may withhold its consent if such
assignment is expected to result in increased costs to the Borrower under
Section 5.02, (B) in each case, any such partial assignment shall be in an
amount at least equal to $5,000,000 and (C) in the case of any partial
assignment, the assigning Lender shall retain Loans or commitments of at least
$5,000,000. Upon execution and delivery by the assignee to the Borrower and the
Agent of an assignment and acceptance substantially in the form of the attached
Exhibit H, and upon consent to such assignment and acceptance by the Agent and
the Borrower, to the extent required above, the assignee shall have, to the
extent of such assignment (unless otherwise provided in such assignment with the
consent of the Borrower and the Agent), the obligations, rights and benefits of
a Lender under this Agreement holding the Commitment and Loans (or portions
thereof) assigned to it (in addition to the Commitment and Loans, if any,
previously held by such assignee) and the assigning Lender shall, to the extent
of such assignment, be released from the Commitment (or portion thereof) so
assigned. Upon each such assignment (other than such an assignment by the Agent)
the assigning Lender shall pay the Agent an assignment fee of $3,500.

(c) If any Lender fails to provide its consent or fails to consent to any
amendment, modification or waiver requiring the consent of all of the Lenders
requested by the Borrower under or with respect to the Financing Documents
(“Subject Lender”), the Borrower may, in its sole discretion, designate an
Acceptable Bank that may or may not at such time be a Lender (the “Designee
Lender”), to assume (without the Agent’s consent, if required) all of the
obligations (including the Commitment) of such Subject Lender and to purchase
the interest and rights of such Subject Lender hereunder, without recourse upon,
or warranty by, or expense to such Subject Lender, for a purchase price equal to
the outstanding principal amount of the Loans of such Subject Lender plus all
interest accrued thereon and all other amounts then owing to such Subject Lender
pursuant to this Agreement. Upon execution and delivery by the Designee Lender
to the Borrower and Agent of an assignment and acceptance substantially in the
form of the attached Exhibit H (and, in the case of an assignment to a new
Lender, delivery to the Agent of any additional documentation referred to in
Exhibit H, duly completed by the Designee Lender) (provided, that (1) if such
assignment is to an existing Lender, no fee shall be payable thereunder to the
Agent and (2) if such assignment is to a new Lender, the Borrower shall pay the
Agent the assignment fee thereunder), such Designee Lender shall be deemed to be
a “Lender” and shall have the obligations, rights and benefits of a Lender under
this Agreement holding the Loans and/or Commitments assigned to it (in addition
to the Loans and/or Commitments, if any, previously held by such Designee
Lender) and such Subject Lender shall be released from the Loan and/or
Commitments so assigned and shall no longer have any rights or obligations
hereunder or under any other Financing Document (but shall not be released or
discharged in connection with any claim that the Borrower may have against such
Subject Lender (subject to Section 11.17 hereof)).

(d) A Lender, without the consent of the Borrower or the Agent, may sell or
agree to sell to one or more other Persons a participation in all or any part of
any Loan held by it, or in its Commitments (provided, that partial
participations shall be in an amount at least equal to $5,000,000 and the
assigning Lender shall retain Loans or commitments of at least $5,000,000),

 

   - 96 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

in which event each purchaser of a participation (a “Participant”) shall have
the rights, benefits and obligations of the provisions of Section 5.02 (except
that any such Participant shall be entitled only to the extent that the Lender
from which such Participant acquired its participation is entitled, and such
Lender makes such claim on its own behalf because it would have otherwise
incurred the same costs) and of Section 5.04 with respect to its participation
in such Loans and Commitments (and the Borrower shall be directly obligated to
such Participant under such provisions) in each case as if such Participant were
a “Lender” for purposes of such Section, but, except as otherwise provided in
Section 4.07(c), shall not have any other rights or benefits under this
Agreement or any other Financing Document (the Participant’s rights against such
Lender in respect of such participation to be those set forth in the agreements
executed by such Lender in favor of the Participant). In no event shall a Lender
that sells a participation agree with the Participant to take or refrain from
taking any action under this Agreement or under any other Financing Document
except that such Lender may agree with the Participant that it will not, without
the consent of the Participant, agree to (i) increase or extend the term, or
extend the time or waive any requirement for the reduction or termination, of
such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the related Loan or Loans, or any portion of any fee
payable to the Participant, (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable on any amount under
this Agreement, or reduce any fee or other amount payable to the Participant to
a level below the rate at which the Participant is entitled to receive such
interest or fee, (v) alter the rights or obligations of the Borrower to prepay
the related Loans or (vi) consent to any modification or waiver of this
Agreement or of any Security Document to the extent that such waiver or
modification, under Section 10.09 requires the consent of each Lender.

(e) Anything in this Section 11.06 to the contrary notwithstanding, any Lender
may assign or pledge all or any portion of its rights under this Agreement to
secure any obligations of such Lender, including any such pledge or assignment
to any federal reserve lender or any assignment to a special purpose trust or
other entity for purposes of securitization of such Lender’s loans. No such
assignment shall release the assigning Lender from its obligations hereunder.

(f) A Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), subject, however, to the
provisions of Section 11.08(b).

(g) In connection with any assignment or sale of a participation pursuant to
this Article XI, such assignee or Participant shall comply with Section 5.04(e).

(h) Anything in this Section 11.06 to the contrary notwithstanding, no Lender
may assign or participate any interest in any Loan held by it to the Borrower or
any of its Affiliates without the prior consent of each Lender.

11.07 Marshalling; Recapture. None of the Agent, the Collateral Agent or any
Lender shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Secured Obligations. To the extent any Lender receives any payment by or on
behalf of the Borrower, all or a portion of which payment is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be

 

   - 97 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

repaid to the Borrower or its estate, trustee, receiver, custodian or any other
party under any bankruptcy or insolvency law, state or federal law, common law
or equitable cause, then to the extent of such payment or repayment, the
obligation or part thereof which has been paid, reduced or satisfied by the
amount so repaid shall be reinstated by the amount so repaid and shall be
included within the liabilities of the Borrower to such Lender as of the date
such initial payment, reduction or satisfaction occurred.

11.08 Treatment of Certain Information; Confidentiality.

(a) The Borrower acknowledges that (i) from time to time financial advisory,
investment banking and other services may be offered or provided to it (in
connection with this Agreement or otherwise) by each Lender or by one or more
subsidiaries or Affiliates of such Lender and (ii) information delivered to each
Lender by the Borrower may be provided to each such subsidiary and Affiliate, it
being understood that any such subsidiary or Affiliate receiving such
information shall be bound by the provisions of Section 11.08(b) as if it were a
Lender under this Agreement.

(b) Each Lender, the Agent and the Collateral Agent agrees (on behalf of itself
and each of its Affiliates, directors, officers, employees and representatives)
to keep confidential, in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, any non-public information supplied to it by the Borrower
pursuant to this Agreement that is identified by the Borrower as being
confidential at the time the same is delivered to such Lender, the Agent or the
Collateral Agent, including information provided by the EPC Contractor pursuant
to Section 9.3 of the EPC Contract, information provided by a Phase 2
Construction Contractor pursuant to a Phase 2 Construction Contract or any other
contractor entering into an agreement with the Borrower in relation to Phase 2;
provided, that nothing in this Agreement shall limit the disclosure of any such
information (i) to the extent required by any Government Rule or judicial
process, (ii) to counsel for any of the Lenders, the Collateral Agent or the
Agent, so long as counsel to such parties agrees to maintain the confidentiality
of the information as provided in this Section 11.08(b), (iii) to bank
examiners, auditors or accountants, (iv) to the Agent, the Collateral Agent or
any other Lender (or any subsidiary or Affiliate of any Lender referred to in
Section 11.08(a)), (v) after notice to the Borrower (to the extent such prior
notice is legally permitted), in connection with any litigation to which any one
or more of the Lenders, the Collateral Agent or the Agent is a party and
pursuant to which such Lender, the Collateral Agent or the Agent has been
compelled or required to disclose such information in the reasonable opinion of
counsel to such Lender, the Collateral Agent or Agent, (vi) to the Independent
Engineer or the Insurance Advisor or to other experts engaged by the Agent, the
Collateral Agent or any Lender in connection with the Agreement and the
transactions contemplated by this Agreement and the other Financing Documents,
so long as such parties agree to maintain the confidentiality of the information
as provided in this Section 11.08(b), (vii) to the extent that such information
is required to be disclosed to a Government Authority in connection with a tax
audit or dispute, (viii) in connection with any Default and any enforcement or
collection proceedings resulting from such Default or in connection with the
negotiation of any restructuring or “work-out” (whether or not consummated) of
the obligations of the Borrower under this Agreement or the obligations of any
Project Party under any other Project Document or (ix) to any assignee or
participant (or prospective assignee or participant) so long as such

 

   - 98 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

assignee or participant (or prospective assignee or participant) first executes
and delivers to the respective Lender a Confidentiality Agreement substantially
in the form of Exhibit I. In no event shall any Lender, the Collateral Agent or
the Agent be obligated or required to return any materials furnished by the
Borrower; provided, however, that any confidential information retained by such
Lender, the Collateral Agent or the Agent shall continue to be subject to the
provisions of this Section 11.08(b). The obligations of each Lender under this
Section 11.08 shall supersede and replace the obligations of such Lender under
any confidentiality letter, or other confidentiality obligation, in respect of
this financing effective prior to the date of the execution and delivery of this
Agreement.

11.09 Limitation of Liability. Notwithstanding any other provision of this
Agreement or of any of the other Financing Documents, there shall be no recourse
against any Affiliates of the Borrower or any of their respective stockholders,
partners, members, officers, directors, employees or agents (collectively, the
“Nonrecourse Persons”), for any liability to the Lenders, the Agent or the
Collateral Agent arising under this Agreement or any other Financing Document
and the Lenders, the Agent and the Collateral Agent shall look solely to the
Borrower and the Collateral in exercising their rights and remedies in
connection therewith; provided, however, that (a) the foregoing provisions of
this Section 11.09 shall not constitute a waiver, release or discharge of the
Borrower for any of the Indebtedness or Secured Obligations of the Borrower
under, or any terms, covenants, conditions or provisions of, this Agreement or
any other Financing Document, and the same shall continue until fully and
indefeasibly paid, discharged, observed or performed, (b) the foregoing
provisions of this Section 11.09 shall not limit or restrict the right of any
Secured Party to name the Borrower or any other Person as defendant in any
action or suit for a judicial foreclosure or for the exercise of any other
remedy under or with respect to this Agreement, any of the Security Documents or
any other Financing Document to which such Person is a party, or for injunction
or specific performance, so long as no judgment in the nature of a deficiency
judgment shall be enforced against any Nonrecourse Person out of any Property
other than the Property of the Borrower or the Collateral, (c) the foregoing
provisions of this Section 11.09 shall not in any way limit, reduce, restrict or
otherwise affect any right, power, privilege or remedy of the Secured Parties
(or any assignee or beneficiary thereof or successor thereto) with respect to,
and each and every Person (including each and every Nonrecourse Person) shall
remain fully liable to the extent that such Person would otherwise be liable for
its own actions with respect to, any fraud, gross negligence or willful
misrepresentation, or willful misappropriation of Project Revenues or any other
earnings, revenues, rents, issues, profits or proceeds from or of the Borrower,
the Project or the Collateral that should or would have been paid as provided in
the Financing Documents or paid or delivered to the Agent (or any assignee or
beneficiary thereof or successor thereto) for any payment required under this
Agreement or any other Financing Document and (d) nothing contained herein shall
limit the liability of: (i) any Person who is a party to any Transaction
Document or (ii) any Person rendering a legal opinion pursuant to
Sections 6.01(n) and 6.02(g) or otherwise, in each case under this clause (d)
relating solely to such liability of such Person as may arise under such
referenced agreement, instrument or opinion. The limitations on recourse set
forth in this Section 11.09 shall survive the termination of this Agreement and
the full and indefeasible payment and performance of the Secured Obligations.

11.10 Survival. The obligations under Sections 5.02, 5.03, 5.04, 11.03, 11.17,
11.18, and 11.19, the obligations of the Lenders under Section 10.05 and the
obligations of the

 

   - 99 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lenders, the Agent and the Collateral Agent under Section 11.08 shall survive
after the Termination Date and, in the case of the obligations under
Section 11.08, expire on the date falling 2 years after the Termination Date. In
addition, each representation and warranty made, or deemed to be made by a
notice of any extension of credit, in this Agreement or pursuant to this
Agreement shall survive the making of such representation and warranty, and no
Lender shall be deemed to have waived, by reason of making any extension of
credit under this Agreement, any Default which may arise by reason of such
representation or warranty proving to have been false or misleading.

11.11 Captions. The table of contents and captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

11.12 Counterparts; Integration; Effectiveness. This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any party to this Agreement may execute this
Agreement by signing any such counterpart; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same counterpart. This Agreement and
the other Financing Documents constitute the entire agreement and understanding
among the parties to this Agreement with respect to the matters covered by this
Agreement and the other Financing Documents and supersede any and all prior
agreements and understandings, written or oral, with respect to such matters.
This Agreement shall become effective at such time as the Agent shall have
received counterparts of this Agreement signed by all of the intended parties to
this Agreement.

11.13 Reinstatement. The obligations of the Borrower under this Agreement shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

11.14 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

11.15 Remedies. The Borrower agrees that, as between the Borrower and the
Lenders, the obligations of the Borrower under this Agreement may be declared to
be forthwith due and payable as provided in Article IX (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Article IX), and that, in the event of such

 

   - 100 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

declaration (or such obligations being deemed to have become automatically due
and payable), such obligations shall forthwith become due and payable by the
Borrower.

11.16 NO THIRD PARTY BENEFICIARIES. THE AGREEMENT OF THE LENDERS TO MAKE THE
LOANS TO THE BORROWER, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
IS SOLELY FOR THE BENEFIT OF THE BORROWER, THE AGENT, THE COLLATERAL AGENT,
SECURITIES INTERMEDIARY AND THE LENDERS, AND NO OTHER PERSON (INCLUDING ANY
OTHER PROJECT PARTY, CONTRACTOR, SUBCONTRACTOR, SUPPLIER, WORKMAN, CARRIER,
WAREHOUSEMAN OR MATERIALMAN FURNISHING LABOR, SUPPLIES, GOODS OR SERVICES TO OR
FOR THE BENEFIT OF THE PROJECT) SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT OR
UNDER ANY OTHER TRANSACTION DOCUMENT AS AGAINST THE AGENT OR ANY LENDER OR WITH
RESPECT TO ANY EXTENSION OF CREDIT CONTEMPLATED BY THIS AGREEMENT.

11.17 SPECIAL EXCULPATION. TO THE EXTENT PERMITTED BY APPLICABLE GOVERNMENT
RULE, NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO OR
ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR
AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT
OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT
OF OR RELATING TO, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS (OTHER THAN THE RIGHTS OF THE
LENDERS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS), AND EACH PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON
ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

11.18 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. THE PARTIES
HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT AND STATE COURT SITTING IN NEW YORK CITY FOR THE PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE

 

   - 101 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BORROWER HEREBY APPOINTS AND DESIGNATES CT CORPORATION SYSTEM, WHOSE ADDRESS IS
111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NY 10011, OR ANY OTHER PERSON HAVING
AND MAINTAINING A PLACE OF BUSINESS IN THE STATE OF NEW YORK WHOM THE BORROWER
MAY FROM TIME TO TIME HEREAFTER DESIGNATE (HAVING GIVEN 30 DAYS’ NOTICE THEREOF
TO THE COLLATERAL AGENT AND EACH LENDER), AS THE DULY AUTHORIZED AGENT FOR
RECEIPT OF SERVICE OF LEGAL PROCESS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE PARTIES TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER JURISDICTION OR TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

11.19 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, THE COLLATERAL AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS.

 

   - 102 -    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed as of the day and year first above written.

 

BORROWER: SABINE PASS LNG, L.P. By:   Sabine Pass LNG – GP, Inc.,   its General
Partner By:   /s/ Graham A. McArthur   Name: Graham A. McArthur   Title:
Treasurer Address for Notices: 717 Texas Avenue, Suite 3100 Houston, TX 77002
Attn: Don Turkleson

 

   S-1    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT: SOCIÉTÉ GÉNÉRALE By:   /s/ Edward J. Grimm   Name: Edward J. Grimm  
Title: Director By:        Name:   Title: Address for Notices: 1221 Avenue of
the Americas New York, NY 10020 Attn: Robert Preminger Telephone: Fax:

 

   S-2    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL AGENT: HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Deirdra N. Ross
  Name: Deirdra N. Ross   Title: Assistant Vice President Address for Notices:
HSBC Bank USA, National Association 452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

With a copy to:

DLA Piper Rudnick Gray Cary US LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Peter Tucci, Esq.

 

   S-3    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:

SANTANDER CENTRAL HISPANO S.A., NEW YORK BRANCH By:   /s/ Ignacio
Dominique-Hoanue   Name:   Ignacio Dominique-Hoanue   Title:   Managing Director
By:   /s/ Pablo F. Lastra   Name:   Pablo F. Lastra   Title:   Vice President
Address for Notices:

45 East 53rd Street

New York, NY 10022

Attn: Felipe González

Telephone: 212-407-0997

Fax: 212-350-0740

 

   S-4    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK By:   /s/ Thomas von Kistowsky   Name:   Thomas von
Kistowsky   Title:   Senior Vice President By:   /s/ Norman McClave   Name:  
Norman McClave   Title:   First Vice President Address for Notices:

560 Lexington Avenue

New York, NY 10022

Attn: Ed Fenk

Telephone: 212-230-9074

Fax: 212-230-9117

 

   S-5    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:   /s/ N. Bell   Name:   N. Bell   Title:   Senior
Manager Address for Notices:

 

Houston Representative Office

1100 Louisiana, Suite 3000

Houston, TX 77002

Attn: Greg George

 

Telephone: 713-759-3430

Fax: 713-752-2425

 

With a Copy to:

 

Houston Representative Office

1100 Louisiana, Suite 3000

Houston, TX 77002

Attn: Mike Roberts

 

Telephone: 713-759-3449

Fax: 713-752-2425

 

   S-6    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE GOVERNOR & CO. OF THE BANK OF IRELAND

By:

 

/s/ Stephen H. Moon

 

Name:

 

Stephen H. Moon

  Title:   Head of Energy Sector

By:

 

/s/ Kevin Maxter

 

Name:

 

Kevin Maxter

  Title:   Deputy Manager

Address for Notices:

La Touche House,

IFSC

Dublin 1, Ireland

Attn: Donal Murphy

Telephone: 353-1-611-5396

Fax: 353-1-672-0046

 

   S-7    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (successor by merger to
The Bank of Tokyo-Mitsubishi, Ltd. and UFJ Bank Limited)

By:

 

/s/ Takeshi Takahashi

 

Name:

 

Takeshi Takahashi

  Title:   SVP & Group Head     Structured Finance Group

Address for Notices:

1251 Avenue of the Americas

10th Floor

New York, NY 10020

Attn: Alec Tasooji

Telephone: 212-782-4193

Fax: 212-782-5870

 

   S-8    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH

By:

 

/s/ James Guidera

 

Name:

 

James Guidera

  Title:   Managing Director

By:

 

/s/ Martin C. Livingston

 

Name:

 

Martin C. Livingston

  Title:   Managing Director

Address for Notices:

1301 Avenue of the Americas

New York, NY 10019-6022

Attn: Project Finance Group

Telephone: 212-261-7882

Fax: 212-261-3421

 

   S-9    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL

By:

 

/s/ Lionel Walter

 

Name:

 

Lionel Walter

  Title:   Senior Vice President

By:

 

/s/ Mark D. Palin

 

Name:

 

Mark D. Palin

  Title:   Vice President

Address for Notices:

4 rue Gaillon

75107 Paris Cedex 02

FRANCE

 

Attn: Mark D. Palin

Telephone: 33-1-42-66-76-27

Fax: 33-1-42-66-78-38

With a Copy to:

4 rue Gaillon

75107 Paris Cedex 02

FRANCE

Attn: Annick Kellerhals

Telephone: 33-1-42-66-70-77

Fax: 33-1-42-66-78-97

 

   S-10    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEKABANK DEUTSCHE GIROZENTRALE

By:  

/s/ Peter Bahn

 

Name:

 

Peter Bahn

 

Title:

 

Vice President

By:

 

/s/ Stephan Wagner

 

Name:

 

Stephan Wagner

 

Title:

 

Director

Address for Notices:

Taunusanlage 10

60329 Frankfurt am Main

Germany

Attn: Peter Bahn

Telephone: 49-69-7147-2586

Fax: 49-69-7147-3809

 

   S-11    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB NOR BANK ASA

By:  

/s/ Kevin O’Hara

 

Name:

 

Kevin O’Hara

 

Title:

 

Vice President

By:

 

/s/ Giacomo Landi

 

Name:

 

Giacomo Landi

 

Title:

 

First Vice President

Address for Notices:

200 Park Avenue

31st Floor

New York, NY 10166

Attn: Stig Kristiansen

Telephone: 212-681-3865

Fax: 212-681-3900

 

   S-12    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

DVB BANK AG

By:  

/s/ Burkhard Egbers

 

Name:

 

Burkhard Egbers

 

Title:

 

Vice President

By:

 

/s/ Marcel Besier

 

Name:

 

Marcel Besier

 

Title:

 

Vice President

Address for Notices:

Friedrich Ebert Anlage

60325 Frankfurt

Germany

Attn: Eckhard Aschermann

Telephone: 49-69-97504-7933

Fax: 49-69-97504-477

With a Copy to:

Friedrich Ebert Anlage

60325 Frankfurt

Germany

Attn: Dr. Christoph Tomas

Telephone: 49-69-97504 117

Fax: 49-69-97504 323

 

   S-13    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ERSTE BANK DER OESTERREICHISCHEN

SPARKASSEN AG

By:  

/s/ John Fay

 

Name:

 

John Fay

 

Title:

 

Director

By:

 

/s/ Patrick W. Kunkel

 

Name:

 

Patrick W. Kunkel

 

Title:

 

Director

Address for Notices:

280 Park Avenue – West Building

New York, NY 10017

Attn: Patrick Kunkel

Telephone: 212-984-5637

Fax: 212-984-5627

 

   S-14    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.

By:  

/s/ Trond Rokholt

 

Name:

 

Trond Rokholt

 

Title:

 

Managing Director

By:

 

/s/ William Marder

 

Name:

 

William Marder

 

Title:

 

Vice President

Address for Notices:

3 Stamford Plaza

301 Tresser Boulevard, 9th Floor

Stamford, CT 06901-3239

Attn: David James

Telephone: 203-705-5749

Fax: 203-705-5919

With a Copy to:

3 Stamford Plaza

301 Tresser Boulevard, 9th Floor

Stamford, CT 06901-3239

Attn: Paul Naumann

Telephone: 203-705-5791

Fax: 203-705-5919

 

   S-15    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

By:  

/s/ Stephen Petricone

 

Name:

 

Stephen Petricone

 

Title:

 

Authorized Signatory

Address for Notices:

120 Long Ridge Rd.

Stamford, CT 06927-0001

Attn: Doug Sciullo

Telephone: 203-357-6822

Fax: 203-961-5861

 

   S-16    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

By:  

/s/ Jose Aldeanueva

 

Name:

 

Jose Aldeanueva

 

Title:

 

Senior Vice President

Address for Notices:

 

   S-17    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING CAPITAL LLC

By:  

/s/ Michael Zander

 

Name:

 

Michael Zander

 

Title:

 

Managing Director

Address for Notices:

1325 Avenue of the Americas

8th Floor

New York, NY 10019

Attn: Subha Pasumarti

Telephone: 646-424-7769

Fax: 646-424-7484

 

   S-18    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

KFW

By:  

/s/ Ulrich Goretzki

 

Name:

 

Ulrich Goretzki

 

Title:

 

Vice President

By:

 

/s/ Margrit Nzuki

 

Name:

 

Margrit Nzuki

 

Title:

 

Senior Project Manager

Address for Notices:

Palmengartenstr, 5-9

50325 Frankfurt a M.

Germany

Attn: Margrit Nzuki

Telephone: 49-69-7431-2474

Fax: 49-69-7431-2016

 

   S-19    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

[SIGNATURE PAGE 20 INTENTIONALLY OMITTED]

 

   S-20    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LANDESBANK HESSEN-THÜRINGEN

By:   /s/ Daniel A. Leech  

Name:

 

Daniel A. Leech

 

Title:

 

SVP

By:  

/s/ P.J. Kirkman

 

Name:

 

P.J. Kirkman

 

Title:

 

Vice President

 

Address for Notices:

420 Fifth Avenue, 24th Floor

New York, NY 10018-2729

Attn: Phillip J. Kirkman

Telephone: 212-703-5319

Fax: 212-703-5256

With a Copy to:

420 Fifth Avenue, 24th Floor

New York, NY 10018-2729

Attn: David Leech

Telephone: 212.703.6303

Fax:

 

   S-21    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LANDESBANK SAAR

By:  

/s/ Johannes Klumpe

 

Name:

 

Johannes Klumpe

 

Title:

 

Assistant Vice President

By:  

/s/ Ulrich Hildebrandt

 

Name:

 

Ulrich Hildebrandt

 

Title:

 

Senior Vice President

Address for Notices:

Ursulinenstraße 2

D-66111 Saarbrücken

Germany

Attn: Johannes Klumpp

Telephone: 49-68-1383-1441

Fax: 49-68-1383-1208

With a Copy to:

Ursulinenstraße 2

D-66111 Saarbrücken

Germany

Attn: Hans Jürgen Schmidt

Telephone: 49-68-1383-1371

Fax: 49-68-1383-1234

 

   S-22    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LANDESBANK BADEN-WÜRTTEMBERG

By:  

/s/ Tanja Reiter

 

Name:

 

Tanja Reiter

 

Title:

 

VP

By:  

/s/ Izag Morlock

 

Name:

 

Ixag Morlock

 

Title:

 

VP

 

Address for Notices:

Am Hauptbahnhof 2

70173 Stuttgart

Germany

Attn: Verena Weber

Telephone: 49-71-1127-49707

Fax: 49-71-1127-49747

With a Copy to:

Am Hauptbahnhof 2

70173 Stuttgart

Germany

Attn: Michael Thier

Telephone: 49-71-1127-23941

Fax: 49-71-1127-21687

 

   S-23    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC

By:  

/s/ Paul D. Briamonte

 

Name:

 

Paul D. Briamonte

 

Title:

 

Director-Project Financa (USA) B374

By:  

/s/ Cherian Thomas

 

Name:

 

Cherian Thomas

 

Title:

 

Project Finance T-011

Address for Notices:

1251 Avenue of the Americas

39th Floor

New York, NY 10020

Attn: Paul Briamonte

Telephone: 212-930-8904

Fax: 212-930-5098

 

   S-24    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MALAYAN BANKING BERHAD

By:  

/s/ Fauzi Zulkifli

 

Name:

 

Fauzi Zulkifli

 

Title:

 

General Manager

Address for Notices:

 

   S-25    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.

By:  

/s/ Ashok Gupta

 

Name:

 

Ashok Gupta

 

Title:

 

Senior Vice President

Address for Notices:

1251 Avenue of the Americas

New York, NY 10020-1104

Attn: Hiroe Nikaido

Telephone: 212-282-3552

Fax: 212-282-3618

With a Copy to:

1251 Avenue of the Americas

New York, NY 10020-1104

Attn: Ashok Gupta

Telephone: 212.282.3692

Fax: 212.354.7205

 

   S-26    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES

By:  

/s/ Amit Roy

 

Name:

 

Amit Roy

 

Title:

 

Vice President

By:  

/s/ Anadi Jauhari

 

Name:

 

Anadi Jauhari

 

Title:

 

Group Manager

Address for Notices:

1251 Avenue of the Americas

34th Floor

New York, NY 10020

Attn: Amit Roy

Telephone: 212-872-5123

Fax: 212-872-5162

 

   S-27    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

NORDDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH By:  

/s/ Bauno J-M Mejean

 

Name:

 

Bauno J-M Mejean

 

Title:

 

Senior Vice President

By:  

/s/ Stefanie Scholz

 

Name:

 

Stefanie Scholz

 

Title:

 

Vice President

Address for Notices:

1114 Avenue of the Americas, 37th Fl.

New York, NY 10036

Attn: Stefanie Scholz

Telephone: 212-812-6834

Fax: 212-812-6888

 

   S-28    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SANPAOLO IMI S.P.A.

By:  

/s/ Carlo Persico

 

Name:

 

Carlo Persico

 

Title:

 

CEO for the Americas

By:  

/s/ Renato Carducci

 

Name:

 

Renato Carducci

 

Title:

 

G.M.

Address for Notices:

18-24 Warwick Lane

Paternoster Square

London EC4M 7LZ

England

Attn: Mark Cameron

Telephone: 44 0207 214-8027

Fax: 44 0207 236-2698

 

   S-29    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE

By:  

/s/ Leon Valeka

 

Name:

 

Leon Valeka

 

Title:

 

Director

Address for Notices:

 

   S-30    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL) By:   /s/ Kristian Andersson  

Name:  Kristian Andersson

 

Title:    

 

By:   /s/ Bemd Neuerer  

Name:  Bemd Neuerer

 

Title:    

 

Address for Notices:

Ulmenstrasse 30

D-60283 Frankfurt/Main, Germany

Attn: Peter Wikström

Telephone: 49-69-258-5758

Fax: 49-69-258-5513

 

   S-31    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK By:   /s/ Gordon Hough  

Name:  Gordon Hough

 

Title:    Senior Vice President

 

By:   /s/ Andrew Y. Ng  

Name:  Andrew Y. Ng

 

Title:    Vice President Standard Chartered Bank NY

 

Address for Notices:

One Madison Avenue, 3rd Floor

New York, NY 10010

Attn: Jowser De La Merced

Telephone: 212-667-0211

Fax: 212-667-0272

With a Copy to:

One Madison Avenue, 3rd Floor

New York, NY 10010

Attn: Paul Clifford

Telephone: 212.667.0246

Fax: 212.667.0272

 

   S-32    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ William M. Ginn  

Name:  William M. Ginn

 

Title:    General Manager

 

Address for Notices:

Sumitomo Mitsui Banking Corp., New York

277 Park Avenue

New York, NY 10172

Attn: Kyle Blake

Telephone: 212-224-4189

Fax: 212-224-5222

 

   S-33    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A. By:   /s/ Bryan Read  

Name:  Bryan Read

Title:    Vice President

 

Address for Notices:

445 S. Figueroa Street, 15th Floor

Los Angeles, CA 90071

Attn: Chad Canfield

Telephone: 213-236-6175

Fax: 213-236-4096

With a Copy to:

445 S. Figueroa Street, 15th Floor

Los Angeles, CA 90071

Attn: Bryan Read

Telephone: 213-236-4128

Fax: 213-236-4096

 

   S-34    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH By:   /s/ Richard J. Pearse  

Name:  Richard J. Pearse

Title:    Executive Director

By:   /s/ Salvatore Battinelli  

Name:  Salvatore Battinelli

Title:    Managing Director

 

Address for Notices:

1211 Avenue of the Americas

New York, NY 10036

Attn: Paul Verdi

Telephone: 212-852-6132

Fax: 212-852-6148

 

   S-35    AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX A

to Amended and Restated Credit Agreement

LENDER COMMITMENTS

 

Institution

   Commitment of
Phase 1 Allocation    Loan
Outstanding of
Phase 1
Allocation    Commitment of
Phase 2
Allocation    Total Commitment

Bayerische Landesbank

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Calyon New York Branch

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

Credit Industriel et Commercial

   $ 22,219,267.67    $ 4,072,667.67    $ 14,708,067.67    $ 41,000,000.00

DekaBank Deutsche Girozentrale

   $ 22,219,267.67    $ 4,072,667.67    $ 14,708,067.67    $ 41,000,000.00

DnB NOR Bank ASA

   $ 22,219,267.67    $ 4,072,667.67    $ 14,708,067.67    $ 41,000,000.00

DVB Bank AG

   $ 30,348,266.67    $ 5,562,666.67    $ 20,089,066.67    $ 56,000,000.00

Erste Bank der Oesterreichischen Sparkassen AG

   $ 6,503,200.00    $ 1,192,000.00    $ 4,304,800.00    $ 12,000,000.00

Fortis Capital Corp.

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

General Electric Capital Corporation

   $ 30,348,266.67    $ 5,562,666.67    $ 20,089,066.67    $ 56,000,000.00

HSBC Bank USA, National Association

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

ING Capital LLC

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

KfW

   $ 30,348,266.67    $ 5,562,666.67    $ 20,089,066.67    $ 56,000,000.00

Landesbank Baden-Württemberg

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Landesbank Hessen-Thüringen

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Landesbank Saar

   $ 8,129,000.00    $ 1,490,000.00    $ 5,381,000.00    $ 15,000,000.00

Lloyds TSB Bank plc

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Malayan Banking Berhad

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

Mizuho Corporate Bank, Ltd.

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Natexis Banques Populaires

   $ 6,503,200.00    $ 1,192,000.00    $ 4,304,800.00    $ 12,000,000.00

Norddeutsche Landesbank Girozentrale, New York Branch

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Sanpaolo IMI S.p.A.

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

Santander Central Hispano S.A., New York Branch

   $ 30,348,266.67    $ 5,562,666.67    $ 20,089,066.67    $ 56,000,000.00

Skandinaviska Enskilda Banken AB (publ)

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

Société Générale

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Standard Chartered Bank

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

Sumitomo Mitsui Banking Corporation

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

The Bank of Nova Scotia

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

 

   - 1 -   

APPENDIX A

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Institution

   Commitment of
Phase 1 Allocation    Loan
Outstanding of
Phase 1
Allocation    Commitment of
Phase 2
Allocation    Total Commitment

The Governor & Co. of the Bank of Ireland

   $ 35,767,600.00    $ 6,556,000.00    $ 23,676,400.00    $ 66,000,000.00

Union Bank of California, N.A.

   $ 10,296,733.33    $ 1,887,333.33    $ 6,815,933.33    $ 19,000,000.00

WestLB AG, New York Branch

   $ 22,219,266.67    $ 4,072,666.67    $ 14,708,066.67    $ 41,000,000.00

Total

   $ 812,900,000    $ 149,000,000    $ 538,100,000    $ 1,500,000,000

 

   - 2 -   

APPENDIX A

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX B

to Amended and Restated Credit Agreement

AMORTIZATION SCHEDULE

 

Principal Payment Dates1

   % of Principal of each Lender’s Loans
Outstanding on the Term Conversion Date  

1

   1.40929 %

2

   1.45326 %

3

   1.49860 %

4

   1.54535 %

5

   1.59357 %

6

   1.64329 %

7

   1.65775 %

8

   1.71155 %

9

   1.76709 %

10

   1.82443 %

11

   1.88363 %

12

   1.94476 %

--------------------------------------------------------------------------------

1 Depending on the timing of the occurrence of the Term Conversion Date there
may be fewer than 12 Principal Payment Dates, since no Principal Payment Date
may occur later than the Final Maturity Date, July 1, 2015, at which time all
unpaid principal of each Loan shall be due and payable in accordance with the
terms of the Amended and Restated Credit Agreement

 

   - 1 -   

APPENDIX B

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX C

to Amended and Restated Credit Agreement

WIRE TRANSFER DETAILS OF AGENT

 

Agent:    Société Générale ABA:    026004226 or CHIPS #422 Name of Account:   
Loan Servicing Group Account Number:    9051422 Attention:    Elise Cheung

 

   - 1 -   

APPENDIX C

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX D

to Amended and Restated Credit Agreement

PROJECT DOCUMENTS WITH AFFILIATES

 

1. Operation and Maintenance Agreement, dated as of February 25, 2005, between
Cheniere LNG O&M Services, L.P., and Sabine Pass LNG, L.P.

 

2. Management Services Agreement, dated as of February 25, 2005, between Sabine
Pass LNG-GP, Inc., and Sabine Pass LNG, L.P.

 

3. J & S Cheniere Terminal Use Agreement.

 

4. Cheniere LNG Marketing, Inc. Terminal Use Agreement.

 

   - 1 -   

APPENDIX D

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX E

to Amended and Restated Credit Agreement

LEASE AGREEMENTS

 

1. Lease Agreement, dated January 15, 2005, among Crain Brothers Ranch, Inc.,
Marguerite Domatti as Trustee of M.A. Domatti Management Trust, Eva L. Domatti,
individually and as Trustee, Domatti Family Living Trust, Erika Domatti and
Renata Domatti, collectively as Lessor, and Sabine Pass LNG, L.P., as Lessee,
amended by that Amendment to Lease, dated as of February 24, 2005, among Lessor
and Lessee.

 

2. Lease Agreement, dated January 15, 2005, between Crain Lands, L.L.C., as
Lessor and Sabine Pass LNG, L.P., as Lessee, as amended by that Amendment to
Lease, dated as of February 24, 2005, among Lessor and Lessee, and as further
amended by the Second Amendment to Lease.

 

3. Commercial Water Bottom Lease, dated February 24, 2005, between the State of
Louisiana, as lessor and Sabine Pass LNG, L.P., as lessee.

 

4. Lease Agreement, dated January 15, 2005, between George A. Davis, et al., as
Lessors, and Sabine Pass LNG, L.P., as Lessee, recorded on February 25, 2005, in
Conveyance Book 999 under Entry No. 291103 of the records of Cameron Parish,
Louisiana, as amended by that certain Amendment to Lease dated effective
February 24, 2005, by and between George A. Davis, et al., as Lessors, and
Sabine Pass LNG, L.P., as Lessee, recorded January 5, 2006, under File
No. 295504, of the records of Cameron Parish, Louisiana.

 

   - 1 -   

APPENDIX E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX F

to Amended and Restated Credit Agreement

PHASE 1 CONSTRUCTION BUDGET AND SCHEDULE

AND

PHASE 2 CONSTRUCTION BUDGET AND SCHEDULE

 

   - 1 -   

APPENDIX F-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

to Amended and Restated Credit Agreement

[Form of Notice of Borrowing]

NOTICE OF BORROWING NO. [            ]

[Notices to be numbered consecutively in the order of the date of the Notices
for each Loan]

Reference is made to the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”) among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and HSBC BANK USA, NATIONAL ASSOCIATION, as collateral agent for
the secured parties specified therein (in such capacity, together with its
successors in such capacity, the “Collateral Agent”). All capitalized terms used
but not defined herein have the meanings assigned to such terms in the Credit
Agreement.

This Notice of Borrowing (this “Notice”) is issued in connection with Borrowing
Certificate No. [            ] and is delivered to the Agent at least three
Business Days prior to the date of the proposed borrowing pursuant to Sections
2.02 and 4.05 of the Credit Agreement and in accordance with Section 4.04 of the
Credit Agreement.

The Borrower hereby irrevocably requests a borrowing under the Credit Agreement,
as follows:

 

(a)    Requested Borrowing Date:

     [             ]

(b)    Requested Loan:

  

a.      Amount:

   $ [             ]

b.      Phase 1 Allocation:

   $ [             ]

c.      Phase 2 Allocation:

   $ [             ]

d.      Interest Period:

     [             ]

(c)    Construction Accounts:

  

a.      Amount to be deposited into Phase 1 Construction Account:

   $ [             ]

b.      Amount to be deposited into Phase 2 Construction Account:

   $ [             ]

 

   - 1 -   

EXHIBIT A

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice this [__] day of
[            ].

 

SABINE PASS LNG, L.P. By:   Sabine Pass LNG – GP, Inc.,
its General Partner By:        Name:   Title:

 

   - 2 -   

EXHIBIT A

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B-1

to Amended and Restated Credit Agreement

[Part 1 - Form of Borrowing Certificate in respect of a Phase 1 Loan]1

BORROWING CERTIFICATE NO. [__], dated as of date of proposed borrowing

[Certificates to be numbered consecutively in the order of the dates of the
Certificates]

Proposed borrowing date is [                    ]

Reference is made to the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”), among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the secured parties specified therein (in such capacity, together with its
successors in such capacity, the “Agent”) and HSBC BANK USA, NATIONAL
ASSOCIATION, as collateral agent for the secured parties specified therein (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”). All capitalized terms used but not defined herein have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to Section 6.03(d) of the Credit Agreement, the Borrower is hereby
submitting this Borrowing Certificate (the “Borrowing Certificate”), dated as of
the proposed borrowing date set forth above. The Borrower intends to submit a
Notice of Borrowing in connection with the proposed borrowing at least three
Business Days prior to the proposed borrowing date pursuant to Section 4.05 of
the Credit Agreement.

The Borrower hereby certifies after due inquiry, that:

1. Attached as Appendix I to this Borrowing Certificate is the Phase 1
Construction Report and accompanying certificate of an Authorized Officer of the
Borrower required to be delivered by the Borrower to the Agent pursuant to
Section 8.19 of the Credit Agreement.

2. (i) The amount of the Phase 1 Loan requested pursuant to the Notice of
Borrowing referred to above shall not, when taken together with each other Phase
1 Loan, exceed the Phase 1 Allocation, and the total amount of Phase 1 Loans
requested prior to the date hereof including the amount of the Phase 1 Loan
requested pursuant to the Borrowing Certificate referred to above is
$[            ];

(ii) the amount of each Phase 1 Loan requested by the Borrower on the date of
the Borrowing Certificate shall not exceed the sum (without duplication) of:

(A) the Phase 1 Project Costs due and to be paid on or prior to the date of the
proposed borrowing or reasonably expected to be due or incurred within the

--------------------------------------------------------------------------------

1 To be provided where a Phase 1 Loan is requested.

 

   - 1 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

next 30 days succeeding the date of the proposed borrowing (without duplication
of any other Borrowing Certificate);

(B) the Required Debt Service Reserve Amount, if then applicable; and

(C) any Operation and Maintenance Expense to be paid on or prior to the date of
the proposed borrowing or reasonably expected to be due or incurred within the
next 30 days succeeding the date of the proposed borrowing (without duplication
of any other Borrowing Certificate); provided, that (x) no cost overruns shall
have occurred and be continuing which could reasonably be expected to result in
Project Costs in excess of funds available to pay such Project Costs and (y) the
loan proceeds to be disbursed shall be reduced in accordance with the proviso to
paragraph 4 below;

provided, that the calculation of such sum shall only include amounts with
respect to the Required Debt Service Reserve Amount and Operation and
Maintenance Expense to the extent that they are not included in the equivalent
calculation made pursuant to paragraph 2 of part 2 of the Borrowing Certificate
for a Phase 2 Loan.

3. The Borrower hereby (a) attaches hereto, or has previously provided to the
Agent and the Independent Engineer, a copy of all monthly invoices issued under
the Phase 1 EPC Contract and all invoices in connection with any other Phase 1
Project Costs and Operation and Maintenance Expenses which the Borrower intends
to pay with the Phase 1 Loan proceeds as set forth in Appendix II attached
hereto; (b) sets forth projections of invoices expected to be received within
30 days after the date hereof under the Phase 1 EPC Contract and any other Phase
1 Project Costs which the Borrower intends to pay with such Phase 1 Loan
proceeds, as evidence of the Phase 1 Project Costs related to this Borrowing
Certificate; and (c)(i) attaches hereto, or has previously provided to the Agent
and the Independent Engineer, copies of invoices and related documents for Phase
1 Project Costs evidencing the complete use of the Phase 1 Loan proceeds
borrowed for the payment of Phase 1 Project Costs as set forth in the previous
Borrowing Certificate or (ii) certifies that the Phase 1 Loan proceeds borrowed
in the preceding month and not expended during such month shall be expended
during the current month, as set forth in Appendix II attached hereto, in each
case satisfactory to the Independent Engineer. The Borrower intends to apply the
proceeds of the Phase 1 Loans requested pursuant to this Borrowing Certificate
to the payment of the Phase 1 Project Costs listed on Appendix II to this
Borrowing Certificate or to other Phase 1 Project Costs permitted under the
Credit Agreement. No item shown on Appendix II has been heretofore paid for with
the proceeds of any previous Loan.

4. The Borrower (a) has applied the proceeds of the prior Phase 1 Loans to the
payment of Phase 1 Project Costs as such were listed on Appendix II attached to
the preceding Borrowing Certificate or, in respect of any disputed amounts,
deposited to the Escrow Account or retained in the Phase 1 Construction Account
pending resolution of the dispute, (b) reasonably expects that it will apply
such proceeds from prior Phase 1 Loans to the Phase 1 Project Costs listed on
Appendix III hereto within the next 30 days or, in respect of any disputed
amounts, deposited to the Escrow Account or retained in

 

   - 2 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

the Phase 1 Construction Account pending resolution of the dispute, or (c) to
the extent such proceeds were not so applied and are not reasonably expected to
be so applied during the next 30 days, such proceeds have been, or are being,
applied as a reduction to the current Notice of Borrowing in an amount equal to
the proceeds of Phase 1 Loans not previously expended or, in respect of any
disputed amounts, deposited to the Escrow Account or retained in the Phase 1
Construction Account pending resolution of the dispute, and not contemplated to
be spent pursuant to clause (b) of this paragraph; provided, that in no event
shall the amount in the applicable Notice of Borrowing be reduced below
$2,000,000.

5. Attached as Appendix IV to this Borrowing Certificate is a complete and
accurate listing of all approved, pending, and proposed Phase 1 Change Orders,
together with copies of all such Phase 1 Change Orders not previously delivered
to the Agent. With respect to each of these Phase 1 Change Orders, (a) the
ability to achieve Phase 1 Substantial Completion by the Guaranteed Substantial
Completion Date has not been adversely and materially affected and (b) no cost
overruns shall have occurred and be continuing which could reasonably be
expected to result in Phase 1 Project Costs exceeding the funds then available
to pay such Phase 1 Project Costs.

6. With respect to invoices submitted in connection with the proposed borrowing,
the Borrower has reviewed the work performed, services rendered and material,
equipment or supplies delivered to date (either directly or in reliance on
sources of information deemed reliable by the Borrower), and the amounts that
have been paid or are to be paid are proper (and in the case of payments being
made to the Phase 1 EPC Contractor under the Phase 1 EPC Contract, are being
made in accordance with the provisions of the Phase 1 EPC Contract).

7. Phase 1 is reasonably expected to achieve Substantial Completion by the
Guaranteed Substantial Completion Date and sufficient funds exist in order to
achieve Substantial Completion.

8. Attached as Appendix V to this Borrowing Certificate are (a) copies of the
applicable lien waivers executed by the Phase 1 EPC Contractor as contemplated
by the Phase 1 EPC Contract in respect of the current monthly invoice in respect
of all work (including services performed and materials provided) completed as
of the date of the previous invoice (other than work in progress) and
(b) evidence that the Phase 1 EPC Contractor has received the applicable interim
lien waivers in respect of the current invoices in respect of all work
(including services performed and materials provided) completed as of the date
of the previous invoice (other than work in progress) from all of its principal
subcontractors and principal sub-subcontractors, which interim lien waivers
shall be satisfactory to the Agent and the Independent Engineer.

9. This Borrowing Certificate (and each of the statements contained herein) is
intended to be for the sole and express benefit of the Agent and the other
Secured Parties and is not intended to be for the benefit of, or to be
enforceable by, the Phase 1 EPC Contractor or any subcontractor.

 

   - 3 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

10. The conditions precedent in Sections 6.01 and 6.03 of the Credit Agreement
have been satisfied.

11. (a) Each of the representations and warranties of the Borrower contained in
Article VII of the Credit Agreement is (i) if such representation and warranty
is qualified as to materiality or by reference to the existence of a Material
Adverse Effect, true and complete to the extent of such qualification on and as
of the date of the proposed borrowing (both immediately prior to such proposed
borrowing and also after giving effect to such proposed borrowing and to the
intended use of such proposed borrowing) as if made on and as of such date (or,
if stated to have been made solely as of an earlier date, as of such earlier
date) or (ii) if such representation and warranty is not so qualified, true and
complete in all material respects on and as of the date of such proposed
borrowing (both immediately prior to such proposed borrowing and also after
giving effect to such proposed borrowing and to the intended use of such
proposed borrowing) as if made on and as of such date (or, if stated to have
been made solely as of an earlier date, as of such earlier date), (b) no Default
or Event of Default has occurred and is continuing as of the date of such
disbursement and no Default or Event of Default will result from the requested
disbursement or the consummation of the transactions contemplated by the
Transaction Documents, (c) no act, event or circumstance affecting the Borrower
has arisen that could reasonably be expected to have a Material Adverse Effect
and (d) the Collateral is subject to the perfected first priority Lien (subject
only to Permitted Liens) and the security interest established pursuant to the
Security Documents.

12. No Suspension of Phase 1 has occurred that is continuing on the date hereof.

The Borrower hereby certifies, after due inquiry, that the facts stated by the
Borrower in this Borrowing Certificate are true and complete.

 

SABINE PASS LNG, L.P. By:   Sabine Pass LNG – GP, Inc.
its General Partner By:        Name:   Title:

 

   - 4 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX I to

Part 1 Borrowing Certificate

[CONSTRUCTION REPORT]

 

   - 5 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX II to

Part 1 Borrowing Certificate

[LIST PHASE 1 PROJECT COSTS BY ITEM AND AMOUNT]

[Copies of monthly invoices (i) under Phase 1 EPC Contract, (ii) in connection
with Phase 1

Project Costs, and (iii) in connection with Operation and Maintenance Expenses,
if necessary]

 

   - 6 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX III to

Part 1 Borrowing Certificate

[DESCRIPTION OF OTHER PHASE 1 PROJECT COSTS THAT WERE LISTED ON PRIOR

APPENDIX II THAT ARE EXPECTED TO BE PAID DURING THE UPCOMING MONTH]

 

   - 7 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX IV

to Part 1 Borrowing Certificate

[LIST AND DESCRIBE ANY “PHASE 1 CHANGE ORDERS”]

[ATTACH EXHIBIT “A”, IF NECESSARY, TO EXPLAIN ANY DEVIATIONS

FROM THE PHASE 1 CONSTRUCTION BUDGET AND SCHEDULE]

 

   - 8 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX V to

Part 1 Borrowing Certificate

LIEN WAIVERS EXECUTED

 

   - 9 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B-1

to Amended and Restated Credit Agreement

[Part 2 - Form of Borrowing Certificate in respect of a Phase 2 Loan]1

BORROWING CERTIFICATE NO. [__], dated as of date of proposed borrowing

[Certificates to be numbered consecutively in the order of the dates of the
Certificates]

Proposed borrowing date is [                    ]

Reference is made to the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”), among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the secured parties specified therein (in such capacity, together with its
successors in such capacity, the “Agent”) and HSBC BANK USA, NATIONAL
ASSOCIATION, as collateral agent for the secured parties specified therein (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”). All capitalized terms used but not defined herein have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to Section 6.03(d) of the Credit Agreement, the Borrower is hereby
submitting this Borrowing Certificate (the “Borrowing Certificate”), dated as of
the proposed borrowing date set forth above. The Borrower intends to submit a
Notice of Borrowing in connection with the proposed borrowing at least three
Business Days prior to the proposed borrowing date pursuant to Section 4.05 of
the Credit Agreement.

The Borrower hereby certifies after due inquiry, that:

1. Attached as Appendix I to this Borrowing Certificate is the Phase 2
Construction Report and accompanying certificate of an Authorized Officer of the
Borrower required to be delivered by the Borrower to the Agent pursuant to
Section 8.19 of the Credit Agreement.

2. (i) The amount of the Phase 2 Loan requested pursuant to the Notice of
Borrowing referred to above shall not, when taken together with each other Phase
2 Loan, exceed the Phase 2 Allocation, and the total amount of Phase 2 Loans
requested prior to the date hereof including the amount of the Phase 2 Loan
requested pursuant to the Borrowing Certificate referred to above is
$[            ];

(ii) the amount of each Phase 2 Loan requested by the Borrower on the date of
the Borrowing Certificate shall not exceed the sum (without duplication) of:

(A) the Phase 2 Project Costs due and to be paid on or prior to the date of the
proposed borrowing or reasonably expected to be due or incurred within the

--------------------------------------------------------------------------------

1 To be provided where a Phase 2 Loan is requested.

 

   - 1 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

next 30 days succeeding the date of the proposed borrowing (without duplication
of any other Borrowing Certificate);

(B) the Required Debt Service Reserve Amount, if then applicable; and

(C) any Operation and Maintenance Expense to be paid on or prior to the date of
the proposed borrowing or reasonably expected to be due or incurred within the
next 30 days succeeding the date of the proposed borrowing (without duplication
of any other Borrowing Certificate); provided, that (x) no cost overruns shall
have occurred and be continuing which could reasonably be expected to result in
Project Costs in excess of funds available to pay such Project Costs and (y) the
loan proceeds to be disbursed shall be reduced in accordance with the proviso to
paragraph 4 below;

provided, that the calculation of such sum shall only include amounts with
respect to the Required Debt Service Reserve Amount and Operation and
Maintenance Expense to the extent that they are not included in the equivalent
calculation made pursuant to paragraph 2 of part 1 of the Borrowing Certificate
for a Phase 1 Loan.

3. The Borrower hereby (a) attaches hereto, or has previously provided to the
Agent and the Independent Engineer, a copy of all monthly invoices issued under
each Phase 2 Construction Contract and all invoices in connection with any other
Phase 2 Project Costs and Operation and Maintenance Expenses which the Borrower
intends to pay with the Phase 2 Loan proceeds as set forth in Appendix II
attached hereto; (b) sets forth projections of invoices expected to be received
within 30 days after the date hereof under each Phase 2 Construction Contract
and any other Phase 2 Project Costs which the Borrower intends to pay with such
Phase 2 Loan proceeds, as evidence of the Phase 2 Project Costs related to this
Borrowing Certificate; and (c)(i) attaches hereto, or has previously provided to
the Agent and the Independent Engineer, copies of invoices and related documents
for Phase 2 Project Costs evidencing the complete use of the Phase 2 Loan
proceeds borrowed for the payment of Phase 2 Project Costs as set forth in the
previous Borrowing Certificate or (ii) certifies that the Phase 2 Loan proceeds
borrowed in the preceding month and not expended during such month shall be
expended during the current month, as set forth in Appendix I attached hereto,
in each case satisfactory to the Independent Engineer. The Borrower intends to
apply the proceeds of the Phase 2 Loans requested pursuant to this Borrowing
Certificate to the payment of the Phase 2 Project Costs listed on Appendix II to
this Borrowing Certificate or to other Phase 2 Project Costs permitted under the
Credit Agreement. No item shown on Appendix II has been heretofore paid for with
the proceeds of any previous Loan.

4. The Borrower (a) has applied the proceeds of the prior Phase 2 Loans to the
payment of Phase 2 Project Costs as such were listed on Appendix II attached to
the preceding Borrowing Certificate or, in respect of any disputed amounts,
retained in the Phase 2 Construction Account pending resolution of the dispute,
(b) reasonably expects that it will apply such proceeds from prior Phase 2 Loans
to the Phase 2 Project Costs listed on Appendix III hereto within the next 30
days or, in respect of any disputed amounts, retained in the Phase 2
Construction Account pending resolution of the dispute,

 

   - 2 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

or (c) to the extent such proceeds were not so applied and are not reasonably
expected to be so applied during the next 30 days, such proceeds have been, or
are being, applied as a reduction to the current Notice of Borrowing in an
amount equal to the proceeds of Phase 2 Loans not previously expended or, in
respect of any disputed amounts, retained in the Phase 2 Construction Account
pending resolution of the dispute, and not contemplated to be spent pursuant to
clause (b) of this paragraph; provided, that in no event shall the amount in the
applicable Notice of Borrowing be reduced below $2,000,000.

5. [With respect to any Phase 2 Change Order, the Borrower certifies that, after
giving effect to such Phase 2 Change Order or payment in respect thereof, the
Borrower shall be in compliance with the Financing Documents.]

6. With respect to invoices submitted in connection with the proposed borrowing,
the Borrower has reviewed the work performed, services rendered and material,
equipment or supplies delivered to date (either directly or in reliance on
sources of information deemed reliable by the Borrower), and the amounts that
have been paid or are to be paid are proper.

7. Attached as Appendix IV to this Borrowing Certificate are (a) copies of the
applicable interim lien waivers executed by each Phase 2 Construction
Contractor, as contemplated by each Phase 2 Construction Contractor, in respect
of the current monthly invoice in respect of all work (including services
performed and materials provided) completed as of the date of the previous
invoice (other than work in progress) and (b) evidence that each Phase 2
Construction Contractor has received the applicable interim lien waivers in
respect of the current invoices in respect of all work (including services
performed and materials provided) completed as of the date of the previous
invoice (other than work in progress) from each of its principal subcontractors
and principal sub-subcontractors, if any, which interim lien waivers shall be
satisfactory to the Agent and the Independent Engineer.

8. This Borrowing Certificate (and each of the statements contained herein) is
intended to be for the sole and express benefit of the Agent and the other
Secured Parties and is not intended to be for the benefit of, or to be
enforceable by, any Phase 2 Construction Contractor or any subcontractor.

9. The conditions precedent in Sections 6.01, 6.02 and 6.03 of the Credit
Agreement have been satisfied. With respect to the initial borrowing of a Phase
2 Loan, the amount of Phase 2 Project Costs paid by or on behalf of the Borrower
through the date hereof is [$            ] and the amount scheduled to be spent
on Phase 2 Project Costs during the next 30 days is [$            ].2

10. (a) Each of the representations and warranties of the Borrower contained in
Article VII of the Credit Agreement is (i) if such representation and warranty
is qualified as to materiality or by reference to the existence of a Material
Adverse Effect,

--------------------------------------------------------------------------------

2 To be included only in connection with the initial Phase 2 borrowing.

 

   - 3 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

true and complete to the extent of such qualification on and as of the date of
the proposed borrowing (both immediately prior to such proposed borrowing and
also after giving effect to such proposed borrowing and to the intended use of
such proposed borrowing) as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date) or (ii) if
such representation and warranty is not so qualified, true and complete in all
material respects on and as of the date of such proposed borrowing (both
immediately prior to such proposed borrowing and also after giving effect to
such proposed borrowing and to the intended use of such proposed borrowing) as
if made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date), (b) no Default or Event of Default has
occurred and is continuing as of the date of such disbursement and no Default or
Event of Default will result from the requested disbursement or the consummation
of the transactions contemplated by the Transaction Documents, (c) no act, event
or circumstance affecting the Borrower has arisen that could reasonably be
expected to have a Material Adverse Effect and (d) the Collateral is subject to
the perfected first priority Lien (subject only to Permitted Liens) and the
security interest established pursuant to the Security Documents.

11. No Suspension of Phase 1 has occurred that is continuing on the date hereof.

The Borrower hereby certifies, after due inquiry, that the facts stated by the
Borrower in this Borrowing Certificate are true and complete.

 

SABINE PASS LNG, L.P. By:   Sabine Pass LNG – GP, Inc.
its General Partner By:        Name:   Title:

 

   - 4 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX I to

Part 2 Borrowing Certificate

[CONSTRUCTION REPORT]

 

   - 5 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX II to

Part 2 Borrowing Certificate

[LIST PHASE 2 PROJECT COSTS BY ITEM AND AMOUNT]

[Copies of monthly invoices (i) under each Phase 2 Construction Contract,
(ii) in connection

with Phase 2 Project Costs and (iii) in connection with Operation and
Maintenance Expenses, if

necessary]

 

   - 6 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX III to

Part 2 Borrowing Certificate

[DESCRIPTION OF OTHER PHASE 2 PROJECT COSTS THAT WERE LISTED ON PRIOR

APPENDIX II THAT ARE EXPECTED TO BE PAID DURING THE UPCOMING MONTH]

 

   - 7 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX IV to

Part 2 Borrowing Certificate

LIEN WAIVERS EXECUTED

 

   - 8 -   

EXHIBIT B-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B-2

to Amended and Restated Credit Agreement

[Form of Final Borrowing Certificate]

FINAL BORROWING CERTIFICATE NO. [__], dated as of date of proposed borrowing

[Certificates to be numbered consecutively in the order of the dates of the
Certificates]

Proposed borrowing date is [                    ]

Reference is made to the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”), among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the secured parties specified therein (in such capacity, together with its
successors in such capacity, the “Agent”) and HSBC BANK USA, NATIONAL
ASSOCIATION, as collateral agent for the secured parties specified therein (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”). All capitalized terms used but not defined herein have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to Section 6.04(a) of the Credit Agreement, the Borrower is hereby
submitting this Final Borrowing Certificate (this “Final Borrowing
Certificate”), dated as of the proposed borrowing date set forth above. The
Borrower intends to submit a Notice of Borrowing in connection with the proposed
borrowing at least three Business Days prior to the proposed borrowing date
pursuant to Section 4.05 of the Credit Agreement.

The Borrower hereby certifies after due inquiry, that:

1. Attached as Appendix I to this Final Borrowing Certificate is the Phase 1
Construction Report, the Phase 2 Construction Report and each accompanying
certificate of an Authorized Officer of the Borrower required to be delivered by
the Borrower to the Agent pursuant to Section 8.19 of the Credit Agreement.

2. (a) The amount of the Phase 1 Loan requested pursuant to the Notice of
Borrowing referred to above shall not, when taken together with each other Phase
1 Loan, exceed the Phase 1 Allocation;

(b) The amount of the final Phase 1 Loan requested pursuant to the Notice of
Borrowing referred to above shall not exceed the sum of (i) Phase 1 Project
Costs, if any, which are due and to be paid on or prior to the date of this
Final Borrowing Certificate and which are reasonably expected to be due or
incurred from the date of this Final Borrowing Certificate to Phase 1 Final
Completion including Phase 1 Project Costs which are reasonably projected to be
incurred for punch list items and payment retainage and disputed payments in
each case as contemplated in the Phase 1 Construction Budget and Schedule
(without duplication of any other Borrowing Certificate) and (ii) the Required
Debt Service Reserve Amount, if then applicable; and

 

   - 1 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) The amount of the final Phase 2 Loan requested pursuant to the Notice of
Borrowing referred to above is equal to the remaining undrawn amount of the
Phase 2 Allocation plus the remaining undrawn amount of the Phase 1 Allocation
(after the amounts required to be transferred to the Phase 1 Punchlist Retention
Subaccount in accordance with the Amended and Restated Collateral Agency
Agreement have been so transferred).

3. The Borrower hereby (a) attaches hereto, or has previously provided to the
Agent and the Independent Engineer, a copy of all monthly invoices issued under
(i) the Phase 1 EPC Contract and all invoices in connection with any other Phase
1 Project Costs which the Borrower intends to pay with any Phase 1 Loan proceeds
and (ii) each Phase 2 Construction Contract and all invoices in connection with
any other Phase 2 Project Costs which the Borrower intends to pay with any Phase
2 Loan proceeds, each as set forth in Appendix II attached hereto; (b) attaches
hereto as Appendix VI, or has previously provided to the Agent and the
Independent Engineer, a detailed breakdown of (i) each punchlist item and the
cost associated thereto, (ii) payment retainage amounts, (iii) each disputed
payment amount, in each case under the Phase 1 EPC Contract and (iv) the
calculation of existing shortfall of the Required Debt Service Amount; (c)(i)
attaches hereto, or has previously provided to the Agent and the Independent
Engineer, copies of invoices and related documents for Phase 1 Project Costs
evidencing the complete use of the Phase 1 Loan proceeds borrowed for the
payment of Phase 1 Project Costs as set forth in the previous Borrowing
Certificate or (ii) certifies that the Phase 1 Loan proceeds borrowed in the
preceding month and not expended during such month shall be expended during the
current month, as set forth in Appendix II attached hereto, (iii) attaches
hereto, or has previously provided to the Agent and the Independent Engineer,
copies of invoices and related documents for Phase 2 Project Costs evidencing
the complete use of the Phase 2 Loan proceeds borrowed for the payment of Phase
2 Project Costs as set forth in the previous Borrowing Certificate or
(iv) certifies that the Phase 2 Loan proceeds borrowed in the preceding month
and not expended during such month shall be expended during the current month,
as set forth in Appendix II attached hereto, in each case satisfactory to the
Independent Engineer. The Borrower intends to apply the proceeds of the Phase 1
Loans and Phase 2 Loans requested pursuant to this Borrowing Certificate to the
payment of the Phase 1 Project Costs and Phase 2 Project Costs, as applicable,
each as listed on Appendix II to this Borrowing Certificate or to other Phase 1
Project Costs or Phase 2 Project Costs permitted under the Credit Agreement. No
item shown on Appendix II has been heretofore paid for with the proceeds of any
previous Loan.

4. The Borrower (a) has applied the proceeds of the prior Phase 1 Loans to the
payment of Phase 1 Project Costs as such were listed on Appendix II attached to
the preceding Borrowing Certificate or, in respect of any disputed amounts,
deposited to the Escrow Account or retained in the Phase 1 Construction Account
pending resolution of the dispute, (b) reasonably expects that it will apply
such proceeds from prior Phase 1 Loans to the Phase 1 Project Costs listed on
Appendix III hereto prior to Phase 1 Final Completion or, in respect of any
disputed amounts, deposited to the Escrow Account or retained in the Phase 1
Construction Account pending resolution of the dispute, or (c) to the extent
such proceeds were not so applied and are not reasonably expected to be so
applied prior to Phase 1 Final Completion, such proceeds have been, or are
being, applied

 

   - 2 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

as a reduction to the current Notice of Borrowing in an amount equal to the
proceeds of Phase 1 Loans not previously expended or, in respect of any disputed
amounts, deposited to the Escrow Account or retained in the Phase 1 Construction
Account pending resolution of the dispute, and not contemplated to be spent
pursuant to clause (b) of this paragraph.

5. The Borrower (a) has applied the proceeds of the prior Phase 2 Loans to the
payment of Phase 2 Project Costs as such were listed on Appendix II attached to
the preceding Borrowing Certificate or, in respect of any disputed amounts,
retained in the Phase 2 Construction Account pending resolution of the dispute,
(b) reasonably expects that it will apply such proceeds from prior Phase 2 Loans
to the Phase 2 Project Costs listed on Appendix III hereto prior to Phase 2
Completion or, in respect of any disputed amounts, retained in the Phase 2
Construction Account pending resolution of the dispute, or (c) to the extent
such proceeds were not so applied and are not reasonably expected to be so
applied prior to Phase 2 Completion, such proceeds have been, or are being,
applied as a reduction to the current Notice of Borrowing in an amount equal to
the proceeds of Phase 2 Loans not previously expended or, in respect of any
disputed amounts, retained in the Phase 2 Construction Account pending
resolution of the dispute, and not contemplated to be spent pursuant to clause
(b) of this paragraph.

6. The projections of punch list items expected to be paid with the proceeds of
the final Phase 1 Loan are in accordance with the Phase 1 Construction Budget
and Schedule.

7. Attached as Appendix IV to this Borrowing Certificate is a complete and
accurate listing of all approved, pending, and proposed Phase 1 Change Orders,
together with copies of all such Phase 1 Change Orders not previously delivered
to the Agent. With respect to each of these Phase 1 Change Orders, (a) the
ability to achieve Phase 1 Final Completion in accordance with the Phase 1
Construction Budget and Schedule has not been adversely and materially affected
and (b) no cost overruns shall have occurred and be continuing which could
reasonably be expected to result in Phase 1 Project Costs exceeding the funds
then available to pay such Phase 1 Project Costs. [With respect to any Phase 2
Change Order, the Borrower certifies that, after giving effect to such Phase 2
Change Order or payment in respect thereof, the Borrower shall be in compliance
with the Financing Documents.]

8. With respect to invoices submitted in connection with the proposed borrowing,
the Borrower has reviewed the work performed, services rendered and material,
equipment or supplies delivered to date (either directly or in reliance on
sources of information deemed reliable by the Borrower), and the amounts that
have been paid or are to be paid are proper (and in the case of payments being
made to the Phase 1 EPC Contractor under the Phase 1 EPC Contract, are being
made in accordance with the provisions of the Phase 1 EPC Contract).

9. The Term Conversion Date has occurred.

 

   - 3 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

10. Attached as Appendix V to this Borrowing Certificate are (a) the applicable
interim lien waivers executed by the Phase 1 EPC Contractor and each Phase 2
Construction Contractor, as contemplated by the respective Phase 1 EPC Contract
and each Phase 2 Construction Contract, in respect of the current monthly
invoice and in respect of all work (including services performed and materials
provided) completed as of the date of the previous invoice (other than work in
progress) and (b) evidence that the Phase 1 EPC Contractor and each of the
Phase 2 Construction Contractors has received the applicable interim lien
waivers in respect of the current invoices and in respect of all work (including
services performed and materials provided) completed as of the date of the
previous invoice (other than work in progress) from all of their principal
subcontractors and principal sub-subcontractors, as contemplated by the
respective Phase 1 EPC Contract and each Phase 2 Construction Contract, which
interim lien waivers shall be satisfactory to the Agent and the Independent
Engineer.

11. This Borrowing Certificate (and each of the statements contained herein) is
intended to be for the sole and express benefit of the Agent and the other
Secured Parties and is not intended to be for the benefit of, or to be
enforceable by, the Phase 1 EPC Contractor, any Phase 2 Construction Contractor
or any subcontractor.

12. The conditions precedent in Sections 6.03 and 6.04 of the Credit Agreement
have been satisfied.

13. (a) Each of the representations and warranties of the Borrower contained in
Article VII of the Credit Agreement is (i) if such representation and warranty
is qualified as to materiality or by reference to the existence of a Material
Adverse Effect, true and complete to the extent of such qualification on and as
of the date of the proposed borrowing (both immediately prior to such proposed
borrowing and also after giving effect to such proposed borrowing and to the
intended use of such proposed borrowing) as if made on and as of such date (or,
if stated to have been made solely as of an earlier date, as of such earlier
date) or (ii) if such representation and warranty is not so qualified, true and
complete in all material respects on and as of the date of such proposed
borrowing (both immediately prior to such proposed borrowing and also after
giving effect to such proposed borrowing and to the intended use of such
proposed borrowing) as if made on and as of such date (or, if stated to have
been made solely as of an earlier date, as of such earlier date), (b) no Default
or Event of Default has occurred and is continuing as of the date of such
disbursement and no Default or Event of Default will result from the requested
disbursement or the consummation of the transactions contemplated by the
Transaction Documents, (c) no act, event or circumstance affecting the Borrower
has arisen that could reasonably be expected to have a Material Adverse Effect
and (d) the Collateral is subject to the perfected first priority Lien (subject
only to Permitted Liens) and the security interest established pursuant to the
Security Documents.

14. No Suspension of Phase 1 has occurred that is continuing on the date hereof.

The Borrower hereby certifies, after due inquiry, that the facts stated by the
Borrower in this Borrowing Certificate are true and complete.

 

   - 4 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SABINE PASS LNG, L.P. By:  

Sabine Pass LNG – GP, Inc.

its General Partner

By:        Name:   Title:

 

   - 5 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX I to

Borrowing Certificate

[PHASE 1 CONSTRUCTION REPORT AND PHASE 2 CONSTRUCTION REPORT]

 

   - 6 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX II to

Borrowing Certificate

[LIST PHASE 1 PROJECT COSTS AND PHASE 2 PROJECT COSTS BY ITEM AND AMOUNT]

[COPIES OF MONTHLY INVOICES, IF NECESSARY]

 

   - 7 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX III to

Borrowing Certificate

[DESCRIPTION OF OTHER PHASE 1 PROJECT COSTS AND PHASE 2 PROJECT COSTS

THAT WERE LISTED ON PRIOR APPENDIX II THAT ARE EXPECTED TO BE PAID

PRIOR TO PHASE 1 FINAL COMPLETION AND PHASE 2 COMPLETION, AS

APPLICABLE]

 

   - 8 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX IV to

Borrowing Certificate

[LIST AND DESCRIBE ANY “PHASE 1 CHANGE ORDERS”]

[ATTACH EXHIBIT “A”, IF NECESSARY, TO EXPLAIN ANY DEVIATIONS

FROM THE PHASE 1 CONSTRUCTION BUDGET AND SCHEDULE]

 

   - 9 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX V to

Borrowing Certificate

LIEN WAIVERS

 

   - 10 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX VI to

Borrowing Certificate

[LIST EACH PUNCHLIST ITEM AND COST ASSOCIATED THERETO]

[EVIDENCE OF PAYMENT RETAINAGE AMOUNTS]

[LIST EACH DISPUTED PAYMENT AMOUNT UNDER PHASE 1 EPC CONTRACT]

[CALCULATION OF EXISTING SHORTFALL OF REQUIRED DEBT SERVICE RESERVE AMOUNT]

 

   - 11 -   

EXHIBIT B-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C-1

to Amended and Restated Credit Agreement

[Form of Independent Engineer’s Certificate (initial borrowing of Phase 2 Loan
only)]

INDEPENDENT ENGINEER’S CERTIFICATE

Reference is made to: (i) the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”) among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and HSBC BANK USA, NATIONAL ASSOCIATION, as collateral agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Collateral Agent”) and (ii) the letters dated July 1, 2004 and July 6, 2006
from Stone & Webster Management Consultants, Inc. to the lead arrangers on
behalf of the Lenders (collectively, the “Relevant Agreements”). All capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreement.

The undersigned,                                         
                        , an Authorized Officer of the Independent Engineer,
hereby certifies that:

1. The Independent Engineer has reviewed the material and data provided by
(a) the Borrower and (b) each of the Phase 2 Construction Contractors in
connection with Notice of Borrowing No.         , dated              and
Borrowing Certificate No.          dated
                                                  (the “Borrowing Certificate”).

2. The Independent Engineer has reviewed technical aspects of the Project,
including engineering design, cost and scheduling estimates and the technical
provisions in the Project Documents related to Development and permits in
accordance with the scope of work under the Agreements.

3. The Independent Engineer has performed its review and observations in
accordance with generally accepted engineering practices and included such
investigation, observation and review as the Independent Engineer in its
professional capacity deemed necessary or appropriate in the circumstances and
within the scope of its appointment as described in paragraph 1 above. The
Independent Engineer has also reviewed the Borrowing Certificate, including any
appendices, schedules and requisitions and/or invoices attached thereto or
delivered therewith.

4. As of the date hereof, the amount of Phase 2 Project Costs set out in
paragraph 9 of the Borrowing Certificate as having been paid by or on behalf of
the Borrower through the date of such Borrowing Certificate has been used to pay
Phase 2 Project Costs.

Based on the review of the aforementioned information and data provided to the
Independent Engineer by others and the understanding and assumption that the
Independent

 

   - 1 -   

EXHIBIT C-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Engineer has been provided true, correct and complete information, the
Independent Engineer is of the opinion that, as of the date hereof:

(1) the statements set forth in paragraph 2 and the second sentence of paragraph
9 of part 2 of the Borrowing Certificate are true and correct;

(2) no act, event or condition has occurred since the date of the report
provided pursuant to Section 6.01(d)(iii) of the Credit Agreement that would
have a material effect on the findings and conclusions set forth therein or
which could reasonably be expected to have a Material Adverse Effect;

(3) the ongoing construction of Phase 2 in no material way adversely affects the
construction of Phase 1 or the ability of Phase 1 to achieve Phase 1 Substantial
Completion by the Guaranteed Substantial Completion Date;

(4) the total amount of the Phase 2 Loan requested pursuant to the Notice of
Borrowing referred to above shall not, when taken together with each other Phase
2 Loan, exceed the Phase 2 Allocation; and

(5) the Independent Engineer is not aware of any fact or circumstance which
would render any statement made by the Borrower in the attached Borrowing
Certificate untrue or misleading.

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as a duly authorized representative of the Independent Engineer this         
day of                     , 2006.1

 

STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.

By:      Name:   Title:  

--------------------------------------------------------------------------------

1 To be dated on or before the request date of the Phase 2 Loan.

 

   - 2 -   

EXHIBIT C-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C-2

to Amended and Restated Credit Agreement

[Form of Independent Engineer’s Certificate (Each Borrowing)]

INDEPENDENT ENGINEER’S CERTIFICATE

Reference is made to: (i) the Amended and Restated Credit Agreement dated as
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”) among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as agent for the Lenders (in
such capacity, together with its successors in such capacity, the “Agent”) and
HSBC BANK USA, NATIONAL ASSOCIATION, as collateral agent for the Lenders (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) and (ii) the letters dated July 1, 2004 and July 6, 2006 from Stone &
Webster Management Consultants, Inc. to the lead arrangers on behalf of the
Lenders (collectively, the “Relevant Agreements”). All capitalized terms used
but not defined herein have the meanings assigned to such terms in the Credit
Agreement.

The undersigned,                                                              ,
an Authorized Officer of the Independent Engineer, hereby certifies that:

1. The Independent Engineer has reviewed the material and data provided by
(a) the Borrower and (b) the Phase 1 EPC Contractor and each of the Phase 2
Construction Contractors since the date of the last Borrowing Certificate
consisting of: Notice of Borrowing No.             , dated              and
Borrowing Certificate No.          dated              (the “Borrowing
Certificates”) and work progress documents consisting of the Phase 1 EPC
Contractor’s and Phase 2 Construction Contractor’s monthly progress reports, the
Borrower’s Construction Report, and CPM schedule updates, as applicable.

2. The Independent Engineer has reviewed technical aspects of the Project,
including engineering design, cost and scheduling estimates and the technical
provisions in the Project Documents related to Development and permits in
accordance with the scope of work under the Relevant Agreements.

3. The Independent Engineer has performed its review and observations in
accordance with generally accepted engineering practices and included such
investigation, observation and review as the Independent Engineer in its
professional capacity deemed necessary or appropriate in the circumstances and
within the scope of its appointment as described in the preceding paragraph. The
Independent Engineer has also reviewed the Borrowing Certificate, including any
appendices, schedules and requisitions and/or invoices attached thereto or
delivered therewith.

 

   - 1 -   

EXHIBIT C-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Based on the review of the aforementioned information and data provided to the
Independent Engineer by others and the understanding and assumption that the
Independent Engineer has been provided true, correct and complete information,
the Independent Engineer is of the opinion that, as of the date hereof:

[(a) with respect to Phase 1, (i) the statements set forth in Paragraphs 2,
4(a), 4(b) and 7 of Part 1 of the Borrowing Certificate are true and correct,
(ii) the progress of the Development is in accordance with the Phase 1
Construction Budget and Schedule, (iii) the current utilization of the Phase 1
Loan proceeds from previous borrowings is in accordance with the uses
contemplated in the Borrowing Certificate pursuant to which such Phase 1 Loans
were borrowed, (iv) sufficient funds exist in order to achieve Phase 1 Final
Completion and (v) the Independent Engineer is not aware of any fact or
circumstance which would render any statement made by the Borrower in the
attached Borrowing Certificate untrue or misleading;]1 and

[(b) with respect to Phase 2, (i) the statements set forth in Paragraphs 2, 4(a)
and 4(b) of Part 2 of the Borrowing Certificate are true and correct, (ii) the
current utilization of the Phase 2 Loan proceeds from previous borrowings is in
accordance with the uses contemplated in the Borrowing Certificate pursuant to
which such Phase 2 Loans were borrowed, (iii) the ongoing construction of
Phase 2 in no material way adversely affects the construction of Phase 1 or the
ability of Phase 1 to achieve Phase 1 Substantial Completion by the Guaranteed
Substantial Completion Date and (iv) the Independent Engineer is not aware of
any fact or circumstance which would render any statement made by the Borrower
in the attached Borrowing Certificate untrue or misleading.]2

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as a duly authorized representative of the Independent Engineer this
             day of             ,             .

 

STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.

By:       

Name:

 

Title:

--------------------------------------------------------------------------------

1 To be included where a Phase 1 Loan is requested.

 

2 To be included where a Phase 2 Loan is requested.

 

   - 2 -   

EXHIBIT C-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C-3

to Amended and Restated Credit Agreement

[Form of Independent Engineer’s Certificate (Final Funding only)]

INDEPENDENT ENGINEER’S CERTIFICATE

Reference is made to: (i) the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”) among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and HSBC BANK USA, NATIONAL ASSOCIATION, as collateral agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Collateral Agent”) and (ii) the letters dated July 1, 2004 and July 6, 2006
from Stone & Webster Management Consultants, Inc. to the lead arrangers on
behalf of the Lenders (collectively, the “Relevant Agreements”). All capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreement.

The undersigned,                                         
                                    , an Authorized Officer of the Independent
Engineer, hereby certifies that:

1. The Independent Engineer has reviewed the material and data provided by
(a) the Borrower and (b) the Phase 1 EPC Contractor and each of the Phase 2
Construction Contractors since the date of the last Borrowing Certificate
consisting of: Notice of Borrowing No.         , dated          and Borrowing
Certificate No.          dated          (the “Borrowing Certificate”) and work
progress documents consisting of the Phase 1 EPC Contractor’s monthly progress
reports, the Borrower’s Construction Report, and CPM schedule updates.

2. The Independent Engineer has reviewed documentation relating to payment
retainage and payment disputes relating to the Phase 1 EPC Contract and hereby
confirms [the accuracy of the retainage amounts and disputed amounts evidenced
by] such documentation.

3. The Independent Engineer has reviewed technical aspects of the Project,
including engineering design, cost and scheduling estimates and the technical
provisions in the Project Documents related to Development and permits in
accordance with the scope of work under the Relevant Agreements.

4. The Independent Engineer has performed its review and observations in
accordance with generally accepted engineering practices and included such
investigation, observation and review as the Independent Engineer in its
professional capacity deemed necessary or appropriate in the circumstances and
within the scope of its appointment as described in the preceding paragraph. The
Independent Engineer has also reviewed the Borrowing Certificate, including any
appendices, schedules and requisitions and/or invoices attached thereto or
delivered therewith.

 

   - 1 -   

EXHIBIT C-3

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Based on the review of the aforementioned information and data provided to the
Independent Engineer by others and the understanding and assumption that the
Independent Engineer has been provided true, correct and complete information,
the Independent Engineer is of the opinion that, as of the date hereof: (1) the
statements set forth in Paragraphs 2, 4(a), 4(b), 5(a), 5(b) and 9 of the
Borrowing Certificate are true and correct, (2) the current utilization of the
Phase 1 Loan proceeds and Phase 2 Loan proceeds from previous borrowings is in
accordance with the uses contemplated in the Borrowing Certificate pursuant to
which such Phase 1 Loans and Phase 2 Loans were borrowed, (3) Phase 1 has
achieved Phase 1 Substantial Completion, (4) the amounts of the proposed final
Phase 1 Loan to be deposited to the Phase 1 Construction Payment Subaccount and
the Phase 1 Punchlist Retention Subaccount are sufficient to achieve Phase 1
Final Completion and (5) the Independent Engineer is not aware of any fact or
circumstance which would render any statement made by the Borrower in the
attached Borrowing Certificate untrue or misleading.

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as a duly authorized representative of the Independent Engineer this         
day of                     ,             .

 

STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.

By:        Name:   Title:

 

   - 2 -   

EXHIBIT C-3

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C-4

to Amended and Restated Credit Agreement

[Form of Independent Engineer’s Certificate (Completion)]

INDEPENDENT ENGINEER’S CERTIFICATE

Reference is made to: (i) the Amended and Restated Credit Agreement dated as of
July 21, 2006 (as amended, modified and supplemented and in effect from time to
time, the “Credit Agreement”) among SABINE PASS LNG, L.P., a Delaware limited
partnership (the “Borrower”), each of the lenders from time to time party to the
Credit Agreement (the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Agent”) and HSBC BANK USA, NATIONAL ASSOCIATION, as collateral agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Collateral Agent”) and (ii) the letters dated July 1, 2004 and July 6, 2006
from Stone & Webster Management Consultants, Inc. to the lead arrangers on
behalf of the Lenders (collectively, the “Relevant Agreements”). All capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreement.

The undersigned,                                         
                                , an Authorized Officer of the Independent
Engineer, hereby certifies that:

1. The Independent Engineer has reviewed technical aspects of the Project,
including engineering design, cost and scheduling estimates and the technical
provisions in the Project Documents related to Development and permits in
accordance with the scope of work under the Agreements.

2. The Independent Engineer has performed its review and observations in
accordance with generally accepted engineering practices and included such
investigation, observation and review as the Independent Engineer in its
professional capacity deemed necessary or appropriate in the circumstances and
within the scope of its appointment as described in paragraph 1 above. The
Independent Engineer has also reviewed the Borrowing Certificate, including any
appendices, schedules and requisitions and/or invoices attached thereto or
delivered therewith.

Based on the review of the aforementioned information and data provided to the
Independent Engineer by others and the understanding and assumption that the
Independent Engineer has been provided true, correct and complete information,
the Independent Engineer is of the opinion that, as of the date hereof:

(1) Phase 1 has achieved Phase 1 Final Completion and the Final Completion
Certificate (as defined in the Phase 1 EPC Contract) has been accepted by the
Borrower and the Independent Engineer;

(2) Phase 2 has achieved Phase 2 Completion and the Final Acceptance Form (as
defined in the Bechtel Construction Contract) has been accepted by the Borrower
and the Independent Engineer; and

 

   - 1 -   

EXHIBIT C-4

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(3) Phase 2 has successfully passed the lender’s performance test in accordance
with the test procedures and test criteria set forth in Appendix I to this
Exhibit C-4, and the Independent Engineer has reviewed the test report prepared
by the Borrower and accepted the certificate of the Borrower certifying the
successful completion of such test, a copy of which has been provided to the
Agent.

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
as a duly authorized representative of the Independent Engineer this         
day of                     ,             .

 

STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.

By:      Name:   Title:  

 

   - 2 -   

EXHIBIT C-4

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX I to

Independent Engineer’s Certificate

LENDER’S PERFORMANCE TEST – TEST PROCEDURES AND TEST CRITERIA

 

1.0 Lenders’ Performance Test Overview

The Borrower shall give the Agent and the Independent Engineer not less than
ninety (90) days’ prior written notice of its intention to commence the test
described herein (the “Lenders Performance Test”), and, on the sixtieth
(60th) day and thirtieth (30th) day immediately prior to the Borrower’s
intention to commence such testing activities, the Borrower shall provide
written notices to the Agent and the Independent Engineer. Representatives of
the Agent and/or the Independent Engineer shall be permitted to witness all or
any part of the Lenders’ Performance Test.

The Borrower and the Independent Engineer shall, no later than twenty-four
(24) months after the Borrower’s issuance of the Notice to Proceed under the
Bechtel Construction Contract mutually agree upon final test procedures for the
conduct of the Lenders’ Performance Tests as specified in and generally
consistent with the test procedures and the test parameters specified in
Attachment S to the Phase 1 EPC Contract with deviations from Attachment S
mutually agreed upon between the Borrower and the Independent Engineer.

The Borrower shall provide all labor, equipment, supplies, and all other items
necessary for the conduct of the Lenders’ Performance Tests, and the LNG
necessary for the Phase 2 EPCM Contractor to achieve “Cool Down” and to commence
or continue commissioning, start-up and conduct the Lenders’ Performance Test in
accordance with accepted industry practice and in accordance with the criteria
specified herein. The Borrower shall analyze the data obtained during the
Lenders’ Performance Tests, and ensure that such data reflects the performance
standards required hereunder. A complete copy of all raw performance data and a
detailed listing of all testing instrumentation utilized shall be provided to
the Independent Engineer at the completion of testing.

Upon achieving all requirements under this Agreement, the Borrower shall certify
to the Agent and the Independent Engineer that all of the requirements under
this Agreement for completion of the Lenders’ Performance Tests have occurred
and shall provide with such completion certificate a Lenders’ Performance Test
report and analysis to the Agent and the Independent Engineer. At a minimum, the
Lenders’ Performance Test report shall include (i) the raw data, (ii) the
instrumentation utilized for the Lenders’ Performance Tests, (iii) the
procedures utilized during the Lenders’ Performance Tests, (iv) calculations and
information, and a full explanation concerning same, for adjustments to the test
criteria conditions, as and to the extent specified in the Lenders’ Performance
Test Procedures, and (v) any other reasonable supporting information used to
demonstrate that the Phase 2 Stage 1 Expansion facilities have met the Lenders’

 

   - 3 -   

EXHIBIT C-4

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Performance Test criteria, as set forth herein. The Lenders’ Performance Test
completion certificate shall be accompanied by all other supporting
documentation as may be reasonably required to establish that the requirements
for the Lenders’ Performance Tests have been met.

The Independent Engineer shall notify the Borrower whether it accepts or rejects
the Lenders’ Performance Test completion certificate within ten (10) days
following Independent Engineer’s receipt thereof. Acceptance of such completion
certificate (which such acceptance shall not be unreasonably withheld) shall be
evidenced by the Independent Engineer’s signature on such completion
certificate. If the Independent Engineer does not agree that successful
completion of the Lenders’ Performance Test has occurred, then the Independent
Engineer shall state the basis for its rejection in reasonable detail in such
notice. The Borrower shall be permitted to repeat any or all of the Lenders’
Performance Tests as many times as may be necessary to satisfy the test
requirements.

Notwithstanding anything to the contrary in this Appendix, the Independent
Engineer shall not be required to accept such completion certificate if the
requirements under this Agreement for the achievement of Lenders’ Performance
Test have not been achieved, such acceptance shall not be unreasonably withheld.
As used herein, “unreasonably withheld” means that the Independent Engineer
fails to accept such completion certificate even if all of the requirements
under this Agreement for the achievement of the Lenders’ Performance Test have
been achieved and the Independent Engineer shall not fail to accept such
completion certificate if all the requirements under this Agreement for the
achievement of the Lenders’ Performance Test have been achieved.

 

2.0 Lenders’ Performance Test Criteria

 

  2.1 Prior to conducting the Lenders’ Performance Test, (1) each Phase 2 LNG
Tank shall have been filled to its normal maximum operating level with LNG on at
least one occasion each, and (2) the Borrower shall have successfully unloaded
at least two LNG carriers separately into both Phase 2 LNG tanks, i.e., two LNG
cargoes into LNG Tank S-104 and two LNG cargoes into LNG Tank S-105.

 

  2.2 The Phase 2 Stage 1 facility shall vaporize LNG from each of the eight new
Phase 2 Stage 1 tandem vaporization trains, with each train consisting of a
tandem high-pressure send-out pump coupled to a dedicated submerged combustion
vaporizer, for twenty-four (24) continuous hours minimum at an average rate of
180 MMscfd or above, at a temperature no less than 40°F, and at a pressure no
less than 1,440 psig at the vaporizer outlet. Each tandem vaporization train may
be tested individually or in conjunction with one or more additional parallel
Phase 2 Stage 1 tandem vaporization trains.

 

  2.3

Because of the possibility of utilizing Lenders’ Performance Test send-out gas
to supplement the send-out gas required to meet the requirements of the Total
TUA and Chevron TUA, the Borrower shall make every effort to commission,
start-up, debug, and fully test each individual Phase 2 vaporization train
individually prior to utilizing the Phase 2 vaporization trains to supplement
the send-out gas

 

   - 4 -   

EXHIBIT C-4

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

required to satisfy the requirements of the Total TUA and Chevron TUA, in order
to mimimize any potential interference or disruption to normal send-out
operations under the Total TUA and Chevron TUA.

 

  2.4 Prior to or during the Lenders’ Performance Tests, the Borrower shall have
demonstrated the operability of the Phase 2 LNG tank in-tank pumps at the normal
pump-out rate with two of the three in-tank pumps operating at the normal
pump-out rate for a continuous period of not less than twelve (12) hours for
each Phase 2 LNG tank.

 

   - 5 -   

EXHIBIT C-4

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

to Amended and Restated Credit Agreement

[Form of Pending Disbursements Clause]

PENDING DISBURSEMENTS CLAUSE

Pending disbursement of the full proceeds of the loans secured by the insured
mortgage described herein, this policy insures only to the extent of the amount
actually disbursed plus interest accrued thereon but increases up to the face
amount of the policy as disbursements are made.

Title shall be continued down to the date of each disbursement and the Company
shall furnish to the insured a continuation report and date down endorsement
which shall note (a) the new effective date of the policy and the endorsements
and the amount of the policy, (b) all assessments, taxes, liens, encumbrances,
leases, mortgages, easements and other items including survey variations,
encroachments and setback violations then affecting the insured premises which
have been filed of record or discovered by the Title Company since the original
date of the policy regardless of whether they affect the lien of the insured
mortgages, (c) which of the aforesaid items have been filed or recorded since
the date of the last preceding continuation report and (d) which of said items
are intended to be added as exceptions to the coverage of the policy as to
(i) all amounts secured by the insured mortgages and (ii) only amounts secured
by the insured mortgages advanced on or after the new effective date of the
policy.

In addition, each continuation search will notify Lenders of any liens which
have been discharged by bonding, court deposit or any other means other than
full payment.

In the event that the lien of the insured mortgages described herein is insured
by more than one insurer, the Title Company agrees that it shall be bound by the
continuation reports of a single company specified as “lead” insurer herein.

 

   - 1 -   

EXHIBIT D

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

to Amended and Restated Credit Agreement

FORM OF PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of February 25, 2005 (this “Agreement”), is made
among SABINE PASS LNG – LP, LLC, a Delaware limited liability company (“Sabine
LP”) and SABINE PASS LNG – GP, INC., a Delaware corporation (“Sabine GP” and
each of Sabine LP and Sabine GP, a “Pledgor” and, collectively, the “Pledgors”),
SABINE PASS LNG, L.P., a Delaware limited partnership (the “Borrower”), SOCIÉTÉ
GÉNÉRALE, as administrative agent (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) and HSBC BANK USA,
NATIONAL ASSOCIATION, acting hereunder as collateral agent (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”) on behalf of and for the benefit of the Secured Parties.

RECITALS

A. Pursuant to the Credit Agreement, dated as of February 25, 2005 (the “Credit
Agreement”), among the Borrower, each of the lenders that is or may from time to
time become a party thereto (collectively, the “Lenders”), Société Générale in
its capacities as a Lender and as Agent and the Collateral Agent, the Lenders
have agreed to make certain Loans to the Borrower, on the terms and subject to
the conditions of the Credit Agreement.

B. It is a requirement under the Credit Agreement and a condition precedent to
the making of the Loans that the Pledgors shall have executed and delivered this
Agreement.

C. To induce the Lenders to enter into, and to extend credit under, the Credit
Agreement, the Pledgors have agreed to pledge and grant a security interest in
the Collateral (including the Pledge Agreement Collateral) to the Collateral
Agent as collateral security for the Secured Obligations.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms that are defined herein shall have the meanings herein
specified and such definitions shall be equally applicable to the singular and
plural forms of the terms defined. Capitalized terms not otherwise defined
herein shall have the meanings set forth in, and the interpretations applicable
thereto under, the Credit Agreement. All terms used herein which are not defined
herein or in the Credit Agreement and are defined in the Uniform Commercial Code
shall have the meanings therein stated. Unless otherwise stated, any agreement,
contract or document defined or referred to herein shall mean such agreement,
contract or document and all schedules, exhibits and attachments thereto as in
effect as of the date hereof, as the same may thereafter be amended,
supplemented or modified and in effect from time to time in accordance

 

   - 1 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

with the terms of this Agreement and the other Transaction Documents and shall
include any agreement, contract or document in substitution or replacement of
any of the foregoing in accordance with the terms of this Agreement and the
other Transaction Documents. Any reference to any Person shall include its
permitted successors and assigns in accordance with the terms of this Agreement
and the other Transaction Documents, and in the case of any Government
Authority, any Persons succeeding to its functions and capacities. Unless the
context clearly intends to the contrary, pronouns having a masculine or feminine
gender shall be deemed to include the other. All references in this Agreement to
designated “Articles”, “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of this Agreement. The words “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

“Permitted Pledgor Liens” shall mean (a) Liens imposed by any Government Rule
which are not yet due or which are being Contested, (b) Liens created pursuant
to this Agreement or (c) Liens in the nature of restrictions on transfer and
other restrictions, encumbrances or preferential rights under the Partnership
Agreement.

“Pledge Agreement Collateral” shall have the meaning assigned to such term in
Article III hereof.

“Records” shall have the meaning assigned to such term in Article II(a) hereof.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of any security interests hereunder in any Pledge Agreement
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants with respect to itself to the Collateral
Agent for the benefit of the Secured Parties that:

(a) The principal place of business and chief executive office of such Pledgor
and the office where such Pledgor keeps its records concerning the Pledge
Agreement Collateral (hereinafter, collectively, the “Records”) is located at
such Pledgor’s address for notices set forth on the signature pages hereto.

(b) Sabine GP is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is duly
qualified to do business and is in good standing in all places where necessary
in light of the business it conducts and the property it owns and in light of
the transactions contemplated by this Agreement, the Partnership Agreement and
each other Transaction Document to which it

 

   - 2 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

is a party. Sabine LP is a limited liability company duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation and is duly qualified to do business and is in good standing in all
places where necessary in light of the business it conducts and the property it
owns and in light of the transactions contemplated by this Agreement, the
Partnership Agreement and each other Transaction Document to which it is a
party.

(c) Such Pledgor has the full corporate or limited liability company power, as
the case may be, authority and legal right to execute, deliver and perform its
obligations under this Agreement, the Partnership Agreement and each other
Transaction Document to which it is a party. The execution, delivery and
performance by such Pledgor of this Agreement, the Partnership Agreement and
each other Transaction Document to which it is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate and limited liability company action, as the case may
be, of such Pledgor. Each of this Agreement, the Partnership Agreement and each
other Transaction Document to which it is a party has been duly executed and
delivered by such Pledgor, is in full force and effect and is the legal, valid
and binding obligation of such Pledgor, enforceable against such Pledgor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) the
application of general principles of equity (regardless of whether enforcement
thereof is sought in a proceeding at law or in equity). Such Pledgor is not in
default in the performance of any covenant or obligation set forth in this
Agreement, the Partnership Agreement, any other Transaction Document to which it
is a party or any other indenture or loan or credit agreement or other
agreement, lease or instrument to which it is a party or by which any of its
property may be bound or affected except any such default that could not
reasonably be expected to result in a Material Adverse Effect.

(d) The execution, delivery and performance by such Pledgor of this Agreement,
the Partnership Agreement and each other Transaction Document to which it is a
party and the consummation of the transactions contemplated hereby and thereby
do not:

(i) require any consent or approval of the board of directors, any shareholder,
member or manager, as the case may be, of such Pledgor or any other Person that
has not been duly obtained and each such consent or approval that has been
obtained is in full force and effect,

(ii) violate any provision of the charter documents of such Pledgor or any
applicable Government Rule or Government Approval applicable to such Pledgor,

(iii) conflict with, result in a breach of or constitute a default under any
provision of any resolution of the board of directors or managers, as the case
may be, of such Pledgor or any indenture or loan or credit agreement or other
material agreement, lease or instrument to which such Pledgor is a party or by
which it or

 

   - 3 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

any of its property may be bound or affected except any such conflict, breach or
default that could not reasonably be expected to result in a Material Adverse
Effect, or

(iv) result in, or require the creation or imposition of, any Lien, upon or with
respect to the Pledge Agreement Collateral, except for Permitted Pledgor Liens.

Such Pledgor is not in violation of any applicable Government Rule except any
such violation that could not reasonably be expected to result in a Material
Adverse Effect.

(e) This Agreement creates in favor of the Collateral Agent, for the benefit of
the Secured Parties, a valid lien on and security interest in all of such
Pledgor’s right, title and interest in, to and under the Pledge Agreement
Collateral, subject to no other Lien except Permitted Pledgor Liens, securing
the payment and performance of the Secured Obligations, and all filings and
other actions necessary to create, preserve, validate, perfect and protect such
Lien and the priority thereof have been duly made or taken (other than any such
filings or other actions permitted to be made or taken after the Closing Date in
accordance with this Agreement and the other Financing Documents).

(f) No Government Approval by, and no filing with, any Government Authority is
required to be obtained by such Pledgor in connection with this Agreement, the
Partnership Agreement or any other Transaction Document to which it is a party
and the transactions contemplated hereby and thereby (except for such Government
Approvals and such filings heretofore obtained or made and in full force and
effect and for the filing of the financing statements in the relevant
jurisdictions).

(g) Such Pledgor is the sole legal and beneficial owner of the Pledge Agreement
Collateral in which it purports to grant a security interest pursuant to
Article III hereof, and no Lien exists upon the Pledge Agreement Collateral
(and, with respect to its partnership interest in the Borrower, no right or
option, except as provided in the Partnership Agreement, to acquire the same
exists in favor of any other Person), except for the pledge and security
interest in favor of the Collateral Agent for the benefit of the Secured Parties
created or provided for herein and except for Permitted Pledgor Liens.

(h) There is no action, suit or proceeding at law or in equity by or before any
Government Authority, arbitral tribunal or other body now pending, or to the
knowledge of such Pledgor, threatened, against or affecting such Pledgor or any
of its property or the Pledge Agreement Collateral which could reasonably be
expected to result in a Material Adverse Effect.

(i) Such Pledgor has filed, or caused to be filed, all tax and information
returns that are required to have been filed by it in any jurisdiction, and has
paid (prior to their delinquency dates) all Taxes shown to be due and payable on
such returns and all other Taxes payable by it, to the extent the same have
become due and payable, except to the extent there is Contest thereof by such
Pledgor or to the extent that the failure to file

 

   - 4 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

such returns or to pay such Taxes could reasonably be expected to result in a
Material Adverse Effect, and no tax Liens have been filed and no claims are
being asserted with respect to any such Taxes except any such tax Liens and
claims that could not be reasonably be expected to result in a Material Adverse
Effect.

(j) Such Pledgor is not (i) an “investment company” or an entity “controlled” by
an “investment company” as such terms are defined in the Investment Company Act
of 1940, as amended, or an “investment advisor” within the meaning of the
Investment Company Act of 1940, as amended or (ii) subject to regulation as a
“public-utility company,” a “holding company” or a “subsidiary company” or
“affiliate” of any of the foregoing, under the Public Utility Holding Company
Act of 1935, as amended.

(k) Such Pledgor is a partner in the Borrower and its partnership interest
together with the interest of the other Pledgor constitutes 100% of the
authorized, issued and outstanding partnership interests in the Borrower as of
the date hereof.

ARTICLE III

PLEDGE AGREEMENT COLLATERAL

As collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations now
existing or hereafter arising, each Pledgor hereby pledges, assigns,
hypothecates and transfers to the Collateral Agent for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent for the benefit of
the Secured Parties, a lien on and security interest in all of such Pledgor’s
right, title and interest in, to and under the following, whether now owned by
such Pledgor or hereafter acquired and whether now existing or hereafter coming
into existence and wherever located (all being, collectively, referred to herein
as the “Pledge Agreement Collateral”):

(a) its partnership interest in the Borrower, including, without limitation, all
of its right, title and interest in, to and under the Partnership Agreement,
including, without limitation, (i) all rights of such Pledgor to receive moneys
due but unpaid and to become due under or pursuant to the Partnership Agreement,
(ii) all rights of such Pledgor to participate in the operation or management of
the Borrower and to take actions or consent to actions in accordance with the
provisions of the Partnership Agreement, (iii) all rights of such Pledgor to
property of the Borrower, (iv) all rights of such Pledgor to receive proceeds of
any insurance, bond, indemnity, warranty or guaranty with respect to the
Partnership Agreement, (v) all claims of such Pledgor for damages arising out of
or for breach of or default under the Partnership Agreement and (vi) all rights
of such Pledgor to terminate, amend, supplement, modify or waive performance
under the Partnership Agreement, to perform thereunder and to compel performance
and otherwise to exercise all remedies thereunder;

(b) all certificates representing its partnership interest or a distribution or
return of capital upon or with respect to its partnership interest or resulting
from a split-up, revision, reclassification or other like change of the Pledge
Agreement Collateral or

 

   - 5 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

otherwise received in exchange therefor, and any subscription warrants, rights
or options issued to the holders of, or otherwise in respect of the Pledge
Agreement Collateral; and

(c) to the extent not included in the foregoing, all proceeds, products,
offspring, rents, revenues, issues, profits, royalties, income, benefits,
accessions, additions, substitutions and replacements of and to any and all of
the foregoing.

ARTICLE IV

COVENANTS

Each Pledgor covenants and agrees that, until the Secured Obligations have been
indefeasibly paid in full:

(a) Such Pledgor shall not (i) cancel or terminate the Partnership Agreement or
consent to or accept any cancellation or termination thereof or (ii) amend,
supplement or modify (or petition, request or take any other legal or
administrative action that seeks to amend, supplement or modify) the Partnership
Agreement except as permitted pursuant to Section 8.11(a) of the Credit
Agreement or (iii) take or otherwise consent to any action that would result in
an Event of Default.

(b) Such Pledgor shall preserve and maintain its corporate or limited
liabilities company existence, as the case may be, and all of its rights,
privileges and franchises that are necessary for the maintenance of its
existence and the due performance of its obligations under this Agreement and
the Partnership Agreement.

(c) Such Pledgor shall pay and discharge all Taxes now or hereafter imposed on
such Pledgor, on its income or profits, on any of its property or upon the Liens
provided for herein, prior to the date on which penalties attach thereto, except
to the extent that the failure to pay such Taxes could not reasonably be
expected to result in a Material Adverse Effect; provided that such Pledgor
shall have the right to Contest the validity or amount of any such Tax.

(d) Such Pledgor shall not (i) create, incur, assume or suffer to exist any Lien
upon any of the Pledge Agreement Collateral other than Permitted Pledgor Liens,
(ii) directly or indirectly create or incur any debt except Indebtedness for
borrowed money under the Partnership Agreement or Indebtedness for borrowed
money owed to Affiliates of such Pledgor, (iii) directly or indirectly create,
incur, assume or otherwise become liable with respect to any Guaranty except any
Guaranty directly arising under the Partnership Agreement, (iv) make any
investments other than Permitted Investments and investments in the Borrower,
(v) engage in any business other than in connection with its partnership
interest in the Borrower and, with respect to Sabine GP, in connection with its
obligations pursuant to the Management Services Agreement, (vi) merge into or
consolidate with any Person or (vii) purchase or acquire any assets, or convey,
sell, lease transfer or otherwise dispose of, in one transaction or a series of
transactions, any assets except investments permitted under clause (iv) above.

 

   - 6 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Such Pledgor shall promptly but in no case later than five Business Days
upon obtaining knowledge of any action, suit or proceeding at law or in equity
by or before any Government Authority, arbitral tribunal or other body pending
or threatened against such Pledgor which could reasonably be expected to result
in a Material Adverse Effect with respect to it, furnish to the Collateral Agent
a notice of such event describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that such Pledgor has taken or proposes to take with respect thereto.

(f) Such Pledgor shall not sell, assign, transfer or otherwise dispose of all or
any part of its partnership interest in the Borrower, or consent to the creation
of any limited or partnership interest in the Borrower in a manner so as to
cause the occurrence of an Event of Default under Section 9.01(q) of the Credit
Agreement.

(g) Such Pledgor shall not voluntarily withdraw as a partner in the Borrower in
a manner so as to cause the occurrence of an Event of Default under
Section 9.01(q) of the Credit Agreement.

(h) Such Pledgor shall not petition, request or take, or consent to, any action
to terminate, dissolve or liquidate the Borrower or commence or consent to the
commencement of any proceeding seeking the termination, dissolution or
liquidation of the Borrower.

ARTICLE V

FURTHER ASSURANCES; REMEDIES

In furtherance of the grant of the lien and security interest pursuant to
Article III hereof, each Pledgor hereby agrees with the Collateral Agent as
follows:

5.01 Delivery and Other Perfection. Such Pledgor shall:

(a) if any of the certificates, warrants, rights, options or other property
required to be pledged by such Pledgor under Article III hereof are received by
such Pledgor, forthwith:

(i) transfer and deliver to the Collateral Agent such certificates, warrants,
rights, options or other property so received by such Pledgor all of which
thereafter shall be held by the Collateral Agent, pursuant to the terms of this
Agreement, as part of the Pledge Agreement Collateral; and/or

(ii) take such other action as the Collateral Agent shall reasonably deem
necessary or appropriate to duly record the Lien created hereunder in such
certificates, warrants, rights, options or other property;

 

   - 7 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) give, execute, deliver, file and/or record any financing statement,
continuation statement, notice, instrument, document, agreement or other papers
that may be required:

(i) to create, preserve, perfect or validate the security interest granted
pursuant hereto so that the Collateral Agent’s security interest in Pledge
Agreement Collateral shall at all times be valid, perfected and enforceable
against such Pledgor and all third parties, as security for the Secured
Obligations, and that the applicable Pledge Agreement Collateral shall not at
any time be subject to any Lien, other than a Permitted Pledgor Lien, that is
prior to, on parity with or junior to such security interest, or

(ii) to enable the Collateral Agent to exercise and enforce its rights hereunder
with respect to such pledge and security interest, including, without
limitation, causing any or all of the Pledge Agreement Collateral to be
transferred of record into the name of the Collateral Agent or its nominee (and
the Collateral Agent agrees that if any Pledge Agreement Collateral is
transferred into its name or the name of its nominee, the Collateral Agent shall
thereafter promptly give to such Pledgor copies of any notices and
communications received by it with respect to the Pledge Agreement Collateral).

Without limiting the generality of the foregoing, such Pledgor shall, if any
Pledge Agreement Collateral shall be evidenced by a promissory note or other
instrument, deliver and pledge to the Collateral Agent such note or instrument
duly endorsed or accompanied by duly executed instruments of transfer or
assignment, all in such form and substance as will allow the Collateral Agent to
realize upon the Pledge Agreement Collateral pursuant to Section 5.05 hereof;

(c) maintain, hold and preserve full and accurate records, and stamp or
otherwise mark such records in such manner as may reasonably be required in
order to reflect the security interests granted by this Agreement; and

(d) permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours to conduct reasonable inspections and
examinations of, and make reasonable abstracts from, its Records and, upon
reasonable request of the Collateral Agent, forward to the Collateral Agent
copies of all communications relating to the Pledge Agreement Collateral and
copies of any material notices or communications received by such Pledgor with
respect to the Pledge Agreement Collateral, all in such manner as the Collateral
Agent may reasonably require.

5.02 Other Financing Statements and Liens. Without the prior consent of the
Collateral Agent (granted with the written authorization of the Secured Parties
in accordance with the Credit Agreement), no Pledgor shall file or suffer to be
on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Pledge Agreement Collateral in which the Collateral Agent is not named as the
sole secured party for the benefit of the Secured Parties.

5.03 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Pledge Agreement Collateral.

 

   - 8 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

5.04 Pledge Agreement Collateral.

(a) So long as no Event of Default shall have occurred and be continuing, each
Pledgor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Pledge Agreement Collateral for all purposes not
inconsistent with the terms of this Agreement, any Project Document or any other
Transaction Document; and the Collateral Agent shall execute and deliver to each
Pledgor or cause to be executed and delivered to each Pledgor all such proxies,
powers of attorney, dividend and other orders, and all such instruments, without
recourse, as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to exercise the rights and powers which it is entitled to exercise
pursuant to this Section 5.04(a).

(b) Each Pledgor shall be entitled to receive and retain any and all Restricted
Payments to which it is entitled under the Partnership Agreement and, in the
case of Sabine Pass LNG – GP, Inc., all amounts payable to it in accordance with
the Management Services Agreement, and distribute as dividends or otherwise any
and all such Restricted Payments, to the extent that such Restricted Payments
are made by the Borrower in accordance with the Credit Agreement and the other
Financing Documents.

(c) If any Event of Default shall have occurred and be continuing, and whether
or not the Collateral Agent or any other Secured Party exercises any available
right to declare any Secured Obligation due and payable or seeks or pursues any
other relief or remedy available to it under applicable Government Rule or under
this Agreement or any other Financing Document, all Restricted Payments to which
any Pledgor is entitled under the Partnership Agreement, the Credit Agreement
and the other Financing Documents while such Event of Default continues, shall
be paid directly to the Collateral Agent and retained by it as part of the
Pledge Agreement Collateral, subject to the terms of this Agreement, and, if the
Collateral Agent shall so request, each Pledgor agrees to execute and deliver to
the Collateral Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
waived or cured, any such Restricted Payment theretofore paid to the Collateral
Agent shall, upon request of such Pledgor (except to the extent theretofore
applied to the Secured Obligations), be returned by the Collateral Agent to such
Pledgor.

5.05 Event of Default. If any Event of Default shall occur and be continuing
then,

(a) the Collateral Agent shall have the rights and the obligations with respect
to this Agreement as more particularly provided in the Credit Agreement;

(b) the Collateral Agent, may, without notice to each Pledgor and at such time
or times as the Collateral Agent in its sole discretion may determine, exercise
any or all of such Pledgor’s rights in, to and under, or in any way connected
with or related to any of the Pledge Agreement Collateral and the Collateral
Agent shall otherwise have all of the rights and remedies with respect to the
Pledge Agreement Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and

 

   - 9 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including,
without limitation, the right, to the maximum extent permitted by applicable
Government Rule, to exercise all voting, consensual and other powers of
ownership pertaining to the Pledge Agreement Collateral as if the Collateral
Agent were the sole and absolute owner thereof (and each Pledgor agrees to take
all such action as may be appropriate to give effect to such right);

(c) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Pledge Agreement Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms, of any of the Pledge Agreement Collateral;

(d) the Collateral Agent may, in its name or in the name of each Pledgor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Pledge
Agreement Collateral, but shall be under no obligation to do so; and

(e) the Collateral Agent shall upon the request of the Majority Lenders upon 10
Business Days’ prior notice to each Pledgor of the time and place, with respect
to the Pledge Agreement Collateral or any part thereof which shall then be or
shall thereafter come into the possession, custody or control of the Collateral
Agent, the other Secured Parties or any of their respective agents, sell, lease,
assign or otherwise dispose of all or any part of such Pledge Agreement
Collateral, at such place or places as the Collateral Agent deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required above or by applicable statute and cannot be waived),
and the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Pledge Agreement
Collateral so disposed of at any public sale (or, to the maximum extent
permitted by applicable Government Rule, at any private sale) and thereafter
hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of any
Pledgor, any such demand, notice and right or equity being hereby expressly
waived and released to the maximum extent permitted by applicable Government
Rule. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 5.05 shall be applied in accordance with Section 5.08 hereof.

Each Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Pledge Agreement Collateral, to limit purchasers to those who will agree,
among other things, to acquire the Pledge Agreement Collateral for their own
account, for investment and not with a view to the distribution or resale

 

   - 10 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

thereof. Each Pledgor acknowledges that any such private sale may be at prices
and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Pledge Agreement Collateral for the period of time necessary to permit
the respective issuer thereof to register it for public sale.

5.06 Removals, Etc. Without at least 30 days’ prior notice to the Collateral
Agent, no Pledgor shall:

(a) maintain any of its Records at any office or maintain its principal place of
business or chief executive office at any place other than at such Pledgor’s
address for notices set forth on the signature pages hereto, or

(b) change its corporate name, or the name under which it does business, from
the name shown on the signature pages hereto.

5.07 Private Sale. The Collateral Agent and the other Secured Parties shall
incur no liability as a result of the sale of the Pledge Agreement Collateral,
or any part thereof, at any private sale pursuant to Section 5.05 hereof
conducted in a commercially reasonable manner. Each Pledgor hereby waives, to
the maximum extent permitted by applicable Government Rule, any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Pledge Agreement Collateral may have been sold at
such a commercially reasonable private sale was less than the price which might
have been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if, to the extent that it is commercially reasonable
to do so, the Collateral Agent accepts the first offer received and does not
offer the Pledge Agreement Collateral to more than one offeree.

5.08 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Pledge Agreement Collateral pursuant hereto shall be remitted to the Collateral
Agent in the form received with all necessary endorsements and, to the maximum
extent permitted by applicable Government Rule, be applied in accordance with
Section 6.04 of the Security Agreement.

5.09 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Agent is hereby appointed the attorney-in-fact of the
Pledgors for the purpose of carrying out the provisions of this Article V and
taking any action and executing any instruments which may be reasonably required
to accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, so long as the Collateral Agent shall be entitled under this
Article V to make collections in respect of the Pledge Agreement Collateral, the
Collateral Agent shall have the right and power to receive, endorse and collect
all checks made payable to the order of the Pledgors representing any dividend,
payment or other distribution in respect of the Pledge Agreement Collateral or
any part thereof and to give full discharge for the same.

 

   - 11 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

5.10 Perfection. Prior to the Closing Date, each Pledgor shall file or cause to
be filed such financing statements and other documents in the offices set forth
on Annex I hereto and such other offices as may be necessary to perfect the
security interests granted by Article III hereof. Each Pledgor hereby authorizes
the Collateral Agent to file one or more financing or continuation statements,
and amendments thereto, relating to all or any part of the Pledge Agreement
Collateral without the signature of such Pledgor where permitted by applicable
Government Rule; provided that such authorization shall not release such Pledgor
from its obligations under Section 5.01(b) hereof. Copies of any such statement
or amendment thereto shall promptly be delivered to such Pledgor.

5.11 Release and Termination.

(a) Upon any transfer of any Pledge Agreement Collateral by any Pledgor not
prohibited by this Agreement or the Financing Documents, the Collateral Agent
shall, upon the written request of (and at the sole cost and expense of) such
Pledgor, promptly execute and deliver to such Pledgor such Uniform Commercial
Code termination statements and such other documentation as shall be requested
by such Pledgor to effect the termination and release of the Liens on such
Pledge Agreement Collateral.

(b) Upon the date that the Secured Obligations are indefeasibly paid in full,
the security interest created by this Agreement shall terminate and all rights
to the Pledge Agreement Collateral shall revert to the Pledgors, and the
Collateral Agent shall, upon receipt of written notice from the Agent that the
Secured Obligations have been so paid, forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Pledge Agreement Collateral and money
received in respect thereof, to or on the order of the Pledgors. The Collateral
Agent shall also promptly execute and deliver to each Pledgor at such Pledgor’s
expense, upon receipt of such written notice from the Agent, such Uniform
Commercial Code termination statements and such other documentation as shall be
requested by such Pledgor to effect the termination and release of the Liens on
the Pledge Agreement Collateral.

5.12 Further Assurances. Each Pledgor agrees that, from time to time upon the
request of the Collateral Agent, each Pledgor shall execute and deliver such
further documents and do such other acts and things as the Collateral Agent may
reasonably request in order fully to effectuate the purposes of this Agreement.

ARTICLE VI

MISCELLANEOUS

6.01 Expenses of Pledgor’s Agreements and Duties. The terms, conditions,
covenants and agreements to be observed or performed by each Pledgor under this
Agreement shall be observed or performed by it at its sole cost and expense.

6.02 Collateral Agent’s Right to Perform on Pledgor’s Behalf. If any Pledgor
shall fail to observe or perform any of the terms, conditions, covenants and
agreements to be observed or performed by it under this Agreement, the
Collateral Agent may (but shall not be

 

   - 12 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

obligated to), to the extent legally practicable (and so long as the rights of
the Collateral Agent shall not be adversely affected thereby (as determined by
the Collateral Agent)), upon reasonable notice to such Pledgor, do the same or
cause it to be done or performed or observed at the expense of such Pledgor,
either in its name or in the name and on behalf of such Pledgor, and such
Pledgor hereby authorizes the Collateral Agent so to do.

6.03 Waivers of Rights Inhibiting Enforcement. Each Pledgor waives:

(a) any claim that, as to any part of the Pledge Agreement Collateral, a public
sale, should the Collateral Agent elect so to proceed, is, in and of itself, not
a commercially reasonable method of sale for the Pledge Agreement Collateral,

(b) the right to assert in any action or proceeding between it and the
Collateral Agent relating to this Agreement any offsets or counterclaims (other
than mandatory counterclaims) that it may have,

(c) except as otherwise provided in this Agreement, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL
AGENT’S TAKING POSSESSION OR DISPOSITION OF ANY OF THE PLEDGE AGREEMENT
COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT SUCH PLEDGOR WOULD OTHERWISE HAVE
UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, AND
ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR OTHER
REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE COLLATERAL AGENT’S RIGHTS
HEREUNDER,

(d) all rights of redemption, appraisement, valuation, stay and extension or
moratorium, and

(e) all other rights the exercise of which would, directly or indirectly,
prevent, delay or inhibit the enforcement of any of the rights or remedies under
this Agreement or the absolute sale of the Pledge Agreement Collateral, now or
hereafter in force under any applicable Government Rule, and each Pledgor, for
itself and all who may claim under it, insofar as it or they now or hereafter
lawfully may, hereby waive the benefit of all such laws and rights.

6.04 No Waiver. No failure on the part of the Collateral Agent or any of its
agents to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or remedy hereunder shall operate as a waiver
thereof, and no single or partial exercise by the Collateral Agent or any of its
agents of any right, power or remedy hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided herein are cumulative and are not exclusive of any
remedies provided by applicable Government Rule.

 

   - 13 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.05 Notices. All notices, requests and other communications provided for in
this Agreement shall be given or made in writing (including by telecopy) and
delivered to the intended recipient at the address specified below or, as to any
party, at such other address as is designated by that party in a notice to each
other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice or notice
sent by courier, upon receipt, in each case given or addressed as provided in
this Section 6.05.

If to the Pledgors:

Sabine Pass LNG – LP, LLC

2215 –B Renaissance Drive, Suite 5

Las Vegas, NV 88119

Sabine Pass LNG – GP, Inc.

717 Texas Avenue, Suite 3100

Houston, TX 77002

If to the Collateral Agent:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

with a copy to:

DLA Piper Rudnick Gray Cary US LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Peter Tucci, Esq.

6.06 Waivers, Etc. This Agreement may be amended, supplemented or modified only
by an instrument in writing signed by each Pledgor and the Collateral Agent
acting in accordance with the Credit Agreement, and any provision of this
Agreement may be waived by the Collateral Agent acting in accordance with the
Credit Agreement; provided that no amendment, supplement, modification or waiver
shall, unless by an instrument in writing signed by the Collateral Agent acting
with the consent of all of the Secured Parties, alter the terms of this
Section 6.06. Any waiver shall be effective only in the specific instance and
for the specified purpose for which it was given.

6.07 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Pledgor, the
Collateral Agent, the other Secured Parties and each holder of any of the
Secured Obligations (provided, however, that no Pledgor shall assign or transfer
its rights hereunder without the prior consent of the Collateral Agent acting in
accordance with Credit Agreement).

 

   - 14 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.08 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, all of which when taken together shall constitute one and the
same instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement shall become effective at such time
as the Collateral Agent and the Pledgors shall have received counterparts hereof
signed by all of the intended parties hereto.

6.09 Agents, Etc. The Collateral Agent may employ agents and attorneys-in-fact
in connection herewith and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith.
Each Pledgor acknowledges that it has received a copy of the Credit Agreement
and the Security Agreement and acknowledges and agrees to the terms and
conditions of the Credit Agreement and the Security Agreement as the same apply
hereto.

6.10 Severability. If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by applicable Government
Rule, (a) the other provisions hereof shall remain in full force and effect in
such jurisdiction and shall be liberally construed in order to carry out the
intentions of the parties hereto as nearly as may be possible and (b) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

6.11 The Collateral Agent. As provided in Section 2.01 of the Collateral Agency
Agreement, the Secured Parties have appointed HSBC Bank USA, National
Association, as their Collateral Agent for purposes of this Agreement.

6.12 Headings. Headings appearing herein are used solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

6.13 Limitation of Liability. NEITHER THE COLLATERAL AGENT NOR ANY OTHER SECURED
PARTY SHALL HAVE LIABILITY WITH RESPECT TO, AND EACH PLEDGOR HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR:

(a) ANY LOSS OR DAMAGE SUSTAINED BY SUCH PLEDGOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY PLEDGE AGREEMENT
COLLATERAL, THAT MAY OCCUR AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY
WAY RELATED TO, ANY EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT
FOR ANY SUCH LOSS, DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE
SAME IS THE RESULT OF ACTS OR OMISSIONS ON THE PART OF SUCH SECURED PARTY
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE; OR

(b) ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY SUCH PLEDGOR IN
CONNECTION WITH ANY CLAIM RELATED TO THIS AGREEMENT.

 

   - 15 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.14 Security Interest Absolute. The rights and remedies of the Collateral Agent
hereunder, the Liens created hereby and the obligations of each Pledgor
hereunder are absolute, irrevocable and unconditional, irrespective of:

(a) the validity or enforceability of any of the Secured Obligations, the
Partnership Agreement, any other Financing Document or any other agreement or
instrument relating thereto;

(b) any amendment to, waiver of, consent to or departure from, or failure to
exercise any right, remedy, power or privileges under or in respect of, any of
the Secured Obligations, the Partnership Agreement, any other Financing Document
or any other agreement or instrument relating thereto;

(c) the acceleration of the maturity of any of the Secured Obligations or any
other modification of the time of payment thereof;

(d) any substitution, release or exchange of any other security for or guarantee
of any of the Secured Obligations or the failure to create, preserve, validate,
perfect or protect any other Lien granted to, or purported to be granted to, or
in favor of, the Collateral Agent or any other Secured Party; or

(e) any other event or circumstance whatsoever which might otherwise constitute
a legal or equitable discharge of a surety or a guarantor other than payment or
performance of the Secured Obligations, it being the intent of this Section 6.14
that the obligations of each Pledgor hereunder shall be absolute, irrevocable
and unconditional under any and all circumstances.

6.15 Subrogation. To the greatest extent permitted by Government Rule, no
Pledgor shall exercise, and each Pledgor hereby irrevocably waives, any claim,
right or remedy that it may now have or may hereafter acquire against the
Borrower arising under or in connection with this Agreement, including, without
limitation, any claim, right or remedy of subrogation, contribution,
reimbursement, exoneration, indemnification or participation arising under
contract, by Government Rule or otherwise in any claim, right or remedy of the
Collateral Agent against the Borrower or any other Person or any Collateral
which the Collateral Agent may now have or may hereafter acquire until the date
the Secured Obligations are indefeasibly paid in full. If, notwithstanding the
preceding sentence, any amount shall be paid to any Pledgor on account of such
subrogation rights at any time when any of the Secured Obligations shall not
have been paid in full, such amount shall be held by such Pledgor in trust for
the Collateral Agent and the Secured Parties, segregated from other funds of
such Pledgor and be turned over to the Collateral Agent in the exact form
received by such Pledgor (duly endorsed by such Pledgor to the Collateral Agent,
if required), to be applied against the Secured Obligations, whether matured or
unmatured, in accordance with the Credit Agreement and the Security Documents.

6.16 Reinstatement. This Agreement and the Lien created hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Secured Obligations is
rescinded or must otherwise be restored by any holder of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Pledgor shall indemnify the Collateral
Agent and its employees, officers and agents on demand for all reasonable and
documented fees, costs and expenses (including, without limitation, the
reasonable fees, costs and expenses of counsel)

 

   - 16 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

incurred by the Collateral Agent or its employees, officers or agents in
connection with such rescission or restoration.

6.17 NO THIRD PARTY BENEFICIARIES. THE AGREEMENTS OF THE PARTIES HERETO ARE
SOLELY FOR THE BENEFIT OF EACH PLEDGOR, THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES, AND NO PERSON (OTHER THAN THE PARTIES HERETO, THE OTHER SECURED
PARTIES AND THEIR SUCCESSORS AND ASSIGNS PERMITTED HEREUNDER) SHALL HAVE ANY
RIGHTS HEREUNDER.

6.18 CONSENT TO JURISDICTION. ALL LEGAL ACTIONS OR PROCEEDINGS BROUGHT AGAINST
ANY PLEDGOR, SECURED PARTY OR THE BORROWER WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW YORK, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH PLEDGOR, THE BORROWER AND THE
SECURED PARTIES ACCEPT FOR THEMSELVES AND IN CONNECTION WITH THEIR PROPERTIES,
THE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. EACH PLEDGOR,
THE BORROWER AND THE SECURED PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE ANY
CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR
BASIS. EACH PLEDGOR HEREBY APPOINTS AND DESIGNATES CT CORPORATION SYSTEM, WHOSE
ADDRESS IS 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK, NY 10011, OR ANY OTHER
PERSON HAVING AND MAINTAINING A PLACE OF BUSINESS IN THE STATE OF NEW YORK WHOM
SUCH PLEDGOR MAY FROM TIME TO TIME HEREAFTER DESIGNATE (HAVING GIVEN 30 DAYS’
NOTICE THEREOF TO THE COLLATERAL AGENT AND EACH HOLDER OF A NOTE THEN
OUTSTANDING), AS THE DULY AUTHORIZED AGENT FOR RECEIPT OF SERVICE OF LEGAL
PROCESS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PARTIES TO BRING
PROCEEDINGS IN THE COURTS OF ANY OTHER JURISDICTION OR TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.

6.19 WAIVER OF JURY TRIAL. AS AMONG EACH PLEDGOR, THE BORROWER AND THE
COLLATERAL AGENT AND AS TO THIS AGREEMENT AND EACH FINANCING DOCUMENT AND
PROJECT DOCUMENT TO WHICH SUCH PERSONS ARE A PARTY, EACH PLEDGOR, THE BORROWER
AND THE COLLATERAL AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN
CONNECTION WITH THIS AGREEMENT, AND ANY SUCH FINANCING DOCUMENT.

 

   - 17 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.20 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, ARE
GOVERNED BY THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

   - 18 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

 

SABINE PASS LNG – LP, LLC

By:       

Name:

 

Title:

 

   - 19 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SABINE PASS LNG – GP, INC.

By:       

Name:

 

Title:

 

   - 20 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as Collateral Agent

By:       

Name:

 

Title:

 

   - 21 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SABINE PASS LNG, L.P.,
as Borrower

By:       

Name:

 

Title:

 

   - 22 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,
as Agent

By:       

Name:

 

Title:

 

   - 23 -   

EXHIBIT E

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

to Amended and Restated Credit Agreement

TERMS OF SUBORDINATION

Section 1. Definitions. Terms used in these Terms of Subordination and not
defined in these Terms of Subordination shall have the meanings assigned to such
terms in the Credit Agreement, as defined below. The following terms shall have
the following respective meanings:

“Borrower” shall mean Sabine Pass LNG, L.P., a Delaware limited partnership.

“Credit Agreement” shall mean the Credit Agreement dated as of February 25, 2005
among the Borrower, each of the lenders party to the Credit Agreement (the
“Lenders”), SOCIÉTÉ GÉNÉRALE, as agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Agent”) and HSBC BANK USA,
NATIONAL ASSOCIATION as collateral agent for the secured parties specified
therein (in such capacity, the “Collateral Agent”), as amended, amended and
restated, novated or supplemented from time to time.

“Secured Obligations” shall mean, as at any date, the sum, computed without
duplication, of the following: (a) the aggregate outstanding principal amount of
the Loans plus all accrued interest on such amount plus (b) all other amounts
from time to time payable under the Financing Documents plus accrued interest on
such amounts plus (c) all amounts payable by the Borrower to any Lender in
connection with any Permitted Swap Agreement plus (d) any and all obligations of
the Borrower to the Agent, the Collateral Agent or any other Secured Party for
the performance of its agreements, covenants or undertakings under or in respect
of any Financing Document.

“Secured Parties” shall mean the Agent, the Collateral Agent and each of the
Lenders (as a Lender under the Credit Agreement and, if applicable, as a
provider of any Permitted Swap Agreements (as defined in the Credit Agreement)).

“Subordinated Indebtedness” shall mean any unsecured Indebtedness of the
Borrower to any Person permitted by Section 8.16 of the Credit Agreement which
is subordinated to the Secured Obligations pursuant to this Exhibit F.

“Subordinated Party” shall mean the Person that has agreed to be bound by these
Terms of Subordination, together with its successors and assigns.

Section 2. Terms of Subordination.

2.01 Subordination. The Borrower covenants and agrees, and the Subordinated
Party, on its own behalf and on behalf of each subsequent holder of Subordinated
Indebtedness, covenants and agrees, that the Subordinated Indebtedness is
subordinated in right of payment, to the extent and in the manner provided in
this Section 2, to the indefeasible prior payment in full in cash of all
existing and future Secured Obligations and that the subordination provided for
in this Section 2 is for the benefit of Persons holding Secured Obligations from
time to time, and

 

   - 1 -   

EXHIBIT F

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

their representatives. This Section 2 shall remain in full force and effect as
long as any Secured Obligations are outstanding or any commitment to advance any
Secured Obligations exists.

2.02 Liquidation; Dissolution; Bankruptcy. Upon any payment or distribution of
assets or securities of the Borrower of any kind or character, whether in cash,
securities or other property, to creditors of the Borrower in a liquidation
(total or partial), reorganization, winding-up or dissolution of the Borrower,
whether voluntary or involuntary, or in a bankruptcy, reorganization,
insolvency, receivership, assignment for the benefit of creditors, marshalling
of assets or similar proceeding relating to the Borrower or its Property or
creditors:

(a) the holders of Secured Obligations shall be entitled to receive indefeasible
payment in full, in cash, of such Secured Obligations before the Subordinated
Party shall be entitled to receive any payment of principal of or interest on,
or any other payment or distribution of assets or securities (other than any
interest or any securities the payment of which is subordinated at least to the
same extent as the Subordinated Indebtedness to the Secured Obligations, the
rate of interest on which does not exceed the effective rate of interest on the
Subordinated Indebtedness and the principal of which, in whole or in part, is
not due on or prior to the Final Maturity Date) with respect to, any
Subordinated Indebtedness or on account of any purchase or other acquisition of
any Subordinated Indebtedness by the Borrower; and

(b) until the Secured Obligations are indefeasibly paid in full in cash, any
payment or distribution of assets or securities of the Borrower of any kind or
character, whether in cash or other Property, to which the Subordinated Party
would be entitled but for this Section 2 shall be made by the Borrower or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment of distribution directly to the holders of Secured
Obligations to the extent necessary to pay all such Secured Obligations in full
in cash.

2.03 No Payment. Each Subordinated Party hereby agrees that: (a) unless and
until the principal of, and interest and premium (if any) on, and all other
amounts in respect of, the Secured Obligations then due shall have been paid
indefeasibly in full and in cash, no payment on account of the principal of, or
interest or premium (if any) on, or any other amount in respect of, the
Subordinated Indebtedness or any judgment with respect thereto (and no payment
on account of the purchase or redemption or other acquisition of the
Subordinated Indebtedness) shall be made by or on behalf of the Borrower and
(b) unless and until the principal of, and interest and premium (if any) on, and
all other amounts in respect of, the Secured Obligations shall have been paid
indefeasibly in full and in cash no Subordinated Party shall (i) ask, demand,
sue for, take or receive from the Borrower, by set-off or in any other manner
any payment on account of the principal of, or interest or premium (if any) on,
or any other amount in respect of, the Subordinated Indebtedness or (ii) seek
any other remedy allowed at law or in equity against the Borrower for breach of
the Borrower’s obligations under any instruments representing such Subordinated
Indebtedness. The provisions of this Section 2.03 shall not alter the rights of
the holders of Senior Obligations under the provisions of Section 2.02 hereof.

 

   - 2 -   

EXHIBIT F

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.04 Payments In Trust. If the Subordinated Party shall at any time receive any
payment or distribution that is not permitted under this Section 2, such payment
or distribution shall be held by the Subordinated Party in trust for the benefit
of, and shall be promptly paid over and delivered to, in the form received but
with any necessary endorsements, the Agent for the benefit of the holders of
Secured Obligations (pro rata as to each of such holders on the basis of the
respective amounts of Secured Obligations held by them), for application to the
payment of all Secured Obligations remaining unpaid to the extent necessary to
pay all Secured Obligations in full in cash in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Secured Obligations.

2.05 Subrogation. After all Secured Obligations are indefeasibly paid in full in
cash and all commitments to advance any Secured Obligations have been
terminated, and until the Subordinated Indebtedness is paid in full, the
Subordinated Party shall be subrogated (equally and ratably with the holders of
all indebtedness of the Borrower that by its express terms is subordinated to
Secured Obligations of the Borrower to the same extent as the Subordinated
Indebtedness is subordinated and that is entitled to like rights of subrogation)
to the rights of the holders of Secured Obligations to receive distributions
applicable to Secured Obligations to the extent that distributions otherwise
payable to the Subordinated Party have been applied to payment of Secured
Obligations.

2.06 No Impairment.

(a) Nothing in this Section 2 shall (i) impair, as between the Borrower and the
Subordinated Party, the obligation of the Borrower to pay principal of and
interest on the Subordinated Indebtedness in accordance with their terms,
(ii) affect the relative rights of the Subordinated Party and the creditors of
the Borrower other than the holders of Secured Obligations, (iii) if applicable,
prevent the Subordinated Party from exercising remedies upon the occurrence of
an “event of default” under the applicable agreement between the Borrower and
the Subordinated Party, subject to the rights of holders of Secured Obligations
under this Section 2 or (iv) create or imply the existence of any commitment on
the part of the holders of Secured Obligations to extend credit to the Borrower.

(b) No right of any present or future holder of Secured Obligations to enforce
the subordination provisions of this Section 2 shall at any time in any way be
prejudiced or be impaired by any act or failure to act by the Borrower or anyone
in custody of its assets or property or by its failure to comply with this
Agreement. Without in any way limiting the generality of the foregoing, the
holders of the Secured Obligations may, at any time and from time to time,
without the consent of or notice to the Subordinated Party, without incurring
any responsibility to the Subordinated Party and without impairing, limiting or
releasing the subordination provided in this Section 2 or the obligations under
this Section 2 of the Subordinated Party to the holders of the Secured
Obligations, do any one or more of the following: (i) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, Secured
Obligations or any instrument evidencing the same or any agreement under which
Secured Obligations are outstanding; (ii) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing Secured
Obligations; (iii) release any Person guaranteeing or otherwise liable for
Secured Obligations; and (iv) exercise or refrain

 

   - 3 -   

EXHIBIT F

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

from exercising any rights against the Borrower, any other Person or any
collateral securing any Secured Obligations.

2.07 Reliance by Holders of Senior Obligations on Subordination Provisions. Each
Subordinated Party by entering into the agreements or other instruments to which
it is a party or of which it is a beneficiary evidencing Subordinated
Indebtedness acknowledges and agrees that the provisions of this Section 2 are,
and are intended to be, an inducement and a consideration to each holder of any
Secured Obligations, whether such Secured Obligations were created or acquired
before or after the issuance or incurrence of the Subordinated Indebtedness, to
acquire and continue to hold, or to continue to hold, such Secured Obligations
and such holder of Secured Obligations shall be deemed conclusively to have
relied on such subordination provisions in acquiring and continuing to hold, or
in continuing to hold, such Secured Obligations. The provisions of this
Section 2 may not be amended, altered or modified without the consent of the
holders of such Secured Obligations.

2.08 Agent to Effectuate Subordination. Each Subordinated Party hereby appoints
the Agent as its attorney-in-fact to take such actions as may be necessary to
effectuate the subordination provided for in this Section 2, including in any
proceeding referred to in Section 2.02. If a Subordinated Party does not file
any proof or claim of debt in any such proceeding within 30 days prior to the
last date for the filing of any such proof or claim of debt, then, so long as
any Secured Obligations shall be outstanding, the Agent shall be entitled, and
is hereby authorized, to file any appropriate proof or claim on behalf of the
Subordinated Party.

2.09 No Waiver of Provisions. No right of the Agent or any holder of any Secured
Obligations to enforce this Section 2 shall in any way be impaired by any act or
failure to act on the part of the Borrower or on the part of the Agent or any
such holder or by any noncompliance by the Borrower with the terms of any
agreement or instrument evidencing the Subordinated Indebtedness, the Credit
Agreement or any Financing Document, whether or not the Agent or any such holder
has knowledge of such noncompliance. Without limiting the generality of the
foregoing, the Agent and such holders may, without notice to or consent from the
Subordinated Party and without impairing the right of the Agent or any such
holder to enforce this Section 2, do any of the following:

(a) amend, modify, supplement, renew, replace, or extend the terms of all or any
part of the Secured Obligations or the Credit Agreement or any other Financing
Document in any respect whatsoever;

(b) sell or otherwise transfer, release, realize upon or enforce or otherwise
deal with, all or any part of the Secured Obligations or the Credit Agreement or
any other Financing Document or any collateral securing or guaranty supporting
all or any part of the Secured Obligations;

(c) settle or compromise all or any part of the Secured Obligations or any other
liability of the Borrower to the Agent or any such holder and apply any sums
received to the Secured Obligations or any such liability in such manner and
order as the Agent or any such holder may determine; and

 

   - 4 -   

EXHIBIT F

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) fail to take or to perfect, for any reason or for no reason, any Lien
securing all or any part of the Secured Obligations, exercise or delay in or
refrain from exercising any remedy against the Borrower or any security or
guarantor for all or any part of the Secured Obligations, or make any election
of remedies or otherwise deal freely with respect to all or any part of the
Secured Obligations or any security or guaranty for all or any part of the
Secured Obligations.

 

   - 5 -   

EXHIBIT F

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G-1

to Amended and Restated Credit Agreement

FORM OF PHASE 1 CONSTRUCTION REPORT

PART A – FORM OF REPORT – OUTLINE OF CONTENTS

 

[1.0 Executive Summary

 

  •   Highlights for the Month

 

  •   Activities Planned for next Month

 

  •   Concerns

 

2.0 HSE Highlights

 

  •   Accomplishments

 

  •   Statistics

 

  •   Health/Safety

 

  •   Environmental

 

  •   Issues

 

  •   Activities planned for next month

 

3.0 Focus Areas

 

4.0 Schedule Status

 

  •   Planned versus Actual (CPM)

 

  •   Schedule Highlights

 

  •   Schedule Analysis

 

5.0 Engineering Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

6.0 Subcontracts and Procurement Highlights

 

  •   Subcontracts

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

  •   Procurement

 

  •   Accomplishments

 

   - 1 -   

EXHIBIT G-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  •   Issues

 

  •   Activities planned for next Month

 

7.0 Construction Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

8.0 Permitting and Environmental Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

9.0 Quality Assurance Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

10.0 Cost Status

 

  •   Status of Contract Price

 

  •   Original Contract Price

 

  •   Phase 1 Change Orders

 

  •   Current Approved Contract Price

Attachments

 

  •   Progress Photos

 

  •   Progress Status and Curves

 

  •   Trend List

 

  •   Payment Status

 

  •   Payment Milestones

 

  •   Drawing Status

 

  •   Purchase Order Status

 

  •   90 Day Schedule]

 

   - 2 -   

EXHIBIT G-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PART B – SAMPLE CONSTRUCTION REPORT

See attached.

 

   - 3 -   

EXHIBIT G-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G-2

to Credit Agreement

FORM OF CONSTRUCTION REPORT – Phase 2

PART A – FORM OF REPORT – OUTLINE OF CONTENTS

 

1.0 Executive Summary

 

  •   Highlights for the Month

 

  •   Activities Planned for next Month

 

  •   Concerns

 

2.0 HSE Highlights

 

  •   Accomplishments

 

  •   Statistics

 

  •   Health/Safety

 

  •   Environmental

 

  •   Issues

 

  •   Activities planned for next month

 

3.0 Focus Areas

 

4.0 Schedule Status

 

  •   Planned versus Actual (CPM)

 

  •   Schedule Highlights

 

  •   Schedule Analysis

 

5.0 Engineering Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

6.0 Contracts and Procurement Highlights

 

  •   Contracts

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

  •   Procurement

 

  •   Accomplishments

 

  •   Issues

 

   - 1 -   

EXHIBIT G-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

  •   Activities planned for next Month

 

7.0 Construction Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

8.0 Permitting and Environmental Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

9.0 Quality Assurance Highlights

 

  •   Accomplishments

 

  •   Issues

 

  •   Activities planned for next Month

 

10.0 Cost Status

 

  •   Status of Phase 2 Cost

 

  •   Original Phase 2 Cost

 

  •   Trends and Change Orders

 

  •   Current Projected Phase 2 Cost

Attachments

 

  •   Progress Photos

 

  •   Progress Status and Curves

 

  •   Payment Status

 

  •   Payment Milestones

 

  •   Drawing Status

 

  •   Purchase Order and Company Contract Status

90 Day Schedule

 

   - 2 -   

EXHIBIT G-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H-1

to Amended and Restated Credit Agreement

FORM OF MASTER ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

   - 1 -   

EXHIBIT H-1

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H-2

to Amended and Restated Credit Agreement

[Form of Assignment and Acceptance]

This ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of [                ], (this
“Assignment Agreement”) is hereby entered into between [                ] (the
“Assignor”) and [                ] (the “Assignee”).

Reference is made to that certain Amended and Restated Credit Agreement dated as
of                     , 2006 (as amended, modified and supplemented and in
effect from time to time, the “Amended and Restated Credit Agreement”) among
SABINE PASS LNG, L.P., a Delaware limited partnership (the “Borrower”), each of
the lenders from time to time party to the Amended and Restated Credit Agreement
(the “Lenders”), SOCIÉTÉ GÉNÉRALE, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the “Agent”) and
HSBC BANK USA, NATIONAL ASSOCIATION, as collateral agent for the Lenders (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”). All capitalized terms used but not defined herein have the meanings
assigned to such terms in the Amended and Restated Credit Agreement.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Amended and Restated Credit Agreement,
including the interests set forth below in the Commitment of the Assignor on the
Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with unpaid interest accrued on the assigned Loans to
the Assignment Date held by the Assignor on the Assignment Date, and the amount,
if any, set forth below of the fees accrued to the Assignment Date for account
of the Assignor. The Assignee hereby acknowledges receipt of a copy of the
Amended and Restated Credit Agreement. From and after the Assignment Date
(a) the Assignee shall be a party to and be bound by the provisions of the
Amended and Restated Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Amended and Restated Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (a) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 5.04 of the Amended
and Restated Credit Agreement, duly completed and executed by the Assignee, and
(b) if the Assignee is not already a Lender under the Amended and Restated
Credit Agreement, additional information reasonably required by the
Administrative Agent, duly completed by the Assignee. The Assignor shall pay the
fee payable to the Administrative Agent pursuant to Section 11.06 of the Amended
and Restated Credit Agreement.

 

   - 2 -   

EXHIBIT H-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

 

   - 3 -   

EXHIBIT H-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

[Lender]

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

     Principal Amount
Assigned    Percentage Assigned of
Commitment/Loans (set forth, to
at least 8 decimals, as a
percentage of the aggregate
Commitments of all Lenders
thereunder)

Commitment Assigned:

   $      %

Loans:

     

Fees Assigned (if any):

     

 

   - 4 -   

EXHIBIT H-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

[NAME OF ASSIGNOR],
as Assignor

By:       

Name:

 

Title:

[NAME OF ASSIGNEE],
as Assignee

By:       

Name:

 

Title:

The undersigned hereby consent to the within assignment:1

 

SABINE PASS LNG, L.P.

By:       

Name:

 

Title:

SOCIÉTÉ GÉNÉRALE

By:       

Name:

 

Title:

--------------------------------------------------------------------------------

1 Consents to be included to the extent required by Section 11.06(b) of the
Credit Agreement.

 

   - 5 -   

EXHIBIT H-2

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT I

to Amended and Restated Credit Agreement

FORM OF CONFIDENTIALITY AGREEMENT

[Date]

[Name of Prospective Participant or Assignee]

[address]

Re: [SABINE PASS LNG PROJECT]

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [                    ], 2006 (as amended, modified and supplemented and in
effect from time to time, the “Amended and Restated Credit Agreement”) among
SABINE PASS LNG, L.P., a Delaware limited partnership (the “Borrower”), each of
the lenders party to the Amended and Restated Credit Agreement from time to time
(individually, a “Lender” and collectively, the “Lenders”), SOCIÉTÉ GÉNÉRALE, as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Agent”) and HSBC BANK USA, NATIONAL ASSOCIATION, as collateral
agent for the secured parties specified therein. Capitalized terms not otherwise
defined herein shall have the meanings given such terms in the Amended and
Restated Credit Agreement.

As a Lender party to the Amended and Restated Credit Agreement, the undersigned
(“we” or “us”) have agreed with the Borrower pursuant to Section 11.08(b) of the
Amended and Restated Credit Agreement to keep confidential, in accordance with
our customary procedures for handling confidential information of this nature
and in accordance with safe and sound banking practices, any non-public
information supplied to the Lenders by the Borrower that is identified by the
Borrower as being confidential at the time the same is provided to us, other
than information provided by the Borrower before the Effective Date, information
provided by the Phase 1 EPC Contractor pursuant to Section 9.3 of the Phase 1
EPC Contract and information provided by a Phase 2 Construction Contractor
pursuant to a Phase 2 Construction Contract or any other contractor entering
into an agreement with the Borrower in relation to Phase 2, all of which shall
be treated as confidential (“Confidential Information”).

As provided in Section 11.08(b) of the Amended and Restated Credit Agreement, we
are permitted to provide you, as a prospective Participant or assignee, with
Confidential Information subject to your agreement to maintain the
confidentiality of such Confidential Information as provided pursuant to
Section 11.08(b) of the Amended and Restated Credit Agreement. To comply with
the terms of Section 11.08(b), Confidential Information will not be made
available to you until your execution and delivery to us of this Confidentiality
Agreement.

Accordingly, in consideration of the foregoing, you agree (on behalf of yourself
and each of your subsidiaries, affiliates, directors, officers, employees,
attorneys, advisors and representatives) that (a) Confidential Information will
not be used by you except in connection with the proposed participation or
assignment mentioned above and (b) you shall diligently use

 

   - 1 -   

EXHIBIT I

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

precautions, in accordance with your customary procedures for handling
confidential information and in accordance with safe and sound banking practices
to keep Confidential Information confidential; provided, that nothing herein
shall limit the disclosure of any Confidential Information: (i) to the extent
required by any Government Rule or judicial process, (ii) to your counsel or to
counsel for the Agent, or any of the Lenders, or the Collateral Agent (to the
extent not otherwise subject to this Confidentiality Agreement or to
Section 11.08(b) of the Amended and Restated Credit Agreement), (iii) to
auditors or accountants in connection with financial or regulatory auditing or
reporting functions, (iv) after notice to the Borrower (to the extent such prior
notice is legally permitted), in connection with any litigation to which you or
the Agent or any one or more of the Lenders are a party and pursuant to which
any such Person has been compelled or required to disclose such information in
the reasonable opinion of counsel to such Person, (v) to a subsidiary or
affiliate of yours, but subject to Section 11.08(b) of the Amended and Restated
Credit Agreement; provided, that such subsidiary or affiliate shall be informed
by you of the confidential nature of such information and shall be directed by
you to treat such information in accordance with the terms of this
Confidentiality Agreement (vi) to the Independent Engineer, the Insurance
Advisor or to other experts engaged by the Agent, any Lender or the Collateral
Agent in connection with the Amended and Restated Credit Agreement and the
transactions contemplated thereby (provided, that such other expert first
executes and delivers to you a Confidentiality Agreement substantially in the
form hereof), (vii) to the extent that such Confidential Information is required
to be disclosed to a Government Authority in connection with a tax audit or
dispute, (viii) in connection with any Default and any enforcement or collection
proceedings resulting therefrom or in connection with the negotiation of any
restructuring or “work-out” (whether or not consummated) of the obligations of
the Borrower under the Amended and Restated Credit Agreement or the obligations
of any Project Party under any other Project Document or to the extent in the
public domain (except for any Confidential Information in the public domain as a
result of this Confidentiality Agreement or Section 11.08 of the Amended and
Restated Credit Agreement), or (ix) to the extent to which the Borrower gives
its prior written consent to the making of such disclosure. You agree that you
will notify the Agent as soon as practical in the event of any such disclosure
(other than as a result of an examination by any regulatory agency), unless such
notification shall be prohibited by applicable law or legal process.

In the event you do not become a Participant or Lender under the Amended and
Restated Credit Agreement, you shall be obligated to return or destroy any
materials furnished to you (or furnished to you by any disclosee, as permitted
by the paragraph immediately above) pursuant to this Confidentiality Agreement,
without retaining any copies thereof unless prohibited from doing so by your
internal policies and procedures.

You shall have no obligation hereunder with respect to any Confidential
Information to the extent that such information (i) is or becomes generally
available to the public other than as a result of a disclosure by you, one of
your affiliates, or your respective representatives and agents, in violation of
this Confidentiality Agreement, (ii) was within your possession prior to its
being furnished to you pursuant hereto, provided that the source of such
information was not known by you to be bound by a confidentiality agreement with
or other contractual, legal or fiduciary obligation of confidentiality to the
Borrower, its affiliates or any other party with respect to such information or
(iii) is or becomes available to you on a non-confidential basis from a source
other than the Borrower, its affiliates and their respective

 

   - 2 -   

EXHIBIT I

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

representatives and agents; provided, that such source is not known by you to be
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Borrower, its affiliates or any
other party with respect to such information.

Subject to the last sentence of this paragraph, [                    ] agrees to
indemnify us for any and all liabilities and breaches of this Confidentiality
Agreement. The Borrower is the intended beneficiary of this Confidentiality
Agreement. [                    ] agrees that money damages would not be a
sufficient remedy for any breaches under this Confidentiality Agreement by it or
its representatives or agents and the Agent shall be entitled to specific
performance and injunctive relief, without proof of actual damages, as remedies
for any such breach. Such remedies shall not be deemed to be the exclusive
remedies under this Confidentiality Agreement, but shall be in addition to all
other remedies available at law or in equity to the Agent. Neither the Agent nor
we shall be liable to you for any special, consequential or punitive damages in
respect of any claim for breach of contract or any other theory or liability
arising out of or relating to, or any act, omission or event occurring in
connection with this Confidentiality Agreement, and you hereby waive, release
and agree not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in your favor.

This Confidentiality Agreement contains the sole and entire agreement between
you and us with respect to Confidential Information. If any portion of this
Confidentiality Agreement is for any reason held to be invalid or illegal or
unenforceable by any court of competent jurisdiction, such portion will be
deemed to be separate, distinct and independent and the remainder of this
Confidentiality Agreement will be and remain in full force an effect and will
not be invalidated or rendered invalid or illegal or unenforceable or otherwise
affected by such holding or adjudication.

This Confidentiality Agreement may be executed in multiple counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute one and the same agreement.

This Confidentiality Agreement may be amended, modified or waived only by a
separate written instrument executed by you and us.

This Confidentiality Agreement shall terminate on the date occurring three years
from the date hereof unless and until you become a Participant or Lender under
the Amended and Restated Credit Agreement, in which case the terms of the
Amended and Restated Credit Agreement shall immediately supersede the terms of
this Confidentiality Agreement.

This Confidentiality Agreement may be governed by and construed in accordance
with the laws of the State of New York.

 

   - 3 -   

EXHIBIT I

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing at the place provided
below the enclosed copy of this Confidentiality Agreement.

 

Very truly yours,

[NAME OF LENDER],
as Lender under the Amended and Restated
Credit Agreement referred to above

By:        Name:   Title: By:        Name:   Title:

 

The foregoing is agreed to
as of the date of this letter:

[Name of prospective Participant or assignee] By:        Name:   Title:

 

   - 4 -   

EXHIBIT I

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J

to Amended and Restated Credit Agreement

FORM OF SECURITY AGREEMENT

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of February 25, 2005 (this “Agreement”), is
made among SABINE PASS LNG, L.P., a Delaware limited partnership (the
“Borrower”), SOCIÉTÉ GÉNÉRALE as administrative agent (the “Agent”) and HSBC
BANK USA, NATIONAL ASSOCIATION as collateral agent (the “Collateral Agent”) on
behalf of and for the benefit of the Secured Parties.

RECITALS

A. Pursuant to the Credit Agreement, dated as of February 25, 2005 (the “Credit
Agreement”), among the Borrower, each of the lenders that is or may from time to
time become a party thereto (collectively, the “Lenders”), SOCIÉTÉ GÉNÉRALE, in
its capacities as a Lender and as Agent for the Lenders (in such capacity, the
“Agent”), and HSBC BANK USA, NATIONAL ASSOCIATION, as Collateral Agent, the
Lenders have agreed to make certain Loans to the Borrower, on the terms and
subject to the conditions of the Credit Agreement. In addition, the Borrower
may, from time to time, be obligated to various of said Lenders (or their
Affiliates) in respect of Permitted Swap Agreements (as defined in the Credit
Agreement).

B. It is a requirement under the Credit Agreement and a condition precedent to
the making of the Loans that the Borrower shall have executed and delivered this
Agreement.

C. To induce the Lenders to enter into, and extend credit under, the Credit
Agreement and the Permitted Swap Agreements, the Borrower has agreed to pledge
and grant a security interest in the Collateral to the Collateral Agent as
collateral security for the Secured Obligations.

NOW THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.01 Certain Defined Terms.

(a) Unless otherwise defined herein, all capitalized terms used in this
Agreement that are defined in the Credit Agreement (including those terms
incorporated by reference) shall have the respective meanings assigned to them
in the Credit Agreement.

(b) The terms “Accounts”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General

 

   - 1 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Intangibles”, “Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter
of Credit”, “Letter-of-Credit Rights”, “Payment Intangible”, “Proceeds”,
“Record” and “Software” shall have the respective meanings ascribed thereto in
Article 9 of the Uniform Commercial Code. In addition to the terms defined in
the preamble, recitals and the first sentence of this Section 1.01(b), the
following terms shall have the following respective meanings:

“Assigned Agreement” shall have the meaning assigned to that term in
Section 2.01.

“Collateral” shall have the meaning assigned to that term in Section 2.01.

“Copyrights” shall mean, collectively, (a) all copyrights, copyright
registrations and applications for copyright registrations, (b) all renewals and
extensions of all copyrights, copyright registrations and applications for
copyright registration and (c) all rights, now existing or hereafter coming into
existence: (i) to all income, royalties, damages and other payments (including
in respect of all past, present or future infringements) now or hereafter due or
payable under or with respect to any of the foregoing, (ii) to sue for all past,
present and future infringements with respect to any of the foregoing and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world.

“Intellectual Property” shall mean all Copyrights, all Patents and all
Trademarks, together with (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets, (b) all licenses or user or
other agreements granted to the Borrower with respect to any of the foregoing,
in each case whether now or hereafter owned or used, (c) all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs, (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured, (e) all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (f) all licenses, consents, permits, variances, certifications and
approvals of governmental agencies now or hereafter held by the Borrower, in
each case, to the extent assignable and (g) all causes of action, claims and
warranties now owned or hereafter acquired by the Borrower in respect of any of
the foregoing.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“Patents” shall mean, collectively, (a) all patents and patent applications,
(b) all reissues, divisions, continuations, renewals, extensions and
continuations-in-part of all patents or patent applications and (c) all rights,
now existing or hereafter coming into existence: (i) to all income, royalties,
damages, and other payments (including in respect of all past, present and
future infringements) now or hereafter due or payable under or with respect to
any of the foregoing, (ii) to sue for all past, present and future infringements
with respect to any of the foregoing and (iii) otherwise accruing under or
pertaining to any of the foregoing throughout the

 

   - 2 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

world, including all inventions and improvements described or discussed in all
such patents and patent applications.

“Trademarks” shall mean, collectively, (a) all trade names, trademarks and
service marks, logos, trademark and service mark registrations and applications
for trademark and service mark registrations, (b) all renewals and extensions of
any of the foregoing and (c) all rights, now existing or hereafter coming into
existence: (i) to all income, royalties, damages and other payments (including
in respect of all past, present and future infringements) now or hereafter due
or payable under or with respect to any of the foregoing, (ii) to sue for all
past, present and future infringements with respect to any of the foregoing and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world, together, in each case, with the product lines and goodwill of the
business connected with the use of, or otherwise symbolized by, each such trade
name, trademark and service mark. Notwithstanding the foregoing, “Trademark”
does not and shall not include any Trademark that would be rendered invalid,
abandoned, void or unenforceable by reason of its being included as a Trademark
for the purposes of this Agreement.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York from time to time; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of any security interests hereunder in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than New
York, “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for the purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

1.02 Interpretation. The principles of construction and interpretation set forth
in Sections 1.02 and 1.03 of the Credit Agreement shall apply to, and are hereby
incorporated by reference in, this Agreement.

ARTICLE II

THE COLLATERAL

2.01 Grant. As collateral security for the prompt payment in full when due
(whether at stated maturity, upon acceleration, on any optional or mandatory
prepayment date or otherwise) and performance of the Secured Obligations, the
Borrower hereby pledges and grants to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in all of its right, title and interest
in and to the following property, assets and revenues, whether now owned or in
the future acquired by it and whether now existing or in the future coming into
existence and wherever located (collectively, the “Collateral”):

(a) the Collateral Accounts and all amendments, extensions, renewals, and
replacements thereof whether under the same or different account number,
together with all funds, cash, monies, credit balances, financial assets,
investments, Instruments, certificates of deposit, promissory notes, and any
other property (including any Permitted Investments) at any time on deposit
therein or credited to any of the foregoing, all rights to payment or withdrawal
therefrom, and all proceeds, accounts receivable arising in the

 

   - 3 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ordinary course, products, accessions, profits, gains, and interest thereon of
or in respect of any of the foregoing;

(b) the agreements, contracts and documents listed in Annex A (including all
exhibits and schedules thereto) and each additional Project Document to which
the Borrower is or may from time to time be a party or of which it is or may
from time to time be a beneficiary, whether executed by the Borrower or by an
agent on behalf of the Borrower, as each such agreement, contract and document
may be amended, supplemented or modified and in effect from time to time (such
agreements, contracts and documents, being individually, an “Assigned
Agreement”, and, collectively, the “Assigned Agreements”) including all rights
of the Borrower (i) to receive moneys thereunder, whether or not earned by
performance or for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of pursuant thereto, (ii) to receive proceeds of
any performance or payment bond, liability or business interruption insurance,
indemnity, warranty, guaranty or letters of credit with respect thereto,
(iii) to all claims of the Borrower for damages arising out of, for breach of or
default thereunder by any party other than the Borrower and (iv) to take any
action to terminate, amend, supplement, modify or waive performance thereof, to
perform thereunder and to compel performance and otherwise exercise all remedies
thereunder;

(c) all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper
(including Electronic Chattel Paper), Letters of Credit and Letter-of-Credit
Rights, Inventory, Equipment, Fixtures (including, without limitation, those
located on or forming part of the Site), Investment Property, Payment
Intangibles, Software and, to the extent not already covered by the other
enumerated categories of Collateral described in this clause (c), all Goods and
General Intangibles; including, without limitation, all LNG and Gas owned by the
Borrower and the Project to be constructed on or near the Site pursuant to the
plans and specifications set forth in the EPC Contract, all other machinery,
apparatus, installation facilities, including all goods of the Borrower that are
spare parts and related supplies, and all goods obtained by the Borrower in
exchange for any such goods, all substances, if any, commingled with or added to
such goods, all upgrades and other improvements to such goods and all other
tangible personal property owned by the Borrower or in which the Borrower has
rights, and all fixtures and all parts thereof and accessions thereto;

(d) all Investment Property and “Financial Assets” and “Securities Account”
(each as defined in the UCC);

(e) all Commercial Tort Claims;

(f) all Government Approvals now or hereafter held in the name, or for the
benefit, of the Borrower or of the Project; provided, that any Government
Approval that by its terms (other than to the extent any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
UCC) or by operation of law would be breached or become void, voidable,
terminable or revocable if mortgaged, pledged or assigned hereunder or if a
security interest therein was granted hereunder, are,

 

   - 4 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

in each case, expressly excepted from the Collateral to the extent necessary so
as to avoid such voidness, avoidability, terminability or revocability;

(g) all Records of the Borrower directly related to, or necessary for the use
of, the foregoing Collateral included in clauses (a) - (e);

(h) all Intellectual Property; and

(i) all other tangible and intangible personal Property whatsoever of the
Borrower and all cash, products, offspring, rents, revenues, issues, profits,
royalties, income, benefits, accessions, Equity Contribution Amounts, additions,
substitutions and replacements of and to any and all of the foregoing, including
all Proceeds of and to any of the Property the Borrower described in the
preceding paragraphs of this Section 2.01 (including, without limitation, any
Loss Proceeds or other Proceeds of insurance thereon (whether or not the
Collateral Agent is loss payee thereof), and any indemnity, warranty or
guarantee, payable by any reason of loss or damage to or otherwise with respect
to any of the foregoing, and all causes of action, claims and warranties now or
hereafter held by the Borrower in respect of any of the items listed above).

2.02 Perfection. Concurrently with the execution and delivery of this Agreement,
the Borrower shall (a) file such financing statements and other documents in
such offices as shall be necessary or as the Collateral Agent may reasonably
request to perfect and establish the priority of the Liens granted by this
Agreement, (b) subject to Section 2.05, deliver and pledge to the Collateral
Agent any and all Instruments comprising any part of the Collateral, endorsed or
accompanied by such instruments of assignment and transfer in such form and
substance as the Collateral Agent may request and (c) take all such other
actions as shall be necessary or as the Collateral Agent may reasonably request
to perfect and establish the priority of the Liens granted by this Agreement.

2.03 Preservation and Protection of Security Interests. The Borrower shall:

(a) subject to Section 2.05, upon the acquisition after the date hereof by the
Borrower of any Instruments comprising any part of the Collateral, promptly
deliver and pledge to the Collateral Agent all such Instruments, endorsed or
accompanied by such instruments of assignment and transfer in such form and
substance as the Collateral Agent may reasonably request;

(b) give, execute, deliver, file or record any and all financing statements,
notices, contracts, agreements or other instruments, obtain any and all
Government Approvals and take any and all steps that may be necessary or as the
Collateral Agent may reasonably request to create, perfect, establish the
priority of, or to preserve the validity, perfection or priority of, the Liens
granted by this Agreement or to enable the Collateral Agent to exercise and
enforce its rights, remedies, powers and privileges under this Agreement with
respect to such Liens;

(c) maintain, hold and preserve full and accurate Records concerning the
Collateral, and stamp or otherwise mark such Records in such manner as may
reasonably be required in order to reflect the Liens granted by this Agreement;
and

 

   - 5 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) at any time upon request of the Collateral Agent, cause the Collateral Agent
to be listed as the lienholder on any certificate of title or ownership covering
any Motor Vehicle (other than Motor Vehicles constituting Inventory) and within
120 days of such request deliver evidence of the same to the Agent.

2.04 Attorney-in-Fact. Subject to the rights of the Borrower under Sections 2.05
and 2.06, the Borrower hereby appoints the Collateral Agent as its
attorney-in-fact for the purpose of carrying out the provisions of this
Agreement and, following the occurrence and during the continuation of an Event
of Default, taking any action and executing any instruments which the Collateral
Agent may deem necessary or reasonably advisable to accomplish the purposes of
this Agreement, to preserve the validity, perfection and priority of the Liens
granted by this Agreement and to exercise its rights, remedies, powers and
privileges under Article VI of this Agreement. This appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Collateral Agent shall be entitled under
this Agreement, following the occurrence and during the continuation of an Event
of Default (a) to ask, demand, collect, sue for, recover, receive and give
receipt and discharge for amounts due and to become due under and in respect of
all or any part of the Collateral, (b) to receive, endorse and collect any
Instruments or other drafts, documents and Chattel Paper in connection with
clause (a) above (including any draft or check representing the proceeds of
insurance or the return of unearned premiums), (c) to file any claims or take
any action or proceeding that the Collateral Agent may deem necessary or
reasonably advisable for the collection of all or any part of the Collateral,
including the collection of any compensation due and to become due under any
contract or agreement with respect to all or any part of the Collateral and
(d) to execute, in connection with any sale or disposition of the Collateral
under Article VI, any endorsements, assignments, bills of sale or other
instruments of conveyance or transfer with respect to all or any part of the
Collateral.

2.05 Instruments. So long as no Event of Default shall have occurred and be
continuing, the Borrower may retain for collection in the ordinary course of
business any Instruments comprising any part of the Collateral obtained by it in
the ordinary course of business, and the Collateral Agent shall, promptly upon
the request, and at the expense, of the Borrower make appropriate arrangements
for making any Instruments pledged by the Borrower available to the Borrower for
purposes of presentation, collection or renewal. Any such arrangement shall be
effected, to the extent deemed appropriate by the Collateral Agent, against
trust receipt or like document. Proceeds of Instruments shall be applied by the
Borrower in accordance with the terms and provisions of the Collateral Agency
Agreement.

2.06 Use of Collateral. So long as no Event of Default shall have occurred and
be continuing, the Borrower shall, in addition to its rights under Section 2.05
in respect of the Collateral, be entitled, subject to the rights, remedies,
powers and privileges of the Collateral Agent under Articles III and VI, to use
and possess the Collateral and to exercise its rights, title and interests
therein in any lawful manner not prohibited by this Security Agreement, the
Credit Agreement, or the other Financing Documents.

 

   - 6 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.07 Rights and Obligations.

(a) The Borrower shall remain liable to perform its duties and obligations under
the contracts and agreements included in the Collateral in accordance with their
respective terms to the same extent as if this Agreement had not been executed
and delivered. The exercise by the Collateral Agent or any Lender of any right,
remedy, power or privilege in respect of this Agreement shall not release the
Borrower from any of its duties and obligations under such contracts and
agreements. Neither the Collateral Agent nor any Lender shall have a duty,
obligation or liability under such contracts and agreements or in respect to any
Government Approval included in the Collateral by reason of this Agreement or
any other Financing Document, nor shall the Collateral Agent or any Lender be
obligated to perform any of the duties or obligations of the Borrower under any
such contract or agreement or any such Government Approval or to take any action
to collect or enforce any claim (for payment) under any such contract or
agreement or Government Approval.

(b) No Lien granted by this Agreement in the Borrower’s right, title and
interest in any contract, agreement or Government Approval shall be deemed to be
a consent by the Collateral Agent or any Lender to any such contract, agreement
or Government Approval.

(c) No reference in this Agreement to proceeds or to the sale or other
disposition of Collateral shall authorize the Borrower to sell or otherwise
dispose of any Collateral except to the extent otherwise expressly permitted by
the terms of any Financing Document.

(d) Neither the Collateral Agent nor any Lender shall be required to take steps
necessary to preserve any rights against prior parties to any part of the
Collateral.

2.08 Continuing Security Interest; Termination. This Agreement shall create a
continuing assignment of and security interest in the Collateral and shall
(a) remain in full force and effect until the Termination Date, (b) be binding
upon the Borrower, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
transferees and assigns. Upon the occurrence of the Termination Date, this
Agreement and each provision hereof (including any provision providing for the
appointment of the Collateral Agent as attorney-in-fact for the Borrower) shall
terminate, and upon receipt of written notice from the Agent that the
Termination Date has occurred, the Collateral Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral and money
received in respect of the Collateral, to or on the order of the Borrower. The
Collateral Agent shall also execute and deliver to the Borrower, at the
Borrower’s expense, upon receipt of written notice from the Agent of such
Termination Date, such Uniform Commercial Code termination statements and such
other documentation as shall be reasonably requested by the Borrower to effect
the termination and release of the Liens granted by this Agreement.

2.09 Partial Release. Any distributions, payments or other releases from the
Collateral Accounts (whether in the form of cash, Instruments or otherwise)
properly made to or on behalf of the Borrower in accordance with the terms and
conditions of the Collateral Agency

 

   - 7 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agreement and the other Financing Documents, including Restricted Payments, and
any property comprising part of the Collateral sold or otherwise disposed of as
permitted by, and in accordance with, Section 8.11(a) of the Credit Agreement
shall, in each case, be released from the Liens granted hereunder and shall no
longer be part of the Collateral. With respect to any property disposed of in
accordance with Section 8.11(a) of the Credit Agreement, upon written
confirmation from the Agent, which confirmation shall not be unreasonably
withheld or delayed, the Collateral Agent shall execute such documents as the
Borrower may reasonably request evidencing the release of the Lien created by
any of the Financing Documents upon such property.

2.10 Intellectual Property. For the purpose of enabling the Collateral Agent to
exercise its rights, remedies, powers and privileges under Article VI at that
time or times as the Collateral Agent is lawfully entitled to exercise those
rights, remedies, powers and privileges, and for no other purpose, the Borrower
hereby grants to the Collateral Agent, to the extent assignable, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Borrower) to use, assign, license or sublicense any
Intellectual Property of the Borrower which is directly related to, or necessary
and incidental to the use of, any of the Collateral, together with reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout of those
items.

ARTICLE III

COLLATERAL ACCOUNTS

The Borrower agrees and confirms that (a) pursuant to the Collateral Agency
Agreement, it has caused to be established at the Collateral Agent each of the
Construction Account, Construction Payment Subaccount, Punchlist Retention
Subaccount, the Operating Account, the Debt Service Reserve Account, the Debt
Service Accrual Account, the Insurance Proceeds Account, the Income Tax Reserve
Account, the Distribution Account and the Revenue Account, in each case in the
name of the Collateral Agent and (b) it has instructed (or, on or before the
effectiveness of each Project Document that is entered into after the date
hereof, will instruct) each of the other parties to the Project Documents that
all payments constituting Project Revenues due or to become due to the Borrower
under or in connection with each such Project Document shall be made directly to
the Collateral Agent for deposit to the Revenue Account in accordance with the
terms of the Collateral Agency Agreement. If, notwithstanding the foregoing, any
such payment or proceeds are remitted directly to the Borrower, the Borrower
shall hold such funds in trust for the Collateral Agent and shall promptly remit
such payments for deposit to the Revenue Account in accordance with the
Collateral Agency Agreement. In addition to the foregoing, the Borrower agrees
that if the proceeds of any Collateral hereunder (including the payments made in
respect of the Collateral Accounts) shall be received by it, the Borrower shall
as promptly as possible transfer such Proceeds to the Collateral Agent for
deposit to the Reserve Account. Until so deposited, all such proceeds shall be
held in trust by the Borrower for and as the property of the Collateral Agent
and shall not be commingled with any other funds or property of the Borrower.

 

   - 8 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

As of and on the date hereof, and as of and on the date of each extension of
credit by the Lenders pursuant to the Credit Agreement, the Borrower represents
and warrants to the Collateral Agent for the benefit of the Secured Parties as
follows:

4.01 Title. The Borrower is the sole beneficial owner of the Collateral in which
it purports to grant a security interest pursuant to Section 2, and such
Collateral is free and clear of all Liens, except for Permitted Liens.

4.02 No Other Financing Statements. The Borrower has not executed and is not
aware of any currently effective financing statement or other instrument similar
in effect that is on file in any recording office covering all or any part of
the Borrower’s interest in the Collateral, except such as may have been filed
pursuant to this Agreement and the other Financing Documents evidencing
Permitted Liens, and so long as any portion of the Commitments have not been
terminated or any of the Secured Obligations remain unpaid, the Borrower will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except for
(i) financing statements filed or to be filed in respect of and covering the
security interests granted hereby by the Borrower, (ii) financing statements
filed or to be filed in respect of Permitted Liens or (iii) precautionary
financing statements filed or to be filed in respect of operating leases of
equipment entered into by the Borrower. The Borrower has not assigned any of its
rights under the Instruments referred to in Section 2.01(c) except as expressly
permitted under the Financing Documents. The Borrower has not consented to, and
is not otherwise aware of, any Person, other than the Collateral Agent and
Securities Intermediary, having either control (within the meaning of common law
applicable to this Agreement), sole dominion, or “control” (within the meaning
of the Uniform Commercial Code) over any interest in any Collateral Accounts or
any funds or other property deposited therein.

4.03 Perfection Representations.

(a) The name of the Borrower shown on the signature pages to this Agreement is
the exact legal name of the Borrower. The Borrower’s “location” (within the
meaning of the Uniform Commercial Code) is Delaware. The offices where the
Borrower keeps Records concerning the Collateral and a set of the original
counterparts of the Assigned Agreements are located at the addresses specified
for the Borrower in Section 10.02, or such other location as specified in the
most recent notice delivered pursuant to Section 5.01.

(b) The Borrower has not (1) within the period of four months prior to the date
hereof, changed its “location” (within the meaning of the UCC), (2) changed its
name, or (3) heretofore become a “new debtor” (within the meaning of the UCC)
with respect to a currently effective security agreement previously entered into
by any other Person.

4.04 Other Perfection Matters. Upon the filing of financing statements or other
appropriate instruments pursuant to the Uniform Commercial Code in the offices
set forth on

 

   - 9 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 4.04 attached hereto, the Collateral Agent’s Liens in the Collateral
granted hereunder shall be valid, continuing (subject to any requirement of the
Uniform Commercial Code with respect to the filing of continuation statements),
and perfected to the extent any such Lien may be perfected by the filing of a
financing statement or other appropriate instrument. Upon the execution and
delivery of the Collateral Agency Agreement and the establishment of the
Collateral Accounts, the Collateral Agent’s Liens in the Collateral Accounts and
in any funds or other property from time to time deposited therein shall be
valid, continuing, and perfected to the extent any such Lien may be perfected by
“control” (within the meaning of the Uniform Commercial Code). All other action
necessary or reasonably requested by the Collateral Agent to protect and perfect
the Liens in the Collateral has been duly taken with respect to any Collateral
that the Borrower now owns or in which the Borrower now has a right. The Liens
granted by this Agreement in favor of the Collateral Agent for the benefit of
the Secured Parties are subject to no other Liens, except Permitted Liens.

4.05 Fair Labor Standards Act. Any goods now or hereafter produced by the
Borrower or any of its Subsidiaries included in the Collateral have been and
will be produced in compliance with the requirements of the Fair Labor Standards
Act, as amended.

ARTICLE V

COVENANTS

5.01 Books and Records. The Borrower shall (a) stamp or otherwise mark the
Records in its possession that relate to the Collateral in such manner as the
Collateral Agent may reasonably require in order to reflect the Liens granted by
this Agreement and (b) give the Collateral Agent at least thirty (30) calendar
days’ notice before it changes the office where the Borrower keeps the Records.

5.02 Legal Status. The Borrower shall not change its type of organization or
jurisdiction of organization without the Collateral Agent’s prior written
consent, not to be unreasonably withheld. The Borrower shall not change the name
under which it does business from the name shown on the signature pages to this
Agreement without giving the Collateral Agent thirty (30) days’ prior written
notice.

5.03 Sales and Other Liens. The Borrower shall not (a) dispose of any Collateral
(except as expressly permitted pursuant to any of the Financing Documents),
(b) create, incur, assume or suffer to exist any Lien (other than Permitted
Liens) upon any Collateral or (c) file or suffer to be on file or authorize to
be filed, in any jurisdiction, any financing statement or like instrument with
respect to all or any part of the Collateral in which the Collateral Agent is
not named as the sole secured party for the benefit of the Secured Parties
(except for financing statements related to Permitted Liens and precautionary
financing statements filed or to be filed in respect of operating leases of
equipment entered into by the Borrower).

 

   - 10 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

5.04 Further Assurances.

(a) The Borrower agrees that, from time to time upon the written request of the
Collateral Agent, the Borrower will execute and deliver such further documents
and do such other acts and things as the Collateral Agent may reasonably request
in order fully to effect the purposes of this Agreement.

(b) The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower where permitted
by law. Copies of any such statement or amendment thereto shall be promptly
delivered to the Borrower.

(c) The Borrower shall pay all filing, registration and recording fees or
re-filing, re-registration and re-recording fees, and all other expenses
incident to the execution and acknowledgment of this Agreement, any agreement
supplemental hereto and any instruments of further assurance, and all federal,
state, county and municipal stamp taxes and other taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Agreement, any agreement supplemental hereto and any
instruments of further assurance.

ARTICLE VI

REMEDIES

6.01 Events of Default, Etc. Subject to the provisions of Section 10.05 hereof,
if any Event of Default shall have occurred and be continuing:

(a) the Collateral Agent in its sole discretion may require the Borrower to, and
the Borrower shall, assemble the Collateral owned by it at such place or places,
reasonably convenient to both the Collateral Agent and the Borrower, designated
in the Collateral Agent’s request;

(b) the Collateral Agent in its sole discretion may make any reasonable
compromise or settlement it deems desirable with respect to any of the
Collateral and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of all or any part of the
Collateral;

(c) the Collateral Agent in its sole discretion may, in its name or in the name
of the Borrower or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for all
or any part of the Collateral, but shall be under no obligation to do so;

(d) the Collateral Agent in its sole discretion may, upon ten (10) Business
Days’ prior written notice to the Borrower of the time and place, with respect
to all or any part of the Collateral which shall then be or shall thereafter
come into the possession, custody or control of the Collateral Agent or any
other Secured Party or any of their respective agents, sell, lease or otherwise
dispose of all or any part of such Collateral, at such place or places and at
such time or times as the Collateral Agent deems best, for cash, on credit or
for future delivery (without thereby assuming any credit risk) and at

 

   - 11 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

public or private sale, without demand of performance or notice of intention to
effect any such disposition of or time or place of any such sale (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or any other Person may be the
purchaser, lessee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Borrower, any such demand, notice and right or equity being hereby expressly
waived and released to the extent permitted by applicable Government Rule. The
Collateral Agent shall not be obligated to make any sale pursuant to any such
notice. The Collateral Agent may, in its sole discretion, at any such sale
restrict the prospective bidders or purchasers as to their number, nature of
business and investment intention to the extent necessary to comply with
applicable Government Rule. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Collateral
Agent until the full selling price is paid by the purchaser thereof, but neither
the Collateral Agent nor any other Secured Party shall incur any liability in
case of the failure of such purchaser to take up and pay for the Collateral so
sold, and, in case of any such failure, such Collateral may again be sold
pursuant to the provisions hereof; and

(e) the Collateral Agent shall have, and in its sole discretion may exercise,
all of the rights, remedies, powers and privileges with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
the Uniform Commercial Code is in effect in the jurisdiction where such rights,
remedies, powers and privileges are asserted) and such additional rights,
remedies, powers and privileges to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights, remedies, powers and
privileges in respect of this Agreement or the Collateral may be asserted,
including the right, to the maximum extent permitted by applicable Government
Rule, to exercise all voting, consensual and other powers of ownership
pertaining to the Collateral as if the Collateral Agent were the sole and
absolute owner of the Collateral (and the Borrower agrees to take all such
action as may be appropriate to give effect to such right).

The proceeds of, and other realization upon, the Collateral by virtue of the
exercise of remedies under this Section 6.01 shall be applied in accordance with
Section 6.04.

6.02 Deficiency. If the proceeds of, or other realization upon, the Collateral
by virtue of the exercise of remedies under Section 6.01 are insufficient to
cover the costs and expenses of such exercise and the payment in full of the
other Secured Obligations, the Borrower shall remain liable for any deficiency.

6.03 Private Sale. The Collateral Agent and the Lenders shall incur no liability
as a result of the sale, lease or other disposition of all or any part of the
Collateral at any private sale pursuant to Section 6.01 conducted in a
commercially reasonable manner. To the extent

 

   - 12 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

permitted by applicable Government Rule, the Borrower hereby waives any claims
against the Collateral Agent or any Lender arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Secured Obligations, even if the Collateral
Agent accepts the first offer received and does not offer the Collateral to more
than one offeree.

6.04 Application of Proceeds. Except as otherwise expressly provided in this
Agreement, the proceeds of, or other realization upon, all or any part of the
Collateral by virtue of the exercise of remedies under Section 6.01, and any
other cash at the time held by the Collateral Agent under Article III or this
Article VI at the time of the exercise of such remedies, shall be applied by the
Collateral Agent in accordance with the terms of the Collateral Agency
Agreement.

As used in this Article VI, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any property received under any bankruptcy, reorganization
or other similar proceeding as to the Borrower or any issuer of, or account
debtor or other Borrower on, any of the Collateral.

ARTICLE VII

COLLATERAL AGENT MAY PERFORM

If the Borrower fails to perfect or maintain the Liens created hereunder, or
fails to maintain the required priority of the Liens created hereunder, the
Collateral Agent may, but shall not be obligated to, (after three (3) Business
Days’ notice to the Borrower), unless the Borrower is diligently pursuing a cure
for such failure that cannot be obtained more quickly by the Collateral Agent’s
performance as specified herein, itself perform, or cause the performance of,
such obligations, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Borrower.

ARTICLE VIII

REINSTATEMENT

This Agreement and the Lien created hereunder shall automatically be reinstated
if and to the extent that for any reason any payment by or on behalf of the
Borrower in respect of the Secured Obligations is rescinded or must otherwise be
restored by any holder of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

ARTICLE IX

EXCULPATORY PROVISIONS

9.01 Exculpation of Collateral Agent. Notwithstanding anything herein to the
contrary, the liability of the Collateral Agent shall be limited, and the
Collateral Agent shall be entitled to indemnification and other protections as
provided in Article VI of the Collateral Agency Agreement, which provisions are
incorporated by reference as if set forth in full herein.

 

   - 13 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 No Waiver; Remedies Cumulative. No failure or delay by any Secured Party
in exercising any remedy, right, power or privilege under this Agreement or any
other Financing Document shall operate as a waiver of that remedy, right, power
or privilege, nor shall any single or partial exercise of that remedy, right,
power or privilege preclude any other or further exercise of that remedy, right,
power or privilege or the exercise of any other remedy, right, power or
privilege. The remedies, rights, powers and privileges provided by this
Agreement are cumulative and not exclusive of any remedies, rights, powers or
privileges provided by the other Financing Documents or by applicable Government
Rule.

10.02 Notices. All notices, requests and other communications provided for in
this Agreement shall be given or made in writing (including by telecopy) and
delivered to the intended recipient at the address specified below or, as to any
party, at such other address as is designated by that party in a notice to each
other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice or notice
sent by courier, upon receipt, in each case given or addressed as provided in
this Section 10.02.

If to the Borrower:

Sabine Pass LNG, L.P.

717 Texas Ave.

Ste 3100

Houston, TX 77002

Attn: Don Turkleson

If to the Collateral Agent:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

With a copy to:

DLA Piper Rudnick Gray Cary US LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Peter Tucci, Esq.

10.03 Expenses. The Borrower hereby agrees to reimburse each of the Secured
Parties for all reasonable costs and expenses incurred by them (including,
without limitation, the fees and expenses of legal counsel) in connection with
(a) any Default and any enforcement or collection proceeding resulting
therefrom, including, without limitation, all manner of

 

   - 14 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

participation in or other involvement with (i) performance by the Agent of any
obligations of the Borrower in respect of the Collateral that the Borrower has
failed or refused to perform, (ii) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (iii) judicial or
regulatory proceedings and (iv) workout, restructuring or other negotiations or
proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (b) the enforcement of this
Section 10.03, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Article II.

10.04 Amendments, Etc. No provision of this Agreement may be waived, modified or
supplemented except by an instrument in writing signed by the Borrower, the
Agent and the Collateral Agent. Any modification, supplement or waiver shall be
for such period and subject to such conditions as shall be specified in the
written instrument effecting the same and shall be binding upon the Borrower and
each of the Secured Parties, and any such waiver shall be effective only in the
specific instance and for the purpose for which given.

10.05 Successors and Assigns. This Agreement, together with the other Financing
Documents, shall be binding upon and inure to the benefit of the Borrower, the
Secured Parties, and each of their respective successors and permitted assigns.
The Borrower shall not assign or transfer its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

10.06 Actions Taken by Collateral Agent. All actions taken by the Collateral
Agent shall be at the direction of the Agent with the consent of such Lenders as
may be required by Section 9.01 or 10.09 of the Credit Agreement, as applicable.

10.07 Survival. Each representation and warranty made, or deemed to be made, in
or pursuant to this Agreement shall survive the making or deemed making of that
representation and warranty, and no Secured Party shall be deemed to have
waived, by reason of making any extension of credit, any Default that may arise
by reason of that representation or warranty proving to have been false or
misleading, notwithstanding that such or any other Secured Party may have had
notice or knowledge or reason to believe that such representation or warranty
was false or misleading at the time that extension of credit was made.

10.08 Agreements Superseded. This Agreement, together with the other Financing
Documents, constitutes the entire agreement and understanding among the parties
to this Agreement with respect to the matters covered by this Agreement and
supersedes any and all prior agreements and understandings, written or oral,
with respect to such matters.

10.09 Severability. Any provision of this Agreement that is held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Agreement, and the invalidity, illegality or

 

   - 15 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.10 Captions. The table of contents, captions and section headings appearing
in this Agreement are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

10.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party to this Agreement may execute this Agreement by
signing any such counterpart; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same counterpart. Delivery of an
executed counterpart of a signature page to this Agreement by hand or by
telecopy shall be effective as the delivery of a fully executed counterpart of
this Agreement.

10.12 Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. THE BORROWER
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT AND STATE COURT SITTING IN NEW YORK CITY FOR THE PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE GOVERNMENT RULE, ANY OBJECTION THAT IT MAY NOW OR
IN THE FUTURE HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

10.13 Certain Matters Relating to Collateral Located in the State of Louisiana.
With respect to Collateral which is located in the state of Louisiana,
notwithstanding anything contained herein to the contrary:

(a) Acceleration Upon Default, Executory Process; Confession of Judgment. When
an Event of Default has occurred and is continuing, the Collateral Agent may, at
its option, declare the Secured Obligations at once due and payable without
further demand, notice or putting the Borrower in default, and cause all and
singular the Collateral to be seized and sold under executory or other legal
process, issued by any court of competent jurisdiction, with or without
appraisement, at the option of the Collateral Agent, to the highest bidder, for
cash.

(b) Confession of Judgment. For purposes of foreclosure by executory process,
the Borrower hereby confesses judgment in favor of the Collateral Agent for the
full amount of the Secured Obligations, including principal and interest,
together with all attorney’s fees and costs, and any and all monies that may
become due to the Collateral Agent under the terms hereof or secured hereby.

 

   - 16 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) Borrower’s Waiver of Rights. To the fullest extent permitted by law, the
Borrower hereby waives:

(i) the benefit of appraisement provided for in Articles 2332, 2336, 2723 and
2724 of the Louisiana Code of Civil Procedure, to the extent applicable, and all
other laws conferring the same;

(ii) the demand and three (3) days notice of demand as provided in Articles 2639
and 2721 of the Louisiana Code of Civil Procedure;

(iii) the notice of seizure provided by Articles 2293 of the Louisiana Code of
Civil Procedure; and

(iv) the three (3) days delay provided for in Articles 2331 and 2722 of the
Louisiana Code of Civil Procedure.

(d) Special Appointment of Collateral Agent as Agent. In addition to all of the
rights and remedies of the Collateral Agent hereunder, so long as this Agreement
remains in effect, the Collateral Agent is, pursuant to Louisiana R.S. 9:5388,
hereby appointed by the Borrower as agent and attorney-in-fact of the Borrower,
coupled with an interest, to carry out and enforce all or any specified portion
of the incorporeal rights comprising part of the Collateral.

(e) Civil Law Terminology. All references in this Agreement to “real property”,
“personal property”, “easements” and “receiver” shall mean and include
“immovable property”, “movable property”, “servitudes” and “keeper”
respectively.

10.14 Waiver of Jury Trial. THE BORROWER AND THE COLLATERAL AGENT (ON BEHALF OF
ITSELF AND EACH OTHER SECURED PARTY) HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE GOVERNMENT RULE, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

   - 17 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

SABINE PASS LNG, L.P.

By:   Sabine Pass LNG – G.P., Inc.
its General Partner By:       

Name:

 

Title:

 

   - 18 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Collateral Agent

By:       

Name:

 

Title:

 

   - 19 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,
as Agent

By:       

Name:

 

Title:

 

   - 20 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

Project Documents

 

1. Material Project Documents.

 

2. Other Project Documents.

 

3. Non-Material Project Documents.

 

   - 21 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 4.04

UCC Filing Offices

 

1. Secretary of State of the State of Delaware

 

2. Clerk of Court of Cameron Parish, Louisiana, for inclusion in the Louisiana
Secretary of State Master UCC Index

 

   - 22 -   

EXHIBIT J

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT K

to Amended and Restated Credit Agreement

FORM OF COLLATERAL AGENCY AGREEMENT

 

   - 1 -   

EXHIBIT K

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT L

to Amended and Restated Credit Agreement

FORM OF CONSENT AND AGREEMENT

THIS CONSENT AND AGREEMENT (this “Consent and Agreement”), dated as of [    ],
is made among [                    ] (the “Obligor”), SABINE PASS LNG, L.P., a
Delaware limited partnership (the “Assignor”), and HSBC Bank USA, National
Association, in its capacity as collateral agent (in such capacity, together
with its successors in such capacity, the “Collateral Agent”).

The Assignor owns and is constructing a LNG receiving terminal in Cameron
Parish, Louisiana, featuring a regasification design capacity of 4.0 billion
cubic feet per day, two docks and five storage tanks (the “Project”). The
Obligor and the Assignor have entered into the [             Agreement] dated as
of [            ], (the “Assigned Agreement”). The Assignor, the Collateral
Agent and certain other financial institutions are party to the Credit Agreement
dated as of February 25, 2005 as amended, restated, supplemented or novated from
time to time (the “Credit Agreement”) pursuant to which the financial
institutions party thereto agreed to finance certain costs of developing,
constructing and operating the Project. The Assignor and the Collateral Agent
have entered into certain security documents in connection with the execution of
the Credit Agreement (the “Security Documents”), pursuant to which the Assignor
has pledged and assigned to the Collateral Agent a lien on, and a security
interest in, all of the Assignor’s right, title and interest in the Assigned
Agreement.

1. Consent and Agreement.

(a) The Obligor hereby acknowledges and irrevocably consents to the assignment
by the Assignor of all its right, title and interest in the Assigned Agreement
to the Collateral Agent as collateral security for the payment and performance
by the Assignor of its obligations under the Credit Agreement.

(b) The Obligor acknowledges the right of the Collateral Agent, upon the
occurrence and during the continuance of an event of default under the Credit
Agreement, to exercise and enforce all rights of the Assignor under the Assigned
Agreement in accordance with the terms of the Assigned Agreement.

(c) Upon the exercise by the Collateral Agent of any of the remedies set forth
in the Security Documents, the Collateral Agent may assign its rights and
interests and the rights and interests of the Assignor under the Assigned
Agreement to any Person that (i) is a purchaser or transferee of the Assignor or
the Project and (ii) assumes the obligations of the Assignor under the Assigned
Agreement.

(d) The Obligor acknowledges and agrees, notwithstanding anything to the
contrary contained in the Assigned Agreement, that neither of the following
events shall constitute a default by the Assignor under the Assigned Agreement
or require the consent of the Obligor: (i) the operation of the Project by or on
behalf of the Collateral Agent following the occurrence and continuance of an
event of default under the Credit Agreement and the related documents or
(ii) foreclosure or any other enforcement of the Security Documents by the

 

   - 1 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Collateral Agent; provided, that the actions taken pursuant to clauses (i) or
(ii) otherwise comply with applicable law.

(e) Notwithstanding anything to the contrary in the Assigned Agreement, the
Obligor shall not, without the prior written consent of the Collateral Agent,
cancel, suspend performance under or terminate the Assigned Agreement unless the
Obligor shall have delivered to the Collateral Agent written notice stating that
it is entitled to do so under the Assigned Agreement and that it intends to
exercise such right on a date not less than 90 days after the date of such
notice. The Obligor’s notice shall specify the nature of the default giving rise
to its right to cancel, suspend performance under or terminate the Assigned
Agreement and the Obligor shall permit either the Assignor or the Collateral
Agent or both to cure such default. Nothing herein shall require the Collateral
Agent to cure any default of the Assignor under the Assigned Agreement or to
perform any act, duty or obligation of the Assignor under the Assigned
Agreement, but shall only give it the option to do so.

(f) In the event the Collateral Agent or its designee or assignee succeeds to
the Assignor’s interest under the Assigned Agreement, whether by foreclosure or
otherwise, the Collateral Agent or such designee or assignee shall assume
liability for all of the Assignor’s obligations under the Assigned Agreement;
provided, however, that such liability shall not include any liability for
claims of the Obligor against the Assignor arising from the Assignor’s failure
to perform during the period prior to the Collateral Agent’s or such designee’s
or assignee’s succession to the Assignor’s interest in and under the Assigned
Agreement. Except as set forth in the immediately preceding sentence, neither
the Collateral Agent, its designee or assignee nor any other party secured by
the Security Documents shall be liable for the performance or observance of any
of the obligations or duties of the Assignor under the Assigned Agreement,
including the performance of any cure of default permitted pursuant to paragraph
(e) above, and the assignment of the Assigned Agreement by the Assignor to the
Collateral Agent or its designee or assignee pursuant to the Security Documents
shall not give rise to any duties or obligations owing to the Obligor on the
part of any of the parties secured by the Security Documents.

(g) In the event that (i) the Assigned Agreement is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving the
Assignor or (ii) the Assigned Agreement is terminated as a result of any
bankruptcy or insolvency proceeding involving the Assignor, and if within 90
days after such rejection or termination, the Collateral Agent or its designee
or assignee shall so request and shall certify in writing to the Obligor that it
intends to perform the obligations of the Assignor as and to the extent required
under the Assigned Agreement, the Obligor shall execute and deliver to the
Collateral Agent or such designee or assignee a new agreement (“new Assigned
Agreement”), (A) pursuant to which new Assigned Agreement the Obligor shall
agree to perform the obligations contemplated to be performed by the Obligor
under the original Assigned Agreement and the Collateral Agent or such designee
or assignee shall agree to perform the obligations contemplated to be performed
by the Assignor under the original Assigned Agreement, (B) which shall be for
the balance of the remaining term under the original Assigned Agreement before
giving effect to such rejection or termination and (C) which shall contain the
same conditions, agreements, terms, provisions and limitations as the original
Assigned Agreement (except for any requirements which have been fulfilled by the
Assignor prior to such rejection or termination). References in this Consent and

 

   - 2 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agreement to an “Assigned Agreement” shall be deemed also to refer to the new
Assigned Agreement.

(h) The Obligor shall deliver to the Collateral Agent at the address set forth
on the signature pages hereof, or at such other address as the Collateral Agent
may designate in writing from time to time to the Obligor, concurrently with the
delivery thereof to the Assignor, a copy of each material notice, request or
demand (other than such notices delivered in the ordinary course of business)
given by the Obligor to the Assignor pursuant to the Assigned Agreement.

(i) In the event that the Collateral Agent or its designee(s), or any purchaser,
transferee, grantee or assignee of the interests of the Collateral Agent or its
designee(s) in the Project assumes or becomes liable under the Assigned
Agreement, liability in respect of any and all obligations of any such Person
under the Assigned Agreement shall be limited to such Person’s interest in the
Project (and no officer, director, employee, shareholder or agent thereof shall
have any liability with respect thereto).

2. Representations and Warranties. The Obligor hereby represents and warrants to
the Collateral Agent that:

(a) The Obligor is a corporation duly organized, validly existing and in good
standing under the laws of the state of its jurisdiction of organization and is
duly qualified to do business and is in good standing in all jurisdictions where
necessary in light of the business it conducts and the property its owns and
intends to conduct and own.

(b) The Obligor has the full corporate power, authority and right to execute,
deliver and perform its obligations hereunder and under the Assigned Agreement.
The execution, delivery and performance by the Obligor of this Consent and
Agreement and the Assigned Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate and shareholder action on the part of the Obligor. This Consent and
Agreement and the Assigned Agreement have been duly executed and delivered by
the Obligor and constitute the legal, valid and binding obligations of the
Obligor enforceable against the Obligor in accordance with their respective
terms, except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) the application of general
principles of equity or law (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) The execution, delivery and performance by the Obligor of this Consent and
Agreement and the Assigned Agreement do not and will not (i) require any consent
or approval of the board of directors of the Obligor or any shareholder of the
Obligor which has not been obtained, and each such consent or approval that has
been obtained is in full force and effect, (ii) violate any provision of any
law, rule, regulation, order, writ, judgment, decree, determination or award
having applicability to the Obligor or any provision of the certificate of
incorporation or by-laws of the Obligor, (iii) conflict with, result in a breach
of or constitute a default under any provision of the certificate of

 

   - 3 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

incorporation, by-laws or other organic documents or any resolution of the board
of directors or any other material agreement, lease or instrument to which the
Obligor is a party or by which the Obligor or its properties and assets are
bound or affected or (iv) result in, or require the creation or imposition of,
any lien upon or with respect to any of the assets or properties of the Obligor
now owned or hereafter acquired.

(d) This Consent and Agreement (assuming the due authorization, execution and
delivery by, and binding effect on, the Collateral Agent and the Assignor) and
the Assigned Agreement (assuming the due authorization, execution and delivery
by, and the binding effect on, the Assignor) are in full force and effect.

(e) There is no action, suit or proceeding at law or in equity by or before any
Governmental Authority, arbitral tribunal or other body now pending or to the
actual knowledge of the Obligor, threatened against the Obligor or any of its
properties, rights or assets that could reasonably be expected to (i) have a
material adverse effect on the Obligor or its ability to perform its obligations
hereunder or under the Assigned Agreement or (ii) question the validity, binding
effect or enforceability hereof or of the Assigned Agreement or any action taken
or to be taken pursuant hereto or thereto or any of the transactions
contemplated hereby or thereby.

(f) The Obligor is not, to its actual knowledge, in default under any covenant
or obligation hereunder or under the Assigned Agreement and to its actual
knowledge no such default has occurred prior to the date hereof. To the actual
knowledge of the Obligor, the Assignor is not in default under any covenant or
obligation of the Assigned Agreement and no such default has occurred prior to
the date hereof. To the actual knowledge of the Obligor, after giving effect to
the assignment by the Assignor to the Collateral Agent of the Assigned Agreement
pursuant to the Security Documents, and after giving effect to the
acknowledgment of and consent to such assignment by the Obligor (as constituted
by this Consent and Agreement), there exists no event or condition that would
constitute a default, or that would, with the giving of notice or lapse of time
or both, constitute a default under the Assigned Agreement.

(g) This Consent and Agreement and the Assigned Agreement, and any other
agreement specifically contemplated herein or therein, constitute and include
all agreements entered into by the Obligor and Assignor relating to, and
required for the consummation of, the transactions contemplated by this Consent
and Agreement and the Assigned Agreement.

3. Arrangements Regarding Payments. All payments to be made by the Obligor to
the Assignor under the Assigned Agreement shall be made in lawful money of the
United States of America in immediately available funds, directly to the
following account: [                    ] (or to such other person or entity and
at such other address as the Collateral Agent may from time to time specify in
writing to the Obligor). The Assignor hereby authorizes and directs the Obligor
to make such payments as aforesaid and agrees that such payments shall satisfy
the Obligor’s obligations to pay such amounts to the Assignor under the Assigned
Agreements.

 

   - 4 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

4. Collateral Agent. The Collateral Agent represents and warrants to the Obligor
that it is acting on behalf of the Secured Parties and is authorized to bind and
does hereby bind the Secured Parties to the obligations of the Collateral Agent
herein.

5. Miscellaneous.

(a) This Consent and Agreement shall be binding upon the successors and assigns
of the Obligor.

(b) No amendment or waiver of any provisions of this Consent and Agreement or
consent to any departure by the Obligor from any provisions of this Consent and
Agreement shall in any event be effective unless the same shall be in writing
and signed by the parties hereto.

(c) No failure on the part of the Collateral agent or any of its agents or on
the part of the Obligor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege hereunder shall operate
as a waiver thereof (subject to any statute of limitations), and no single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

(d) THIS CONSENT AND AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
CONSENT AND AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(e) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS CONSENT AND AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(f) This Consent and Agreement may be executed in one or more counterparts with
the same effect as if such signatures were upon the same instrument.

(g) If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the other Secured
Parties in order to carry out the intentions of the parties hereto as

 

   - 5 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

(h) Headings appearing herein are used solely for convenience and are not
intended to affect the interpretation of any provision of this Consent and
Agreement.

(i) This Consent and Agreement shall terminate upon the indefeasible payment in
full of all amounts owed under the Credit Agreement or upon the assignment of
the Assigned Agreement by the Obligor in accordance with the terms of the
Assigned Agreement and this Consent and Agreement if the assignee executes and
delivers to the Collateral Agent a consent and agreement substantially similar
to this Consent and Agreement and in a form acceptable to the Collateral Agent.

 

   - 6 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned by its officer duly authorized has
caused this Consent and Agreement to be duly executed and delivered as of the
first date written above.

 

[OBLIGOR] By:        Name:   Title: Address for Notices: SABINE PASS LNG, L.P.

By: Sabine Pass LNG- GP, Inc., its General Partner

By:        Name:   Title: Address for Notices:
[                                             ],

as Collateral Agent

By:        Name:   Title: Address for Notices:

 

   - 7 -   

EXHIBIT L

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT M

to Amended and Restated Credit Agreement

PHASE 1 CHANGE ORDER (SECTION 8.20(a)(i)(D))

 

   - 1 -   

EXHIBIT M

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT N

to Amended and Restated Credit Agreement

INTENTIONALLY OMITTED

 

   - 1 -   

EXHIBIT N

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT O

to Amended and Restated Credit Agreement

FORM OF OPINION OF COUNSEL TO THE PHASE 2 CONSTRUCTION CONTRACTORS

[                    ], 2006

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, TX 77002

Société Générale,

as Administrative Agent

1221 Avenue of the Americas

New York, NY 10020

Each of the Secured Parties (as defined in the Credit Agreement referred to
below)

Ladies and Gentlemen:

We have acted as special counsel for             , a
            [corporation][limited liability company] (“Contractor”), in
connection with the execution and delivery of [(i)] that              Contract
dated as of [            , 2006] (the “Contract”) between Contractor and Sabine
Pass LNG, L.P., a Delaware limited partnership (“Owner”), (ii) that Consent and
Agreement, dated as of [            , 2006] (the “Consent”) between Contractor,
Owner and HSBC Bank USA, National Association, as Collateral Agent [and
(iii) that Guaranty, dated as of [            , 2006] (the “Guaranty”), by
            , a             [corporation][limited liability company], as
guarantor (“Guarantor”), in favor of Owner, in connection with the Contract].
The Contract, Consent [and Guaranty] are herein referred to as the “Opinion
Documents” and Contractor [and Guarantor] [is] [are] herein referred to as the
“Obligor[s].”

In connection with the opinions expressed in this letter, we have reviewed such
documents and given consideration to such matters of law and fact as we have
deemed appropriate, in our professional judgment, to render the opinions
expressed in this letter. The documents so reviewed have included the originals
or copies, certified or otherwise identified to our satisfaction, of certain
corporate records and documents of Obligor[s], and we have relied on the
accuracy and completeness of all factual matters set forth in such corporate
records, documents, and certificates, as well as the representations and
warranties as to factual matters set forth in the Opinion Documents.

For purposes of the opinions expressed herein, we have assumed (i) the
genuineness of all signatures (other than signatures on behalf of Obligor[s]) on
all documents submitted to us as

 

   - 1 -   

EXHIBIT O

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

originals, and (ii) the authenticity of all documents submitted to us as
originals and the conformity to original documents of all documents submitted to
us as copies.

We have further assumed that (i) Owner has all requisite power and authority to
enter into and perform its obligations under the Opinion Documents, (ii) each of
the Opinion Documents has been duly authorized, executed and delivered by the
parties thereto other than the Obligor[s], and constitutes the legal, valid and
binding obligation of the parties thereto other than the Obligor[s].

Based on the foregoing, it is our opinion that:

1. Obligor[s] is [are] a [corporation][limited liability company] duly
organized, validly existing and in good standing under the laws of the State of
[            ], and qualified to do business and in good standing under the laws
of the State of Louisiana.

2. [Each] Obligor has the [corporate][limited liability company] power and
authority to carry on its business and own its properties and assets, and to
execute and deliver and to perform its obligations under, the Opinion Documents
to which it is a party.

3. The execution and delivery by [each] Obligor of, and performance by [each]
Obligor of its obligations under, the Opinion Documents to which it is a party
has been duly authorized by all necessary [corporate][limited liability company]
action of [such] Obligor. [Each] Obligor has duly executed and delivered the
Opinion Documents to which it is a party.

4. Each of the Opinion Documents to which [each] Obligor is a party constitutes
the valid and binding obligation of [such] Obligor, enforceable against [such]
Obligor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent transfer and conveyance, and other similar laws affecting the rights
and remedies of creditors generally, and by general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity).

5. The execution and delivery by [each] Obligor of the Opinion Documents to
which it is a party and the performance by it of its obligations thereunder do
not and will not (a) conflict with or result in a violation of any law, rule or
regulation applicable to it, (b) conflict with or result in a violation of any
provision of its organizational documents, or (c) violate, breach or result in a
default under, or result in the imposition of any lien upon any property of such
Obligor pursuant to, any existing obligation of or restriction on such Obligor
under any other material agreement, instrument or indenture.

6. No authorization, consent or other approval of, or registration, declaration
or other filing with, any governmental authority of the United States of
America, the State of [            ] or the State of New York, as applicable on
the part of [each] Obligor for the execution, delivery and performance by [such]
Obligor of the Opinion Documents to which it is a party, other than those
routine consents or other approvals required to be

 

   - 2 -   

EXHIBIT O

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

obtained during the ordinary course of the performance of or the of the
execution of the work.

7. To our knowledge, there is no action, suit or proceeding pending or
threatened against or affecting [any] Obligor before any court, governmental or
regulatory authority or arbitrator, which seeks to affect the enforceability of
the Opinion Documents to which it is a party or which, if determined adversely
to such Obligor, would reasonably be expected to have a material adverse effect
on the ability of such Obligor to perform its obligations under the Opinion
Documents to which it is a party.

8. A Texas state court of competent jurisdiction or a Federal court of competent
jurisdiction sitting in the State of Texas applying Texas conflicts of law
principles, if properly presented with the choice of law issue, should honor the
choice of Texas law to govern such Opinion Documents which have expressly chosen
Texas law. To ensure the legality, validity, enforceability and admissibility
into evidence of the Opinion Documents in the courts of the State of
[            ] or a Federal court sitting in the State of [            ]
(collectively, the “Courts”), it is not necessary for any reason to register,
record, file or notarize the Opinion Documents with any court or other
governmental authority in the State of [            ]. Each of the Opinion
Documents is in a form capable of enforcement in the Courts and all conditions
and actions required to be fulfilled and performed to make the Opinion Documents
admissible in evidence in the Courts have been fulfilled and performed.

9. In a case properly argued and presented, a [            ] court or a Federal
court sitting in [            ] and applying [            ] conflict of law
principles, would give effect to the provisions of the Opinion Documents
selecting New York law as governing and would apply the substantive laws of the
State of New York in construing the Opinion Documents. A final judgment granting
or denying recovery of a sum of money (other than a judgment for taxes, fines or
other penalties) rendered against [each] Obligor in respect of the Opinion
Documents to which it is a party by a foreign court to which such Obligor has
submitted, or is otherwise subject to jurisdiction, should be recognized and
enforced by the Courts without reexamination of the merits of the case.

This opinion letter is provided to you for your exclusive use solely in
connection with the transactions contemplated by the Opinion Documents and may
not be relied upon by any other person other than your permitted successors,
assigns and your counsel or for any other purpose without our prior written
consent. The opinions and confirmation of facts expressed in this letter are
strictly limited to the matters stated in this letter as of the date hereof, and
no other opinions or confirmations of fact are to be implied or inferred. We
undertake no obligation to advise you or any other person or entity of changes
of law or fact that occur after the date of this letter, whether or not such
change may affect any of the opinions expressed herein.

Very truly yours,

[            ]

 

   - 3 -   

EXHIBIT O

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT P

to Amended and Restated Credit Agreement

FORM OF OPINION OF SPECIAL REGULATORY COUNSEL TO THE

BORROWER

July 21, 2006

To each of the Secured Parties (as defined in the

Credit Agreement referred to below)

File No.: 15323-7

Ladies and Gentlemen:

We have acted as special environmental and state energy regulatory counsel to
HSBC Bank USA, National Association, as collateral agent, (the “Collateral
Agent”) and Société Générale, as agent, (the “Agent”) in connection with the
transactions contemplated by that certain First Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of July 21, 2006 among Sabine Pass
LNG, L.P., a Delaware limited partnership (the “Company”), the Collateral Agent,
the Agent and the lenders from time to time party thereto. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The scope of this opinion is limited to the federal and state environmental laws
(“Environmental Laws”) and state laws relating to the regulation of public
utilities and of natural gas (“Energy Laws”) listed in Exhibit A attached to
this opinion. This opinion relates to the Project, as defined herein, but
specifically excludes any opinion relating to the Natural Gas Pipeline
Facilities, as defined herein, and any related permits or authorizations
required in connection with the construction, operation or interconnection of
such pipeline system and the transportation of natural gas, including the rates
for such transportation. This opinion further excludes any opinion related to
the “Well,” defined in the Noble Option Agreement.

For purposes of this opinion letter:

 

  1. “Environmental Permit” means any action, approval, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from a Government Authority required under the Environmental Laws.

 

  2. “Energy Permit” means any action, approval, consent, waiver, exemption,
variance, franchise, order, permit, authorization, right or license of or from a
Government Authority required under the Energy Laws.

 

   1   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 2

 

  3. “Project” means the LNG receiving terminal in Cameron Parish, Louisiana,
featuring a regasification design capacity of approximately 2.6 billion cubic
feet per day, two docks and three storage tanks with an aggregate capacity of
approximately 480,000 cubic meters, currently under construction and owned by
the Company, together with an expansion of such facilities to be constructed and
owned by Borrower, such expansion to increase the regasification design capacity
to an aggregate, together with the original facility, of approximately 4.0
billion cubic feet per day, and add two additional storage tanks providing an
aggregate capacity of approximately 320,000 cubic meters, but excluding (a) the
Natural Gas Pipeline Facilities or any other pipeline outside the Site, and
(b) the “Well” and other “Property” defined in the Noble Option Agreement.

 

  4. “Natural Gas Pipeline Facilities” means Cheniere Sabine Pass Pipeline
Company’s 16-mile long, 42-inch diameter pipeline from the Project to Johnsons
Bayou, Louisiana, more specifically described in Federal Energy Regulatory
Commission (FERC) Docket Nos. CP04-38-000, CP04-38-001, CP04-39-000 and
CP04-40-000, and the additional pipeline and associated facilities more
specifically described in FERC Docket No. CP05-396-000, or as otherwise
authorized by FERC pursuant to Section 7(c) of the NGA or any extension or
replacement thereof or any other pipeline on the Site requiring authorization
from FERC pursuant to Section 7(c) of the NGA.

For the purposes of giving the opinions stated in this letter, we have examined
each of the following documents:

 

  (A) the Credit Agreement;

 

  (B) the EPC Contract;

 

  (C) the Management Services Agreement;

 

  (D) the O&M Agreement;

 

  (E) the Lease Agreements;

 

  (F) the Chevron TUA; and

 

  (G) the Total TUA.

We have also made such examination of law and have examined such other
certificates, documents, records and opinions as we have deemed necessary for
purposes of this opinion. We have assumed the genuineness of all signatures, the
authenticity of all documents provided to us as originals, and the conformity to
authentic original documents of all documents provided to us as certified,
conformed, photostatic or electronic copies. We have also assumed that the
statements and factual conclusions therein are true, accurate and complete, and
that any representations (oral or written) made to us by the Company, Government
Authorities or their representatives are true. As to questions of fact material
to the following opinions, when relevant facts were not

 

   2   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 3

independently established, we have relied upon representations of the Company or
its designees, and public officials.

For purposes of this opinion, we have assumed that all parties have all
requisite power and authority and have taken all necessary action to properly
exercise their power and authority with regard to the execution and delivery of
all submittals related to the application for, maintenance of and compliance
with the Environmental Permits to which they are parties.

For purposes of this opinion, we have assumed that the Government Authorities
having responsibility for processing and/or issuing the Environmental Permits
and handling other similar or related requirements applicable to the Company or
the Project have acted within the scope of their authority and performed their
legal duties and obligations, including without limitation the processing and
issuance of Environmental Permits for the Project and the provision of legal
notices when required.

For purposes of this opinion, we have further assumed that the Company will
site, construct and operate the Project in accordance with its application filed
in FERC Docket No. CP04-47-000 and any relevant FERC orders issued therefrom.

Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:

1. There are no Environmental Permits required to be obtained by the Company,
the Operator or the Manager for the Project other than the Environmental Permits
obtained as described in Exhibit B and Environmental Permits to be obtained as
described in Exhibit C attached hereto. Exhibits B and C list all Environmental
Permits required under the Environmental Laws to enable the Company to site,
own, develop and construct, and with regards to the Operator and Manager, to
operate and maintain, the Project. Except to the extent qualified or limited
expressly herein or in Exhibit B or C, each Environmental Permit identified in
Exhibit B has been issued or assigned to the Company, the Operator or the
Manager, and is in full force and effect. Based exclusively on the certification
identified in Exhibit D, none of the permits described in Exhibit C, which are
still subject to appeal, have been administratively or judicially appealed by
any party.

2. There are no Energy Permits required under the Energy Laws to be obtained by
the Company to site, own, develop, and construct, and with regards to the
Operator and Manager, to operate and maintain, the Project.

3. The Company, solely as a result of the siting, owning, developing and
constructing of the Project, and/or the Operator and Manager, solely as a result
of the operation and maintenance of the Project, or the entering into or
performance under the Project Documents or any agreements or transactions
contemplated by the Project Documents, either will not be deemed subject to
regulation, or will be exempt from regulation, under the Energy Laws.

 

   3   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 4

The opinions set forth above are subject to the following qualifications:

(a) We advise you that the Company has represented to us that it is in
compliance with the various conditions and limitations in the Environmental
Permits. The Company must continue to comply with the Environmental Permits in
order to maintain those permits. We are not expressing any opinion as to the
present environmental condition of the Site, the effect, if any, of existing
conditions at the Site on the operation of the Project or the Project’s
compliance with applicable federal, state or local environmental laws, rules or
regulations. We are not aware of contamination at the Site that would affect the
issuance or maintenance of Environmental Permits.

(b) Although we reviewed certain Environmental Permits and regulatory
correspondence in the Company’s files, we did not conduct an environmental audit
or assessment of the Site or a complete review of Government Authority files,
and we expressly exclude the following: (1) except to the extent such facts may
otherwise be known to us, any facts or circumstances that have not been
disclosed to us by or on behalf of the Company or its representatives; (2) the
physical circumstances relating to the siting, construction and operation of the
Project that would require a detailed physical inspection; and (3) future
deviations, if any, from the site plans or information contained in the
applications for Environmental Permits.

(c) We render no opinion as to any license, permit, exemption, consent, waiver,
certification or registration required under any law other than an Environmental
Law or Energy Law.

(d) We render no opinion as to engineering or technical matters associated with
the actual performance of the Project, or as to the quality, quantity or impact
of effluent, emissions or waste produced by the Project.

(e) We render no opinion as to the Project’s compliance with obligations to make
routine or periodic registrations pursuant to federal, state and local toxic and
“right-to-know” requirements and workplace safety requirements.

(f) We advise you that the Company has represented to us that the FERC, in
Docket CP04-47-000, has approved the application of the Company for authority to
site, construct and operate the Project as a Liquefied Natural Gas Import
Facility under Section 3(a) of the Natural Gas Act, 15 U.S.C. 717(b)(a) and 18
C.F.R. Parts 153 and 380. However, in the event any party to the Project
Documents engages in the sale of natural gas moving by pipeline to local
distributing systems for resale, the Louisiana Public Service Commission
(“LPSC”) may be able to exert jurisdiction over that party, and such party may
be classified as a “public utility” under current Energy Laws. Additionally,
authorization from the LPSC may be required prior to engaging in such
activities.

 

   4   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 5

(g) We render no opinion as to any license, permit, exemption, consent, waiver,
certification or registration required due to the siting, construction,
operation or interconnection of the Natural Gas Pipeline Facilities or the
transportation of natural gas, including rates thereof, over the Natural Gas
Pipeline Facilities.

(h) We render no opinion as to any building permits.

We render this opinion only with respect to the Environmental Laws and Energy
Laws in effect on the date of this letter, and we disclaim any obligation to
advise you of any changes in the circumstances, laws, or events that may occur
after this date or to otherwise update this opinion.

This letter is solely for your benefit, and the benefit of any persons who are
from time to time lenders under the Credit Agreement, and no other persons shall
be entitled to rely upon this letter.

Very truly yours,

Kean, Miller, Hawthorne, D’Armond,

McCowan & Jarman, L.L.P.

 

   5   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

ENVIRONMENTAL LAWS

Federal Laws/Regulations

Federal Clean Air Act, as amended, 42 U.S.C.A. § 7401 et seq. (including
regulations promulgated thereunder)

Federal Water Pollution Control Act, as amended, 33 U.S.C.A. § 1251 et seq.
(including regulations promulgated thereunder)

Rivers and Harbors Act of 1899, as amended, 33 U.S.C.A. § 403 (including
regulations promulgated thereunder)

National Environmental Policy Act, as amended, 42 U.S.C.A. § 4321 et seq
(including regulations promulgated thereunder)

Endangered Species Act, as amended, 16 U.S.C.A. § 1531 et seq (including
regulations promulgated thereunder)

Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C.A. § 9601 et seq. (including regulations promulgated
thereunder)

Emergency Planning and Community Right-to-Know Act of 1986, as amended, 42
U.S.C.A. § 11001 et seq. (including regulations promulgated thereunder)

National Historic Preservation Act, as amended, 16 U.S.C.A. § 470 et seq.
(including regulations promulgated thereunder)

Oil Pollution Act of 1990, as amended, 33 U.S.C.A. § 2701 et seq. (including
regulations promulgated thereunder)

Pollution Prevention Act of 1990, as amended, 42 U.S.C.A. § 13101 et seq.
(including regulations promulgated thereunder)

Safe Drinking Water Act, as amended, 42 U.S.C.A. § 300f et seq. (including
regulations promulgated thereunder)

Solid Waste Disposal Act, as amended and recodified in the Resource Conservation
and Recovery Act of 1976, 42 U.S.C.A. § 6944 et seq. (including regulations
promulgated thereunder)

Toxic Substances Control Act, as amended, 15 U.S.C.A. § 2601 et seq. (including
regulations promulgated thereunder)

Hazardous Material Transportation Act, as amended, 49 U.S.C.A. § 5101 et seq.
(including regulations promulgated thereunder)

Natural Gas Pipeline Safety Act, as amended, 49 U.S.C.A. § 60101 et seq.
(including regulations promulgated thereunder)

Title 14 Code of Federal Regulations, Federal Aviation Administration
Regulations (Stack Height Notice)

State Laws

Louisiana Environmental Quality Act, La. R.S. 30:2001, et seq. (including
regulations promulgated thereunder)

 

   6   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 7

EXHIBIT A (CONT.)

Local Laws

Cameron Parish Zoning Ordinance

ENERGY LAWS

Article IV, Section 21 of the Louisiana Constitution, Chapters 5 and 9 of Title
45 of the Louisiana Revised Statutes, and the rules and orders in effect and
issued by the Louisiana Public Service Commission thereunder

Article IX, Section 2 of the Louisiana Constitution, Chapters 7 of Title 30 of
the Louisiana Revised Statutes, and the rules and orders in effect and issued by
the Office of Conservation, Department of Natural Resources thereunder

 

   7   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 8

EXHIBIT B

Applicable Permits or Approvals Obtained

 

Permit

  

Issuing Agency(ies)

  

Date Issued

Section 10/404 Jurisdictional Determination (33 C.F.R. Parts 320-330)    U.S.
Army Corps of Engineers, Galveston District (Corps)    December 8, 2003
Section 10/404 Construction Permit No. 23426 (33 C.F.R. Parts 320-330)    Corps
   February 11, 2005 Approval for Additional Temporary workspaces    Corps   
March 17, 2005 Amendment to USACE Permit No. 23426(01), authorizing placement of
dredge material from construction dock.    Corps    August 15, 2005 Amendment to
USACE Permit No. 23426, authorizing use of mechanical dredge at berth.    Corps
   January 3, 2006

Amendment to USACE Permit No. 23426

(33 C.F.R. Parts 320-330)

(Related to Expansion)

   Corps    July 19, 2006 Part 70 Operating Permit No. 0560-00214-V0 (LAC
33:III.507)    Louisiana Department of Environmental Quality (LDEQ)    November
24, 2004 Prevention of Significant Deterioration (PSD) Air Permit No. PSD-LA-703
(LAC 33:III.509)    LDEQ    November 24, 2004 Coastal Use Permit/Consistency
Determination No. P20040708    La. Department of Natural Resources – Coastal
Management Division (LDNR-CMD)    January 7, 2005 Amendment to Permit P20040708
(approving additional temporary workspace)    LDNR-CMD    March, 8, 2005
Mitigation Approval under Permit P20040708    LDNR-CMD    March 10, 2005

Amendment to Permit No. P20040708

(Related to Expansion)

   LDNR-CMD    June 2, 2006

 

   8   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 9

Applicable Permits or Approvals Obtained

 

Permit

  

Issuing Agency(ies)

  

Date Issued

Notice of Intent, Storm Water General Permit for Construction Activities Greater
than 5 Acres (Amendment Exempted by June 12, 2006 Federal Register Rulemaking.
See, 71 Fed. Reg. 33,628).    LDEQ   

January 28, 2005

(notification provided)

Water Quality Certification

(TR 040609-04) (letter)

   LDEQ    December 16, 2004 Revision to Water Quality Certification for
construction dock (TR 040609-04)    LDEQ    September 7, 2005 Revision to Water
Quality Certification for mechanical dredge methodology (TR 040609-04)    LDEQ
   December 1, 2005

Water Quality Certification

(TR 40609-04/AI119267/CER 20060001) (letter) (Related to Expansion)

   LDEQ    March 30, 2006 Notification of Groundwater Certification (letter)
(Not Required for Expansion)    LDEQ    July 23, 2004 Final Environmental Impact
Statement, FERC Docket No. CP04-47-000    Federal Energy Regulatory Commission
(FERC)    November 12, 2004 Order Granting Authority under Section 3 of Natural
Gas Act, FERC Docket No. CP04-47-000    FERC    December 21, 2004 Native
American Consultation    Addressed by FERC in FEIS   

August 7, 2003

August 2, 2004

March 30, 2004

Environmental Assessment, Docket No. CP05-396-000 (Related to Expansion)    FERC
   May 5, 2006 Order Granting Authority under Section 3 of Natural Gas Act, FERC
Docket No. CP05-396-000 (Related to Expansion)    FERC    June 15, 2006

Native American Consultation

(Related to Expansion)

   Addressed by FERC in Environmental Assessment   

June 20, 2005

July 13, 2005

July 18, 2005

July 19, 2005

July 20, 2005

 

   9   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 10

Applicable Permits or Approvals Obtained

 

Permit

  

Issuing Agency(ies)

  

Date Issued

Waterways Suitability Assessment

Waterway Suitability Report

(33 C.F.R. Part 127)

  

U.S. Department of Homeland Security (USDHS)

U.S. Coast Guard (USCF)

   March 7, 2006

Determination re: Impact of Dredged Material Disposal Plan (letter)

(Not Required for Expansion)

   U.S. Fish & Wildlife Service (USF&W)    October 15, 2004 Threatened or
Endangered Species Review and Clearance    USF&W; Louisiana Department of
Wildlife and Fisheries (LDWF)   

October 15, 2004

August 20, 2003

Threatened or Endangered Species Review and Clearance

(Related to Expansion)

  

USF&W

LDWF

  

June 29, 2005

July 14, 2005

Variance from Restriction related to Warm Water Fisheries Time-of-Year
Restriction (letter)

(Not Required for Expansion)

   LDWF    October 5, 2004 Approval of Aquatic Resources Mitigation Plan   

USF&W

LDWF

   December 21, 2004

Approval of Aquatic Resources Mitigation Plan

(Related to Expansion)

  

USF&W

LDWF

   Part of 404 Permit

Approval of Final Phase I Cultural Resources Survey (letter)

(Not Required for Expansion)

   Louisiana Office of Cultural Development, Division of Archaeology    January
12, 2005

Review of Creole Nature Trail View (verbal approval)

(Not Required for Expansion)

   Louisiana Department of Culture, Recreation and Tourism    March 30, 2004
Historic Preservation Approval    Louisiana Division of Historic Preservation   
August 16, 2004

 

   10   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 11

Applicable Permits or Approvals Obtained

 

Permit

  

Issuing Agency(ies)

  

Date Issued

Historic Preservation Approval

(Related to Expansion)

   Louisiana Division of Historic Preservation    July 6, 2005

Approval of Mitigation and Monitoring Plan (letter)

(Not Required for Expansion)

   National Marine Fisheries Service    December 28, 2004

Cameron Parish Floodplain Administrator (Police Jury)

(Letter of No Objection for Expansion)

   Construction Permit/Variance   

July 1, 2004

July 18, 2005

 

   11   

EXHIBIT P

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

July 21, 2006

Page 12

EXHIBIT C

Applicable Permits or Approvals to be Obtained

 

Permit

  

Issuing Agency

  

Note

Notice of Intent to Discharge Storm Water pursuant to Storm Water General Permit
for Industrial Activities

(Multi-Sector GP No. LAR05N189)

   LDEQ    Exempt per LAC 33:IX.2511.A.2 LPDES Sanitary Wastewater Permit   
LDEQ    Permit required prior to operation of facility Hydrostatic Water
Discharge Permit    LDEQ    Permit required for tanks prior to operation of
facility

Spill Prevention, Control & Countermeasure (SPCC) Plan

40 CFR Part 112; 33 LAC IX.Ch.9

   LDEQ    Plan required prior to operation of facility

Modification to Part 70 Operating Permit No. 0560-00214-V0

(LAC 33:III.507)

(Related to Expansion)

   LDEQ    Permit required prior to construction of facility

Modification to Prevention of Significant Deterioration (PSD) Air Permit No.
PSD-LA-703 (LAC 33:III.509)

(Related to Expansion)

   LDEQ    Permit required prior to construction of facility

 

   12   

EXHIBIT P

TO CREDIT AGREEMENT